Exhibit 10.34

EXECUTION VERSION

 

 

SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION

CREDIT AGREEMENT

Dated as of February 27, 2013

among

SCHOOL SPECIALTY, INC.,

CLASSROOMDIRECT.COM, LLC,

DELTA EDUCATION, LLC,

SPORTIME, LLC,

CHILDCRAFT EDUCATION CORP.,

BIRD-IN-HAND WOODWORKS, INC.,

CALIFONE INTERNATIONAL, INC.,

and

PREMIER AGENDAS, INC.,

as Borrowers,

SELECT AGENDAS, CORP.,

FREY SCIENTIFIC, INC.,

and

SAX ARTS & CRAFTS, INC.,

as Guarantors,

THE LENDERS,

as defined herein,

and

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent and as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   2  

Section 1.1

  Definitions      2   

Section 1.2

  Payments      38    ARTICLE II CREDIT FACILITIES    38  

Section 2.1

  Loans      38   

Section 2.2

  Procedures for Loans      39   

Section 2.3

  Interest      39   

Section 2.4

  Setting and Notice of Rates      39   

Section 2.5

  Repayment of Loans; Representations; Joint and Several Liability      40   

Section 2.6

  Notes      41   

Section 2.7

  Fees      42   

Section 2.8

  Use of Proceeds      42   

Section 2.9

  Prepayments; Apportionment and Application      43   

Section 2.10

  Payments      45   

Section 2.11

  Taxes      48   

Section 2.12

  Increased Costs; Capital Adequacy; Funding Exceptions      52   

Section 2.13

  Funding Losses      55   

Section 2.14

  Right of Lenders to Fund through Other Offices      55   

Section 2.15

  Discretion of Lenders as to Manner of Funding      55   

Section 2.16

  Conclusiveness of Statements; Survival of Provisions      55   

Section 2.17

  Protective Advances      56   

Section 2.18

  Maximum Interest      56   

Section 2.19  

  Defaulting Lenders      56    ARTICLE III CONDITIONS OF LENDING      57   

Section 3.1

  Conditions Precedent to the Closing Date      57   

Section 3.2

  Additional Conditions Precedent to Each Loan      61   

Section 3.3

  Additional Conditions Precedent to Each Loan Made on an Extended Funding Date
     62    ARTICLE IV REPRESENTATIONS AND WARRANTIES      63   

Section 4.1

  Existence and Power; Good Standing; Compliance with Law      63   

Section 4.2

  Authorization for Borrowings; No Conflict as to Law or Agreements      63   

Section 4.3

  Legal Agreements      64   

Section 4.4

  Group Members; Subsidiaries; Equity Interests      64   

Section 4.5

  Financial Condition; No Adverse Change; No Restricted Payments      64   

Section 4.6

  Litigation      65   

Section 4.7

  Margin Regulations      65   

Section 4.8

  Taxes      65   

Section 4.9

  Titles and Liens; Letters of Credit      65   

Section 4.10

  Employee Benefits Plans      66   

Section 4.11

  Default; Affiliate Transactions; Material Contracts      66   

 

i



--------------------------------------------------------------------------------

Section 4.12

  Environmental Compliance      67   

Section 4.13

  [Reserved]      68   

Section 4.14

  Real Estate      68   

Section 4.15

  Deposit Accounts and Securities Accounts      69   

Section 4.16

  Labor Relations      69   

Section 4.17

  Relevant Jurisdictions      69   

Section 4.18

  Intellectual Property      70   

Section 4.19

  Ownership      70   

Section 4.20

  Restrictions on Subsidiaries      70   

Section 4.21

  Insurance      70   

Section 4.22

  Schedules      71   

Section 4.23

  Anti-Terrorism Laws      71   

Section 4.24

  [Reserved]      71   

Section 4.25

  Surety Obligations      71   

Section 4.26

  Brokers      71   

Section 4.27

  Burdensome Contracts      72   

Section 4.28

  Not a Regulated Entity      72   

Section 4.29  

  Payables Practices      72   

Section 4.30

  Criminal Charges      72   

Section 4.31

  Commodity Hedging      72   

Section 4.32

  Complete Disclosure      73   

Section 4.33

  Survival of Representations and Warranties      73   

Section 4.34

  Reorganization Matters      73   

Section 4.35

  Registered Pension Plan      73   

Section 4.36

  Canadian Employee Benefits Plans      74    ARTICLE V AFFIRMATIVE COVENANTS   
  74   

Section 5.1

  Reporting Requirements      74   

Section 5.2

  Books and Records; Inspection and Examination; Appraisals      81   

Section 5.3

  Compliance with Laws      82   

Section 5.4

  Payment of Taxes and Other Claims; Environmental Compliance Payments      83
  

Section 5.5

  Maintenance of Properties; Material Contracts      83   

Section 5.6

  Insurance      83   

Section 5.7

  Preservation of Existence      85   

Section 5.8

  Subsidiaries      85   

Section 5.9

  Permits      86   

Section 5.10

  Lender Group Meetings      86   

Section 5.11

  Real Estate      86   

Section 5.12

  Deposit Accounts and Securities Accounts; Cash Management      86   

Section 5.13

  Inventory Sold on Consignment      87   

Section 5.14

  Further Assurances      88   

Section 5.15

  ERISA Compliance      88   

Section 5.16

  Post Closing Obligations      89   

Section 5.17

  Term Loan Priority Collateral Deposit Account      89   

Section 5.18

  Milestones      89   

Section 5.19

  Chief Restructuring Officer      89   

 

ii



--------------------------------------------------------------------------------

Section 5.20

  Exit Lenders      90    ARTICLE VI NEGATIVE COVENANTS      90   

Section 6.1

  Liens      90   

Section 6.2

  Debt; Surety Bonds      90   

Section 6.3

  Investments      91   

Section 6.4

  Restricted Payments; Payments on Subordinated Debt and Other Debt      91   

Section 6.5

  Sale or Transfer of Assets; Suspension of Business Operations      92   

Section 6.6

  Restrictions on Issuance and Sale of Subsidiary Stock; Agreements Binding on
Subsidiaries      93   

Section 6.7

  Consolidation, Dissolution, Amalgamation and Merger; Fundamental Changes;
Asset Acquisitions; Officer Appointments      94   

Section 6.8

  Restrictions on Nature of Business      94   

Section 6.9

  Prohibition of Entering into Negative Pledge Arrangements      94   

Section 6.10

  Accounting      95   

Section 6.11

  Hazardous Substances      95   

Section 6.12

  Transactions with Affiliates      95   

Section 6.13

  No Amendments of Organization Documents, Material Contracts or ABL DIP Credit
Documents      96   

Section 6.14

  No Sale-Leaseback Transactions      97   

Section 6.15

  Anti-Terrorism Laws      97   

Section 6.16

  Total Outstanding ABL DIP Amount      97   

Section 6.17

  [Reserved]      97   

Section 6.18

  [Reserved]      97   

Section 6.19

  [Reserved]      97   

Section 6.20

  [Reserved]      97   

Section 6.21

  [Reserved]      97   

Section 6.22

  [Reserved]      97   

Section 6.23

  Inventory at Bailees      97   

Section 6.24

  Maximum ABL Outstandings      97   

Section 6.25

  Proceeds of Term Loan Priority Collateral      98   

Section 6.26

  Select Agendas Legal Opinion      98   

Section 6.27  

  Premier School Agendas Investments      98   

Section 6.28

  Chapter 11 Claims      98   

Section 6.29

  Prohibited Use of Proceeds      99   

Section 6.30

  Amendments to the DIP Order      99   

Section 6.31  

  Variance Test      99    ARTICLE VII EVENTS OF DEFAULT; RIGHTS AND REMEDIES   
  100   

Section 7.1

  Events of Default      100   

Section 7.2

  Rights and Remedies      106    ARTICLE VIII AGREEMENT AMONG LENDERS AND AGENT
     108   

Section 8.1

  Authorization; Powers      108   

Section 8.2

  Application of Proceeds      110   

Section 8.3

  Exculpation      110   

 

iii



--------------------------------------------------------------------------------

Section 8.4

  Use of the term “Agent”      111   

Section 8.5

  Reimbursement for Costs and Expenses      111   

Section 8.6

  Payments Received Directly by Lenders      111   

Section 8.7

  Indemnification     
111
  


Section 8.8

  Agent and Affiliates      112   

Section 8.9

  Credit Investigation      112   

Section 8.10

  Defaults      112   

Section 8.11

  Obligations Several      112   

Section 8.12

  Sale or Assignment; Addition of Lenders      113   

Section 8.13

  Participation      115   

Section 8.14

  [Reserved]      115   

Section 8.15

  Agent’s Counsel      115   

Section 8.16

  Obligor not a Beneficiary or Party      115   

Section 8.17

  Administrative Agent and Collateral Agent May Delegate Duties      115   

Section 8.18

  Collateral Matters      116   

Section 8.19

  Agency for Perfection      117   

Section 8.20

  Field Audits and Examinations; Confidentiality; Disclaimers by Lenders     
117   

Section 8.21

  Successor Agent      118    ARTICLE IX GUARANTY      118   

Section 9.1

  Guaranty      118   

Section 9.2

  Special Provisions Applicable to Additional Guarantors      123   

Section 9.3

  Maximum Liability of Obligors      123   

Section 9.4

  Contribution Rights, Etc.      124    ARTICLE X MISCELLANEOUS      125   

Section 10.1

  No Waiver; Cumulative Remedies      125   

Section 10.2

  Amendments, Requested Waivers, Etc.      125   

Section 10.3

  Notices and Distributions      126   

Section 10.4

  Expenses      127   

Section 10.5

  Costs and Expenses; Indemnification      128   

Section 10.6

  Execution in Counterparts      129   

Section 10.7

  Governing Law; Jurisdiction; Waiver of Jury Trial; Waiver of Special, Direct,
or Consequential Damages      129   

Section 10.8

  Integration; Inconsistency      130   

Section 10.9

  Agreement Effectiveness      130   

Section 10.10

  Advice from Independent Counsel      130   

Section 10.11

  Binding Effect; No Assignment by Borrower; Third Party Beneficiary      131   

Section 10.12

  Confidentiality      131   

Section 10.13

  Severability of Provisions      132   

Section 10.14

  Senior Debt      132   

Section 10.15

  Release of Carson-Dellosa Equity      132   

Section 10.16

  USA Patriot Act      132   

Section 10.17

  Administrative Borrower as Agent for Borrower      133   

Section 10.18  

  Intercreditor Agreement      133   

Section 10.19

  Conflict      133   

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibits:

 

A

  Compliance Certificate

B

  Variance Report Certificate

C

  Guaranty Supplement

D

  Notice of Borrowing

E

  Security Agreement

F

  Intercompany Subordination and Payment Agreement

G

  Assignment Certificate

H

  Approved Budget Schedules:  

1.1.1

  Commitment

4.1

  Permits

4.4 — Part A

  Group Members

4.4 — Part B

  Outstanding Options

4.4 — Part C

  List of Acquisitions and Mergers

4.5

  Agreed Restricted Payments

4.6

  Litigation

4.8

  Taxes

4.9

  Letters of Credit

4.10

  ERISA Plans

4.11 — Part A

  Material Contracts — Agreements with Affiliates

4.11 — Part B

  Material Contracts

4.11 — Part C

  Material Contracts — Exceptions

4.12

  Environmental Compliance

4.14(a) — Part A

  Owned Real Property and Leased Real Property

4.14(a) — Part B

  Leases affecting Owned Real Property or Leased Real Property

4.14(b) — Part A

  Defaults Under Leases Under Which a Borrower is the Tenant or Subtenant

4.14(b) — Part B  

  Defaults Under Leases Under Which a Borrower is the Landlord or Sublessor

4.14(c)

  Inventory/Equipment Location

4.15

  Deposit Accounts and Securities Accounts

4.16A

  Labor Complaints; Etc.

4.16B

  Union Matters

4.17

  Relevant Jurisdictions

4.18

  Intellectual Property

4.19

  Ownership

4.21

  Insurance

4.26

  Brokers

 

v



--------------------------------------------------------------------------------

4.27

  Restrictive Agreements

4.30

  Criminal Charges

5.12

  Acceptable Cash Management System

5.18

  Milestones

6.1

  Permitted Liens

6.2

  Permitted Debt

6.2 — Part A

  Non-Affiliated Debt

6.2 — Part B  

  Affiliated Debt

6.3(c)

  Permitted Investments

6.14

  Permitted Sale-Leasebacks

10.3

  Addresses for Notices

 

vi



--------------------------------------------------------------------------------

SENIOR SECURED SUPER PRIORITY DEBTOR-IN-POSSESSION

CREDIT AGREEMENT

This Senior Secured Super Priority Debtor-in-Possession Credit Agreement is
dated as of February 27, 2013, and is entered into by and among School
Specialty, Inc., a Wisconsin corporation (“School Specialty” or the
“Administrative Borrower”), each of ClassroomDirect.com, LLC, a Delaware limited
liability company, Delta Education, LLC, a Delaware limited liability company,
Sportime, LLC, a Delaware limited liability company, Childcraft Education Corp.,
a New York corporation, Bird-in-Hand Woodworks, Inc. a New Jersey corporation,
Califone International, Inc. a Delaware corporation, and Premier Agendas, Inc.,
a Washington corporation (collectively, the “Subsidiary Borrowers” and, together
with the Administrative Borrower, the “Borrowers”), Select Agendas, Corp., a
Nova Scotia unlimited liability company, Frey Scientific, Inc. and Sax Arts &
Crafts, Inc., each a Delaware corporation, each as a Guarantor, each Subsidiary
of the Administrative Borrower (other than the Subsidiary Borrowers) that
becomes a Guarantor hereunder and party hereto from time to time in accordance
with Section 5.11, each of the lenders appearing on the signature pages hereof,
together with such other lenders as may from time to time become a party to this
Agreement pursuant to the terms and conditions of Article VIII hereof
(collectively, the “Lenders”), and U.S. Bank National Association (“U.S. Bank”),
in its separate capacity as administrative agent for itself and all other
Lenders (in such capacity, together with its successors and assigns, the
“Administrative Agent”), and in its separate capacity as collateral agent for
itself and all other Lenders (in such capacity, together with its successors and
assigns, the “Collateral Agent” and, collectively with the Administrative Agent,
the “Agent”).

RECITALS:

A. The Borrowers and Guarantors (other than Select Agendas, Corp.) have
commenced a case under Chapter 11 of Title 11 of the United States Code in the
United States Bankruptcy Court for the District of Delaware, and have retained
possession of their respective assets and are authorized under the Bankruptcy
Code to continue the operation of their businesses as debtors-in-possession.

B. The Bankruptcy Court has entered an Interim Order pursuant to which
Administrative Agent and Lenders may make post-petition term loans to Borrowers
secured by substantially all the assets and properties of the Obligors as set
forth in the Interim Order or Final Order, as applicable, and this Agreement.

C. The Interim Order or Final Order, as applicable, provides that as a condition
to the making of such post-petition term loans, Borrowers shall execute and
deliver this Agreement.

D. Borrowers have requested that the Lenders make post-petition term loans to
Borrowers, and the Lenders are willing to do so, subject to the terms and
conditions contained herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:

(a) the terms defined in the preamble have the meanings therein assigned to
them;

(b) the terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular;

(c) The following terms have the meanings given to them in the applicable UCC:
“commodity account”, “commodity contract”, “commodity intermediary”, “deposit
account”, “entitlement holder”, “entitlement order”, “equipment”, “financial
asset”, “general intangible”, “goods”, “instruments”, “investment property”,
“money”, “securities account”, “securities intermediary” and “security
entitlement”;

(d) titles of articles, sections, clauses, exhibits, schedules and annexes
contained in any Loan Document are without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto;

(e) the terms “herein”, “hereof” and similar terms refer to this Agreement as a
whole;

(f) in the computation of periods of time from a specified date to a later
specified date in any Loan Document, the terms “from” means “from and including”
and the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including”;

(g) in any other case, the term “including” when used in any Loan Document means
“including without limitation”;

(h) the term “documents” means all writings, however evidenced and whether in
physical or electronic form, including all documents, instruments, agreements,
notices, demands, certificates, forms, financial statements, opinions and
reports;

(i) the term “incur” means incur, create, make, issue, assume or otherwise
become directly or indirectly liable in respect of or responsible for, in each
case whether directly or indirectly, and the terms “incurrence” and “incurred”
and similar derivatives shall have correlative meanings;

(j) all references to a time of day shall refer to such time of day in New York,
New York;

(k) references in this Agreement to an Exhibit, Schedule, Article, Section or
clause refer to the appropriate Exhibit or Schedule to, or Article, Section or
clause in, this Agreement;

 

2



--------------------------------------------------------------------------------

(l) references in any Loan Document, to (A) any agreement shall include, without
limitation, all exhibits, schedules, appendixes and annexes to such agreement
and, unless the prior consent of any Secured Party required therefor is not
obtained or such modification or replacement is not permitted under this
Agreement, any modification to any term of such agreement and any replacement
thereof, and (B) any statute shall be to such statute as modified from time to
time and to any successor legislation thereto, in each case as in effect at the
time any such reference is operative;

(m) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP (except for the term “property”, which shall be
interpreted as broadly as possible, including, in any case, cash, securities,
other assets, rights under contractual obligations and Permits and any right or
interest in any property, the terms “property” and “assets” to have the same
meaning); and

(n) all accounting terms, unless otherwise specified, shall be deemed to refer
to Persons and their Subsidiaries on a consolidated basis in accordance with
GAAP.

“2011 Convertible Subordinated Debenture Documents” means the 2011 Convertible
Subordinated Debentures, the 2011 Convertible Subordinated Debenture Indenture
and all other documents, instruments and agreements relating thereto, in each
case amended, modified or supplemented from time to time in accordance with the
provisions of this Agreement.

“2011 Convertible Subordinated Debenture Indenture” means the Indenture dated as
of March 1, 2011 between the Administrative Borrower and The Bank of New York
Mellon Trust Company, N.A., as amended, modified or supplemented from time to
time in accordance with the provisions of this Agreement.

“2011 Convertible Subordinated Debentures” means those 3.75% Convertible
Subordinated Debentures of the Administrative Borrower due 2026.

“ABL DIP Agent” means, collectively, the administrative agent and the
co-collateral agents under the ABL DIP Credit Agreement, or any of them, as the
context may require.

“ABL DIP Credit Agreement” means the Senior Secured Debtor-In-Possession Credit
Facility, dated as of January 31, 2013, by and among the borrowers and
guarantors named therein, Wells Fargo Capital Finance, LLC, as agent, and the
lenders party thereto from time to time, as amended, restated, modified or
supplemented from time to time in accordance with the Intercreditor Agreement.

“ABL DIP Credit Commitment” means, with respect to each ABL DIP Credit Lender,
the obligation of such ABL DIP Credit Lender to make ABL DIP Credit Loans and
participate in the Letters of Credit, as contemplated by and pursuant to the ABL
DIP Credit Agreement, or the aggregate amount of such obligation as in effect
from time to time, as the context may require.

“ABL DIP Credit Documents” means, collectively, (i) the ABL DIP Credit Agreement
and (ii) each other Loan Document (as defined in the ABL DIP Credit Agreement).

 

3



--------------------------------------------------------------------------------

“ABL DIP Credit Lender” means all lenders party to the ABL DIP Credit Agreement
having Revolving Commitments, or holding outstanding ABL DIP Credit Loans, under
the ABL DIP Credit Agreement

“ABL DIP Credit Loans” means the ABL DIP Credit Loans made by the lenders under
the ABL DIP Credit Agreement to the Borrowers pursuant to the ABL DIP Credit
Agreement.

“ABL DIP Credit Obligations” means the ABL DIP Credit Loans, all LC Obligations
and all other “Obligations” under and as defined in ABL DIP Credit Agreement.

“ABL DIP Credit Priority Collateral” means “ABL Priority Collateral” under and
as defined in the Intercreditor Agreement.

“Accelerated Learning Business” means the Accelerated Learning Business
Segments, collectively and taken as a whole.

“Accelerated Learning Business Segments” means the collective reference to, and
individually any one of, (i) the Delta Business, (ii) the Reading Business,
(iii) the Health Business and (iv) the Planner Business.

“Acceptable Cash Management System” has the meaning set forth in Section 5.12.

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounts” means all “accounts,” as such term is defined in the UCC, now owned
or hereafter acquired by any Obligor, including (a) all accounts receivable,
other receivables, rentals, book debts and other forms of obligations (other
than, except in the case of rentals, forms of obligations evidenced by chattel
paper or instruments), (including any such obligations that may be characterized
as an account or contract right under the UCC), (b) all of each Obligor’s rights
in, to and under all purchase orders or receipts for goods or services, (c) all
of each Obligor’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to any Obligor for property Disposed of, arising
out of the use of a credit card or charge card, or for services rendered or to
be rendered by such Obligor or in connection with any other transaction (whether
or not yet earned by performance on the part of such Obligor), and (e) all
collateral security of any kind, now or hereafter in existence, given by any
Account Debtor or other Person with respect to any of the foregoing.

“Additional Funding Dates” means not more than two dates after the Initial
Borrowing and during the Availability Period on which the Borrowers may borrow
Loans under this Agreement in accordance with clause (ii) of Section 2.1.

“Additional Mortgaged Property” has the meaning set forth in Section 5.11.

 

4



--------------------------------------------------------------------------------

“Adequate Protection Obligations” shall mean “Adequate Protection Liens” as
defined in the Interim Order or the Final Order, as applicable, 507(b) Claims
(as defined in the Interim Order or the Final Order, as applicable) and Adequate
Protection Payments.

“Adequate Protection Payments” has the meaning set forth in the Interim Order or
the Final Order, as applicable.

“Administrative Agency Fee” has the meaning set forth in Section 2.10(h).

“Administrative Agent” has the meaning set forth in the Preamble to this
Agreement.

“Administrative Borrower” has the meaning set forth in the Preamble to this
Agreement.

“Adjustment Date” has the meaning set forth in Section 8.12.

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, twenty percent (20%) or more of a Person, (b) each Person that
Controls, is Controlled by or is under common Control with such Person, (c) each
of such Person’s, officers, directors, joint venturers and partners and (d) the
family members, spouses and lineal descendants of any of the foregoing.
“Control” (and variations thereof, such as “Controlled”) of or with respect to a
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise; provided, however,
that the term “Affiliate” shall in no event include the Agent or a Lender.

“Agent” has the meaning set forth in the Preamble to this Agreement.

“Agent Expenses” means (a) all reasonable costs and expenses (including taxes,
and insurance premiums) required to be paid by an Obligor under any of the Loan
Documents that are paid, advanced, or incurred by the Agent (for the sake of
clarity, including both the Administrative Agent and the Collateral Agent,
individually or collectively) or its Affiliates, (b) all reasonable fees or
charges paid or incurred by the Agent or its Affiliates in connection with the
Secured Parties’ transactions with any Obligors, including reasonable fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the applicable jurisdictions’ patent
and trademark office and/or copyright office), filing, recording, publication,
Appraisals, real estate surveys (including each Survey), real estate title
policies and endorsements (including each Mortgage Policy), and environmental
audits, and all other reasonable fees and charges associated with any the
Mortgages and related matters, (c) all reasonable out-of-pocket costs and
expenses incurred by the Agent in the disbursement of funds to any Obligor or
Secured Parties (by wire transfer or otherwise), (d) all reasonable
out-of-pocket charges paid or incurred by the Agent resulting from the dishonor
of checks payable by or to any Obligor, (e) all out-of-pocket costs and expenses
paid or incurred by the Agent (including attorney fees) to correct any default
or enforce any provision of the Loan Documents, or after the occurrence of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) all reasonable out-of-pocket fees and

 

5



--------------------------------------------------------------------------------

expenses (including travel, meals, and lodging) of the Agent, its Affiliates
and/or its representatives, consultants, advisors or agents related to any
inspections, examinations or audits of Obligors or the Collateral, (g) all
out-of-pocket costs and expenses of third party claims or any other suit paid or
incurred by the Agent (including attorney fees) in enforcing or defending the
Loan Documents or in connection with the transactions contemplated by the Loan
Documents or the Secured Parties’ relationship with any Obligor, (h) the Agent’s
or its Affiliates’ reasonable costs and expenses (including reasonable
attorneys’ and consultants’ fees) incurred in advising, structuring, drafting,
negotiating, reviewing, executing, interpreting, administering (including
travel, meals, and lodging and reasonable fees, costs and expenses incurred in
connection with Intralinks® or any other Platform), or syndicating, or modifying
any term of or terminating any of, the Loan Documents, any commitment or
proposal letter therefor, any other document prepared in connection therewith or
the consummation and administration of any transaction contemplated therein
(including, without limitation, any fees, costs or expenses paid or incurred by
the Agent (or its Affiliates) with respect to any third party service providers
(including reasonable attorneys, accountants, consultants, and other advisors
fees and expenses)), and (i) the Agent’s costs and expenses (including
reasonable attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in amending, terminating, enforcing (including reasonable
attorneys’, accountants’, consultants’, and other agents’ and advisors’ fees and
expenses incurred in connection with a “workout,” a “restructuring,” or an
insolvency proceeding concerning any Obligor, or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any remedial action
concerning the Collateral, or in commencing, defending, conducting, intervening
in, or taking any other action with respect to, any proceeding (including any
bankruptcy or insolvency proceeding) related to any Group Member, Loan Document,
Obligation or Related Transaction (or the response to and preparation for any
subpoena or request for document production relating thereto).

“Agent Fee Letter” means that certain fee letter, dated as of the date hereof,
between the Administrative Borrower and the Administrative Agent.

“Agent Firm” has the meaning set forth in Section 8.15.

“Agent’s Liens” means the Liens granted by Obligors to the Collateral Agent
under the Loan Documents.

“Agreement” means this Senior Secured Super Priority Debtor-in-Possession Credit
Agreement, as it may be modified, supplemented, amended or restated from time to
time.

“Anti-Terrorism Law” means any statute, treaty, law (including common law),
ordinance, regulation, rule, order, opinion, release, injunction, writ, decree
or award of any Governmental Authority relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the
International Economic Emergency Powers Act, the Trading with the Enemy Act, or
any other statute, executive order or other authority administered by the Office
of Foreign Assets Control in the United States Department of the Treasury.

 

6



--------------------------------------------------------------------------------

“Applicable Law” means (a) any domestic or foreign statute, law (including
common and civil law), treaty, code, ordinance, rule, regulation, restriction or
by-law (zoning or otherwise); (b) any judgment, order, writ, injunction,
decision, ruling, decree or award; (c) any regulatory policy, practice,
guideline or directive; or (d) any franchise, license, qualification,
authorization, consent, exemption, waiver, right, permit or other approval of
any Governmental Authority, binding on or affecting the Person referred to in
the context in which the term is used or binding on or affecting the property of
such Person, in each case whether or not having the force of law.

“Applicable Margin” means, in respect of any date, 10.0% per annum.

“Applicant” has the meaning set forth in Section 8.12.

“Application Event” means the occurrence of any Event of Default and the
exercise thereupon by the Administrative Agent of any of the remedies described
in Section 7.2.

“Appraisal” means any appraisal acceptable to the Administrative Agent of
Collateral, delivered to the Administrative Agent in connection herewith.

“Approved Budget” means the initial budget (a copy of which is attached as
Exhibit H), approved by the Borrowers and the Lenders prior to the Closing Date,
projecting operations for the ensuing six-month period and including, without
limitation, (i) a thirteen-week cash flow forecast, (ii) a six-month
consolidated balance sheet, income statement and statement of cash flows, and
(iii) income statements by Business Segment; such thirteen-week cash flow
forecast to be updated (in substantially the same format as the prior
thirteen-week cash flow forecast) monthly by Borrowers in accordance with
Section 5.1(y), submitted to Administrative Agent and, upon acceptance by the
Administrative Agent (as directed by the Required Lenders in their sole
discretion), the prior Approved Budget, as modified by the updated thirteen-week
cash flow forecast shall constitute the then Approved Budget.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee” means an Applicant to whom all or a portion of the rights of a Lender
have been assigned pursuant to and in accordance with Section 8.12.

“Assignment” means the assignment of all or a portion of the rights of a Lender
to an Assignee pursuant to and in accordance with Section 8.12.

“Assignment Certificate” has the meaning set forth in Section 8.12.

“Auction” has the meaning set forth on Schedule 5.18.

“Availability Period” means the period from and including the date of entry of
the Final Order up to but excluding the Termination Date.

“Available Net Assets” has the meaning set forth in Section 9.4.

“Avoidance Actions” has the meaning set forth in the Interim Order or the Final
Order, as applicable.

 

7



--------------------------------------------------------------------------------

“Bank Product” means any one or more of the following financial products or
accommodations extended to School Specialty or its Subsidiaries: (a) credit
cards (including commercial credit cards (including so-called “procurement
cards” or “P-cards”)), (b) credit card processing services, (c) debit cards,
(d) stored value cards, (e) cash management services, or (f) transactions with
respect to Rate Hedging Obligations, Commodity Hedging Obligations, FX and
Currency Option Obligations.

“Bank Product Agreements” means those agreements entered into from time to time
by School Specialty or its Subsidiaries in connection with the obtaining of any
Bank Products.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Section 101, et seq.) as now and hereafter in effect, or any applicable
successor statute.

“Bankruptcy Court” means the United States Bankruptcy Court in the District of
Delaware.

“Base LIBOR Rate” has the meaning set forth in the definition of “LIBOR Rate”.

“Bayside” has the meaning set forth in Section 2.8(a).

“Bayside DIP Credit Agreement” has the meaning set forth in Section 2.8(a).

“Bayside DIP Obligations” has the meaning set forth in Section 2.8(a).

“Blocked Person” has the meaning set forth in Section 4.23(b).

“Borrowers” has the meaning set forth in the Preamble to this Agreement.

“Borrowing Base Certificate” means a borrowing base certificate of the
Administrative Borrower required pursuant to the ABL DIP Credit Agreement,
certified on behalf of the Administrative Borrower by its chief financial
officer or chief executive officer.

“Business Day” means any day other than a Saturday or Sunday on which national
banks are required to be open for business in New York, and, in addition, if
such day relates to the fixing of a LIBOR Rate, a day on which dealings in U.S.
dollar deposits are carried on in the London interbank eurodollar market.

“Business Segment Financial Statements” means the consolidated and consolidating
monthly, quarterly and annual financial statements, including, in the case of
clauses (w), (x) and (y) below, balance sheets, income statements, and
statements of capital expenditures, retained earnings and shareholders’ equity,
and Product Development Expense, and (in the case of clause (z) below)
statements of revenue, gross margin, capital expenditures, and Product
Development Expense, in any event in no less a level of detail than the
financial statements provided to the Agent prior to the Closing Date, reflecting
the performance of (w) the Accelerated Learning Business (accompanied by
reconciling information in detail reasonably satisfactory to the Agent (at the
direction of the Required Lenders) for any Reconcilable Inclusions with respect
to the Accelerated Learning Business), (x) the Educational Resources Business,
(y) each Business Segment on a standalone basis (accompanied, in the case of the
Planner Business, by reconciling

 

8



--------------------------------------------------------------------------------

information in detail reasonably satisfactory to the Agent (at the direction of
the Required Lenders) for any Reconcilable Inclusions with respect to the
Planner Business), and (z) each Delta Business Sub-Segment on a standalone
basis.

“Business Segments” means, collectively, each Accelerated Learning Business
Segment and each Educational Resources Business Segment.

“Canadian Employee Benefits Plan” means any employee benefit, pension,
retirement or other equivalent or analogous plan or program established,
maintained or contributed to by a Group Member in each case covering employees
or former employees in Canada.

“Capital Adequacy Rule” has the meaning set forth in Section 2.12(b)(ii).

“Capital Adequacy Rule Change” has the meaning set forth in
Section 2.12(b)(iii).

“Capital Expenditures” means, for any period, the aggregate of all expenditures
by the Borrowers and the other Obligors during such period that are capital
expenditures as determined on a consolidated basis in accordance with GAAP,
whether such expenditures are paid in cash or financed.

“Capitalized Lease Liabilities” of any Person means all monetary obligations of
such Person under any leasing or similar arrangement that, in accordance with
GAAP, would be classified as a capitalized lease, and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

“Carson-Dellosa Drag-Along Sale” means a Disposition of the entirety of the
Obligors’ Equity Interests in Carson-Dellosa Publishing, LLC pursuant to the
exercise by the CJE Members (as defined in the Operating Agreement of
Carson-Dellosa Publishing, LLC) of their drag-along rights (under and pursuant
to Section 11.6 of the Operating Agreement of Carson-Dellosa Publishing, LLC) so
as to require the Obligors to Dispose of such Equity Interests in accordance
with the terms of Section 11.6 of the Operating Agreement of Carson-Dellosa
Publishing, LLC.

“Carve-Out” has the meaning set forth in the Interim Order or the Final Order,
as applicable.

“Cash Dominion Event” means the occurrence of any of the events of circumstances
described in clauses (i) through (iv) of the definition of “Triggering Event” in
the Intercreditor Agreement (as in effect on the date hereof).

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one hundred and eighty (180) days from the date of acquisition
thereof, (b) marketable direct obligations issued or fully guaranteed by any
state of the United States, or any political subdivision of any such state or
any public instrumentality thereof maturing within one hundred and eighty
(180) days from the date of acquisition thereof and, at the time of acquisition,
having one of the two highest ratings obtainable from either Standard & Poor’s
Rating Group or Moody’s Investors Service, Inc., (c)

 

9



--------------------------------------------------------------------------------

certificates of deposit, time deposits, overnight bank deposits or bankers’
acceptances maturing within one hundred and eighty (180) days from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $250,000,000, (d) deposit accounts
maintained with (i) any bank that satisfies the criteria described in clause
(c) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, and (e) repurchase
obligations of any commercial bank satisfying the requirements of clause (c) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
(7) days, with respect to securities satisfying the criteria in clauses (a) or
(c) above.

“Cash Management Account” means all of the depository and operating accounts of
the Borrowers, including those specified on Schedule 4.15, as it may be
hereafter supplemented and amended, all of which accounts shall be subject to a
Control Agreement in favor of the Collateral Agent.

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

“CFC” means a controlled foreign corporation (as that term is defined in
Section 957 of the IR Code).

“Change of Control” means (a) an event or series of events by which:

(i) any “person” or “group” (as such terms are used in Section 13(d) and 14
(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13-d and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of thirty-five percent (35%) of the Equity Interests of the
Administrative Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Administrative Borrower on a fully diluted
basis (and taking into account all such securities that such person or group has
the right acquire pursuant to any option right); or

(ii) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Administrative Borrower cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period or
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in this clause (i) constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (ii) whose election or

 

10



--------------------------------------------------------------------------------

nomination to that board or other equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority vote of the board or equivalent
governing body (excluding, in the case of any member of the board of directors
other than any member in office on the Closing Date, any individual whose
initial nomination for, or assumption of office as, a member of that board or
equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); and

(b) any “Change in Control” or “Fundamental Change” or analogous event to
similar effect (as such term, or any analogous term to similar effect or use, is
defined in the ABL DIP Credit Documents or in any agreement governing any Debt
that is subordinated or junior to the Obligations or any similar term or event
thereunder) shall occur.

“Chapter 11 Cases” means the Chapter 11 Cases of Borrowers which are being
jointly administered under the Bankruptcy Code and are pending in the Bankruptcy
Court.

“Closing Date” means the date following the entry of the Interim Order by the
Bankruptcy Court on which all of the conditions precedent to the closing of the
transactions contemplated hereby are satisfied or waived in accordance with
Section 3.1 and Section 3.2 and this Agreement shall have become effective
pursuant to the provisions of Section 10.9.

“Collateral” means all assets and interests in assets and proceeds and products
thereof now owned or hereafter acquired by any Obligor including, without
limitation, all capital stock and other ownership interests (except, in the case
of voting Equity Interests in a CFC, only 65% of such voting Equity Interests of
such CFC would be required to be pledged if the pledge of a greater percentage
would result in material adverse tax consequences), all promissory notes and the
proceeds and products of each of the foregoing and, and, upon the entry of the
Final Order, proceeds of all Avoidance Actions.

“Collateral Agent” has the meaning set forth in the Preamble to this Agreement.

“Collateral Access Agreement” means a waiver, subordination or acknowledgement
agreement from (a) any lessor of any real property where any Obligor’s books and
records relating to the Collateral are located, or (b) any other Person in
possession of, having a Lien upon, or having rights or interests in, any
Obligor’s property or assets (including, without limitation, books and records,
equipment, and Inventory), in each case, in form and substance reasonably
satisfactory to the Administrative Agent (at the direction of the Required
Lenders).

“Commitments” means, with respect to each Lender, the amount of the Commitment
set forth opposite such Lender’s name on Schedule 1.1.1 hereof, or below such
Lender’s signature on an Assignment Certificate executed by such Lender, or as
the context may require, the obligation of such Lender to make Loans, as
contemplated by this Agreement.

“Commitment Amount” means, as at any time of determination, the aggregate amount
of the Commitments of all Lenders at such time, which amount as of the Closing
Date is $155,000,000.

 

11



--------------------------------------------------------------------------------

“Committees” means, collectively, the official committee of unsecured creditors
and any other committee formed, appointed or approved in any Chapter 11 Case.

“Commodity Hedging Obligations” means any and all obligations of the Group
Members under (a) any and all agreements, devices or arrangements designed to
protect any Group Member from the fluctuations of commodity prices, commodity
price cap or collar protection agreements, and commodity forward and future
contracts, swaps, options, puts and warrants, and (b) any and all cancellations,
buy backs, reversals, terminations or assignments of any of the foregoing.

“Communications” has the meaning set forth in Section 10.3(b).

“Compliance Certificate” means a certificate in the form of Exhibit A, duly
completed and signed by the chief executive officer or the chief financial
officer of the Administrative Borrower.

“Consigned Goods” has the meaning set forth in Section 5.13.

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members or comparable managers of such Person or the
designation, amount or relative rights, limitations and preferences of any
Equity Interests of such Person.

“Contingent Obligation” means any obligation of a Person arising from a
guaranty, indemnity or other assurance of payment or performance of any Debt,
lease, dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) (excluding the guarantee of operating leases) in any manner,
whether directly or indirectly, including any obligation of such Person under
any (a) guaranty, endorsement, co-making or sale with recourse of an obligation
of a primary obligor; (b) obligations of such Person to pay a specified purchase
price for goods or services, whether or not delivered or accepted (i.e.,
take-or-pay and similar obligations) or regardless of any other nonperformance
by any other party to an agreement (except trade accounts payable arising in the
ordinary course of business that are not past due by more than sixty (60) days
from the due date); and (c) arrangement (i) to purchase any primary obligation
or security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth solvency or any other financial condition of the primary obligor,
(iv) to advance funds to, or purchase property or services from, any other
Person in order to maintain any financial condition of such Person, or
(v) otherwise for the purpose of assuring the ability of the primary obligor to
perform a primary obligation or to assure or hold harmless the holder of any
primary obligation against loss in respect thereof; provided that reimbursement
obligations with respect to Permitted Surety Bonds that have not been drawn
shall not constitute Contingent Obligations. The amount of any Contingent
Obligation shall be deemed to be the stated or determinable amount of the
primary obligation (or, if less, the maximum amount for which such Person may be
liable under the instrument evidencing the Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto.

 

12



--------------------------------------------------------------------------------

“Control” has the meaning set forth in the definition of “Affiliate”.

“Control Agreement” means a control agreement, in form and substance
satisfactory to the Administrative Agent (at the direction of the Required
Lenders), executed and delivered by the applicable Obligor, the Collateral
Agent, and the applicable securities intermediary (with respect to a securities
account) or bank (with respect to a deposit account, including a Cash Management
Account).

“Control Person” has the meaning set forth in Section 4.19.

“Controlled Group” means the Administrative Borrower, each of its Subsidiaries
and each other Person which is a member of a “controlled group of corporations”
under “common control,” an “affiliated service group” or required to be
aggregated with the Administrative Borrower under Section 414(b), (c), (m) or
(o) of the IR Code or Section 4001(a)(14) of ERISA.

“Copyright Security Agreement” means a Copyright Security Agreement executed and
delivered by an Obligor in favor of the Agent in substantially the form attached
to the Security Agreement.

“Debt” of any Person means, without duplication:

(a) all indebtedness and other obligations of such Person for borrowed money
(including the Loans) whether senior or subordinated;

(b) all obligations of such Person evidenced by bonds, debentures, notes,
reimbursement agreements, recourse agreements or other similar instruments;

(c) all obligations of such Person to pay the deferred purchase price of
property or services (including, without limitation, accounts payable), except
trade accounts payable arising in the ordinary course of business that are not
past due by more than sixty (60) days from the due date;

(d) all Capitalized Lease Liabilities and Synthetic Lease Liabilities and
Sale/Leaseback Liabilities of such Person;

(e) all obligations or other liabilities of others secured by a Lien on any
asset of such Person, whether or not such obligations or other liabilities are
assumed by such Person;

(f) all Debt of others guaranteed (or intended to be guaranteed) by such other
Person (whether directly or indirectly guaranteed, endorsed, co-made, discounted
or sold with recourse);

 

13



--------------------------------------------------------------------------------

(g) any exposure under Hedge Agreements (which amount shall be calculated based
on the amount that would be payable by such Person if the applicable Hedge
Agreement were terminated on the date of determination);

(h) reimbursement and other obligations with respect to letters of credit and
other documentary credits, bankers acceptances and/or other financial products
whether drawn or undrawn, contingent or otherwise (other than reimbursement
obligations with respect to Permitted Surety Bonds that have not been drawn);

(i) indebtedness and other obligations attributable to factoring, securitization
or analogous transactions;

(j) all contingent or unfunded liabilities under any ERISA Plan, Pension Plan or
other employee benefit plan or pension;

(k) Disqualified Equity Interests of such Person; and

(l) all Contingent Obligations of such Person not otherwise described above.

For purposes of this definition, (i) the amount of any Debt represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Debt, and (ii) the amount of any Debt which is limited
or is non-recourse to a Person or for which recourse is limited to an identified
asset shall be valued at the lesser of (A) if applicable, the limited amount of
such obligations, and (B) if applicable, the fair market value of such assets
securing such obligation.

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 2.3.

“Defaulting Lender” has the meaning set forth in Section 2.19.

“Delta Business” means the Delta Business Sub-Segments collectively and taken as
a whole.

“Delta Business Sub-Segments” means the collective reference to, and
individually any one of, (i) Delta/FOSS, (ii) Frey Scientific, and (iii) Other
Science Products.

“Delta/FOSS” means the Delta and Refurbishment marketing units that are a
sub-segment of the Delta Business that offers an inquiry-based elementary and
middle school science curriculum, including instructional and classroom
resources and hands-on investigation materials, the Delta Science Module
program, the FOSS (Full Option Science System) program and kit refill materials.

“Disclosure Statement Motion” has the meaning set forth in Schedule 5.18.

 

14



--------------------------------------------------------------------------------

“Disposition” means any sale, transfer, lease, licensing, assignment, rental or
other disposition of any asset, interest or property. “Dispose” has a
correlative meaning.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Debt or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is one hundred and eighty (180) days after the Maturity Date.

“DIP Liens” has the meaning ascribed to it in the Interim Order or the Final
Order, as applicable.

“DIP Order” means the Interim Order or the Final Order, as applicable under the
circumstances.

“Dollars” or “$” means United States dollars.

“Educational Resources Administrator” means the category within the Educational
Resources Segment that offers basic classroom supplies, office products,
janitorial and sanitation supplies, school equipment, technology products and
paper.

“Educational Resources Business” means the Educational Resources Business
Segments, collectively and taken as a whole.

“Educational Resources Business Segments” means the collective reference to, and
individually any one of, (i) Educational Resources Educator, (ii) Educational
Resources Administrator, and (iii) Educational Resources Furniture.

“Educational Resources Educator” means the category within the Educational
Resources Segment that offers supplemental learning materials, teaching
resources, upper-grade-level art supplies, early childhood products, physical
education equipment and special needs equipment and classroom technology.

“Educational Resources Furniture” means the category within the Educational
Resources Segment that offers classroom furniture, library furniture, cafeteria
furniture, office furniture, fixed furniture such as bleachers and lockers, as
well as construction and project management services.

“Eligible Assignee” means any Person to whom it is permitted to assign Loans
and, if applicable, Commitments pursuant to Section 8.12.

 

15



--------------------------------------------------------------------------------

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation of Hazardous
Substances and/or the protection of human health, safety, the environment and
natural resources, including CERCLA, the SWDA, the Hazardous Materials
Transportation Act (49 U.S.C. §§ 5101 et seq.), the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.), the Toxic Substances
Control Act (15 U.S.C. §§ 2601 et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking
Water Act (42 U.S.C. §§ 300(f) et seq.), the California Safe Drinking Water and
Toxic Enforcement Act of 1986, California Health & Safety Code §§ 25249.5 et
seq. (commonly known as “Proposition 65”), all regulations promulgated under any
of the foregoing, all analogous Requirements of Law and Permits and any
environmental transfer of ownership notification or approval statutes, including
the Industrial Site Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or written demand by any Person, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law or otherwise, arising under any Environmental Law or in
connection with any environmental condition or with any Release and resulting
from the ownership, lease, sublease or other operation or occupation of property
by any Group Member, whether on, prior or after the date hereof.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but does not include the 2011 Convertible Subordinated
Debentures.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any rule or regulation thereunder.

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk either of the imposition of an excise tax or any
other liability on any Group Member or of the imposition of a Lien on any
portion of the assets of any Group Member or Controlled Group member; (b) the
engagement by a Controlled Group member in a non-exempt “prohibited transaction”
(as defined under Section 406 of ERISA or Section 4975 of the IR Code) or a
breach of a fiduciary duty under ERISA that could reasonably be expected to
result in liability to any Group Member; (c) the application by a Controlled
Group member for a waiver from the minimum funding requirements of Section 412
of the IR Code or Section 302 of ERISA or a Controlled Group member is required
to provide security under Section 401(a)(29) of the IR Code or Section 307 of
ERISA or the failure to meet the minimum funding standards of Section 412 of the
IR Code or Section 302 of ERISA with respect to any ERISA Plan, or the failure
to make a required installment under Section 430(j) of the IR Code to any ERISA
Plan or any required contribution to any Multiemployer Plan; (d) the occurrence
of a Reportable Event with respect to any Pension Plan; (e) the withdrawal by a
Controlled Group member from a

 

16



--------------------------------------------------------------------------------

Multiemployer Plan in, or the incurrence of any potential liability by a
Controlled Group member in connection with, a “complete withdrawal” or a
“partial withdrawal” (as such terms are defined in Sections 4203 and 4205 of
ERISA, respectively); (f) the involvement of, or occurrence or existence of any
event or condition that results in the involvement of, a Multiemployer Plan in
any reorganization or insolvency under Section 4241 or Section 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or
Section 4042 of ERISA; (g) the failure, as determined in writing by the Internal
Revenue Service or Treasury Department, of an ERISA Plan (and any related trust)
that is intended to be qualified under Sections 401 and 501 of the IR Code to be
so qualified or the failure, as determined in writing by the Internal Revenue
Service or Treasury Department, of any “cash or deferred arrangement” under any
such ERISA Plan to meet the requirements of Section 401(k) of the IR Code;
(h) the taking by the PBGC of any steps to terminate a Pension Plan (other than
steps associated with a standard termination under Title IV of ERISA) or to
appoint a trustee to administer a Pension Plan, or the taking by a Controlled
Group member of any steps to terminate a Pension Plan; (i) the failure by a
Controlled Group member or an ERISA Plan to satisfy any requirement of law
applicable to an ERISA Plan if such failure could reasonably be expected to
result in material liability to any Group Member; (j) the commencement,
existence or threatening of a claim, action, suit, audit or investigation with
respect to an ERISA Plan, other than a routine claim for benefits; or (k) any
incurrence by a Controlled Group member of any liability for post-retirement
benefits under any Welfare Plan, other than as required by Applicable Law,
including Section 601 of ERISA, et. seq. or Section 4980B of the IR Code.

“ERISA Plan” means an “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) that is, or within the six years preceding any date of
determination has been, sponsored, maintained or contributed to, or for which
there was an obligation to contribute to, by a Controlled Group member or with
respect to which any Controlled Group may have any liability.

“Escrow Account” means an interest bearing escrow account established pursuant
to the Escrow Agreement and held at the Escrow Agent.

“Escrow Agent” means a financial institution reasonably satisfactory to the
Administrative Agent (at the direction of the Required Lenders).

“Escrow Agreement” means an escrow agreement among the Escrow Agent, the
Borrowers, Bayside and the Administrative Agent, in form and substance
reasonably satisfactory to the Required Lenders.

“Escrow Release Order” has the meaning set forth in Section 2.8(b).

“Escrowed Payments” has the meaning set forth in Section 2.8(a).

“Event of Default” has the meaning set forth in Section 7.1.

“Excluded Taxes” means, with respect to the Administrative Agent and any Lender
(the Administrative Agent and any Lender, for purposes of this definition, a
“Recipient”), (a) income or franchise Taxes imposed on (or measured by) its net
income (i) by any Governmental Authority or other authority, or by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of a Lender, in which its

 

17



--------------------------------------------------------------------------------

applicable lending office is located or (ii) as a result of a present or former
connection between such person and the jurisdiction imposing such Tax (other
than connections solely arising from such person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned any interest in
any Loan or Loan Document), (b) any branch profits Taxes imposed (i) by any
Governmental Authority or any similar Tax imposed by any other jurisdiction in
which the Recipient is located or (ii) as a result of a present or former
connection between such person and the jurisdiction imposing such Tax (other
than connections solely arising from such person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold assigned an
interest in any Loan or Loan Document), (c) in the case of a Lender that is not
a “United States person” as defined under Section 7701 of the IR Code, any
United States federal withholding Tax that is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that, pursuant to Section 2.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, and (d) U.S. backup
withholding Tax.

“Extended Funding Dates” means not more than two dates after the Initial
Borrowing and during the Availability Period on which the Borrowers may borrow
Loans under this Agreement in accordance with clauses (iii) and (iv) of
Section 2.1.

“Extended Funding Test Period” has the meaning set forth in Section 3.3(a).

“Extraordinary Receipts” means any cash received after the Closing Date by any
Group Member not in the ordinary course of business (and not consisting of
proceeds from the Disposition of, or any casualty or condemnation with respect
to, Inventory, equipment or Real Property) consisting of (a) proceeds of
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action (other than amounts representing the
reimbursement of out-of-pocket costs and expenses incurred after the Closing
Date with respect to third-party claims and other than collections of Accounts
in the ordinary course of business), (b) indemnity payments or purchase price
adjustments (other than a working capital adjustment) received in connection
with any purchase agreement (other than amounts representing the reimbursement
of out-of-pocket costs and expenses incurred after the Closing Date with respect
to third-party claims), or (c) tax refunds or rebates (other than commodity tax
and research and development refunds and credits).

“FATCA” means Sections 1471-1474 of the IR Code in effect as of the date hereof
or any amended or successor version and any current or future Treasury
regulations issued thereunder.

“Federal Funds Rate” means at any time an interest rate per annum equal to the
weighted average of the rates for overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day by the Federal Reserve Bank of New York, or, if such rate
is not so published for any day which is a Business

 

18



--------------------------------------------------------------------------------

Day, the average of the quotations for such day for such transactions received
by the Agent from three federal funds brokers of recognized standing selected by
it, it being understood that the Federal Funds Rate for any day which is not a
Business Day shall be the Federal Funds Rate for the next preceding Business
Day.

“Fee Letters” means the Agent Fee Letter and the Lender Fee Letter.

“Field Review” has the meaning set forth in Section 5.2(a).

“Final ABL DIP Order” means, the Final Order (I) Authorizing Debtors To
(A) Obtain Postpetition Financing Pursuant To 11 U.S.C. §§ 105, 361, 362,
364(C)(1), 364(C)(3), 364(D)(1), 364(E) And 507, (B) Utilize Cash Collateral
Pursuant To 11 U.S.C. § 363, (C) Grant Priming Liens And Superpriority Claims To
The Dip Lenders, (D) Provide Adequate Protection To Prepetition Secured Parties
Pursuant To 11 U.S.C. §§ 361, 362, 363 And 364, And (E) Use Cash Collateral And
Proceeds Of The ABL Dip Facility To Repay Obligations Arising Under The
Prepetition ABL Credit Agreement And (II) Granting Related Relief, in the form
dated and signed February 25, 2013 by the Bankruptcy Court in connection with
the Chapter 11 Cases of the Borrowers.

“Final Order” means, collectively, the order of the Bankruptcy Court entered in
the Chapter 11 Cases after a final hearing under Bankruptcy Rule 4001(c)(2) or
such other procedures as approved by the Bankruptcy Court which order shall be
satisfactory in form and substance to the Required Lenders, in their sole
discretion, and which order is in effect and not stayed, together with all
extensions, modifications and amendments thereto, in form and substance
satisfactory to Agent (at the direction of the Required Lenders in their sole
discretion), which, among other matters but not by way of limitation, authorizes
the Borrowers to obtain credit, incur (or guaranty) Debt, and grant Liens under
this Agreement and the other Loan Documents, as the case may be, provides for
the super-priority of Agent’s, Collateral Agent’s and Lenders’ claims and
authorizes the use of cash collateral.

“Frey Scientific” means the marketing unit that is a sub-segment of the Delta
Business that offers a line of science supplies and equipment for k-12
classrooms and science labs, as well as lab design services and furniture.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Obligor” has the meaning set forth in Section 9.4.

“Funds Flow Memorandum” means, with respect to any Loan proposed to be borrowed
under this Agreement on the Closing Date, a listing of Persons to whom the
proceeds of the Loan are to be paid, the amounts to be paid to each such Person,
and the account information and wiring instructions for each such Person; such
listing to be agreed in writing between the Administrative Borrower and the
Agent (at the direction of the Required Lenders) prior to the Closing Date.

 

19



--------------------------------------------------------------------------------

“FX and Currency Option Obligations” means any and all obligations of the Group
Members, whether absolute or contingent and howsoever and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under any and all agreements,
devices or arrangements designed to protect any Group Member from variations in
the comparative value of currencies, including foreign exchange purchase and
future purchase transactions, currency options, currency swaps and cross
currency rate swaps.

“GAAP” means generally accepted accounting principles as in effect in the United
States and applied on a basis consistent with the accounting practices applied
in the financial statements of the Group Members referred to in Section 4.5.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether provincial, state or
local, and any agency, authority, instrumentality, regulatory body, court,
commission, board, bureau, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, including any supra-national bodies such as the
European Union or the European Central Bank or other comparable authority or
agency, and any arbitration tribunal to which any Obligor is subject.

“Group Members” means the Obligors and each of their respective Subsidiaries.

“Guarantor Obligations” has the meaning set forth in Section 9.3(a).

“Guarantors” means, collectively, all of the Subsidiaries of the Administrative
Borrower as of the date hereof that are not Borrowers, and each additional
Subsidiary of the Administrative Borrower that executes and delivers a Guaranty
Supplement in favor of the Agent and the Secured Parties either at the time of
execution of this Agreement or at any time hereafter pursuant to Section 5.11,
but excludes Premier School Agendas, Ltd. so long as it is a CFC.

“Guaranty” means the guaranty by the Guarantors of the Obligations, as set forth
in, and subject to the terms of, Article IX.

“Guaranty Supplement” has the meaning set forth in Section 5.8.

“Hazardous Substance” means any asbestos, urea-formaldehyde, polychlorinated
biphenyls, nuclear fuel or material, chemical waste, radioactive material,
explosives, known carcinogens, petroleum products and by-products and other
dangerous, toxic or hazardous pollutants, contaminants, chemicals, materials or
substances listed or identified in, or regulated by, any Environmental Laws.

“Health Business” means a segment of the Accelerated Learning Business that
offers physical education and health solutions under the SPARK brand.

“Hedge Agreements” means the collective reference to Rate Hedging Obligations,
Commodity Hedging Obligations, FX and Currency Option Obligations and all other
financial contracts.

 

20



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning set forth in Section 10.5.

“Initial Borrowing” has the meaning set forth in Section 2.2(a).

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), or any other insolvency, debtor relief or debt adjustment law,
including the Canada Business Corporations Act (Canada) where such statute is
used by a person to propose an arrangement; (b) the appointment of a receiver,
trustee, liquidator, administrator, conservator or other custodian for such
Person or any part of its property; or (c) an assignment or trust mortgage for
the benefit of creditors.

“Intellectual Property” means all now existing or hereafter acquired Copyrights,
Patents, Trademarks (as such terms are defined in the Security Agreement) and
trade secrets, trade secret rights, know-how, customer lists, processes of
production, ideas, confidential business information, techniques, processes,
formulas, and all other proprietary information.

“Intellectual Property Security Agreement” means each Copyright Security
Agreement, Patent Security Agreement, and Trademark Security Agreement.

“Intercompany Debt” means Debt owing by a Group Member to one or more other
Group Members.

“Intercompany Subordination and Payment Agreement” means the Intercompany
Subordination and Payment Agreement executed by each Obligor and each
Non-Obligor in favor of the Agent and the Lenders, in the form of Exhibit F
hereto, as the same may be amended, supplemented or restated from time to time.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of January 31, 2013, executed by Wells Fargo Capital Finance, LLC, in its
capacity as administrative agent and co-collateral agent under the ABL DIP
Credit Documents, and the Agent, as amended, restated, supplemented or otherwise
modified from time to time, including any modifications of such agreement set
forth in the Final Order and the Final ABL DIP Order (including Paragraph 31
thereof).

“Interest Period” means each period beginning on the first day, and ending on
the last day, of each fiscal month, provided that the initial Interest Period
shall commence on the Closing Date and end on March 31, 2013.

“Interim Order” means, collectively, the order of the Bankruptcy Court entered
in the Chapter 11 Cases after an interim hearing (assuming satisfaction of the
standards prescribed in Section 364 of the Bankruptcy Code and Bankruptcy Rule
4001 and other applicable law), which order is in effect and not stayed,
together with all extensions, modifications, and amendments thereto, in form and
substance satisfactory to the Required Lenders, in their sole discretion, which,
among other matters but not by way of limitation, authorizes, on an interim
basis, Borrowers to execute and perform under the terms of this Agreement and
the other Loan Documents.

 

21



--------------------------------------------------------------------------------

“Inventory” means any “inventory,” as such term is defined in the UCC, now owned
or hereafter acquired by any Obligor, wherever located, including inventory,
merchandise, goods and other personal property that are held by or on behalf of
any Obligor for sale or lease (or that are being leased and located within a
state of the United States) or are furnished or are to be furnished under a
contract of service, or that constitute raw materials, work in process, finished
goods, returned goods, supplies or materials of any kind, nature or description
used or consumed or to be used or consumed in such Obligor’s business or in the
processing, production, packaging, promotion, delivery or shipping of the same,
including all supplies and embedded software.

“IR Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“IRS” means the Internal Revenue Service of the United States.

“LC Obligations” means, as at any time of determination, the sum of (a) the
aggregate undrawn face amount of all issued and outstanding Letters of Credit at
such time and (b) the aggregate amount of all LC Reimbursement Obligations then
outstanding.

“LC Reimbursement Obligation” means, for any Letter of Credit, the obligation of
the Obligors or any of them to the issuer thereof, as and when matured, to pay
(with proceeds of a ABL DIP Credit Loan or otherwise) all amounts drawn under
such Letter of Credit.

“Lease” means a lease, license, concession, occupancy agreement or other
agreement (written or oral, now or at any time in effect) which grants to any
Person a possessory interest in, or the right to use, all or any part of a
parcel of Real Property.

“Leased Real Property” means any leasehold interest in Real Property of any
Obligor as lessee, sublessee or the like under any Lease.

“Lender” and “Lenders” have the meanings set forth in the Preamble to this
Agreement.

“Lender Fee Letter” means that certain fee letter, dated as of the date hereof,
among the Administrative Borrower and the Lenders.

“Letter of Credit” means each letter of credit issued pursuant to the ABL DIP
Credit Documents.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations and any related fines, penalties, sanctions, costs, fees,
taxes, commissions, charges, disbursements and expenses, in each case of any
kind or nature (including interest accrued thereon or as a result thereto and
fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

22



--------------------------------------------------------------------------------

“LIBOR Rate” means a rate per annum equal to the greatest of (a) 1.5% per annum,
(b) solely upon the occurrence and during the continuance of an Event of
Default, the Prime Rate, and (c) the offered rate for deposits in Dollars for a
period of three months as determined by the Administrative Agent from the
Reuters Screen LIBOR01 Page as of approximately 11:00 a.m., New York, New York
time, on the first day of each Interest Period, or if such day is not a Business
Day, then on the first Business Day in the applicable fiscal month in which such
Interest Period commences (to be applicable for each day in such Interest
Period), or the rate for such deposits reasonably determined by the
Administrative Agent at such time based on such other published service of
general application as shall be selected by the Agent for such purpose;
provided, that if the LIBOR Rate is not determinable in the foregoing manner,
the Administrative Agent (at the direction of the Required Lenders) may
determine the rate based on rates offered to the Administrative Agent for
deposits in Dollars in the interbank eurodollar market at such time for delivery
on the first day of the Interest Period for the number of days comprised
therein. If the Board of Governors of the Federal Reserve System (or any
successor) prescribes a reserve percentage (the “Reserve Percentage”) for
“Eurocurrency liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), then the above definition of LIBOR Rate shall be the “Base
LIBOR Rate”, and “LIBOR Rate” shall mean: Base LIBOR Rate divided by (100% minus
LIBOR Reserve Percentage). Each determination by the Administrative Agent of the
applicable LIBOR Rate shall be conclusive and binding upon the parties hereto,
in the absence of demonstrable error.

“LIBOR Reserve Percentage” means the Reserve Percentage adjusted by the
Administrative Agent for expected changes in such reserve percentage during the
applicable Interest Period.

“Lien” means any security interest, mortgage, pledge, lien, hypothecation,
judgment lien or similar legal process, charge, encumbrance, title retention
agreement or analogous instrument or device (including, without limitation, the
interest of the lessors in connection with Capitalized Lease Liabilities and the
interest of a vendor under any conditional sale or other title retention
agreement).

“Loan Documents” means this Agreement, the Notes, the DIP Order, the Security
Agreement, each Fee Letter, each Collateral Access Agreement, each Control
Agreement, each Mortgage, each Intellectual Property Security Agreement, the
Master Intercompany Note, the Intercompany Subordination and Payment Agreement,
the Intercreditor Agreement, and all other loan documents now or hereafter given
by any Group Member to the Administrative Agent, the Collateral Agent or any
other Secured Party in connection with the foregoing and/or in connection with
the obligations of the Borrowers or the Guarantors under this Agreement.

“Loan Party” means each Borrower and each Guarantor.

“Loans” means the loans made under this Agreement.

“Master Intercompany Note” means an omnibus promissory note evidencing all
Intercompany Debt and pledged to the Collateral Agent, for the benefit of the
Secured Parties, to secure the Obligations, all in form and substance
satisfactory to the Administrative Agent.

 

23



--------------------------------------------------------------------------------

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

(a) the business, financial condition, assets, properties, liabilities,
performance, operations, results of operations, prospects or material agreements
of (i) the Obligors and their subsidiaries taken as a whole or (ii) the
Accelerated Learning Business taken as a whole except for the filing,
commencement and continuation of the Chapter 11 Cases and the events that
customarily result from the filing, commencement and continuation of the Chapter
11 Cases (including any litigation resulting therefrom);

(b) any material portion of the Collateral, taken as a whole, or any material
portion of the Collateral in or attributable to the Accelerated Learning
Business taken as a whole, or in either case the value or saleability thereof,
or the Agent’s Liens on the Collateral, or the enforceability, perfection or
priority (as required by the Loan Documents) of such Liens;

(c) the ability of any Obligor to perform its obligations under the Loan
Documents;

(d) the perfection or priority of the liens granted pursuant to the Loan
Documents, the Interim Order or the Final Order; or

(e) the validity, enforceability or collectability of any Loan Document, the
Interim Order or the Final Order, the Obligors’ respective obligations under any
Loan Document, the Interim Order or the Final Order, or the rights and remedies
of the Administrative Agent, the Lenders and the other Secured Parties under any
Loan Document, the Interim Order or the Final Order.

Without limitation of the foregoing, it shall be a Material Adverse Effect if
any Person who (x) is the CEO or CFO of the Administrative Borrower or the chief
executive officer of the Accelerated Learning Business or the Educational
Resources Business (or, in each case, an officer holding an equivalent title to
any of the foregoing) or (y) otherwise exercises any direct control or influence
over the management or management decisions of any Group Member, in each case,
shall (i) be indicted or otherwise formally charged for or convicted of fraud,
money laundering, embezzlement or any other felony, whether in the United States
or in any foreign country or jurisdiction according to the Applicable Laws of
such jurisdiction, or (ii) be or become a Blocked Person.

“Material Contract” means (i) each ABL DIP Credit Document, (ii) the agreements
listed as items 1 and 2 in Part B of Schedule 4.11, and (iii) any contract or
other arrangement to which any Group Member is a party (other than the Loan
Documents) for which breach, nonperformance, cancellation or failure to renew
would be reasonably likely to have a Material Adverse Effect.

“Maturity Date” means June 30, 2013.

“Maximum ABL DIP Credit Amount” means $175,000,000.

 

24



--------------------------------------------------------------------------------

“Maximum Available Net Assets” has the meaning set forth in Section 9.4.

“MD&A” means a customary Management Discussion and Analysis relating to
financial statements acceptable in scope and form to the Administrative Agent.

“Milestones” has the meaning set forth in Section 5.18.

“Mortgage” means any mortgage on any real properties owned by any of the
Obligors.

“Mortgage Policy” means any insurance policy on any real properties owned by any
of the Obligors.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
Section 4001(a)(13) of ERISA.

“Net Cash Proceeds” means, with respect to any Disposition by an Obligor of
property or assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of an Obligor, in connection
therewith after deducting therefrom only (a) the amount of any Debt secured by
any Permitted Lien on any asset (other than (i) Debt owing to the Secured
Parties under this Agreement or the other Loan Documents and (ii) Debt assumed
by the purchaser of such asset) which is required to be, and is, and in the case
of Debt under the ABL DIP Credit Documents is permitted by the Intercreditor
Agreement to be, repaid in connection with such Disposition (in the case of
deductions for repayment of Debt under the ABL DIP Credit Documents, only to the
extent of the amount of such proceeds allocated to ABL Priority Collateral (as
defined in, and in accordance with the terms of Section 3.5(c) of, the
Intercreditor Agreement)), (b) reasonable fees, commissions, and expenses
related thereto and required to be paid by an Obligor in connection with such
Disposition, and (c) taxes paid or payable to any taxing authorities by an
Obligor in connection with such Disposition, in each case to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid or payable to a Person that is not an Affiliate of an
Obligor, and are properly attributable to such transaction.

“Non-Consenting Lender” has the meaning set forth in Section 10.2.

“Non-Controlled Accounts” means any deposit account or securities account of an
Obligor that is not subject to a Control Agreement.

“Non-Obligor” means each Group Member that is not an Obligor.

“Note” means a promissory note of the Borrowers payable to a Lender evidencing
the Commitment of such Lender (as such promissory note may be amended, extended
or otherwise modified from time to time) and also means each promissory note
accepted by such Lender from time to time in substitution therefor or in renewal
thereof.

“Notice of Borrowing” means a notice by the Administrative Borrower to the
Administrative Agent in the form of Exhibit D, which includes or specifies
(A) the date of such proposed borrowing (B) the amount of the borrowing (which
must be in an amount not to exceed

 

25



--------------------------------------------------------------------------------

the Commitment Amount at such time and (C) a certificate jointly from the chief
financial officer and the chief restructuring officer of the Administrative
Borrower certifying that, to the knowledge of the certifying officers, no
Default or Event of Default has occurred and there is no fact, event or
circumstance that could reasonably be expected to cause a Default or Event of
Default.

“Notification” has the meaning set forth in Section 10.3(c).

“Obligations” means, collectively, all obligations and liabilities of the
Obligors to the Agent, the Lenders and the other Secured Parties under this
Agreement and all other Loan Documents, including without limitation obligations
to pay principal, interest, fees, premiums, expenses and other amounts of
whatever nature, Agent Expenses, and any such obligations that arise after the
filing of a petition by or against any Obligor under the Bankruptcy Code (or
under any other bankruptcy or insolvency laws), regardless of whether allowed as
a claim in the resulting proceeding, even if the obligations do not accrue
because of the automatic stay of Section 362 of the Bankruptcy Code (or under
any other bankruptcy or insolvency laws) or otherwise.

“Obligors” means, collectively, the Borrowers and the Guarantors.

“Other Science Products” means the marketing units that are sub-segments of the
Delta Business that offer grade 6-12 learning systems that integrate textbooks,
equipment and technology under the CPO Science brand, a supplementary science
curriculum under the NEO/SCI and SCIS brands, and a math curriculum,
supplementary products and manipulatives primarily under the ThinkMath brand.

“Other Taxes” has the meaning specified in Section 2.11(b).

“Owned Real Property” means any fee interest of any Obligor in Real Property.

“Participant” means a Person holding a Participation.

“Participation” means a participation in all or a portion of the rights of a
Lender, granted pursuant to and in accordance with Section 8.13.

“Patent Security Agreement” means a Patent Security Agreement executed and
delivered by an Obligor in favor of the Agent in substantially the form attached
to the Security Agreement.

“Payee” has the meaning set forth in Section 2.11.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any of its principal functions under ERISA.

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of Section 3(2) of ERISA).

“Percentage” means, as to any Lender the amount of such Lender’s Commitment
divided by the Total Commitment Amount or, if any such Commitments have been
terminated, the aggregate outstanding principal amount of such Lender’s Loans
divided by the aggregate outstanding principal amount of Loans of all Lenders.

 

26



--------------------------------------------------------------------------------

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Permitted Debt” means, provided that the incurrence thereof would not otherwise
give rise to a Default under this Agreement:

(a) Prepetition Indebtedness listed in Part A of Schedule 6.2;

(b) Permitted PMM/Capital Lease Debt;

(c) Intercompany Debt permitted under Section 6.3, evidenced by the Master
Intercompany Note and subject to the Intercompany Subordination and Payment
Agreement, and in the case of Intercompany Debt existing on the Closing Date,
listed in Part B of Schedule 6.2;

(d) the Loans and other Debt outstanding under this Agreement;

(e) ABL DIP Credit Obligations outstanding from time to time under the ABL DIP
Credit Agreement, in an aggregate amount not to exceed at any time the Maximum
ABL DIP Credit Amount;

(f) [Reserved];

(g) [Reserved];

(h) endorsement of instruments or other payment items for deposit;

(i) Debt consisting of unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with dispositions of
business units permitted by Section 6.5;

(j) [Reserved];

(k) Debt permitted to be incurred in accordance with the DIP Order;

(l) [Reserved];

(m) Debt incurred in the ordinary course of business in respect of credit cards,
credit card processing services, debit cards, stored value cards, purchase cards
(including so-called “procurement cards” or “P-cards”), or cash management
services; and

(n) Adequate Protection Obligations.

 

27



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Commodity Hedging Obligations shall not in any
event be Permitted Debt.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) credit judgment.

“Permitted Liens” means:

(a) Liens in existence on the date of this Agreement and listed in Schedule 6.1;

(b) Liens for taxes or assessments or other governmental charges to the extent
not required to be paid by Section 5.4;

(c) materialmen’s, warehousemen’s, merchants’, carriers’, worker’s, repairer’s,
or other like Liens arising by operation of law in the ordinary course of
business to the extent the obligations secured thereby are (i) not required to
be paid by Section 5.4 and (ii) in an aggregate amount not to exceed $8,000,000
at any time outstanding;

(d) pledges or deposits to secure obligations under worker’s compensation laws,
unemployment insurance and social security laws, or to secure the performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, in the ordinary course of business and consistent with past practices,
in an aggregate amount for such bids, tenders, contracts and true leases not to
exceed $500,000 at any time outstanding, or to secure statutory obligations
incurred in the ordinary course of business and consistent with past practices
in an aggregate amount for such statutory obligations not to exceed $500,000 at
any time outstanding, or to secure indemnity or other similar obligations
incurred in the ordinary course of business and consistent with past practices
in an amount not to exceed $500,000 at any time outstanding, provided that the
aggregate amount of all Liens permitted under this clause (d) shall not exceed
$1,000,000;

(e) Permitted Real Estate Encumbrances;

(f) Liens created under the Loan Documents;

(g) Liens created under the ABL DIP Credit Documents securing the ABL DIP Credit
Obligations and that are subject to the Intercreditor Agreement;

(h) judgment Liens provided that such judgment Lien has not given rise to an
Event of Default;

(i) the interests of lessors under operating leases and non-exclusive licensors
under license agreements;

(j) Liens securing Permitted PMM/Capital Lease Debt so long as (i) such Lien
attaches only to the asset purchased or acquired in connection with the
incurrence thereof, and the proceeds therefrom, and (ii) such Lien only secures
the Debt that was incurred to acquire the asset purchased or acquired;

 

28



--------------------------------------------------------------------------------

(k) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business and in existence
on the Petition Date;

(l) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts that are subject to Control
Agreements in the ordinary course of business;

(m) [Reserved];

(n) [Reserved];

(o) Liens in favor of customs and revenue authorities arising on or prior to the
Petition Date as a matter of law to secure payment of customs duties not yet
delinquent in connection with the importation of goods; and

(p) Adequate Protection Obligations.

“Permitted PMM/Capital Lease Debt” means Capitalized Lease Liabilities and
purchase money Debt with respect to fixed assets (i) outstanding on the Closing
Date and set forth on Schedule 6.2 hereof and described as such on such Schedule
and (ii) incurred after the Closing Date in an aggregate principal amount for
all such Capitalized Lease Liabilities and purchase money Debt not to exceed
$500,000 outstanding at any time, provided that such Capitalized Lease
Liabilities and purchase money Debt are entered into in connection with, and at
the time of or no later than 20 days after, the acquisition by the Borrowers of
equipment useful and used in the ordinary course of the Borrowers’ business and
the principal amount of such Capitalized Lease Liabilities and purchase money
Debt when incurred does not exceed the purchase price of the property financed,
and no such Capitalized Lease Liabilities and purchase money Debt shall be
refinanced for a principal amount in excess of the principal amount refinanced.

“Permitted Real Estate Encumbrances” means, in the case of any Real Property,
(a) any “Permitted Encumbrances” (as defined in the Mortgage relating to such
Real Property) approved by the Agent (at the direction of the Required Lenders),
(b) Liens on such Real Property of the nature referred to in clauses (b), (f),
(g) and (h) of the definition of Permitted Liens, and (c) easements (including
without limitation reciprocal easement agreements), rights-of-way, restrictions,
municipal, building and zoning ordinances and other similar encumbrances or
other irregularities affecting such Real Property, that do not secure any Debt,
and which were incurred in the ordinary course of business and (i) are described
in the title insurance policy with respect to such Real Property delivered to
the Administrative Agent prior to the date hereof, or (ii) in the opinion of the
Administrative Agent, are not substantial in amount and do not in any case
materially impair the use of such property in the operation of the business of
any Group Member or impair the value of such Real Property.

 

29



--------------------------------------------------------------------------------

“Permitted Senior Liens” means Permitted Liens (x) referred to in clauses (a),
(b), (c), (e) and (j) of the definition of Permitted Liens and applicable to the
Collateral (other than Equity Interests constituting Collateral, as to which
there shall be no Permitted Senior Liens), to the extent, but only to the
extent, having priority by mandatory provisions of applicable law, and
(y) referred to in clause (g) of the definition of Permitted Liens and
applicable only to the ABL DIP Credit Priority Collateral.

“Permitted Surety Bonds” means unsecured guarantees and reimbursement
obligations incurred in the ordinary course of business with respect to surety
and appeal bonds, performance bonds, bid bonds, appeal bonds, completion
guarantee and similar obligations.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Authority.

“Petition Date” means January 28, 2013.

“Planner Business” means the business unit comprised of Premier Agendas, Inc.
(excluding (on a basis consistent with the financial statements delivered by the
Administrative Borrower to the Agent prior to the Closing Date) those operations
relating to the Educational Resources Business in Canada), Premier School
Agendas, Ltd. and Select Agendas, Corp.

“Plan” has the meaning set forth in Schedule 5.18.

“Platform” has the meaning set forth in Section 10.3(b).

“Postpetition” means the time period commencing immediately upon the filing of
the Chapter 11 Cases.

“Prepetition” means the time period ending immediately prior to the filing of
the Chapter 11 Cases.

“Prepetition ABL Agent” means Wells Fargo Capital Finance, LLC, in its capacity
as administrative agent and collateral agent, under the Prepetition ABL Credit
Agreement.

“Prepetition ABL Credit Agreement” means the Credit Agreement dated as of
May 22, 2012, among the borrowers and guarantors named therein, the Prepetition
ABL Credit Lenders and Wells Fargo Capital Finance, LLC, as administrative agent
and co-collateral agent, as amended to date.

“Prepetition ABL Credit Documents” means the Prepetition ABL Credit Agreement
and each other Loan Document (as defined in the Prepetition ABL Credit
Agreement).

“Prepetition ABL Credit Lenders” means all lenders party to the Prepetition ABL
Credit Agreement.

“Prepetition Agents” means, collectively, the Prepetition ABL Agent and the
Prepetition Term Loan Agent.

 

30



--------------------------------------------------------------------------------

“Prepetition Debt Documents” means, collectively, the Prepetition ABL Credit
Documents and the Prepetition Term Loan Documents.

“Prepetition Debt Holders” means, collectively, the Prepetition ABL Credit
Lenders and the Prepetition Term Loan Lenders.

“Prepetition Indebtedness” means all Debt of the Borrowers outstanding on the
Petition Date immediately prior to the filing of the Chapter 11 Cases other than
Debt under the Prepetition ABL Credit Agreement and the Prepetition Term Loan
Agreement.

“Prepetition Secured Obligations” means the obligations in respect of the
Prepetition ABL Credit Documents and the Prepetition Term Loan Documents.

“Prepetition Term Lenders” means the lenders party to the Prepetition Term Loan
Agreement.

“Prepetition Term Loan Agent” means Bayside Finance, LLC, as administrative
agent and collateral agent under the Prepetition Term Loan Documents.

“Prepetition Term Loan Agreement” means that certain Credit Agreement, dated as
of May 22, 2012, by and among the borrowers and guarantors named therein, the
Prepetition Term Lenders and the Prepetition Term Loan Agent, as amended prior
to the Petition Date.

“Prepetition Term Loan Default Interest” has the meaning set forth in
Section 2.8(a).

“Prepetition Term Loan Documents” means the Prepetition Term Loan Agreement and
each other Loan Document (as defined therein).

“Prepetition Term Loan Lenders” means the lenders party to the Prepetition Term
Loan Agreement.

“Prepetition Term Loan Make Whole Payment” has the meaning set forth in
Section 2.8(a).

“Prepetition Term Loan Obligations” has the meaning set forth in Section 2.8(a).

“Prime Rate” means, at any time, a rate per annum equal to the higher of (a) the
rate last quoted by The Wall Street Journal as the “base rate on corporate loans
posted by at least 75% of the nation’s largest banks” in the United States or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent) and
(b) the sum of 0.5% per annum and the Federal Funds Rate.

“Product Development Expense” means, for any period, the capitalized cash
investment on product development for such period.

 

31



--------------------------------------------------------------------------------

“Professional Fees Line Items” has the meaning set forth in Section 6.31(d).

“Projections” has the meaning set forth in Section 4.5.

“Protective Advances” has the meaning set forth therefor in Section 2.17(a).

“Qualified Equity Interest” means and refers to any Equity Interests issued by
School Specialty (and not by one or more of its Subsidiaries) that is not a
Disqualified Equity Interest.

“Rate Hedging Obligations” means any and all obligations of the Group Members
under (a) any and all agreements, devices or arrangements designed to protect
any Group Member from the fluctuations of interest rates, including interest
rate exchange agreements, interest rate cap or collar protection agreements, and
interest rate options, puts and warrants, and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any of the foregoing.

“Reading Business” means the literacy and intervention division of the
Accelerated Learning Business.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Receipts” has the meaning set forth in Section 5.12(b).

“Reconcilable Inclusion” means, with respect to the Accelerated Learning
Business and the Planner Business, any inclusion within the Accelerated Learning
Business or the Planner Business, respectively, of contracts, rights or other
assets that (x) prior to such inclusion, were included in a different Business
Segment, or (y) in the case of contracts, rights or other assets not previously
included in a different Business Segment, are not consistent with the
then-existing other contracts, rights and other assets of the Accelerated
Learning Business or the Planner Business, respectively.

“Registered Pension Plan” means any “registered pension plan”, as defined in
subsection 248(1) of the Income Tax Act (Canada).

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates, together with, if such Person is the Administrative Agent, each
other Person or individual designated, nominated or otherwise mandated by or
helping the Administrative Agent pursuant to and in accordance with Section 8.17
or any comparable provision of any Loan Document.

 

32



--------------------------------------------------------------------------------

“Related Transactions” means, collectively, the execution and delivery of, and
consummation of the transactions contemplated by, all ABL DIP Credit Documents
and the payment of all related fees, costs and expenses.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Substance into
or through the environment.

“Remaining Obligor” has the meaning set forth in Section 9.4.

“Remedial Action” means all actions required under Environmental Laws to
(a) clean up, remove, treat or in any other way address any Hazardous Substance
in the indoor or outdoor environment, (b) prevent or minimize any Release so
that a Hazardous Substance does not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment, or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care
with respect to any Hazardous Substance.

“Report” and “Reports” have the meanings specified in Section 8.20(a).

“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, and not as to which the PBGC has by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, and with the exception of actions of general applicability by the
Secretary of Labor under Section 110 of ERISA.

“Reporting Affiliate” means, with respect to any Person, a Person who is an
Affiliate of such first Person under clauses (a), (b) or (c) of the definition
of the term “Affiliate”.

“Required Lenders” means, at any time, the Lenders holding more than fifty
percent (50.0%) of the outstanding Commitments and Loans.

“Required Payment” has the meaning set forth in Section 2.10(c).

“Requirements of Law” means, as to any Person, the organizational documents of
such Person and any Applicable Law, or determination of a Governmental Authority
having the force of law (but nevertheless including determinations of a
Governmental Authority not having the force of law if responsible and prudent
Persons engaged in a business similar to the business of the Borrower would
observe such determinations), in each case applicable to or binding upon such
Person or any of its business or property or to which such Person or any of its
business or property is subject.

“Reserve Percentage” has the meaning set forth in the definition of “LIBOR
Rate”.

“Responsible Officer” means the chief executive officer or chief financial
officer of the Administrative Borrower.

 

33



--------------------------------------------------------------------------------

“Restricted Payment” means, in respect of any Obligor or any Subsidiary of any
Obligor, to (a) declare or pay any dividend or make any other payment or
distribution, directly or indirectly, on account of Equity Interests issued by
such Obligor or Subsidiary (including any payment in connection with any merger
or consolidation involving such Obligor or Subsidiary) or to the direct or
indirect holders of Equity Interests issued by such Obligor or Subsidiary in
their capacity as such (other than dividends or distributions payable in Equity
Interests of such Obligor or Subsidiary that are not Disqualified Equity
Interests), or (b) purchase, redeem, make any sinking fund or similar payment,
or otherwise acquire or retire for value (including in connection with any
merger or consolidation involving such Obligor or Subsidiary) any Equity
Interests issued by such Obligor or Subsidiary, or (c) make any payment to
retire, or to obtain the surrender of, any outstanding warrants, options, or
other rights to acquire Equity Interests of such Obligor or Subsidiary now or
hereafter outstanding, or (d) make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Debt.

“Restrictive Agreement” means an agreement (other than a Loan Document) that
conditions or restricts the right of any Group Member to incur or repay borrowed
money, to grant Liens on any assets, to declare or make Restricted Payments, to
modify, extend or renew any agreement evidencing borrowed money, or to repay any
Intercompany Debt.

“Return” has the meaning set forth in Section 2.12(b)(i).

“Rolling Two Week Test Period” has the meaning set forth in Section 6.31(a).

“Sale Effort” has the meaning set forth in Schedule 5.18.

“Sale/Leaseback Liabilities” means any amount or liability in respect of
sale/leaseback or analogous transactions that is or is required under GAAP to be
shown on the consolidated balance sheet of the Administrative Borrower and its
consolidated Subsidiaries.

“Sale Order” has the meaning set forth in Schedule 5.18.

“School Specialty” has the meaning set forth in the Preamble to this Agreement.

“Secured Parties” means the Lenders, the Administrative Agent, the Collateral
Agent, each other Indemnitee and any other holder of any Obligation of any
Obligor.

“Security Agreement” means each Security and Pledge Agreement (or similar
agreement) executed by each Obligor in favor of the Agent and the Lenders, in
the form of Exhibit E hereto duly completed for each Obligor, as the same may be
amended, supplemented or restated from time to time.

“Seeds Divestiture” means the disposition by the Obligors of the Seeds of
Science / Roots of Reading business in January 2012.

“Senior Debt” means Debt of the Group Members that has not been subordinated in
right of payment to the Obligations in a manner in form and substance
satisfactory to the Agent, including the ABL DIP Credit Obligations.

 

34



--------------------------------------------------------------------------------

“Single Test Week” has the meaning set forth in Section 6.31(a).

“Stated Borrowing Base” has the meaning ascribed thereto in the Intercreditor
Agreement (as in effect on the date hereof).

“Stroock” means Stroock & Stroock & Lavan LLP.

“Subordinated Debt” means unsecured Debt of the Obligors that is not Senior
Debt, and that (a) is only guaranteed by the Guarantors, (b) is not subject to
scheduled amortization, redemption, sinking fund or similar payment and does not
have a final maturity, in each case, on or before the date that is six months
after the Maturity Date, and (c) does not include any financial covenants or any
covenant or agreement that is more restrictive or onerous on any Obligor in any
material respect than any comparable covenant in this Agreement; and
“Subordinated Debt” shall in any event include (x) the 2011 Convertible
Subordinated Debentures, and (y) any other Debt of an Obligor incurred after the
date hereof which by its terms is expressly subordinated to the Obligations in a
manner and to an extent approved by the Administrative Agent.

“Subsidiary” of a Person means any corporation, limited liability company,
partnership or other entity of which more than fifty percent (50%) of the
outstanding equity or membership interests or shares of capital stock having
general voting power under ordinary circumstances to elect a majority of the
board of directors (or other governing body) of such entity, (irrespective of
whether or not at the time stock or membership interests of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more Subsidiaries of such Person, or by one or more other
Subsidiaries of such Person.

“Subsidiary Borrowers” has the meaning set forth in the Preamble to this
Agreement.

“Survey” means, in respect of a particular parcel of Real Property, an American
Land Title Association form survey, dated no earlier than thirty (30) days prior
to the issuance of the corresponding Mortgage Policy (or such other date as the
Agent may approve in its Permitted Discretion), certified to the Agent and the
issuer of the corresponding Mortgage Policy in a manner satisfactory to the
Agent, by a land surveyor duly registered and licensed in the states in which
the property described in such survey is located and acceptable to the Agent,
which survey (i) shall show (x) all buildings and other improvements, (y) the
location of any easements, rights of way, building set-back lines and other
dimensional regulations and (z) such other matters as the Agent shall reasonably
request and (ii) be sufficient for the issuer of the corresponding Mortgage
Policy to remove all standard survey exceptions from the corresponding Mortgage
Policy.

“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).

“Synthetic Lease Liabilities” means the monetary obligation of a Person under
either: (a) a so-called synthetic, off-balance sheet or tax retention lease; or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). The amount of

 

35



--------------------------------------------------------------------------------

Synthetic Lease Liabilities shall be deemed to be the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.

“Tax Returns” has the meaning set forth in Section 4.8.

“Taxes” has the meaning set forth in Section 2.11(a).

“Term Loan Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Term Loan Priority Collateral Deposit Account” means that certain segregated
account of the Borrowers held at the Administrative Agent, with the account
number 104790829931 and titled “School Specialty, Inc.”, subject to a control
agreement, in form and substance satisfactory to the Administrative Agent, which
establishes “control” (as defined in the UCC) in favor of the Administrative
Agent for the benefit of the Lenders.

“Termination Date” means the earliest to occur of (i) Maturity Date, (ii) the
consummation of a sale of all or substantially all of the assets of the
Borrowers under section 363 of the Bankruptcy Code, (iii) unless waived by the
Lenders in their sole discretion, the occurrence of an Event of Default after
taking into effect all applicable grace periods, (iv) the acceptance in writing
by any of the Borrowers of any offer or bid for the purchase of, directly or
indirectly, all or substantially all of the assets of any of the Borrowers, or
all of the equity of School Specialty or any Subsidiary thereof, to a buyer that
does not provide for the actual payment in full of the Obligations by no later
than the Maturity Date, (v) unless waived by the Lenders in their sole
discretion, the date that any of the Borrowers files a motion with the
Bankruptcy Court for authority to proceed with the sale or liquidation of any of
the Borrowers’ (or any material portion of the assets or all of the equity of
any Borrower) without the consent of the Lenders except pursuant to a proposed
sale of all or substantially all of the Borrowers’ assets, or all of the equity
of School Specialty or any Subsidiary thereof, to a buyer that provides for the
actual payment in full of the Obligations by no later than the Maturity Date,
(vi) if the Final Order has not been entered, March 15, 2013, (vii) the
effective date of a Plan or (viii) unless waived by the Lenders in their sole
discretion, if any of the Obligors files a motion with the Bankruptcy Court for
authority to proceed with the sale or liquidation of any of the Obligors (or any
material portion of the assets or all of the equity of any of the Obligors) or
files a plan of reorganization, in each case, without the consent of the
Lenders, except pursuant to a proposed sale of all or substantially all of the
Obligors’ assets or all of the equity of the Administrative Borrower or any
Subsidiary thereof or a plan of reorganization that, in any such case, provides
for the actual payment in full in cash of the Obligations by no later than the
earlier of the (x) Maturity Date and (y)(a) in the case of a sale, the date of
consummation of such sale and (b) in the case of a plan, the effective date of
such plan. Upon the Termination Date, the Commitments shall terminate and all
Loans and other Obligations shall be due and payable.

“Test Period” means the Single Test Week and the Rolling Two Week Test Period,
commencing from the Single Test Week ending March 9, 2013.

 

36



--------------------------------------------------------------------------------

“Total Outstanding ABL DIP Credit Amount” means, as of any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
ABL DIP Credit Loans on such date, plus (b) the amount of all outstanding LC
Obligations on such date.

“Trademark Security Agreement” means a Trademark Security Agreement executed and
delivered by an Obligor in favor of the Agent in substantially the form attached
to the Security Agreement.

“Treasury” means the United States Treasury.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection, the effect of perfection or non-perfection or the priority of
the security interests of the Collateral Agent in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

“Unfinanced Capital Expenditures” means Capital Expenditures that are made from
available cash of the Borrowers and not from the proceeds of Permitted
PMM/Capital Lease Debt (including any Permitted PMM/Capital Lease Debt incurred
after the acquisition of the asset acquired to directly or indirectly finance
such acquisition), and are made in respect of assets that are not subject to any
capital lease, and are not pledged to secure any purchase money Debt (whenever
incurred).

“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of cash credited as of such date to all deposit accounts of the Group Members,
which cash is subject to no restriction on its use, transfer or distribution
pursuant to any Requirement of Law or contractual obligation (other than the
Loan Documents, the ABL DIP Credit Documents and the Prepetition ABL Credit
Documents).

“USA Patriot Act” has the meaning set forth in Section 10.16.

“Variance Report” means a weekly variance report to be provided by Borrowers to
Administrative Agent within three Business Days after the end of each fiscal
week and publicly filed with the Bankruptcy Court reflecting actual cash
receipts and disbursements for (i) the prior fiscal week, (ii) the period from
the beginning of the fiscal month which includes such fiscal week to the end of
such fiscal week, (iii) the applicable Test Period of the Administrative
Borrower, and (iv) the period from the beginning of the fiscal week ending
March 9, 2013 to the end of such Test Period, in each case, reflecting the
amount variance and, in the case of clause (iii), percentage variance of actual
receipts and disbursements (on a line item basis) from those receipts and
disbursements reflected in the most recently delivered thirteen-week cash flow
forecast in the Approved Budget for the corresponding periods (or, in the case
of clause (iv) and with respect to past periods that are not covered in the most
recently delivered thirteen-week cash flow forecast in the Approved Budget, the
latest thirteen-week cash flow forecast in the Approved Budget that covers any
such past period), an explanation of the reason for any such variance and
compliance or non-compliance with the requirements set forth in Section 6.31.

 

37



--------------------------------------------------------------------------------

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of Section 3(1) of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

Section 1.2 Payments. The Administrative Agent may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Obligor or any Lender. Any
such determination or redetermination by the Administrative Agent shall be
conclusive and binding for all purposes, absent manifest error. No determination
or redetermination by any Secured Party or Obligor and no other currency
conversion shall change or release any obligation of any Obligor or of any
Secured Party (other than the Administrative Agent and its Related Persons)
under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
The Administrative Agent may round up or down, and may set up appropriate
mechanisms to round up or down, any amount hereunder to nearest higher or lower
amounts and may determine reasonable de minimis payment thresholds.

ARTICLE II

CREDIT FACILITIES

Section 2.1 Loans. Subject to the terms and conditions herein set forth, each
Lender hereby severally, but not jointly, agrees to make loans in Dollars (each
such loan, a “Loan”), not to exceed in the aggregate the Commitment Amount, to
the Borrowers as follows: (i) an initial borrowing on the Closing Date, in the
aggregate principal amount of $130,000,000 (the “Initial Borrowing”),
(ii) additional borrowings in an aggregate principal amount not to exceed
$15,000,000 on up to two Additional Funding Dates during the Availability Period
in respect of which a Notice of Borrowing has been delivered, (iii) on or after
May 20, 2013, an additional borrowing in an aggregate principal amount not to
exceed $5,000,000 on an Extended Funding Date during the Availability Period in
respect of which a Notice of Borrowing has been delivered and (iv) on or after
May 27, 2013, an additional borrowing in an aggregate principal amount not to
exceed $5,000,000 on an Extended Funding Date during the Availability Period in
respect of which a Notice of Borrowing has been delivered. The proceeds of such
Loans shall be deposited into the Term Loan Priority Collateral Deposit Account.
The Loans and Loan proceeds shall be allocated to the Borrowers in the manner
specified in the Notice of Borrowing therefor and used in accordance with
Section 2.8. Notwithstanding the preceding, prior to the entry by the Bankruptcy
Court of a Final Order, the Commitment Amount shall be limited to the sum of
$130,000,000, to the extent authorized by the Interim Order. The Commitments
shall expire at the end of the Availability Period. The Commitment Amount shall
be permanently reduced on the Closing Date and each Additional Funding Date and
Extended Funding Date by the aggregate principal amount of Loans made on such
dates. In no event shall a Loan be made on any Additional Funding Date or
Extended Funding Date in an amount which would exceed the Commitment Amount on
such date. For the avoidance of doubt, Loans repaid cannot be reborrowed.

 

38



--------------------------------------------------------------------------------

Section 2.2 Procedures for Loans. The Initial Borrowing shall be funded on the
Closing Date without further need for the Borrowers to take any action or submit
any notice or request to the Administrative Agent or Lenders. To request a Loan
to be funded on any Additional Funding Date or Extended Funding Date, the
Administrative Borrower shall submit a Notice of Borrowing to the Administrative
Agent no later than 1:00 p.m. New York, New York time, five (5) Business Days
(which date may be prior to the entry of the Final Order) prior to the proposed
Additional Funding Date or Extended Funding Date. The Notice of Borrowing shall
be effective upon receipt by the Administrative Agent, shall be in writing by
facsimile or electronic transmission (including by PDF). The requested borrowing
shall be in an integral multiple of $500,000 and not less than $5,000,000 in the
aggregate for each such Additional Funding Date or $1,000,000 in the aggregate
on each such Extended Funding Date. Promptly upon receipt of a Notice of
Borrowing, the Administrative Agent shall advise each Lender of the proposed
Loan. At or before 1:00 p.m., New York, New York time, on the date specified for
the requested Loan, each Lender shall provide the Administrative Agent at the
principal office of the Administrative Agent in New York, New York with
immediately available funds covering such Lender’s Percentage of such Loan.
Subject to satisfaction of the conditions precedent set forth in Article III
with respect to such Loan, the Administrative Agent shall pay over such funds to
the Administrative Borrower, by effecting a wire transfer to the Term Loan
Priority Collateral Deposit Account, for the account of the applicable
Borrower(s) specified in the Notice of Borrowing, prior to 4:00 p.m., New York,
New York time, on the date of the requested Loan.

Section 2.3 Interest. The outstanding principal amount of each Loan shall bear
interest from the date when made to the date repaid (provided that one full
day’s interest shall be payable for any Loan, or portion thereof, that is
borrowed and repaid on the same day), accruing daily at a rate per annum equal
to the applicable LIBOR Rate for each day during each Interest Period during
which such Loan is outstanding, plus the Applicable Margin, adjusted for each
applicable Interest Period, payable in arrears on the last day of the applicable
Interest Period; provided, however, that upon the occurrence of an Event of
Default (whether or not the Agent or any Lender shall have received or given
notice thereof), the interest on the Loans from and after the date of the
occurrence of such Event of Default shall be the rate per annum otherwise
applicable from time to time to such Loans, plus two percent (2.0%) per annum
(adjusting for any change in the applicable LIBOR Rate), payable in arrears on
the last day of each fiscal month and on the last day of the applicable Interest
Period and on demand from time to time (the “Default Rate”). The outstanding
amount of all Obligations other than outstanding principal of Loans shall bear
interest from the date such Obligations are due and payable, accruing daily at
the rate applicable from time to time (calculated daily and not for any Interest
Period) to the Loans (and shall bear interest at the Default Rate upon the
occurrence of an Event of Default). Interest shall be computed on the basis of
the actual number of days elapsed and a year consisting of 360 days. Each
determination of an interest rate by the Administrative Agent shall be
conclusive and binding on the Borrowers, the other Obligors and the Lenders in
the absence of manifest error. All payments of interest shall be made in cash in
Dollars in immediately available funds.

Section 2.4 Setting and Notice of Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent on the Closing
Date, for the initial Interest Period, and on the first Business Day of each
subsequent fiscal month, for each subsequent Interest Period (such rate to apply
for each calendar day in such Interest Period), whereupon notice thereof (which
may be by telephone) shall be given by the Administrative Agent to the
Administrative Borrower and each Lender. Each such determination of the

 

39



--------------------------------------------------------------------------------

applicable LIBOR Rate shall be conclusive and binding upon the parties hereto,
in the absence of demonstrable and manifest error. The Administrative Agent,
upon written request of the Administrative Borrower or any Lender, shall deliver
to the Administrative Borrower or such requesting Lender a statement showing the
computations or source used by the Administrative Agent in determining the
applicable LIBOR Rate hereunder.

Section 2.5 Repayment of Loans; Representations; Joint and Several Liability.

(a) The Borrowers hereby unconditionally promise to pay to the Administrative
Agent for itself and the account of each Lender in cash in Dollars in
immediately available funds the then unpaid amount of each Loan and any other
Obligations on the Maturity Date, or on such prior date as may be required by
the terms of this Agreement (including, without limitation, upon the Termination
Date).

(b) For all purposes of calculating whether payments of amounts payable under
this Agreement have been received in a timely fashion on the date required
therefor pursuant to this Agreement, including calculating interest on the
applicable Obligations, funds received by the Administrative Agent from the
Borrowers prior to 2:00 p.m. New York time will be deemed applied to the
Obligations then due and payable as provided herein on the date of receipt by
the Administrative Agent, provided that such funds are immediately available and
notice thereof is received from the Administrative Borrower in accordance with
the Administrative Agent’s usual and customary practices as in effect from time
to time and by 3:00 p.m. (New York time) on such date of receipt, and if not,
then such amounts shall be deemed received and applied on the next succeeding
Business Day after receipt of such immediately available funds by the
Administrative Agent.

(c) The Borrowers shall be obligated to repay all Loans made under this Article
II notwithstanding the failure of the Administrative Agent to provide any
written request therefor or written confirmation thereof and notwithstanding the
fact that the person requesting the same was not in fact authorized to do so.
Any request for Loans under Section 2.2, whether written, telephonic, telecopy
or otherwise, shall be deemed to be a representation by each Borrower that the
borrowing conditions set forth in Section 3.1 and Section 3.2 have been met and
all statements set forth in Section 3.1 and Section 3.2 are correct as of the
time of the request.

(d) The Borrowers shall be jointly and severally liable for all amounts due from
the Borrowers to the Administrative Agent, the Lenders and the other Secured
Parties under this Agreement, including, without limitation, all Obligations,
regardless of which Borrower actually receives the Loans or other extensions of
credit hereunder or the amount of such Loans received or the manner in which the
Administrative Agent accounts for such Loans or other extensions of credit on
its books and records. The Obligations with respect to Loans or other extensions
of

 

40



--------------------------------------------------------------------------------

credit made to a Borrower, and the Obligations arising as a result of the joint
and several liability of a Borrower hereunder with respect to Loans or other
extensions of credit made to the other Borrowers hereunder, shall be separate
and distinct obligations, but all such other Obligations shall be primary
obligations of all Borrowers. The Obligations arising as a result of the joint
and several liability of a Borrower hereunder with respect to Loans or other
extensions of credit made to the other Borrowers hereunder shall, to the fullest
extent permitted by law, be unconditional irrespective of (a) the validity or
enforceability, avoidance or subordination of the Obligations of the other
Borrowers or of any promissory note or other document evidencing all or any part
of the Obligations of the other Borrowers, (b) the absence of any attempt to
collect the Obligations from the other Borrowers, any Guarantor or any other
security therefor, or the absence of any other action to enforce the same,
(c) the waiver, consent, extension, forbearance or granting of any indulgence by
the Administrative Agent, Lenders or other Secured Parties with respect to any
provisions of any agreement or instrument evidencing or governing the
Obligations of the other Borrowers, or any part thereof, or any other agreement
now or hereafter executed by the other Borrowers and delivered to the
Administrative Agent, (d) the failure by the Administrative Agent, or any of the
Lenders or other Secured Parties, to take any steps to perfect and maintain its
security interest in the Collateral or any part of it, or to preserve its or
their rights and maintain its or their security or collateral for the
Obligations of the other Borrowers, (e) the election of the Administrative
Agent, or any of the Lenders or other Secured Parties, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code, (f) the disallowance of all or any portion of the
claim(s) of the Administrative Agent, or any of the Lenders or other Secured
Parties, for the repayment of the Obligations of the other Borrowers under
Section 502 of the Bankruptcy Code, or (g) any other circumstances which might
constitute a legal or equitable discharge or defense of a Guarantor or of the
other Borrowers, other than, with respect to a particular Lender, the willful
misconduct, fraud or gross negligence of such Lender as determined pursuant to a
final, non-appealable order of a court of competent jurisdiction. With respect
to the Obligations arising as a result of the joint and several liability of a
Borrower hereunder with respect to Loans or other extensions of credit made to
the other Borrowers hereunder, each Borrower and Guarantor waives, until the
Obligations shall have been paid in full in immediately available funds and this
Agreement shall have been terminated, any right to enforce any right of
subrogation or any remedy which the Agent or any other Secured Party now has or
may hereafter have against the Borrowers or any Guarantor, or any endorser or
any other guarantor of all or any part of the Obligations, and any benefit of,
and any right to participate in, any security or collateral given to the Agent
or any other Secured Party. Upon any Event of Default and for so long as the
same is continuing, the Agent may proceed directly and at once, without notice,
against any Borrower or Guarantor, or against any one or more of them, to
collect and recover the full amount, or any portion of the Obligations, without
first proceeding against the other Borrowers or Guarantors or any other Person,
or against any security or collateral for the Obligations. Each Borrower and
Guarantor consents and agrees that the Agent and the Lenders and the other
Secured Parties shall be under no obligation to marshal any assets in favor of
the Borrower(s) or Guarantor(s) or against or in payment of any or all of the
Obligations.

Section 2.6 Notes. Upon request by a Lender, such Lender’s Loan may be evidenced
by a Note. The unpaid principal amount of each Note and all unpaid accrued
interest thereon shall be payable on the Maturity Date, or on such prior date as
may be required by the terms of this Agreement.

 

41



--------------------------------------------------------------------------------

Section 2.7 Fees. The Borrowers shall pay to the Administrative Agent, for its
own account (or to such other parties as the Administrative Agent may specify in
writing), the fees specified in the Agent Fee Letter in the amounts and on the
dates specified therein, which amount shall be deemed fully earned when paid,
whether or not this Agreement shall continue in effect, or any Loans or the
Commitment shall remain in effect, for the entire year covered thereby.

Section 2.8 Use of Proceeds. (a) Proceeds of the Loans under the this Agreement
will be used only for the following purposes, in each case, in accordance with
and subject to the Approved Budget: (i) to provide working capital for the
Obligors during the Chapter 11 Cases in the ordinary course of business and
other costs and expenses of administration of the Chapter 11 Cases, in an
aggregate principal amount not to exceed $60,000,000 less any amounts used to
prepay the Bayside DIP Obligations pursuant to clause (iii) of this paragraph,
(ii) to refinance the outstanding balance of principal, accrued interest and
other fees and charges (the “Prepetition Term Loan Obligations”) due under the
Prepetition Term Loan Agreement in an aggregate principal amount not to exceed
$67,778,875 other than amounts thereunder related to the Prepetition Term Loan
Make Whole Payment (as defined below) and Prepetition Term Loan Default Interest
(as defined below), (iii) to refinance the outstanding balance of principal,
accrued interest and other fees and charges (the “Bayside DIP Obligations”) due
under that certain Senior Secured Super Priority Debtor-In-Possession Credit
Agreement, dated as of January 31, 2013, by and among the Obligors, the Lenders
as defined therein and Bayside Finance, LLC (“Bayside”) (as amended pursuant to
the interim order of the Bankruptcy Court dated January 31, 2013 [Docket No. 88]
approving the incurrence of the Bayside DIP Obligations, the “Bayside DIP Credit
Agreement”) in an amount of $22,556,683 (plus additional amounts for accrued and
unpaid reasonable documented fees and expenses), and (iv) to fund the Escrow
Account in an amount equal to $25,000,000 which shall be used, subject to the
terms of this Escrow Agreement, for payment to the Prepetition Term Loan Agent
of any outstanding obligations under the Prepetition Term Loan Agreement,
including, for the avoidance of doubt, payments in respect of (a) the Early
Payment Fee (as defined in and calculated under the Prepetition Term Loan
Agreement (the “Prepetition Term Loan Make Whole Payment”)) upon entry of an
Escrow Release Order allowing same in whole or in part, (b) any accrued and
unpaid interest at the rate provided for under the Prepetition Term Loan
Agreement, including any interest calculated at the Default Rate (as defined in
and calculated under the Prepetition Term Loan Agreement) (the “Prepetition Term
Loan Default Interest”), on the aggregate outstanding principal amount of Term
Loans (as defined in the Prepetition Term Loan Agreement), upon entry of an
Escrow Release Order allowing same in whole or in part and (c) any other amounts
in respect of the obligations under the Prepetition Term Loan Agreement,
including Agents Expenses (as defined in the Prepetition Term Loan Agreement)
upon entry of a final, non-appealable order allowing same in whole or in part
(collectively, the “Escrowed Payments”).

(b) The Escrow Agreement shall provide as follows:

(i) Within ten (10) Business Days of the entry of a final, non-appealable order
(such order, an “Escrow Release Order”) of a court of competent jurisdiction,
including, without limitation, the Bankruptcy Court, and the delivery of such
Escrow Release Order to the Escrow Agent with a certification from the
Administrative Agent or the Prepetition Term Loan Agent that it constitutes the
Escrow Release Order, directing that all or any

 

42



--------------------------------------------------------------------------------

portion of the amounts held in escrow on account of the Escrowed Payments shall
be released from the Escrow Account and distributed to the Prepetition Term Loan
Agent, such amounts shall be so released from the Escrow Account to the
Prepetition Term Loan Agent and applied under and in accordance with the
Prepetition Term Loan Agreement.

(ii) Within ten (10) Business Days of the delivery to the Escrow Agent of a
settlement agreement with a certificate from the Administrative Agent and the
Prepetition Term Loan Agent that it constitutes a settlement agreement as to the
Escrowed Payments, amounts in the Escrow Account shall be released as set forth
in such settlement agreement. Any such settlement shall require the reasonable
consent of the Required Lenders to become effective to release funds under the
Escrow Agreement.

(iii) Any funds remaining in the Escrow Account after giving effect to
Section 2.8(b)(i) and/or Section 2.8(b)(ii) shall be released to the
Administrative Agent for application to the Obligations under and in accordance
with Section 2.10(f) of this Agreement.

Section 2.9 Prepayments; Apportionment and Application.

(a) Mandatory Prepayments — Agent Election. The Borrowers shall be required to
prepay the Obligations in accordance with Section 2.9(c) upon the following
events in the amounts stated below, in each case within one (1) Business Day of
the receipt thereof, unless such prepayment is waived in writing by the
Administrative Agent with the consent of the Required Lenders:

(i) upon the receipt by any Group Member of the proceeds of a Carson-Dellosa
Drag-Along Sale or any other voluntary or involuntary Disposition or spin-offs
of property, divisions, business units, or business lines of a Group Member
(including casualty losses or condemnations but excluding sales or dispositions
which are permitted under clause (a) of Section 6.5 and dispositions of
Inventory in the ordinary course of business), in an amount equal to (x) in the
case of Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received in respect of ABL DIP Credit Priority Collateral by such Group
Member in connection with such Dispositions or spin-offs, 100% of the amount
thereof, and (y) in all other cases, in an amount equal to 100% of the Net Cash
Proceeds (including condemnation awards and payments in lieu thereof) received
by such Group Member in connection with such Dispositions or spin-offs;
provided, that, nothing contained in this Section 2.9(a)(i) shall permit any
Group Member to Dispose of any property other than in accordance with
Section 6.5;

(ii) upon the receipt by any Group Member of (1) any net proceeds of issuances
of Debt for the refinancing of the Obligations, in an amount equal to 100% of
such amounts, (2) net proceeds of issuances of Debt (other than Debt described
in the preceding clause (1), and other Permitted Debt), in an amount equal to
50% of such amounts, (3) net proceeds of issuances of Equity Interests to any
Person other than an Obligor, in an amount equal to 50% of such amounts,
(4) Extraordinary Receipts attributable to or received in respect of Term Loan
Priority Collateral, in an amount equal to 100% of such amounts,
(5) Extraordinary Receipts attributable to or received in respect

 

43



--------------------------------------------------------------------------------

of ABL DIP Credit Priority Collateral, in an amount equal to 0% of such amounts
that are received prior to Payment in Full of the ABL Priority Debt (as each
such term is defined in the Intercreditor Agreement) and 100% of such amounts
that are received thereafter, (6) other Extraordinary Receipts, in an amount
equal to 50% of such amounts, (7) any proceeds of business interruption
insurance, in an amount equal to 50% of such amounts, (8) any proceeds of all
other insurance in respect of loss or destruction of property and of the
proceeds of all awards and other recoveries in respect of condemnation and
analogous events in respect of property, in each case attributable to or
received in respect of Term Loan Priority Collateral, in an amount equal to 100%
of such amounts, and (9) any proceeds of all other insurance in respect of loss
or destruction of property and of the proceeds of all awards and other
recoveries in respect of condemnation and analogous events in respect of
property, in each case attributable to or received in respect of ABL DIP Credit
Priority Collateral (calculated as determined in Section 5.2 of the
Intercreditor Agreement), in an amount equal to 0% of such amounts that are
received prior to Payment in Full of the ABL Priority Debt (as each such term is
defined in the Intercreditor Agreement) and 100% of such amounts that are
received thereafter (in each case in clauses (8) and (9) above, subject to
exceptions for repairs and replacements effected within 60 days of receipt of
such insurance proceeds or other award by any Group Member and costing up to
$200,000 per casualty event); and

(iii) if any Group Member receives any proceeds of or amounts from the Escrow
Account, upon such receipt by such Group Member, in an amount equal to the
amount so received.

(b) Voluntary Prepayments. The Borrowers may prepay the outstanding principal
amount of any Loan in whole at any time and/or in part, at par, from time to
time, upon not less than thirty (30) days’, and not more than sixty (60) days’
prior written notice to the Administrative Agent, which notice shall be
irrevocable once given, provided that (i) the Borrowers will remain liable for
any breakage costs that may be owing pursuant to Section 2.13 after giving
effect to such prepayment, and (ii) each partial prepayment that is not of the
entire outstanding amount of Loans shall be in an aggregate amount that is an
integral multiple of $1,000,000.

(c) Prepayments Generally. The following provisions shall apply to all
prepayments under Section 2.9(a) and (b)), to the extent specified below:

(i) any prepayment of the Loans under Section 2.9(a) and (b) shall be applied
against the outstanding Loans of each Lender pro rata according to each Lender’s
Percentage of such Loans;

(ii) at any time that an Application Event has occurred, prepayments under
Section 2.9(a) shall be applied in accordance with the terms of
Section 2.10(f)(ii);

(iii) [Reserved];

(iv) [Reserved]; and

 

44



--------------------------------------------------------------------------------

(v) upon receipt by any Obligor of any Net Cash Proceeds, Extraordinary
Receipts, net proceeds of issuances of Debt or Equity Interests, insurance
proceeds or other awards payable in connection with the loss, destruction or
condemnation of any property, or other amounts described in Section 2.9(a)
(except clause (a)(i)(x)), the Administrative Borrower shall immediately deposit
such funds, or cause such funds to be immediately deposited, in the Term Loan
Priority Collateral Deposit Account in an amount not less than the maximum
amount that would be required to be applied to prepayment of the Obligations
hereunder (assuming none of such proceeds would be elected to be used for any
permitted repairs or replacements); the Administrative Borrower will cause such
funds to be maintained in the Term Loan Priority Collateral Deposit Account
until applied to prepayment of the Obligations, or to a permitted repair or
replacement, in accordance with the terms of this Section 2.9.

(d) No Violation of Intercreditor Agreement. Notwithstanding anything else to
the contrary in this Agreement, the Borrowers shall not be permitted to make,
and the Agent and the Lenders shall not be required to receive (and for the
avoidance of doubt, if the Lenders do so receive, such receipt shall be subject
to the Intercreditor Agreement), any voluntary prepayments of the Obligations
(for the avoidance of doubt, including voluntary prepayments pursuant to
Section 2.9(b) and also prepayments specified to be in such amounts as the
Administrative Borrower may elect pursuant to Section 2.9(a)(i)(y)) that would
contravene, or result in a breach of, any provision of the Intercreditor
Agreement.

Section 2.10 Payments.

(a) Making of Payments. All payments and prepayments of principal, interest and
other amounts due hereunder shall be made (unless otherwise expressly stated in
this Agreement) to the Administrative Agent for the account of the Lenders pro
rata according to their respective applicable Percentages. All payments to the
Administrative Agent shall be made to the Administrative Agent at its office in
New York, New York, not later than 2:00 p.m., New York, New York time, on the
date due, in Dollars in immediately available funds, and funds received after
that hour shall be deemed, for purposes of determining timeliness of payments
and for all purposes of computation of interest, to have been received by the
Administrative Agent on the next following Business Day. Any payment or
prepayment of principal shall be accompanied by accrued unpaid interest on such
amount of principal paid or prepaid through the date of payment or prepayment,
and, if applicable, additional compensation calculated in accordance with
Section 2.13. The Administrative Agent shall remit to each Lender in immediately
available funds its share of all such payments received by the Administrative
Agent for the account of such Lender on the Business Day next succeeding the
Business Day such payments are received by the Administrative Agent. If the
Administrative Agent fails to remit any payment to any Lender when required
hereby, the Administrative Agent shall pay interest on demand to that Lender for
each day during the period commencing on the date such remittance was due until
the date such remittance is made at an annual rate equal to the Federal Funds
Rate for such day. All payments under Section 2.11, 2.12 or 2.13 shall be made
by the Borrowers directly to each Lender entitled thereto.

 

45



--------------------------------------------------------------------------------

(b) Effect of Payments. Each payment by the Borrowers to the Administrative
Agent for the account of any Lender pursuant to Section 2.10(a) shall be deemed
to constitute payment by the Borrowers directly to such Lender, provided,
however, that in the event any such payment by the Borrowers to the
Administrative Agent is required to be returned to the Borrowers for any reason
whatsoever, then the Borrowers’ obligation to such Lender with respect to such
payment shall be deemed to be automatically reinstated.

(c) Distributions by Agent. Unless the Administrative Agent shall have been
notified by a Lender or a Borrower prior to the date on which such Lender or
Borrower are scheduled to make payment to the Administrative Agent of (in the
case of a Lender) the proceeds of a Loan to be made by it hereunder or (in the
case of a Borrower) a payment to the Administrative Agent for the account of one
or more of the Lenders hereunder (such payment by a Lender or Borrower (as the
case may be) being herein called a “Required Payment”), which notice shall be
effective upon receipt, that it does not intend to make the Required Payment to
the Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient(s)
on such date and, if such Lender or Borrower (as the case may be) has not in
fact made the Required Payment to the Administrative Agent, the recipient(s) of
such payment shall, on demand, repay to the Administrative Agent the amount so
made available together with interest thereon for each day during the period
commencing on the date such amount was so made available by the Administrative
Agent until the date the Administrative Agent recovers such amount at a rate
(i) equal to the Federal Funds Rate for such day, in the case of a Required
Payment owing by a Lender, or (ii) equal to the applicable rate of interest as
provided in this Agreement for the Loans (calculated daily and not in respect of
any Interest Period), in the case of a Required Payment owing by a Borrower.

(d) Setoff. Each Borrower agrees that each Lender, subject to such Lender’s
sharing obligations set forth in Section 8.6, shall have all rights of setoff
and bankers’ lien provided by Applicable Law, and in addition thereto, each
Borrower agrees that if at any time any Obligation is due and owing by such
Borrower under this Agreement or the other Loan Documents to any Lender at a
time when an Event of Default has occurred hereunder, any Lender may apply any
and all balances, credits, and deposits, accounts or moneys of such Borrower
then or thereafter in the possession of such Lender (excluding, however, any
trust or escrow accounts held by such Borrower for the benefit of any third
party) to the payment thereof.

(e) Due Date Extension. If any payment of principal of or interest on any Loan
or any fees payable hereunder falls due on a day that is not a Business Day,
then such due date shall be extended to the next following Business Day, and (in
the case of principal) additional interest shall accrue and be payable for the
period of such extension.

 

46



--------------------------------------------------------------------------------

(f) Apportionment and Application of Payments.

(i) So long as no Application Event has occurred, and except as otherwise
expressly specified herein, all principal and interest payments shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and all
payments of fees and expenses (other than fees or expenses that are for the
Agent’s separate account) shall be apportioned ratably among the Lenders to
which a particular fee or expense relates. All payments to be made hereunder by
the Borrowers shall (subject to the last sentence of Section 2.10(a) hereof) be
remitted to the Administrative Agent and all (subject to Section 2.10(f)(iii)
hereof) such payments, and all proceeds of Collateral received by the Agent,
shall be applied, so long as no Application Event has occurred, to reduce the
balance of the Loans and other Obligations outstanding and, thereafter, to the
Administrative Borrower or such other Person entitled thereto under Applicable
Law.

(ii) At any time that an Application Event has occurred, all payments remitted
to the Administrative Agent and all proceeds of Collateral received by the Agent
shall be applied as follows:

(A) first, to pay any Agent Expenses (including cost or expense reimbursements)
or indemnities then due to the Agent under the Loan Documents, until paid in
full;

(B) second, to pay any fees or premiums then due to the Agent under the Loan
Documents until paid in full;

(C) third, to pay interest due in respect of all Protective Advances, pro rata,
until paid in full;

(D) fourth, to pay the principal of all Protective Advances, pro rata, until
paid in full;

(E) fifth, ratably to pay any fees then due to any of the Lenders under the Loan
Documents until paid in full;

(F) sixth, ratably to pay interest due in respect of the Loans then outstanding
until paid in full;

(G) seventh, ratably to pay the principal of all Loans then outstanding until
paid in full;

(H) eighth, ratably to pay all other Obligations; and

(I) ninth, to the Administrative Borrower or such other Person entitled thereto
under Applicable Law.

(iii) In each instance, so long as no Application Event has occurred,
Section 2.10(f)(i) shall not apply to any payment made by the Borrowers to the
Administrative Agent and specified by the Administrative Borrower to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement.

 

47



--------------------------------------------------------------------------------

(iv) For purposes of Section 2.10(f)(ii), “paid in full” means payment in cash
in Dollars of all amounts owing under the Loan Documents according to the terms
thereof, including loan fees, service fees, professional fees, interest (and
specifically including interest accrued after the commencement of any Insolvency
Proceeding), default interest, interest on interest and expense reimbursements,
whether or not any of the foregoing would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding.

(v) In the event of a direct conflict between the priority provisions of this
Section 2.10(f) and any other provision contained in any other Loan Document, it
is the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.10(f) shall control and
govern.

(g) Administrative Agent Fee. On the Closing Date the Administrative Borrower
shall pay, or cause to be paid, to the Administrative Agent, the fees set forth
in the Agent Fee Letter.

(h) [Reserved].

(i) [Reserved].

(j) Commitment Fees. On the Closing Date, Administrative Borrower shall pay or
cause to be paid to the Administrative Agent the fees set forth in the Lender
Fee Letter.

Section 2.11 Taxes.

(a) Payments. All payments made by the Loan Parties to the Administrative Agent
or any other Secured Party (herein any “Payee”) under or in connection with any
Loan Document shall be made without any setoff or other counterclaim, and shall
be free and clear of and without deduction or withholding for or on account of
any present or future Taxes now or hereafter imposed by any Governmental
Authority or other authority, except to the extent that any such deduction or
withholding is compelled by law. As used herein, the term “Taxes” means all
income, excise and other taxes of whatever nature, as well as all levies,
imposts, remittances, duties, charges, or fees of whatever nature, including any
interest, additions to Tax or penalties applicable thereto. If a Withholding
Agent is compelled by law to make any deductions or withholdings on account of
any Taxes (including any foreign withholding)::

(i) if such deducted or withheld Tax is an Indemnified Tax, the applicable Loan
Party shall pay such additional amounts (including, without limitation, any
penalties, interest or expenses) as may be necessary in order that the net
amount received by the Payee after such deductions or withholdings (including
any required deduction or withholding on such additional amounts) shall equal
the amount the Payee would have received had no such deductions or withholdings
been made; and

 

48



--------------------------------------------------------------------------------

(ii) the applicable Withholding Agent shall timely pay to the relevant
authorities the full amount required to be so withheld or deducted (including
with respect to such additional amounts); and

(iii) (x) if the applicable Withholding Agent is a Loan Party, such Loan Party
shall promptly forward to the Administrative Agent (for prompt delivery to the
appropriate Payee) an official receipt or other documentation satisfactory to
the Administrative Agent evidencing such payment to such authorities in
accordance with Section 2.11(d), and (y) if the applicable Withholding Agent is
the Administrative Agent, the Administrative Agent shall, within 30 days after
the payment of such withheld or deducted Taxes, promptly forward to the
applicable Payee an official receipt or other documentation satisfactory to the
Payee evidencing such payment to such authorities.

If any Taxes otherwise payable by a Loan Party pursuant to the foregoing are
directly asserted against a Payee, such Payee may pay such Taxes and such Loan
Party promptly shall reimburse such Payee to the full extent otherwise required
under this Section 2.11.

(b) Other Taxes. In addition, the Loan Parties shall timely pay any present or
future stamp, recording, filing or documentary taxes or any other excise or
property taxes, charges or similar levies that arise from any payment made by a
Loan Party hereunder or under any other Loan Documents or from the execution,
delivery or registration of, performing under, the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or the
other Loan Documents (hereinafter referred to as “Other Taxes”).

(c) Indemnification by Loan Parties. The Loan Parties shall indemnify each
Lender and the Administrative Agent for and hold it harmless against the full
amount of any Indemnified Taxes and Other Taxes (including, without limitation,
taxes of any kind imposed or asserted by any jurisdiction on amounts payable
under this Section 2.11) imposed on or paid or remitted by such Lender or the
Administrative Agent (as the case may be), or required to be withheld or
deducted from a payment to such Lender or Administrative Agent, and any
liability (including penalties, interest and reasonable expenses) arising
therefrom or with respect thereto. This indemnification shall be made within 30
days from the date such Lender or the Administrative Agent (as the case may be)
makes written demand therefor with appropriate supporting documentation.

(d) Evidence of Payment. Within 30 days after the date of any payment of Taxes
by a Loan Party, the appropriate Loan Party shall furnish to the Administrative
Agent, at its address referred to in Section 10.3, the original or a certified
copy of a receipt evidencing such payment to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent. In the case of any payment hereunder
or under the Notes or any other documents to be delivered under the Loan
Documents by or on behalf of a Loan Party through an account or branch outside
the United States or by or on behalf of a Loan Party by a payor that is not a
United States person, if such Loan Party determines that no Taxes are payable in
respect thereof, such Loan Party shall furnish, or shall cause such payor to
furnish, to the Administrative Agent, at such address, an opinion of counsel
reasonably acceptable to the

 

49



--------------------------------------------------------------------------------

Administrative Agent stating that such payment is exempt from Taxes. For
purposes of this subsection (d) and subsection (e), the terms “United States”
and “United States person” shall have the meanings specified in Section 7701 of
the IR Code.

(e) Exemption from Withholding. Any Lender that is entitled to an exemption from
or reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Administrative
Borrower (with a copy to the Administrative Agent), to the extent such Lender is
legally entitled to do so, at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
as may reasonably be requested by the Borrower to permit such payments to be
made without such withholding Tax or at a reduced rate; provided that no Lender
shall have any obligation under this paragraph (e) with respect to any
withholding Tax imposed by any jurisdiction if in the reasonable judgment of
such Lender such compliance would subject such Lender to any material
unreimbursed cost or expense or would otherwise be prejudicial to such Lender in
any material respect.

(f) FATCA. If a payment made to a Lender hereunder or under any Loan Documents
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IR Code, as
applicable), such Lender shall deliver to the Administrative Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Administrative Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the IR Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as may be necessary for the Administrative Borrower and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for the purposes of this
subsection (f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(g) Without limitation to any provision of Section 2.11(e), if any form or
document referred to in Section 2.11(e) requires the disclosure of information,
other than information necessary to compute the Tax payable and information
required on the Closing Date by IRS Form W-8BEN or W-8ECI or the related
certificate described above, that the applicable Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the Administrative
Borrower and shall not be obligated to include in such form or document such
confidential information, except (in the sole discretion of such Lender)
directly to a Governmental Authority or other Person subject to a reasonable
confidentiality agreement. In addition, upon the written request of the
Administrative Borrower or the Administrative Agent, the applicable Lender or
the Administrative Agent shall provide any other certification, identification,
information, documentation or other reporting requirement required under
Section 2.11(e) if (i) delivery thereof is required by a change in the law,
regulation, administrative practice or any applicable tax treaty as a
precondition to exemption from or a reduction in the rate of

 

50



--------------------------------------------------------------------------------

deduction or withholding; (ii) the Administrative Agent or Lender, as the case
may be, is legally entitled to make delivery of such item; and (iii) delivery of
such item will not result in material additional costs unless Administrative
Borrower shall have agreed in writing to indemnify Lender or the Administrative
Agent for such costs.

(h) Additional Amounts Payable. Any Lender claiming any additional amounts
payable pursuant to this Section 2.11 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its applicable lending office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.

(i) Refund of Taxes. If any Lender (in its sole discretion) or the
Administrative Agent (at the direction of the Required Lenders in their sole
discretion) determines that it has actually and finally received a refund of any
Taxes paid or reimbursed by a Loan Party pursuant to subsection (a) or (c) above
in respect of payments under this Agreement or the other Loan Documents, such
Lender or the Administrative Agent, as the case may be, shall pay to the
applicable Loan Party, with reasonable promptness following the date on which it
actually receives such refund, an amount equal to such refund, net of all
out-of-pocket expenses in securing such refund; provided, that the Loan Parties,
upon the request of the Administrative Agent or such Lender, agree to repay the
amount paid (with interest and penalties) over to any Loan Party to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such amount to such Governmental Authority.
This Section 2.11(i) shall not be construed to require the Administrative Agent
or any Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the Loan Parties or any
other person. Notwithstanding anything to the contrary in this paragraph (i), in
no event will a Lender or the Administrative Agent, as the case may be, be
required to pay any amount to a Loan Party pursuant to this paragraph (i) if
such payment would place the Lender or the Administrative Agent in a less
favorable net after-Tax position than the Lender or the Administrative Agent
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

(j) Indemnification of Administrative Agent. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes or Other Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and Other Taxes and without
limiting the obligation of the Loan Parties to do so) and (ii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any

 

51



--------------------------------------------------------------------------------

and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Agent under this Section 2.11(j). For the
avoidance of doubt, except as otherwise provided in Section 2.11(a),
Section 2.11(b) and Section 2.11(c), nothing in this Section 2.11(j) shall
result in any increase in the liability of any Loan Party to any Lender or the
Administrative Agent for Taxes or Other Taxes.

Section 2.12 Increased Costs; Capital Adequacy; Funding Exceptions.

(a) Increased Costs on LIBOR Rate. If Regulation D of the Board of Governors of
the Federal Reserve System or after the date of this Agreement the adoption of
any applicable law, rule or regulation, or any change in any existing law, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by a Lender with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency, shall:

(i) subject a Lender to or cause the withdrawal or termination of any exemption
previously granted to a Lender with respect to, any tax, duty or other charge
with respect to its Loans or its obligation to make Loans, or shall change the
basis of taxation of payments to a Lender of the principal of or interest under
this Agreement in respect of its Loans or its obligation to make Loans (except
for changes in the rate of tax on the overall net income of a Lender imposed by
the jurisdictions in which such Lender’s principal executive office is located
or in which such Lender is organized), or

(ii) impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of interest
rates pursuant to Section 2.4), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, a Lender;
or

(iii) impose on a Lender any other condition affecting its making, maintaining
or funding of its Loans or its obligation to make Loans;

and the result of any of the foregoing is to increase the cost to an affected
Lender of making or maintaining any Loan, or to reduce the amount of any sum
received or receivable by such Lender under this Agreement or with respect to a
Loan, then the affected Lender will notify the Administrative Borrower and the
Administrative Agent of such increased cost and within fifteen (15) days after
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis of such demand) and the Borrowers shall pay to such Lender such
additional amount or amounts as will compensate the Lender for such increased
cost or such reduction. Each Lender will notify the Administrative Borrower of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section 2.12. The
obligations of the Borrowers under this Section 2.12(a) shall survive any
termination of this Agreement.

 

52



--------------------------------------------------------------------------------

(b) Capital Adequacy. If a Lender determines at any time that such Lender’s
Return has been reduced as a result of any Capital Adequacy Rule Change, such
Lender may require the Borrowers to pay to such Lender the amount necessary to
restore such Lender’s Return to what it would have been had there been no
Capital Adequacy Rule Change. For purposes of this Section 2.12(b), the
following definitions shall apply:

(i) “Return”, for any fiscal quarter or shorter period, means the percentage
determined by dividing (A) the sum of interest and ongoing fees earned by a
Lender under this Agreement during such period by (B) the average capital such
Lender is required to maintain during such period as a result of its being a
party to this Agreement, as determined by such Lender based upon its total
capital requirements and a reasonable attribution formula that takes account of
the Capital Adequacy Rules then in effect. Return may be calculated for a Lender
for each fiscal quarter and for the shorter period between the end of a fiscal
quarter and the date of termination in whole of this Agreement.

(ii) “Capital Adequacy Rule” means any law, rule, regulation or guideline
regarding capital adequacy that applies to a Lender, or the interpretation
thereof by any Governmental Authority. Capital Adequacy Rules include rules
requiring financial institutions to maintain total capital in amounts based upon
percentages of outstanding loans, binding loan commitments and letters of
credit.

(iii) “Capital Adequacy Rule Change” means any change in any Capital Adequacy
Rule occurring after the date of this Agreement, but does not include any
changes in applicable requirements that at the date hereof are scheduled to take
place under the existing Capital Adequacy Rules or any increases in the capital
that a Lender is required to maintain to the extent that the increases are
required due to a regulatory authority’s assessment of such Lender’s financial
condition.

The initial notice sent by a Lender shall be sent after such Lender learns that
its Return has been reduced, shall include a demand for payment of the amount
necessary to restore such Lender’s Return through and including the quarter in
which the notice is sent, and shall state in reasonable detail the cause for the
reduction in such Lender’s Return and such Lender’s calculation of the amount of
such reduction. Thereafter, a Lender may send a new notice during each fiscal
quarter setting forth the calculation of the reduced Return for that quarter and
including a demand for payment of the amount necessary to restore such Lender’s
Return for that quarter. A Lender’s calculation in any such notice shall be
conclusive and binding absent demonstrable error.

(c) Basis for Determining Interest Rate Inadequate or Unfair. If with respect to
any Interest Period:

(i) the Administrative Agent determines, or the Required Lenders determine and
advise the Administrative Agent (which determination shall be binding and
conclusive on all parties), that deposits in Dollars (in the applicable amounts)
are not being offered in the London interbank eurodollar market for such
Interest Period; or

 

53



--------------------------------------------------------------------------------

(ii) the Administrative Agent otherwise determines, or the Required Lenders
determine and advise the Administrative Agent (which determination shall be
binding and conclusive on all parties), that by reason of circumstances
affecting the London interbank eurodollar market adequate and reasonable means
do not exist for ascertaining the applicable LIBOR Rate; or

(iii) the Administrative Agent otherwise determines, or the Required Lenders
determine and advise the Administrative Agent (which determination shall be
binding and conclusive on all parties), that the LIBOR Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to the
Lenders of maintaining or funding a Loan for such Interest Period, or that the
making or funding of Loans has become impracticable as a result of an event
occurring after the date of this Agreement which in the opinion of such Lenders
materially affects such Loans;

then the Administrative Agent shall promptly notify the affected parties and the
Administrative Borrower shall enter into good faith negotiations with each
affected Lender in order to determine an alternate method to determine the LIBOR
Rate for such Lender.

(d) Illegality. In the event that any change in (including the adoption of any
new) Applicable Laws, or any change in the interpretation of Applicable Laws by
any Governmental Authority, including any central bank or comparable agency or
any other regulatory body, charged with the interpretation, implementation or
administration thereof, or compliance by a Lender with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
including any central bank or comparable agency or other regulatory body, should
make it unlawful or, in the good faith judgment of the affected Lender, shall
raise a substantial question as to whether it is unlawful, for such Lender to
make, maintain or fund Loans, then (i) the affected Lender shall promptly notify
the Administrative Borrower and the Administrative Agent, (ii) the obligation of
the affected Lender to make Loans shall, upon the effectiveness of such event,
be suspended for the duration of such unlawfulness, and (iii) the Borrowers
shall prepay all applicable Loans of such Lender, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Loans. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid.

(e) Procedures to Mitigate. If circumstances arise in respect of any Lender
which would, or would upon the giving of notice, result in any liability of the
Borrowers under Section 2.11 or this Section 2.12 then, without in any way
limiting, reducing or otherwise qualifying the Borrowers’ obligations under
Section 2.11 or this Section 2.12, such Lender shall promptly, upon becoming
aware of the same, notify the Administrative Agent and the Administrative
Borrower thereof and shall, in consultation with the Administrative Agent and
the Administrative Borrower and to the extent that it can do so without, in its
reasonable judgment, disadvantaging itself, take such reasonable steps, at the
sole expense of the Borrowers, as may be available to it to mitigate the effects
of such circumstances (including, without limitation, the designation of an
alternate office in

 

54



--------------------------------------------------------------------------------

accordance with Section 2.11(h) or the transfer of its Loans to another office).
If and so long as a Lender has been unable to take, or has not taken, steps
reasonably acceptable to the Administrative Borrower and the Administrative
Agent to mitigate the effect of the circumstances in question, such Lender shall
be obliged, at the request of the Administrative Borrower or the Administrative
Agent, to assign all its rights and obligations hereunder to another Person
designated by the Administrative Agent, or the Administrative Borrower with the
approval of the Administrative Agent (which shall not be unreasonably withheld
or delayed), and willing to enter this Agreement in place of such Lender;
provided that such Person satisfies all of the requirements of this Agreement,
including, but not limited to, providing the forms and documents required by
Section 8.12 and any such Person shall cover all costs incurred in connection
with effecting such replacement.

Section 2.13 Funding Losses. Each Borrower hereby agrees that upon demand by any
Lender (which demand shall be accompanied by a statement setting forth the basis
for the calculations of the amount being claimed) such Borrower will indemnify
such Lender against any loss or expense which such Lender may have sustained or
incurred (including, without limitation, any net loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain Loans) or which such Lender may be deemed to
have sustained or incurred, as reasonably determined by such Lender, (i) as a
consequence of any failure by the Borrowers to make any payment when due of any
amount due hereunder in connection with any Loans, or (ii) due to any failure of
the Borrowers to borrow on a date specified therefor in a Notice of Borrowing.
For this purpose, all notices under Section 2.2 shall be deemed to be
irrevocable.

Section 2.14 Right of Lenders to Fund through Other Offices. Each Lender, if it
so elects, may fulfill its agreements hereunder with respect to any Loan by
causing a foreign branch or Affiliate of such Lender to make such Loan;
provided, that in such event the obligation of the Borrowers to repay such Loan
shall nevertheless be to such Lender and such Loan shall be deemed held by such
Lender for the account of such branch or Affiliate.

Section 2.15 Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain all or any part of its Loans in any manner it deems fit, it
being understood, however, that for the purposes of this Agreement (specifically
including, without limitation, Section 2.13 hereof) all determinations hereunder
shall be made as if each Lender had actually funded and maintained each Loan
during each Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the appropriate LIBOR Rate for such Interest Period.

Section 2.16 Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of a Lender pursuant to Section 2.11, 2.12, or
2.13 shall be conclusive absent demonstrable error. Each Lender may use
reasonable averaging and attribution methods in determining compensation
pursuant to such Sections 2.11, 2.12, or 2.13 and the provisions of Sections
2.11, 2.12, and 2.13 and the obligations of the Borrowers thereunder shall
survive termination of this Agreement.

 

55



--------------------------------------------------------------------------------

Section 2.17 Protective Advances.

(a) The Administrative Agent hereby is authorized by each Borrower and the
Lenders (but is not obligated to), from time to time at the direction of the
Required Lenders, (i) after the occurrence of a Default or an Event of Default,
or (ii) at any time that any of the other applicable conditions precedent set
forth in Article III are not satisfied, to make advances to the Borrowers on
behalf of the Lenders that the Required Lenders, in their Permitted Discretion,
deem necessary or desirable (A) to preserve or protect the Collateral, or any
portion thereof, (B) to enhance the likelihood of repayment of the Obligations,
or (C) to pay any other amount chargeable to the Borrowers pursuant to the terms
of this Agreement, including Agent Expenses (any of the advances described in
this Section 2.17(a) shall be referred to as “Protective Advances”), which
Protective Advances shall bear interest at all times at the same rate as would
be applicable during the continuation of an Event of Default to the Loans,
whether or not an Event of Default then exists.

(b) All payments on the Protective Advances shall be payable to the
Administrative Agent for the ratable benefit of the Lenders. The principal of
and accrued unpaid interest on the Protective Advances shall be payable on
demand from time to time, and shall be secured by the Agent’s Liens, and
constitute Obligations hereunder. The provisions of this Section 2.17 are for
the exclusive benefit of the Administrative Agent and the Lenders, and are not
intended to benefit the Obligors in any way, and in no event shall a Borrower or
any other Obligor be deemed a beneficiary of this Section nor authorized to
enforce any of its terms.

Section 2.18 Maximum Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (the “maximum rate”). If any Secured Party shall
receive interest hereunder in an amount that exceeds the maximum rate, the
excess interest shall be applied to the principal of the Obligations or, if it
exceeds such unpaid principal, refunded to the Administrative Borrower. In
determining whether the interest contracted for, charged or received by a
Secured Party exceeds the maximum rate, such Person may, to the extent permitted
by Applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

Section 2.19 Defaulting Lenders. The failure of any Lender to fund a Loan or to
otherwise perform its obligations hereunder (any Lender who fails to fund a Loan
or to otherwise perform its obligations hereunder, a “Defaulting Lender”) shall
not relieve any other Lender of its obligations, and no Lender shall be
responsible for default by another Lender. The Lenders and the Administrative
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower or other Group Member) that, solely for purposes of
determining a Defaulting Lender’s right to vote on matters relating to the Loan
Documents and to share in payments, fees and Collateral proceeds thereunder, a
Defaulting Lender shall not be deemed to be a “Lender” until all its defaulted
obligations have been cured.

 

56



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF LENDING

Section 3.1 Conditions Precedent to the Closing Date. The obligation of each
Lender to make Loans on the Closing Date hereunder is subject to the
satisfaction or due waiver of each of the following conditions precedent, on or
before February 27, 2013, in each case in form and substance satisfactory to the
Administrative Agent (at the direction of the Required Lenders):

(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Closing Date each of the following, each (in the case of clauses
(i) through (iii), and (v) through (ix)) dated the Closing Date unless otherwise
agreed by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, the Lenders and their counsel:

(i) This Agreement, the Notes (if requested by any Lender) and each of the other
Loan Documents (other than the Collateral Access Agreements, the Control
Agreements and any Mortgages), including, without limitation, the Security
Agreement, the Intellectual Property Security Agreements, the Intercompany
Subordination and Payment Agreement, in each case fully executed and delivered
by all parties thereto;

(ii) Copies of all ABL DIP Credit Documents, including copies of all executed
counterparts thereof where applicable;

(iii) A certificate or certificates of the Secretary or an Assistant Secretary
of each Obligor, attesting to and attaching (i) a complete and correct copy of
the corporate resolution of such Person authorizing the execution, delivery and
performance of each Loan Document to which such Person is a party, certified as
of the Closing Date as being in full force and effect without modification,
amendment or revocation, (ii) the names, titles and signatures of the officers
of such Person authorized to execute and deliver Loan Documents, (iii) a
complete and correct copy of each Constituent Document of such Person (as in
effect on the Closing Date) that is on file with any Governmental Authority in
the jurisdiction, of organization of such Person, certified as of a recent date
by such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Person in such jurisdiction and (iv) a
complete and correct copy of each other Constituent Document of such Person (as
in effect on the Closing Date);

(iv) [Reserved];

(v) A certificate of a Responsible Officer to the effect that each condition set
forth in this Section 3.1 and Section 3.2 has been satisfied;

(vi) The executed and favorable legal opinions of independent counsel for the
Obligors addressing such matters as the Administrative Agent or the Lenders may
reasonably request;

(vii) Evidence of general liability insurance, property, casualty and business
interruption insurance, product liability insurance, directors’ and officers’
liability insurance, fiduciary liability insurance, and employment practices
liability insurance, as well as insurance against larceny, embezzlement, and
criminal misappropriation, in each case with respect to the insurance coverage
required by Section 5.6; and

 

57



--------------------------------------------------------------------------------

(viii) Copies of each of the Material Contracts, in form and substance
satisfactory to the Lenders;

(b) The absence (i) since December 29, 2012, of any event or circumstance,
including any event or circumstance generally affecting the industry or
industries in which the Obligors operate, that could reasonably be expected to
have a Material Adverse Effect, other than matters described in the
Administrative Borrower’s annual report on form 10K for the period ended
April 30, 2012, or quarterly reports on form 10Q for the periods ending July 28,
2012 and October 27, 2012, which have been previously delivered to the
Administrative Agent, and (ii) of any material pending or threatened action,
suit, investigation, litigation, proceeding, bankruptcy or insolvency,
injunction, order or claims in any court or before any arbitrator or
governmental instrumentality with respect to any Group Member, except as
specified on Schedule 4.6, that (i) could reasonably be expected to result in a
Material Adverse Effect, or except as disclosed, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect or (ii) restrains,
prevents or imposes or can reasonably be expected to impose materially adverse
conditions upon this Agreement, the Collateral or the transactions contemplated
thereby.

(c) The absence, as of the Closing Date and after giving effect to all of the
transactions contemplated hereby, including, without limitation, the payment of
all Closing Date fees and expenses, of any Default or Event of Default under
this Agreement or any default or violation (howsoever defined) under any other
Material Contract of any Group Member (except for the filing, commencement and
continuation of the Chapter 11 Cases and the events that customarily result from
the filing, commencement and continuation of the Chapter 11 Cases (including any
litigation resulting therefrom)).

(d) The Lenders shall be satisfied that, subject only to the funding of any
Loans hereunder, (i) the proceeds of the Loans are being applied in accordance
with the provisions of Section 2.8, and (ii) all Related Transactions shall have
been consummated or shall be consummated simultaneously with the closing of the
transactions contemplated hereunder.

(e) The Lenders shall be satisfied with the corporate structure, ultimate
ownership and management of the Obligors (it being agreed that the current
corporate structure and ultimate ownership as disclosed to the Bankruptcy Court
in the Chapter 11 Cases on the Petition Date, is acceptable) and the management
of the Obligors (it being agreed that the current management of the Obligors as
disclosed to the Bankruptcy Court in the Chapter 11 Cases on the Petition Date,
is acceptable).

(f) Appropriate UCC financing statements, Intellectual Property records and
other filings shall have been duly filed (or, in the case of Intellectual
Property records, shall have been prepared for filing in form and substance
satisfactory to the Lenders and executed and delivered to the Administrative
Agent) in such office or offices as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the

 

58



--------------------------------------------------------------------------------

Collateral Agent’s first priority Liens in and to the Term Loan Priority
Collateral and second priority Liens in and to the ABL DIP Credit Priority
Collateral, and the Administrative Agent shall have received searches reflecting
the filing of all such financing statements, records and filings (except for
such Intellectual Property records as have been prepared and delivered to the
Administrative Agent but not filed) and the absence of any Liens other than
Permitted Liens and Liens for which the Administrative Agent has received
releases, terminations, and such other documents as the Lenders may, in their
sole discretion, request to evidence and effectuate the termination and release
of such Liens and the termination of the financing arrangements that any
Borrower or any other Obligor may currently have in place giving rise to such
Liens. The Collateral Agent, for the benefit of itself and the Secured Parties,
shall hold perfected and first priority Liens in and to the Term Loan Priority
Collateral and perfected second priority Liens in and to the ABL DIP Credit
Priority Collateral, including (i) all personal property other than titled
vehicles with an aggregate fair market value not to exceed $200,000, and
(ii) all fee owned Real Property owned by the Obligors, and the Administrative
Agent shall have received such evidence of the foregoing as it requires.

(g) Payment by the Borrowers, on or prior to the Closing Date, of all fees and
expenses owing and payable to the Agent, the Lenders and their respective
Affiliates as of the Closing Date and, without duplication, all fees, expenses
and other amounts payable set forth herein and costs and expenses incurred by
the Agent, the Lenders, the Borrowers and/or their respective Affiliates in
connection with the transactions contemplated hereby.

(h) Payment in cash by the Borrowers, to the extent invoiced to the Borrowers,
of all fees, costs, disbursements and expenses of (i) the Administrative Agent
(including fees, costs, disbursements and expenses of its counsel, Stroock, and
their local counsel) and (ii) the Lenders (including fees, costs, disbursements
and expenses of (a) their outside counsel, Stroock, and their local counsel,
(b) a financial advisor to the Lenders, if any, and (c) any other professional
advisors retained by the Lenders or their counsel).

(i) Each Obligor shall have received all consents and authorizations required
pursuant to any Material Contract with any other Person and shall have obtained
all Permits of, and effected all notices to and filings with, any Governmental
Authority, in each case, without the imposition of any conditions that are not
acceptable to the Administrative Agent and the Required Lenders, and as may be
necessary (i) in connection with continued operation of the business conducted
by each Obligor in substantially the same manner as conducted prior to the
Closing Date, or (ii) in connection with the consummation of the transactions
contemplated in any Loan Document or ABL DIP Credit Document (including the
Related Transactions). Each such consent, authorization and Permit shall be in
full force and effect. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority or other
applicable Person that would restrain, prevent or otherwise impose adverse
conditions on the transactions contemplated by the Loan Documents or the ABL DIP
Credit Documents or the Related Transactions. No action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable Governmental
Authority or other Person to take action to set aside its consent on its own
motion shall have expired.

 

59



--------------------------------------------------------------------------------

(j) The materials furnished to the Administrative Agent by the Obligors prior to
and on the Closing Date, taken as a whole, shall have contained no misstatement
of material fact and shall have omitted no material fact required to be stated
in order to make the statements therein contained not misleading in light of the
circumstances under which made. The Administrative Agent shall be reasonably
satisfied that any financial statements and other financial information
delivered to it by the Obligors fairly present the business and financial
condition of the Obligors.

(k) The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

(l) An Acceptable Cash Management System shall have been entered into, and the
Cash Management Accounts shall have been established, and all documentation
relating to the foregoing shall have been executed and delivered to the
Administrative Agent by all parties thereto.

(m) The Borrowers and the Lenders shall have agreed upon an Approved Budget, and
the Administrative Agent and the Lenders shall have received all items
constituting the Approved Budget.

(n) The Borrowers shall have confirmed that the Prepetition Indebtedness (other
than Intercompany Debt listed on Schedule 6.2 hereto) is not greater than
$200,000,000 and that the aggregate outstanding principal amount under the
Prepetition Term Loan Agreement is $67,000,000.

(o) The Prepetition ABL Credit Lenders will have entered into ABL DIP Credit
Documents acceptable to the Administrative Agent to provide the Borrowers with
DIP financing that when combined with the obligations in respect of the
Prepetition ABL Credit Documents will not exceed $175,000,000.

(p) [Reserved.]

(q) All motions and other documents to be filed with and submitted to the
Bankruptcy Court related to this Agreement and the approval thereof shall be in
form and substance satisfactory to the Lenders.

(r) There shall not exist any law, regulation, ruling, judgment, order,
injunction or other restraint that, in the judgment of the Administrative Agent
at the direction of the Required Lenders, prohibits, restricts or imposes a
materially adverse condition on the Borrowers or the Guarantors, this Agreement
or the exercise by the Administrative Agent at the direction of the Lenders of
its rights as a secured party with respect to the Collateral.

 

60



--------------------------------------------------------------------------------

(s) The Bankruptcy Court shall have entered an Interim Order not later than on
the first Business Day after the date on which the motion to approve the Interim
Order is heard, in form and substance satisfactory to the Administrative Agent
and the Required Lenders, which Interim Order shall include, without limitation,
copies of this Agreement and the Approved Budget as exhibits thereto, entered on
notice to such parties as may be satisfactory to the Administrative Agent and
the Lenders, (i) authorizing and approving this Agreement and the Transactions
contemplated hereby, including, without limitation, the granting of the
superpriority status, security interests and priming liens, and the payment of
all fees, referred to herein; (ii) lifting or modifying the automatic stay to
permit the Obligors to perform their obligations and the Lenders to exercise
their rights and remedies with respect to the Facility; (iii) authorizing the
use of cash collateral and providing for adequate protection to the extent
agreed by the Lenders; and (iv) reflecting such other terms and conditions that
are satisfactory to the Administrative Agent and the Lenders in their sole
discretion; which Interim Order shall be in full force and effect, shall not
have been reversed, vacated or stayed and shall not have been amended,
supplemented or otherwise modified without the prior written consent of the
Administrative Agent and the Required Lenders.

(t) The Escrow Account shall be established under the Escrow Agreement.

(u) The Term Loan Priority Collateral Deposit Account shall have been
established.

(v) Such other items as the Administrative Agent or the Required Lenders shall
reasonably require.

Section 3.2 Additional Conditions Precedent to Each Loan. The obligation of each
Lender to make a Loan on or after the Closing Date shall be subject to the
satisfaction of each of the following further conditions precedent as of such
date:

(a) the representations and warranties contained in Article IV hereof shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained herein) as though made on and as of such date
(and each Borrower shall be deemed to have so made each such representation and
warranty on and as of such date).

(b) no event shall have occurred, or would result from the making of the Loans
or the ABL DIP Credit Loans or consummation of the transactions contemplated by
the Loan Documents and the ABL DIP Credit Documents or the Related Transactions
that, with the giving of notice or lapse of time or both, if required,
constitutes, or would give rise to, a Default or an Event of Default.

(c) With respect to the making of a Loan (except with respect to the Initial
Borrowing on the Closing Date), the Administrative Agent shall have timely
received a Notice of Borrowing in compliance with the terms hereof.

(d) no injunction, writ, judgment, decree, restraining order, or other order of
any nature shall have been issued and remain in force by any Governmental
Authority or arbitrator against any Obligor, the Agent, any Lender or the ABL
DIP Agent or any ABL DIP Credit Lender or letter of credit issuing bank
prohibiting or restraining, directly or indirectly, and no other legal bar shall
exist directly or indirectly to, the making of such Loans or the ABL DIP Credit
Loans or the consummation of the Related Transactions.

 

61



--------------------------------------------------------------------------------

(e) The making of such Loan shall not violate any requirement of Applicable Law
and shall not be enjoined, temporarily, preliminarily or permanently.

(f) No Material Adverse Effect shall have occurred, other than the filing,
commencement and continuation of the Chapter 11 Cases, and the events that
customarily result from the filing, commencement and continuation of the Chapter
11 Cases (including any litigation resulting therefrom).

Section 3.3 Additional Conditions Precedent to Each Loan Made on an Extended
Funding Date. In addition to the conditions precedent set forth in Section 3.2,
the obligations of each Lender to make a Loan on an Extended Funding Date shall
be subject to the satisfaction of each of the following further conditions
precedent as of such date:

(a) The aggregate amount of receipts collected by the Obligors during the period
from the Closing Date through such Extended Funding Date (an “Extended Funding
Test Period”) shall have been less than 100% of the aggregate amount of receipts
budgeted in the “Collections” line in the Approved Budget for the weeks
comprising such Extended Funding Test Period;

(b) The aggregate amount of disbursements in the nature of those included in the
line items “Debtor Professional Fees”, “Professional Fees for Unsecured
Creditors” and “Restructuring/Other Professional Fees” in the Approved Budget
made by the Obligors during such Extended Funding Test Period shall have been
greater than 90% and less than 125% of the aggregate amount of disbursements
budgeted in such line items in the Approved Budget for the weeks comprising such
Extended Funding Test Period; and

(c) As of such Extended Funding Date, the aggregate value of inventory of the
Obligors (calculated in accordance with GAAP and in a manner consistent with
past practices) subject to credit terms of at least thirty (30) days from
non-critical vendors is less than $7,500,000;

provided, however, that, notwithstanding the failure of the Borrowers to satisfy
the conditions precedent contained in Section 3.3(a) through Section 3.3(c)
hereof on such Extended Funding Date, each Lender shall make a Loan on such
Extended Funding Date in accordance with Section 2.1 if the following conditions
precedent shall have been satisfied on such date: the Proceeds of such Loan
shall be necessary for the Borrowers to obtain and consummate the transactions
contemplated by a final order of the Bankruptcy Court (which order shall be
satisfactory in form and substance to the Required Lenders, in their sole
discretion) that, in such case either (x) confirms a plan or plans of
reorganization in connection with the Chapter 11 Cases or (y) approves a sale of
all or substantially all of the Borrowers’ assets through either a sale under
section 363(k) of the Bankruptcy Code, section 363(b) of the Bankruptcy Code or
under a plan of reorganization in the Chapter 11 Cases, and such final order
does not, or could not reasonably by expected to, cause a Default or Event of
Default.

 

62



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Lenders to enter into this Agreement and to make
Loans, each Group Member represents and warrants to the Agent and the Lenders
that:

Section 4.1 Existence and Power; Good Standing; Compliance with Law. Each Group
Member is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, and, except as set forth on Schedule 4.1,
is duly licensed or qualified to transact business in all jurisdictions where
its assets are located, where the character of the property owned or leased or
the nature of the business transacted by it makes such licensing or
qualification necessary and wherever otherwise necessary to carry out its
business and operations. Upon entry of the DIP Order, each Group Member has all
requisite power and authority, and the legal right, to conduct its business as
currently and proposed to be conducted, to own, operate and pledge its
properties and to execute and deliver, and to perform all of its obligations
under, each of the Loan Documents and ABL DIP Credit Documents to which it is a
party and to consummate the Related Transactions. Each Group Member is in
compliance with all applicable Requirements of Law (including Requirements of
Law relating to remittances, withholdings, source deductions and wages
(including vacation pay and pension contributions)) and has all necessary
Permits from or by, has made all necessary filings with, and has given all
necessary notices to, each Governmental Authority having jurisdiction over it or
its properties, to the extent required for such ownership, operation, pledge or
conduct of business. Schedule 4.1 hereto contains, as of the date hereof, (i) a
complete and accurate list, for each jurisdiction in which any Group Member
operates, of the Permits held by each Group Member with respect to such
jurisdiction and (ii) a complete and accurate list of all Permits issued by a
Governmental Authority and held by a Group Member with respect to such Group
Member’s operations in any state or other jurisdiction generally.

Section 4.2 Authorization for Borrowings; No Conflict as to Law or Agreements.
Subject to entry of the DIP Order, the execution and delivery by each Obligor
of, and performance by such Obligor of its obligations under, each of the Loan
Documents and ABL DIP Credit Documents to which it is a party, and the Loans
made hereunder, and the consummation of the Related Transactions, are within
such Obligor’s corporate, limited liability company or similar entity powers,
have been duly authorized by all necessary corporate, limited liability or
similar entity action in respect of such Obligor and do not and will not
(i) require any authorization, consent or approval by, or registration,
declaration or filing (other than filing of financing statements and mortgages
as contemplated hereunder) with, or notice to, any Governmental Authority, any
holders of Equity Interests in such Obligor, or any other Person, except such
authorization, consent, approval, registration, declaration, filing or notice as
has been obtained, accomplished or given prior to the date hereof, (ii) violate
any Requirement of Law with respect to such Obligor or any of its Subsidiaries,
(iii) conflict with or contravene such Obligor’s Constituent Documents,
(iv) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any indenture or loan or credit
agreement or any other material agreement, lease or instrument to which such
Obligor or any of its Subsidiaries is a party or by which it or its properties
may be bound or affected (including the Loan Documents and the ABL DIP Credit
Documents), or (v) result in, or require, the creation or imposition of any Lien
upon or with respect to any of the properties now owned or hereafter acquired by
such Obligor or any of its Subsidiaries (other than as required under the Loan
Documents in favor of the Collateral Agent and the Secured Parties, and as
required under the ABL DIP Credit Documents).

 

63



--------------------------------------------------------------------------------

Section 4.3 Legal Agreements. Subject to entry of the DIP Order, each of the
Loan Documents and ABL DIP Credit Documents to which any Obligor is a party
constitutes the legal, valid and binding obligation and agreement of such
Obligor, enforceable against such Obligor in accordance with its terms.

Section 4.4 Group Members; Subsidiaries; Equity Interests. Set forth on Part A
of Schedule 4.4 hereto is a complete and correct list of all the Group Members
and all Subsidiaries and joint ventures of any of them, reflecting, for each
such Person as of the date of this Agreement, its legal name, jurisdiction of
organization, the number of shares or units of each class of Equity Interests
authorized (if applicable), the number of shares or units of each class of
Equity Interests outstanding on the Closing Date and the number and percentage
of the outstanding shares or units of each such class of Equity Interests owned
(directly or indirectly) by each Borrower and each Guarantor. All outstanding
Equity Interests in each such Person have been validly issued, are fully paid
and non-assessable (to the extent applicable) and, except in the case of Equity
Interests issued by the Administrative Borrower, are owned beneficially and of
record by an Obligor free and clear of all Liens other than the security
interests created by the Loan Documents and the ABL DIP Credit Documents, any
non-consensual Liens arising as a matter of law and permitted under Section 6.1
and, in the case of joint ventures, Permitted Liens. Except as provided in Part
B of Schedule 4.4, as of the Closing Date, there are no preemptive or other
outstanding subscription or other rights, options, warrants, convertible
interests, conversion rights, agreements to issue or sell or vote, phantom
rights or powers of attorney other or similar agreements or understandings for
the purchase or acquisition from any Group Member, or the voting, of any Equity
Interests in any such Person or otherwise relating to the Equity Interests in
any Group Member. Except as disclosed in Part C of Schedule 4.4, in the five
years preceding the Closing Date, no Obligor and no Subsidiary has acquired any
substantial assets from any other Person nor been the surviving entity in a
merger or combination.

Section 4.5 Financial Condition; No Adverse Change; No Restricted Payments. The
Administrative Borrower has furnished to the Administrative Agent various
documents, files, materials, correspondence and other information regarding the
business of Borrower and its Subsidiaries, including, without limitation, the
audited financial statements for the fiscal year ended April 28, 2012, the
unaudited consolidating financial statements for the fiscal year ended April 28,
2012, the unaudited consolidated and consolidating financial statements for each
fiscal month and fiscal quarter ended after April 28, 2012 through the Closing
Date, and financial projections through April 1, 2016 (the “Projections”). All
such documents, files, materials, correspondence and information (other than the
Projections) are complete and correct as to the subject matter thereof (taken as
a whole) in all respects as of the date made available to the Administrative
Agent, do not contain any misstatement of material fact or omit to state a
material fact necessary to make the statements contained therein not materially
misleading, fairly present in all material respects the financial condition of
the Administrative Borrower and its Subsidiaries on the dates thereof and the
results of operations for the periods then ended (subject to year-end audit
adjustments) and were prepared in accordance with GAAP. The Projections have
been prepared in good faith based upon reasonable estimates and assumptions
stated

 

64



--------------------------------------------------------------------------------

therein, which the Administrative Borrower has determined to be reasonable and
fair in light of the then current conditions and facts. Since December 29, 2012,
other than the filing, commencement and continuation of the Chapter 11 Cases,
and the events that customarily result from the filing, commencement and
continuation of the Chapter 11 Cases (including any litigation resulting
therefrom), there has not occurred any event, development or circumstance or
other change in fact, that could, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect. Since the Petition
Date, no Group Member has directly or indirectly declared, ordered, paid or
made, or set apart any sum or property for, any Restricted Payment or agreed to
do so except as set forth on Schedule 4.5 or as permitted by Section 6.4.

Section 4.6 Litigation. Other than the filing, commencement and continuation of
the Chapter 11 Cases and any litigation resulting therefrom, there are no
actions, investigations, suits, audits, claims, demands, orders, disputes or
proceedings pending or, to the knowledge of any Group Member, threatened against
or affecting any Group Member or the properties of any of them before any
Governmental Authority, that in each case (i) seek injunctive or similar relief
or a monetary recovery against any Group Member in excess of $50,000 or (ii) if
adversely determined, could reasonably be expected to have a Material Adverse
Effect; in each case, except as set forth and described in Schedule 4.6.

Section 4.7 Margin Regulations. No Group Member has engaged in, or will engage
in, the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any Loan or other
extensions of credit hereunder will be used to purchase or carry any margin
stock, or to extend credit to others for the purpose of purchasing or carrying
any margin stock, in a manner that would result in a violation of Regulation T,
U or X of the Board of Governors of the Federal Reserve System.

Section 4.8 Taxes. Each Group Member has paid or caused to be paid to the proper
Governmental Authorities all federal or national, state or provincial, and local
taxes, domestic or foreign, required to be paid by it. Each Group Member has
duly filed with the appropriate Governmental Authority all federal or national,
state or provincial, local income, franchise and other tax returns, reports and
statements (the “Tax Returns”), domestic or foreign, required to be filed by it,
all such Tax Returns are true and correct in all material respects, and all
taxes, charges and other impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any Liability may be added
thereto for non-payment thereof except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Group Member in accordance with GAAP
all of which are described in Schedule 4.8.

Section 4.9 Titles and Liens; Letters of Credit. Each of the Group Members has
good and absolute title to all properties and assets reflected as being owned by
such Person in the latest consolidating balance sheets referred to in
Section 4.5 (including good record and marketable fee simple title to all Owned
Real Property and valid leasehold interests in all Leased Real Property), and
each Group Member has good and absolute title to all properties pledged by it,
or a Lien on which is granted by it, pursuant to any Loan Document, in each case
free and clear of all Liens, except for Permitted Liens. In addition, no
financing statement or other Lien notice or recordation naming any Group Member
as debtor is on file in any office except to

 

65



--------------------------------------------------------------------------------

perfect only Permitted Liens and precautionary filings for leases and
consignments. The Collateral Agent has a valid, perfected, first-priority
(subject only to Permitted Senior Liens) and enforceable security interest in
and Lien on the Collateral. As of the date hereof, no Obligor is the account
party under any letter of credit other than (x) as listed and described on
Schedule 4.9 or (y) as may be issued pursuant to and under the ABL DIP Credit
Agreement.

Section 4.10 Employee Benefits Plans. Schedule 4.10 identifies each ERISA Plan
as of the Closing Date. No ERISA Event has occurred or could reasonably be
expected to occur with respect to an ERISA Plan. Full payment has been made of
all amounts that a Controlled Group member is required, under Applicable Law or
under the governing documents, to have paid as a contribution to or a benefit
under each ERISA Plan. As of the most recent date of release of the financial
statements for each Controlled Group member, the liability of such Controlled
Group member with respect to each ERISA Plan has been fully funded based upon
reasonable and proper actuarial assumptions or has been fully insured. No
changes have occurred that would cause a material increase in the cost of
providing benefits under any ERISA Plan. Each ERISA Plan is in compliance with
all Applicable Laws. With respect to each ERISA Plan that is intended to be
qualified under Section 401(a) of the IR Code: (a) such ERISA Plan and any
associated trust operationally comply in all respects with the applicable
requirements of Section 401(a) of the IR Code; (b) such ERISA Plan and any
associated trust have been amended to comply with all such requirements as
currently in effect, other than those requirements for which a retroactive
amendment can be made within the “remedial amendment period” available under
Section 401(b) of the IR Code (as extended under Treasury regulations and other
Treasury pronouncements upon which taxpayers may rely); (c) such ERISA Plan and
any associated trust have received a favorable determination or opinion letter
from the IRS stating that such ERISA Plan qualifies under Section 401(a) of the
IR Code, that the associated trust qualifies under Section 501(a) of the IR Code
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Section 401(k) of the IR Code, unless such ERISA Plan was first
adopted at a time for which the above-described “remedial amendment period” has
not yet expired; (d) such ERISA Plan currently satisfies the requirements of
Section 410(b) of the IR Code, without regard to any retroactive amendment that
may be made within the above-described “remedial amendment period”; (e) no
contribution made to such ERISA Plan is subject to an excise tax under
Section 4972 of the IR Code and (f) to the knowledge of the Group Company,
nothing has occurred or is reasonably expected to occur that could result in the
loss of the qualified status of such ERISA Plan. With respect to any Pension
Plan, there are no unfunded benefit liabilities as defined in
Section 4001(a)(18) of ERISA and the “accumulated benefit obligation” with
respect to such Pension Plan (as determined in accordance with Statement of
Accounting Standards No. 87, “Employers’ Accounting for Pensions”) does not
exceed the fair market value of Pension Plan assets.

Section 4.11 Default; Affiliate Transactions; Material Contracts. Each Group
Member is in compliance with all provisions of all material agreements,
instruments, decrees and orders (including the Loan Documents and the ABL DIP
Credit Documents) to which it is a party or by which it or its property is bound
or affected. Each representation, warranty and certification made by each Group
Member under the ABL DIP Credit Documents was true and correct when made or
deemed made. Except as set forth on Part A of Schedule 4.11, no Obligor has
(i) any written agreements or binding arrangements of any kind with any
Affiliate of any Obligor (except for another Obligor) or (ii) any management or
consulting agreements of any kind. Part

 

66



--------------------------------------------------------------------------------

B of Schedule 4.11 contains a true, correct and complete list of all the
Material Contracts (other than the Loan Documents and the ABL DIP Credit
Documents) in effect as of the date hereof, and except as set forth on Part C of
Schedule 4.11, all Material Contracts (including the Loan Documents and the ABL
DIP Credit Documents) are in full force and effect and no defaults exist
thereunder.

Section 4.12 Environmental Compliance. Each Group Member has obtained all
Permits that are required under Environmental Laws at the facilities of such
Group Member or any of its Subsidiaries or in connection with the operation of
such facilities.

Except as disclosed in Schedule 4.12, each Group Member complies, and all
activities of each Group Member at its respective facilities comply, and has or
have complied for the past five years, with all Environmental Laws and with all
terms and conditions of any required Permits applicable to such Group Member
with respect thereto.

Except as disclosed in Schedule 4.12, each Group Member is in compliance with
all limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in Environmental
Laws or contained in any plan, order, decree, judgment or notice of which such
Group Member is aware.

Except as disclosed in Schedule 4.12:

(i) no Group Member is aware of, nor has any Group Member received notice of,
any events, conditions, circumstances, activities, practices, incidents, actions
or plans which may interfere with or prevent continued compliance with, or which
may give rise to any Liability under, any Environmental Laws, and each Group
Member has maintained an environmental management system for its and each of its
Subsidiaries’ operations that demonstrates a commitment to environmental
compliance and includes procedures for (a) preparing and updating written
compliance manuals covering pertinent regulatory areas, (b) tracking changes in
applicable Environmental Laws and modifying operations to comply with new
requirements thereunder, (c) training employees to comply with applicable
environmental requirements and updating such training as necessary,
(d) performing regular internal compliance audits of each of its facility and
ensuring correction of any incidents of non-compliance detected by means of such
audits, and (e) reviewing the compliance status of off-site waste disposal
facilities,

(ii) no Group Member is party to, and no Group Member is subject to or, with
respect to any Real Property currently (or to the knowledge of any Group Member
previously) owned, leased, subleased, operated or otherwise occupied by or for
any Group Member, the subject of, any pending or threatened order, action, suit,
proceeding, claim, written demand, dispute or notice of violation or of
potential Liability or similar notice under or pursuant to any Environmental
Law,

(iii) no Lien in favor of any Governmental Authority securing, in whole or in
part, Environmental Liabilities has attached to any property of any Group Member
and, to the knowledge of each Group Member, no facts, circumstances or
conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property,

 

67



--------------------------------------------------------------------------------

(iv) no Group Member has caused or permitted to occur a Release of Hazardous
Substances at, to or from any Real Property currently (or to the knowledge of
any Group Member previously) owned, leased, subleased, operated or otherwise
occupied by or for any Group Member and each such Real Property is free of
contamination by any Hazardous Substances except for such Release or
contamination that could not reasonably be expected to result in Environmental
Liabilities of any Group Member,

(v) to the best of its knowledge, no Group Member nor any of its Subsidiaries
has any registered or unregistered underground storage tanks in, on or under any
Real Property currently (or to the knowledge of any Group Member previously)
owned, leased, subleased, operated or otherwise occupied by or for any Group
Member that are subject to any Environmental Laws, including underground storage
tank laws or regulations, except those that are in compliance with all
Environmental Laws and with permits issued pursuant thereto (if any such permits
are required),

(vi) no Group Member nor any of its Subsidiaries owns a storage tank facility,
and

(vii) no Group Member (x) is or has been engaged in, or has permitted any
current or former tenant to engage in, operations, or (y) knows of any facts,
circumstances or conditions, including receipt of any information request or
notice of potential responsibility under CERCLA or similar Environmental Laws,
that, in all cases in clause (x) or (y) above in the aggregate, could have a
reasonable likelihood of resulting in material Environmental Liabilities.

Section 4.13 [Reserved].

Section 4.14 Real Estate.

(a) As of the date hereof, Part A of Schedule 4.14(a) hereto contains a true,
accurate and complete list of all Owned Real Property and all Leased Real
Property, which schedule sets forth for each such Real Property the facility
designation, the current street address (including, the county (or other
relevant jurisdiction) and state), whether such Real Property is Owned Real
Property or Leased Real Property, the record owner thereof (in the case of Owned
Real Property) and, if applicable, the name of each landlord and tenant thereof.
As of the date hereof, Part B of Schedule 4.14(a) hereto contains a true,
accurate and complete list of all Leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
Owned Real Property or Leased Real Property in respect of which an Obligor is
the landlord or sublessor.

(b) Except as specified on Part A of Schedule 4.14(b) hereto, each Lease
affecting Owned Real Property or Leased Real Property in respect of which an
Obligor is the tenant or subtenant is in full force and effect and no Obligor
has knowledge of any default that has occurred and is continuing thereunder, and
each such Lease constitutes the legally valid and binding obligation of the
applicable Obligor, enforceable against such Obligor in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

 

68



--------------------------------------------------------------------------------

(i) Except as specified on Part B of Schedule 4.14(b) hereto, each Lease
affecting Owned Real Property or Leased Real Property in respect of which an
Obligor is the landlord or sublessor is in full force and effect and no Obligor
has knowledge of any default that has occurred and is continuing thereunder, and
each such Lease constitutes the legally valid and binding obligation of the
applicable Obligor, enforceable against such Obligor in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

(c) As of the date hereof, Schedule 4.14(c) hereto contains a true, accurate and
complete list of each location at which Inventory or equipment is located,
specifying the character thereof in each case.

Section 4.15 Deposit Accounts and Securities Accounts. Schedule 4.15 hereto is a
complete and correct list of all of the Obligors’ deposit accounts and
securities accounts as of the date of this Agreement, including, for each
deposit account and securities account, (i) the name and contact details for the
institution at which such account is maintained, (ii) the account name and
number, and account type, and (iii) the purpose and use of such account.

Section 4.16 Labor Relations. No Group Member is aware that it is, or has within
the last five years, engaged in any unfair labor practice. Except as set forth
on Schedule 4.16A hereto, there is no unfair labor practice complaint or
complaint of employment discrimination, or grievance or arbitration arising out
of or under any collective bargaining agreement, pending against any Group
Member, or, to the knowledge of the Group Members, threatened against any Group
Member, before any Governmental Authority. There are no strikes, labor disputes,
work stoppages, slowdowns or lockouts existing, pending (or, to the knowledge of
any Group Member, threatened) against or involving any Group Member. As of the
Closing Date, (a) there is no collective bargaining or similar agreement with
any union, labor organization, works council or similar representative covering
any employee of any Group Member, (b) except as set forth on Schedule 4.16B
hereto, no petition for certification or election of any such representative is
existing or pending with respect to any employee of any Group Member, and (c) no
such representative has sought certification or recognition with respect to any
employee of any Group Member. The Administrative Borrower covenants and agrees
that it shall advise the Administrative Agent in writing of its becoming aware
of the occurrence of any of the foregoing events or circumstances arising
subsequent to the Closing Date, promptly, and in any event within five Business
Days of obtaining knowledge thereof.

Section 4.17 Relevant Jurisdictions. Schedule 4.17 identifies in respect of each
Group Member as of the date hereof, its jurisdiction of formation or
organization, the full address (including postal code or zip code) of its chief
executive office and all places of business and, if different, the address at
which the books and records of such Group Member are located, the address at
which senior management of such Group Member are located and conduct their
deliberations and make their decisions with respect to the business of such
Group Member, all jurisdictions in which such Group Member has property, and the
address from which the invoices and accounts of such Group Member are issued.

 

69



--------------------------------------------------------------------------------

Section 4.18 Intellectual Property. Each Group Member owns or licenses all
Intellectual Property that is necessary for the conduct of or used in its
businesses as currently conducted. All items of Intellectual Property of the
Group Members that have been either registered, or in respect of which a
registration application has been filed, by any Group Member, as at the Closing
Date, are listed on Schedule 4.18. All required filings and fees related to the
Intellectual Property listed on Schedule 4.18 have been timely filed with and
paid to the relevant Governmental Authority. Except as disclosed on Schedule
4.18, to the knowledge of each Group Member, (a) the conduct and operations of
the businesses of each Group Member do not, and have not been alleged in writing
by any other Person to, infringe, misappropriate, dilute, violate or otherwise
impair any Intellectual Property rights of any other Person and (b) no other
Person has contested any right, title or interest of any Group Member in, or
relating to, any Intellectual Property. In addition, except as disclosed on
Schedule 4.18, (x) there are no pending (or, to the knowledge of any Group
Member, threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting any Group Member with respect to
Intellectual Property, (y) no judgment or order regarding any such claim has
been rendered by any competent Governmental Authority, and no settlement
agreement or similar contractual obligation has been entered into by any Group
Member, with respect thereto, and (z) no Group Member knows of any valid basis
for any claim based on, any such infringement, misappropriation, dilution,
violation or impairment or contest. The Group Members have taken all reasonable
steps to maintain their Intellectual Property and to protect and preserve the
confidentiality of all trade secrets included in the Intellectual Property of
the Group Members, including requiring all Persons having access thereto to
execute written non-disclosure agreements. None of the items of Intellectual
Property of the Group Members that is registered (or for which an application
for registration is pending) in any jurisdiction other than the United States
and Canada is, singly or as a whole, of more than de minimis value or necessary
for the conduct of any Group Member’s business.

Section 4.19 Ownership. Schedule 4.19 identifies completely and accurately as at
the Closing Date, to the best of the knowledge of the Responsible Officers of
the Administrative Borrower, each Person that (a) Controls the Administrative
Borrower or any Affiliate of the Administrative Borrower or (b) owns or controls
more than 5.0% of the outstanding Equity Interests of the Administrative
Borrower (each Person referred to in clause (a) or (b) above, a “Control
Person”).

Section 4.20 Restrictions on Subsidiaries. No Subsidiary of any Group Member is
subject to any instrument, contractual obligation or agreement imposing
restrictions or limitations of a type prohibited by Section 6.6(c) or
Section 6.9.

Section 4.21 Insurance. The Group Members maintain insurance in accordance with
the requirements of Section 5.6, including, as of the Closing Date, pursuant to
the insurance policies described on Schedule 4.21, which Schedule sets forth in
reasonable detail the name of the relevant insurance company, the type of
policy, the coverage thereof and deductibles provided for therein, and the
policy number. The insurance policies of the Group Members, pursuant to which
such insurance is maintained, are valid and current, and subject to endorsements
for the benefit of the Collateral Agent as required by Section 5.6.

 

70



--------------------------------------------------------------------------------

Section 4.22 Schedules. All of the information that is required to be scheduled
to this Agreement is set forth on the Schedules attached hereto, is correct and
accurate and does not omit to state any information material thereto.

Section 4.23 Anti-Terrorism Laws.

(a) No Group Member or Reporting Affiliate of a Group Member (in the case of
Carson-Dellosa Publishing, LLC, to the best knowledge of the Administrative
Borrower after due inquiry) is in violation of any Anti-Terrorism Law or engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law. No Group Member or Reporting Affiliate of a
Group Member (in the case of Carson-Dellosa Publishing, LLC, to the best
knowledge of the Administrative Borrower after due inquiry) (A) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person or (B) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.

(b) No Group Member or Reporting Affiliate of a Group Member (in the case of
Carson-Dellosa Publishing, LLC for purposes of clauses (C), (D), and (F) below,
to the best knowledge of the Administrative Borrower after due inquiry), or to
any Group Member’s knowledge, any of their respective agents acting or
benefiting in any capacity in connection with the making of the Loans or the
other transactions hereunder, is any of the following (each a “Blocked Person”):
(A) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224; (B) a Person owned or controlled by,
or acting for or on behalf of, any Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (C) a Person
with which any Agent or any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; (D) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
Executive Order No. 13224; (E) a Person that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or (F) a Person
who is affiliated with a Person listed above.

Section 4.24 [Reserved].

Section 4.25 Surety Obligations. No Group Member is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as expressly permitted hereunder.

Section 4.26 Brokers. Except as disclosed on Schedule 4.26, there are no
brokerage commissions, finder’s fees or investment banking fees payable by any
Group Member in connection with any transactions contemplated by the Loan
Documents or the ABL DIP Credit

 

71



--------------------------------------------------------------------------------

Documents or the Related Transactions and each Obligor hereby jointly and
severally indemnifies the Secured Parties against, and agrees that it will hold
the Secured Parties harmless from, any claim, demand or liability for any such
broker’s or finder’s fees alleged to have been incurred in connection herewith
or therewith and any expenses (including reasonable fees, expenses and
disbursements of counsel) arising in connection with any such claim, demand or
liability.

Section 4.27 Burdensome Contracts. No Group Member is party or subject to any
Restrictive Agreement, except (i) the Loan Documents and the ABL DIP Credit
Documents, (ii) Restrictive Agreements with respect to specific property
unencumbered to secure payment of particular Debt permitted hereby or to be sold
pursuant to an executed agreement with respect to an asset Disposition permitted
hereby, (iii) Restrictive Agreements evidencing restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in a Lease, or any other lease, license or similar agreement entered
into in the ordinary course of business; provided that such restrictions are
limited to the property secured by such Liens or the property subject to such
Lease, lease, license or similar agreement, as the case may be, and (iv) as
shown on Schedule 4.27. No such Restrictive Agreement prohibits the execution,
delivery or performance of any Loan Document or ABL DIP Credit Document by a
Group Member.

Section 4.28 Not a Regulated Entity. No Group Member is (a) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under any public utilities code or any other
Applicable Law regarding its authority to incur Debt or grant Liens on its
property.

Section 4.29 Payables Practices. Except to the extent subject to the automatic
stay of Section 362 of the Bankruptcy Code, each Group Member has paid or
discharged, or caused to be paid or discharged, when due (or, if earlier, prior
to the date on which penalties attach thereto), (a) all taxes, assessments and
governmental charges levied or imposed upon it or upon its income or profits,
upon any properties belonging to it, (b) all federal, state, local and foreign
taxes required to be withheld by it, and (c) all lawful claims for labor,
materials and supplies which, if unpaid, might by law become a Lien or charge
upon any of its properties; except, in each case, to the extent the amount,
applicability or validity of any such tax, assessment, charge or claim was and
is contested in good faith by appropriate proceedings diligently conducted and
for which such Group Member, as applicable, set aside adequate reserves in
accordance with GAAP.

Section 4.30 Criminal Charges. Other than as disclosed on Schedule 4.30, no
Group Member, or any officer, director, member, executive board member or
similar function-holder of any Group Member, is or has been under investigation
by a Governmental Authority for, or has been indicted, arrested, or convicted
of, or has settled (with or without an admission of guilt) any charges relating
to, any criminal offense (whether a felony, misdemeanor, or other crime).

Section 4.31 Commodity Hedging. Giving effect to the Loans and ABL DIP Credit
Loans to be made on the Closing Date and the use of the proceeds thereof, no
Obligor has any Commodity Hedging Obligations.

 

72



--------------------------------------------------------------------------------

Section 4.32 Complete Disclosure. The Loan Documents do not, when taken as a
whole, contain any untrue statement of a material fact, or fail to disclose any
material fact necessary to make the statements contained therein not materially
misleading. To the best of each Obligor’s knowledge, there is no fact or
circumstance that any Obligor has failed to disclose to the Administrative Agent
in writing that could reasonably be expected to have a Material Adverse Effect.

Section 4.33 Survival of Representations and Warranties. All representations and
warranties made under this Agreement and the other Loan Documents shall survive,
and not be waived by, the execution and delivery hereof by the Secured Parties,
or any of them, any investigation or inquiry by any Secured Party, or the making
of any Loan under this Agreement.

Section 4.34 Reorganization Matters.

(a) The Chapter 11 Cases were commenced on the Petition Date in accordance with
applicable law and proper notice thereof and the proper notice for (x) the
motion seeking approval of the Loan Documents and the Interim Order and Final
Order, (y) the hearing for the approval of the Interim Order, and (z) the
hearing for the approval of the Final Order will be given. The Borrowers shall
give on a timely basis as specified in the Interim Order or the Final Order, as
applicable, all notices required to be given to all parties specified in the
Interim Order or Final Order, as applicable.

(b) After the entry of the Interim Order, and pursuant to and to the extent
permitted in the Interim Order and the Final Order, the Obligations will
constitute allowed superpriority administrative expense claims in the Chapter 11
Cases having priority over all administrative expense claims and unsecured
claims against the Borrowers now existing or hereafter arising, of any kind
whatsoever, including, without limitation, all administrative expense claims of
the kind specified in sections 326, 330, 331, 503(b), 506(c), 507(a), 507(b),
726, or any other provision of the Bankruptcy Code or otherwise, as provided
under section 364(c)(l) of the Bankruptcy Code, subject, as to priority only, to
the Carve-Out and, solely to the extent required by the Intercreditor Agreement,
the ABL DIP Credit Obligations.

(c) After the entry of the Interim Order and pursuant to and to the extent
provided in the Interim Order and the Final Order, the Obligations will be
secured by a valid and perfected first priority Lien on all of the Collateral,
subject, as to priority only, to the Carve-Out and the Liens on the ABL DIP
Credit Priority Collateral securing the ABL DIP Credit Obligations to the extent
set forth in the Intercreditor Agreement.

(d) The Interim Order (with respect to the period prior to entry of the Final
Order) or the Final Order (with respect to the period on and after entry of the
Final Order), as the case may be, is in full force and effect has not been
reversed, stayed, modified or amended without the Agent’s and Lenders’ consent.

Section 4.35 Registered Pension Plan. No Group Member sponsors, administers or
contributes to, or has any liability in respect of any Registered Pension Plan.

 

73



--------------------------------------------------------------------------------

Section 4.36 Canadian Employee Benefits Plans. Each Group Member has complied in
all material respects with all applicable laws regarding each Canadian Employee
Benefits Plan (including, where applicable, the Pension Benefits Act (Nova
Scotia) and the Income Tax Act (Canada)), and each Canadian Employee Benefits
Plan is, and has been, maintained and administered in substantial compliance
with its terms, applicable collective bargaining agreements and all applicable
laws (including, where applicable, the Pension Benefits Act (Nova Scotia) and
the Income Tax Act (Canada)) in each case except where non-compliance has not
had and could not (individually or together with other similar non-compliance)
reasonably be expected to have a Material Adverse Effect. All contributions or
premiums required to be made or paid by any Group Member to the Canadian
Employee Benefits Plans have been made on a timely basis. There have been no
improper withdrawals or applications of the assets of the Canadian Employee
Benefits Plans. Each of the Canadian Employee Benefits Plans is fully funded on
a solvency basis and going concern basis (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable governmental authorities). There exists no outstanding liability of
any Group Member with respect to any Canadian Employee Benefits Plan that has
been terminated, which liability has had or could (individually or together with
other similar liabilities) reasonably be expected to have a Material Adverse
Effect.

ARTICLE V

AFFIRMATIVE COVENANTS

From the date of this Agreement and thereafter until the Commitments are
terminated or expire and the Loans and all other Obligations have been paid in
full in cash, unless the Required Lenders shall otherwise expressly consent in
writing:

Section 5.1 Reporting Requirements. The Administrative Borrower (or any
applicable Group Member) will deliver, or cause to be delivered, to the
Administrative Agent, and the Administrative Agent will deliver, or caused to be
delivered, to each Lender each of the following, which shall be in form and
detail reasonably acceptable to the Required Lenders:

(a) as soon as available, and in any event within 90 days after the end of each
fiscal year of the Administrative Borrower, annual financial statements of the
Administrative Borrower and its Subsidiaries, prepared on a consolidated and
consolidating basis, with the unqualified opinion of independent certified
public accountants of recognized national standing selected by the
Administrative Borrower and reasonably acceptable to the Administrative Agent
(at the direction of the Required Lenders) (without a “going concern” or like
qualification, assumption or exception and without any qualification or
exception as to the scope of such audit; provided that the financial statements
required by this Section 5.1(a) in respect of the fiscal year ending April 27,
2013 may contain a “going concern” or like qualification or exception relating
solely to the commencement of the Chapter 11 Cases, and not resulting from a
limitation of scope or the failure of such financial statements to present
fairly, in all material respects, the financial position, results of operations,
or cash flow of the Administrative Borrower and its subsidiaries in accordance
with GAAP) to the effect that such financial statements present fairly in all
material respects the financial condition, cash flow and results of operations
of the Administrative Borrower and its Subsidiaries on a consolidated basis in
accordance with

 

74



--------------------------------------------------------------------------------

GAAP consistently applied, accompanied by any management letter, audit report or
similar letter or report prepared by said accountants in connection with such
financial statements or any audit thereof; which annual financial statements
shall include the balance sheets of the Administrative Borrower and its
Subsidiaries as at the end of such fiscal year and the related statements of
income, retained earnings, cash flows and shareholder’s equity of the
Administrative Borrower and its Subsidiaries for the fiscal year then ended, all
in reasonable detail in form acceptable to Agent and prepared in accordance with
GAAP;

(b) (i) as soon as available, and in any event within 30 days after the end of
each fiscal month of the Administrative Borrower, internally prepared financial
statements of the Administrative Borrower and its Subsidiaries and Business
Segment Financial Statements and other operational and financial reporting
required by the Administrative Agent, in each case in form and substance
acceptable to the Administrative Agent (at the direction of the Required
Lenders), prepared on a consolidated and consolidating basis, as at the end of
and for such month and for the year-to-date period then ended, in reasonable
detail in form acceptable to the Administrative Agent, and the figures for the
corresponding date and periods in the previous year on a monthly and
year-to-date basis and for the corresponding date and periods in the
then-applicable operating plan and projections delivered pursuant to
Section 5.1(c), all prepared in accordance with GAAP, subject to year-end audit
adjustments and the addition of footnotes, in each case accompanied by an
analysis of material factors affecting the period and an MD&A of such financial
statements for (w) the Administrative Borrower and its Subsidiaries on a
consolidated basis, (x) the Accelerated Learning Business, (y) the Educational
Resources Business, and (z) the Delta Business; (ii) as soon as available, and
in any event within 45 days after the end of each fiscal quarter of the
Administrative Borrower, internally prepared financial statements of the
Administrative Borrower and its Subsidiaries and Business Segment Financial
Statements in form and substance acceptable to the Administrative Agent (at the
direction of the Required Lenders), prepared on a consolidated and consolidating
basis, as at the end of and for such quarter and for the year-to-date period
then ended, in reasonable detail in form acceptable to the Administrative Agent,
and the figures for the corresponding date and periods in the previous year on a
quarterly and year-to-date basis and for the corresponding date and periods in
the then-applicable operating plan and projections delivered pursuant to
Section 5.1(c), all prepared in accordance with GAAP, subject to year-end audit
adjustments and the addition of footnotes, in each case accompanied by an
analysis of material factors affecting the period and an MD&A of such financial
statements for (w) the Administrative Borrower and its Subsidiaries on a
consolidated basis, (x) the Accelerated Learning Business, (y) the Educational
Resources Business, and (z) the Delta Business and (iii) as soon as available,
and in any event within 30 days after the end of each fiscal month of the
Administrative Borrower, an updated six-month consolidated balance sheet, income
statement and statement of cash flow of the Administrative Borrower and its
Subsidiaries and income statements by Business Segment for the succeeding
six-month period in form and substance satisfactory to the Administrative Agent
(at the direction of the Required Lenders in their sole discretion).

 

75



--------------------------------------------------------------------------------

(c) as soon as available, and in any event no later than May 30 of each fiscal
year of the Administrative Borrower, a consolidated operating plan and
projections (in Excel format) for each of the Business Segments for the
subsequent three fiscal years, prepared on a monthly basis, which have been
approved by the Administrative Borrower’s board of directors (or equivalent
body), in the same form as submitted to such board of directors or equivalent
body and accompanied by such supporting calculations as may be requested by the
Agent, and which present a good faith opinion as of the date made as to such
projections, valuations and pro forma conditions and results, and as soon as
available, and in any event no later than July 31 of each fiscal year, a copy of
the annual auditor’s report to the board of directors (or equivalent body); and
as soon as available and in any event no later than October 31st of each fiscal
year (but not prior to October 15th of such fiscal year) a reforecast of the
previously delivered operating plan and projections for the businesses of the
Administrative Borrower and its Subsidiaries as at June 30th of such year, which
presents a good faith opinion as of the date made as to such projections,
valuations and pro forma conditions;

(d) together with delivery of the financial statements described in Sections
5.1(a) and (b), a Compliance Certificate of the Chief Financial Officer of the
Administrative Borrower stating (i) that such financial statements have been
prepared in accordance with GAAP, and present fairly in all material respects
the financial conditions, cash flow and results of operations of the
Administrative Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject, in the case of financial
statements described in Section 5.1(b), to normal year-end audit adjustments and
the addition of footnotes, (ii) whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder not theretofore reported
and, if so, stating in reasonable detail the facts with respect thereto, and
(iii) all relevant facts in reasonable detail to evidence, and the computations
as to, whether the Administrative Borrower and its Subsidiaries are in
compliance with the requirements set forth in Sections 6.1, 6.2, 6.3, 6.4, 6.5,
6.12 and 6.16;

(e) together with each Compliance Certificate delivered pursuant to
Section 5.1(d) above, a certificate, each in form and substance satisfactory to
the Administrative Agent, by a Responsible Officer that (i) the information
provided on Schedules 4.4, 4.6, 4.11, 4.12, 4.14, 4.15, 4.18, 4.19, 4.21 and
4.30 (or on updated schedules attached to such certificate, or the most recent
updated schedules delivered pursuant to this clause (e)) is correct and complete
in all material respects as of the date of such Compliance Certificate, (ii) the
Obligors have delivered all documents (including updated schedules as to
locations of Collateral and acquisition of Intellectual Property or Real
Property) they are required to deliver pursuant to any Loan Document on or prior
to the date of delivery of such Compliance Certificate, (iii) complete and
correct copies of all documents modifying any term of any (A) Constituent
Document of any Group Member or any Subsidiary or joint venture thereof on or
prior to the date of delivery of such Compliance Certificate, and (B) ABL DIP
Credit Document or other Material Contract, in each case, have been delivered to
the Administrative Agent or are attached to such certificate;

 

76



--------------------------------------------------------------------------------

(f) together with each Compliance Certificate delivered pursuant to clause
(d) above, a discussion and analysis of the financial condition and results of
operations of the Group Members for the portion of the fiscal year then elapsed
and discussing the reasons for any significant variations from (i) the
projections for such period delivered pursuant to clause (c) above, and (ii) the
figures for the corresponding period in the previous fiscal year;

(g) together with each delivery of annual financial statements pursuant to
clause (a) above, each in form reasonably satisfactory to the Administrative
Agent and certified as complete and correct by a Responsible Officer as part of
the Compliance Certificate delivered in connection with such financial
statements, a summary of all material insurance coverage maintained as of the
date thereof by any Group Member, together with such other information as the
Administrative Agent (at the direction of the Required Lenders) may reasonably
require;

(h) together with each delivery of annual financial statements pursuant to
Section 5.1(a) above and each delivery of monthly and quarterly financial
statements pursuant to Section 5.1(b) above, (i) a listing of government
contracts of any Obligor subject to the Federal Assignment of Claims Act of
1940; and (ii) a list of any applications for the registration of any
Intellectual Property filed by any Obligor with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in the prior fiscal year or month, as applicable;

(i) as soon as possible, but in any event no later than three (3) Business Days,
after an officer of any Group Member obtains knowledge thereof, a notice of any
written information, exhibit, or report furnished to the Administrative Agent or
the Lenders having contained, at the time it was furnished, any untrue statement
of a material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made (provided, that any such notification pursuant to this clause
(i) will not cure or remedy the effect of the prior untrue statement of a
material fact or omission of any material fact nor shall any such notification
have the effect of amending or modifying this Agreement or any of the Schedules
hereto);

(j) as soon as possible, but in any event no later than three (3) Business Days,
after the commencement of, or any material developments in, any action,
investigation, suit, proceeding, audit, claim, demand, order or dispute with, by
or before any Governmental Authority affecting any Group Member, or any officer,
director, member, executive board member or similar function-holder of any of
them, or any property of any Group Member, of the type described in Section 4.6
or which (i) seeks injunctive or similar relief or a monetary recovery against
any Group Member in excess of $200,000 or (ii) if adversely determined, could
reasonably be expected to have a Material Adverse Effect, notice of such
commencement or development, together with a statement by a Responsible Officer
setting forth reasonable detail thereof;

(k) as soon as possible, but in any event no later than two (2) Business Days,
after an officer of any Group Member obtains knowledge of the occurrence of a
Default or Event of Default or default or event of default hereunder or under
any Material Contract, or of

 

77



--------------------------------------------------------------------------------

the termination of any Material Contract, notice of such occurrence or
termination, together with a detailed statement by a Responsible Officer setting
forth the steps being taken by the Administrative Borrower or its Subsidiaries
to cure the effect of any such Default or Event of Default or default or event
of default;

(l) as soon as possible, but in any event no later than three (3) Business Days,
after an officer of any Group Member obtains knowledge of the occurrence of any
event, or the existence of any circumstance, that would reasonably be expected
to have a Material Adverse Effect, notice of such occurrence or existence,
together with a detailed statement by a Responsible Officer setting forth the
nature and anticipated effect thereof and any action proposed to be taken in
connection therewith;

(m) as soon as possible, but in any event no later than five (5) Business Days,
after an officer of any Group Member obtains knowledge of the occurrence of any
event reasonably expected to result in a mandatory payment of the Obligations
pursuant to Section 2.9, notice of such occurrence, together with a detailed
statement by a Responsible Officer setting forth, in the case of a transaction,
the material terms and conditions of such transaction, and in any case
estimating the Net Cash Proceeds thereof, if any;

(n) as soon as possible, but in any event no later than five (5) Business Days,
after (i) any Group Member knows or has reason to know that any Reportable Event
with respect to any ERISA Plan has occurred, the statement of a Responsible
Officer setting forth details as to such Reportable Event and the action which
the Administrative Borrower or its Subsidiaries propose to take with respect
thereto, together with a copy of the notice of such Reportable Event to the
PBGC, (ii) any Group Member fails to make any quarterly contribution required
with respect to any ERISA Plan under the IR Code, as amended, the statement of a
Responsible Officer setting forth details as to such failure and the action
which the Administrative Borrower or its Subsidiaries propose to take with
respect thereto, together with a copy of any notice of such failure required to
be provided to the PBGC, (iii) the commencement of any material labor dispute to
which any Group Member is or may become a party, including any strikes, lockouts
or other disputes relating to any of such Person’s plants and other facilities,
or the incurrence by any Group Member of any Worker Adjustment and Retraining
Notification Act or related or similar liability incurred with respect to the
closing of any plant or other facility of any such Person, the statement of a
Responsible Officer setting forth details as to such dispute or liability and
the action which the Administrative Borrower or its Subsidiaries propose to take
with respect thereto or (iv) any Group Member knows or has reason to know an
ERISA Event is likely to occur;

(o) as soon as possible, but in any event no later than five (5) Business Days,
after (i) any Group Member knows or has reason to know thereof, notice of
(A) unpermitted Releases, (B) the receipt by any Group Member of any notice of
violation of or potential Liability or similar notice under, or the existence of
any condition that could reasonably be expected to result in violations of or
Liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
written demand, dispute alleging a violation of or Liability

 

78



--------------------------------------------------------------------------------

under any Environmental Law, that, for each of clauses (A), (B) and (C) above
(and, in the case of clause (C), if adversely determined), in the aggregate for
each such clause, could reasonably be expected to result in aggregate
Environmental Liabilities, collectively for all such Environmental Liabilities,
in excess of $200,000 in any fiscal year of the Administrative Borrower,
(ii) the receipt by any Group Member of notification that any property of any
Group Member is subject to any Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities, notice thereof
together with a copy of such notification, and (iii) any Group Member knows or
has reason to know that any proposed acquisition or lease, license or other
occupancy of Real Property has a reasonable likelihood of resulting in
Environmental Liabilities, notice thereof together with the statement of a
Responsible Officer setting forth details as to such transaction and such
Environmental Liabilities;

(p) as soon as possible, but in any event no later than three (3) Business Days,
after any Group Member knowing or having reason to know thereof, notice of the
violation by any Group Member of any Applicable Law that could have a Material
Adverse Effect;

(q) as soon as possible, but in any event no later than two (2) Business Days,
after any Group Member knowing or having reason to know thereof, notice of
(a) the creation, or filing with the Internal Revenue Service or any other
Governmental Authority, of any contractual obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any taxes with respect to any Group Member and (b) the creation of
any contractual obligation of any Group Member, or the receipt of any request
directed to any Group Member, to make any adjustment under Section 481(a) of the
IR Code, by reason of a change in accounting method or otherwise;

(r) as soon as possible, but in any event no later than one (1) Business Day,
after their distribution, copies of all (i) press releases concerning material
developments in the business of the Group Members, (ii) financial statements,
reports, proxy statements and other communications which the Administrative
Borrower, any other Group Member, shall have sent to (x) its shareholders or any
other stakeholders (including, without limitation, holders of Debt) or (y) the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc., any securities exchange or any Governmental Authority exercising
similar functions;

(s) as soon as possible, but in any event no later than three (3) Business Days,
after execution, receipt or delivery thereof, copies of any notices, demands,
statements, certificates, reports, valuations, appraisals, Borrowing Base
Certificates or other communications or documents that any Obligor executes,
receives or delivers in connection with any ABL DIP Credit Documents or other
Material Contracts; provided, that each Borrowing Base Certificate delivered by
the Borrowers shall have at least the level of detail as, and shall reflect a
calculation of the borrowing base using a methodology consistent with, the
Borrowing Base Certificate delivered as of the Closing Date;

 

79



--------------------------------------------------------------------------------

(t) as soon as possible, but in no event later than one (1) Business Day, after
any Group Member knowing or having reason to know thereof, notice of any
reduction in the value of any Inventory, equipment, Real Property or other
Collateral due to loss, damage, sale, transfer or other Disposition or
conveyance (including, without limitation, by eminent domain or similar process)
that could have a Material Adverse Effect;

(u) as soon as possible, but in any event no later than five (5) Business Days,
after management of any Group Member obtains knowledge thereof, the identity of
each Person that obtains ownership or control of more than 5.0% of the
outstanding Equity Interests of the Administrative Borrower;

(v) promptly, upon request of the Administrative Agent (at the direction of the
Required Lenders), a written statement duly acknowledged by the Borrowers
setting forth the outstanding principal balance of the Loans and stating whether
any offsets or defenses exist against the Obligations (whether or not any
Borrower is entitled to utilize or rely on such offsets or defenses pursuant to
the terms of this Agreement and the other Loan Documents);

(w) copies of all public filings made by any Group Member;

(x) such other information respecting the financial or other condition, and
results of operations, of any Group Member, or the Collateral, as the
Administrative Agent (at the direction of the Required Lenders) or the Required
Lenders may from time to time reasonably request, including without limitation
backup calculations for each Borrowing Base Certificate in at least the level of
detail provided by the Borrowers to the ABL DIP Agent;

(y) (i) one (1) Business Day prior to the Closing Date, the initial Approved
Budget; (ii) no later than five (5) Business Days prior to the beginning of each
fiscal month (with the first such delivery date being March 25, 2013), an
updated thirteen-week cash flow forecast for the succeeding thirteen-week period
in form and substance satisfactory to the Administrative Agent (at the direction
of the Required Lenders in their sole discretion), which, upon acceptance by the
Administrative Agent (at the direction of the Required Lenders), shall become
the thirteen-week cash flow forecast in the Approved Budget, and (iii) on or
before 12:00 p.m. New York, New York time on the third Business Day following
the end of each fiscal week (with the first such delivery date being March 13,
2013), a Variance Report, in form and substance satisfactory to the
Administrative Agent (at the direction of the Required Lenders in their sole
discretion), together with a certificate substantially in the form of Exhibit B
jointly from the chief financial officer and chief restructuring officer as to
the compliance with the requirements under Section 6.31;

(z) copies of all monthly reports, projections, or other information respecting
Administrative Borrower’s or any of its Subsidiaries’ business or financial
condition or prospects as well as all pleadings, motions, applications and
judicial information filed by or on behalf of the Borrowers with the Bankruptcy
Court or provided by or to the U.S. Trustee (or any monitor or interim receiver,
if any, appointed in any Chapter 11 Case) or the Committee, at the time such
document is filed with the Bankruptcy Court, or provided by or to the U.S.
Trustee (or any monitor or interim receiver, if any, appointed in any Chapter 11
Case) or the Committee;

 

80



--------------------------------------------------------------------------------

(aa) monthly at reasonable times upon the request of the Agent (at the direction
of the Required Lenders), and confirmation of availability for, and arrange for,
the chief executive officer, chief financial officer and chief restructuring
officer and other members of management of the Borrowers to participate in a
call with the Agent and the Lenders to discuss matters relating to the
Borrowers;

(bb) (i) As soon as possible, but in any event no later than five (5) Business
Days after the Closing Date, a list describing (x) any actual or threatened
termination, cancellation or limitation of, or modification to or change in, the
business relationship, or any supply, sales or other agreement between (i) any
Group Member, on the one hand, and any customer or any group thereof, on the
other hand, whose agreements with any Group Member are individually or in the
aggregate material to the business or operations of such Group Member, or
(ii) any Group Member, on the one hand, and any supplier or any group thereof,
on the other hand, whose agreements with any Group Member are individually or in
the aggregate material to the business or operations of such Group Member and
(y) the amount of revenues or purchases of the Group Members from such customer
and/or supplier in the prior fiscal year, and (ii) as soon as possible, but in
any event no later than one Business Day after any Group Member’s knowledge of
any such actual or threatened termination, cancellation, limitation,
modification or change, a notice to the Administrative Agent describing the same
and the amount of revenues or purchases of the Group Members from such customer
and/or supplier in the prior fiscal year;

(cc) weekly at reasonable times upon the request of the Agent (at the direction
of the Required Lenders), and confirmation of availability for, and arrange for,
Perella Weinberg Partners to participate in a call with the Agent and the
Lenders to discuss matters relating to the Chapter 11 Cases and financial
matters;

(dd) not more than two (2) Business Days prior to the Auction, a bid summary
matrix of qualified bidders prepared by Perella Weinberg Partners, which shall
not be distributed to Lenders who are also bidders.

Section 5.2 Books and Records; Inspection and Examination; Appraisals.

(a) Each Obligor will, and will cause each of its Subsidiaries to, (i) keep
accurate books of record and account for itself pertaining to its business,
financial condition, financial transactions, assets and liabilities, and such
other matters as the Administrative Agent may from time to time request, in
which true and complete entries in all material respects will be made in
accordance with GAAP consistently applied; (ii) upon the request of and
reasonable notice by the Administrative Agent (at the direction of the Required
Lenders) to the Administrative Borrower (which notice shall not be required
during the continuance of an Event of Default), permit any officer, employee,
attorney, agent, consultant, advisor or accountant of the Lenders to audit,
review, make extracts from or copy any and all of any Obligor’s corporate (and
similar), financial, operating and other books and records at all reasonable
times during ordinary business hours (at the

 

81



--------------------------------------------------------------------------------

Borrowers’ expense) and to discuss its affairs with any of its directors,
officers, employees, attorneys, consultants, advisors or agents (collectively, a
“Field Review”); provided that, so long as no Event of Default has occurred and
be continuing, the Administrative Agent shall be limited to two such Field
Reviews during any twelve consecutive month period; iii) permit the Lenders or
their employees, accountants, attorneys, consultants, advisors or agents, to
examine and inspect any of its property at any time during ordinary business
hours upon reasonable advance notice (which notice shall not be required during
the continuance of an Event of Default), and to communicate directly with any
registered certified public accountants (including the Group Members’
accountants) and (iv) permit the Lenders or their employees, accountants,
attorneys, consultants, advisors or agents to examine any documents or
information contained in any data room established for or on behalf of the
Administrative Borrower or any of its Subsidiaries. Upon prior notice to the
Administrative Borrower, each Group Member shall authorize its respective
registered certified public accountants to communicate directly with the
Administrative Agent and the Lenders and to disclose to the Administrative Agent
and the Lenders all financial statements (at the direction of the Required
Lenders) and other documents and information as they might have and the
Administrative Agent requests with respect to any Group Member.

(b) Without limitation of the provisions of Section 5.2(a), each Obligor will
cooperate with the Administrative Agent in order to enable the Administrative
Agent or the Lenders, as applicable (or one or more third-parties engaged by the
Administrative Agent or the Lenders, as applicable) to complete collateral
appraisals, examinations and audits of the Obligors’ Inventory, Accounts,
financial books and records and fixed assets as deemed necessary at any time and
from time to time in the Administrative Agent’s or the Lender’s, as applicable,
Permitted Discretion. The Borrowers shall reimburse the Administrative Agent or
the Lender, as applicable, for all reasonable costs and expenses associated with
any such appraisals, examinations and/or audits, including, without limitation,
the Administrative Agent’s customary per diem charges for any employees, agents,
consultant or advisors of the Administrative Agent or the Lender, as applicable
conducting such appraisals, examinations and audits; provided, that, unless a
Default or Event of Default has occurred, the Borrowers shall not be obligated
to reimburse the Administrative Agent for more than one appraisal for each type
of Collateral (including, without limitation, any such appraisal with respect to
each of Accounts, Inventory, Real Property and equipment) during any twelve
consecutive month period commencing after the Closing Date.

Section 5.3 Compliance with Laws. Except as otherwise permitted by the
Bankruptcy Code or pursuant to any order of the Bankruptcy Court, which order
shall be in form and substance acceptable to the Administrative Agent, each
Obligor will, and will cause each of its Subsidiaries to, (a) comply in all
material respects with all Requirements of Law, including without limitation
Environmental Laws, (b) use and keep its assets, and require that others use and
keep its assets, only for lawful purposes, without violation of any material
Applicable Law (including any Environmental Law), or any Applicable Law
(including any Environmental Law) the violation of which could have a Material
Adverse Effect.

 

82



--------------------------------------------------------------------------------

Section 5.4 Payment of Taxes and Other Claims; Environmental Compliance
Payments. Except to the extent subject to the automatic stay of Section 362 of
the Bankruptcy Code, each Obligor will, and will cause each of its Subsidiaries
to, pay or discharge, or cause to be paid or discharged, when due (or, if
earlier, prior to the date on which penalties attach thereto or the obligee
thereof may exercise remedies under or in respect of any Lien securing such
amounts), (a) all taxes, assessments and governmental charges levied or imposed
upon it or upon its income or profits, upon any properties belonging to it,
(b) all federal, state, local and foreign taxes required to be withheld by it,
and (c) all lawful claims for labor, materials, services and supplies which, if
owing or unpaid, might by law become a Lien or charge upon any of its properties
(including without limitation any claim that might result in a Lien of the types
described in clause (c) of the definition of Permitted Liens); provided that, no
Obligor shall be required to pay any such tax, assessment, charge or claim whose
amount, applicability or validity is being contested in good faith by
appropriate proceedings diligently conducted and for which such Obligor, as
applicable, has set aside adequate reserves in accordance with GAAP, provided
that no exercise of remedies under or in respect of any Lien securing such
amounts shall have been commenced, and provided further that any Lien that
arises or may exist in respect thereof is a Permitted Lien.

Section 5.5 Maintenance of Properties; Material Contracts.

Except to the extent subject to the automatic stay of Section 362 of the
Bankruptcy Code, excused by the Bankruptcy Code, or caused by the filing,
commencement and continuation of the Chapter 11 Cases and effect thereof
(including any litigation resulting therefrom), each Obligor will, and will
cause each of its Subsidiaries to, keep and maintain all of its properties
necessary or useful in its business in good condition, repair and working order
(normal wear and tear excepted), including preserving and maintaining all of its
Intellectual Property; provided, however, that nothing in this Section 5.5 shall
prevent any Group Member from discontinuing the operation and maintenance of any
of its properties if such discontinuance is, in the reasonable judgment of such
Group Member, desirable in the conduct of its business and not disadvantageous
in any respect to the Secured Parties.

(a) Except to the extent subject to the automatic stay of Section 362 of the
Bankruptcy Code, excused by the Bankruptcy Code, or caused by the filing,
commencement and continuation of the Chapter 11 Cases and effect thereof
(including any litigation resulting therefrom), each Obligor will, and will
cause each of its Subsidiaries to, maintain in full force and effect all
Material Contracts (and in furtherance thereof to fulfill of its obligations
thereunder), in each case necessary or useful for the conduct of its businesses
as presently conducted.

Section 5.6 Insurance. Upon request of the Administrative Agent (at the
direction of the Required Lenders), the Borrowers shall, within thirty (30) days
following such request, obtain endorsements naming the Administrative Agent, on
behalf of the Lenders, as an additional insured or loss payee, as applicable
under all insurance policies to be maintained with respect to the properties of
the Obligors and their subsidiaries forming part of the Lenders’ collateral,
which endorsements shall provide for 30 days’ prior notice of cancellation of
such policies to be delivered to the Administrative Agent. Each Obligor will,
and will cause each of its Subsidiaries to, at the Group Members’ expense,
(i) maintain in full force and effect insurance respecting

 

83



--------------------------------------------------------------------------------

each of the Group Members and their assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses,
(ii) maintain in full force and effect (with respect to each of the Group
Members) business interruption insurance, general liability insurance, product
liability insurance, directors’ and officers’ liability insurance, fiduciary
liability insurance, and employment practices liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation, and
(iii) if at any time the area in which any Real Property encumbered by a
Mortgage is located is designated (1) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and if available in the community in which the Real Property
is located, obtain flood insurance in such total amount as the Collateral Agent
may from time to time require, and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time, or (2) a “Zone 1” area, obtain earthquake
insurance in such total amount as the Collateral Agent may from time to time
require. All such policies of insurance shall be with responsible, financially
sound and reputable insurance companies acceptable to the Administrative Agent
and in such amounts, and subject to such deductibles, as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and located and in any event in amount, adequacy and scope
reasonably satisfactory to the Administrative Agent. All property insurance
policies covering the Term Loan Priority Collateral shall be made payable first
to the Collateral Agent for the benefit of the Secured Parties and, secondarily,
to the ABL DIP Agent for the benefit of the ABL DIP Credit Lender and all
property insurance policies covering the ABL DIP Credit Priority Collateral
shall be made payable first to the ABL DIP Agent for the benefit of the ABL DIP
Credit Lender and, secondarily, to the Agent for the benefit of the Secured
Parties, and all in case of loss, pursuant to a standard loss payable
endorsement (notwithstanding a breach of the policy by the insured party) with a
standard non-contributory “lender” or “secured party” clause and shall contain
such other provisions as the Administrative Agent may require to fully protect
the Secured Parties’ interest in the Collateral and in any payments to be made
under such policies. All certificates of property insurance in respect of the
Collateral and general liability insurance are to be delivered to the Collateral
Agent, with loss payable or mortgagee (in respect of Collateral) and additional
insured endorsements in favor of the Collateral Agent for the benefit of the
Secured Parties, subject to the Intercreditor Agreement, and shall provide for
not less than 30 days (10 days in the case of non-payment) prior written notice
to the Administrative Agent of the exercise of any right of cancellation. If any
Group Member fails to maintain such insurance, the Administrative Agent may
arrange for such insurance, but at the Borrowers’ expense and without any
responsibility on the Administrative Agent’s part for obtaining the insurance,
the solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Upon the occurrence of an Event of Default, the Collateral
Agent (at the direction of the Required Lenders) shall have the sole right to
file claims under any property and general liability insurance policies in
respect of the Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies, subject to the rights of the ABL DIP
Agent under the Intercreditor Agreement.

 

84



--------------------------------------------------------------------------------

Section 5.7 Preservation of Existence. Each Borrower will, and will cause each
of its Subsidiaries (subject to Section 6.7) to, preserve and maintain its
corporate or limited liability company (or other organizational) existence and
all of its rights, privileges and franchises necessary or desirable in the
normal conduct of its business, and conduct its business in an orderly,
efficient and regular manner.

Section 5.8 Subsidiaries. At the time that any Group Member forms any direct or
indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Closing Date, such Group Member shall (a) at the time of such formation or
acquisition (or such later date as permitted by the Administrative Agent (at the
direction of the Required Lenders in their sole discretion)) cause any such new
Subsidiary (unless it is a CFC (as defined in the Security Agreement) and to the
extent that the taking of the actions described below with respect to such
Subsidiary would result in adverse tax consequences to any of the Group Members)
to provide to the Administrative Agent a joinder and supplement to this
Agreement substantially in the form of Exhibit C (each, a “Guaranty
Supplement”), pursuant to which such Subsidiary shall agree to join as a
Guarantor of the Obligations under Article IX and as an Obligor under this
Agreement, a joinder to the Security Agreement, together with all other security
documents (including Mortgages and other items in accordance with Section 5.11
and Section 5.14 with respect to any Real Property owned in fee of such new
Subsidiary and any Leased Real Property of such Subsidiary), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance satisfactory to the
Administrative Agent, sufficient to grant the Collateral Agent a first priority
Lien (subject to Permitted Senior Liens) in and to the property of such newly
formed or acquired Subsidiary, together with title insurance policies, Surveys,
environmental reports, flood determinations, evidence of flood insurance (if
applicable), landlord’s waivers, certified resolutions and other Constituent
Documents, opinions, and other documents as may be requested by the Agent,
(b) at the time of such formation or acquisition (or such later date as
permitted by the Administrative Agent (at the direction of the Required Lenders
in their sole discretion)) provide to the Administrative Agent a pledge
agreement and appropriate certificates and powers or financing statements,
pledging all of the direct or beneficial ownership interests and other Equity
Interests owned by the Obligors in such new Subsidiary reasonably satisfactory
to the Administrative Agent (at the direction of the Required Lenders) (provided
that if such Subsidiary is a CFC (as defined in the Security Agreement) and to
the extent that a pledge of more than 65% of the outstanding voting Equity
Interests in such Subsidiary would result in adverse tax consequences to any of
the Group Members, no more than 65% of the outstanding voting Equity Interests
in such Subsidiary shall be required to be so pledged), and (c) at the time of
such formation or acquisition (or such later date as permitted by Agent (at the
direction of the Required Lenders in their sole discretion)) provide to the
Administrative Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to the Administrative Agent (at the direction of
the Required Lenders), which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all Real Property with a value in excess of $200,000 owned in fee and subject to
a Mortgage). Any document, agreement, or instrument executed or issued pursuant
to this Section 5.8 shall be a Loan Document. Nothing contained in this
Section 5.8 shall permit the formation or acquisition of a Subsidiary to the
extent not permitted by, or to the extent prohibited elsewhere in, this
Agreement or any other Loan Document.

 

85



--------------------------------------------------------------------------------

Section 5.9 Permits. Each Group Member will, and will cause each of its
Subsidiaries to, obtain all Permits that are required under Applicable Law,
including Environmental Law, or under contract to continue to operate the
business of the Group Members as currently operated, or that are otherwise
required by the Administrative Agent (at the direction of the Required Lenders),
and in furtherance thereof to make all necessary or appropriate filings with,
and give all required notices to, Government Authorities in respect thereof.

Section 5.10 Lender Group Meetings. The Administrative Borrower will (and will
cause key management of each Group Member to), within 30 days after any request
of the Administrative Agent, hold a meeting (at a mutually agreeable location
and time or, at the option of the Agent, by conference call) with all Secured
Parties who choose to attend such meeting, at which meeting shall be reviewed
the financial results and financial condition of the Group Members and such
other matters as the Administrative Agent may reasonably request; provided,
that, unless a Default or Event of Default exists, no more than two such
meetings shall be required, and in addition thereto, no more than two such
lender calls, during any twelve consecutive month period commencing after the
Closing Date.

Section 5.11 Real Estate.

(a) From and after the date hereof, in the event that (i) any Borrower or other
Obligor acquires (x) in fee, any Real Property with a value in excess of
$200,000, or (y) by lease, any Real Property in connection with which the gross
rental payments are in excess of $100,000 annually and for which the term of the
leasehold (giving effect to any renewals and extensions at the option of the
Obligors) is two years or longer, or (ii) at the time any Person becomes a
Borrower or other Obligor, such Person owns or holds any Real Property with
values or gross rental payments in excess of the amounts set forth in clause (i)
above (any such Real Property, an “Additional Mortgaged Property”)), the
Administrative Borrower shall grant (or cause the relevant Obligor to grant),
within 30 days (subject to extension by the Administrative Agent in the
Administrative Agent’s sole discretion) after such Person acquires or holds such
Real Property or becomes an Obligor, as the case may be, a security interest in
and Mortgage on such Additional Mortgaged Property mutatis mutandis, in respect
of such Additional Mortgaged Property as the Administrative Agent (at the
direction of the Required Lenders) may require.

(b) Except to the extent subject to the automatic stay of Section 362 of the
Bankruptcy Code or excused by the Bankruptcy Code, each Obligor shall make all
payments and otherwise perform all obligations in respect of all Leases to which
the Obligor or any of its Subsidiaries is a party, keep such Leases in full
force and effect and not allow such Leases to lapse or be terminated or any
rights to renew such Leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such Leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so.

Section 5.12 Deposit Accounts and Securities Accounts; Cash Management.

(a) Each Obligor shall maintain its deposit accounts and securities accounts in
a manner satisfactory to the Administrative Agent (at the direction of the
Required Lenders), subject to an acceptable cash management system that provides
the Collateral Agent with perfection of its Lien on and in the funds on deposit
in any deposit account

 

86



--------------------------------------------------------------------------------

under the UCC pursuant to Control Agreements and is otherwise as set forth on
Schedule 5.12, as such Schedule may be updated from time to time by the
Administrative Agent (at the direction of the Required Lenders in their sole
discretion) (the “Acceptable Cash Management System”). Prior to any Obligor’s
establishment or acquisition of any deposit account or securities account after
the date of this Agreement (other than Excluded Accounts (as defined in the
Security Agreement)), the Administrative Borrower shall arrange for the delivery
to the Administrative Agent of a Control Agreement with respect to such deposit
account or securities account. Prior to any Obligor’s (i) establishment or
acquisition of any deposit account or securities account after the date of this
Agreement, that is a Non-Controlled Account, or (ii) transfer of any funds from
any account to any Non-Controlled Account, or (iii) changing banking practices
for any facility from the deposit of funds into banking accounts governed by a
Control Agreement to the depositing of any funds into Non-Controlled Accounts,
in each case in clause (i), (ii) and (iii) the Administrative Borrower shall
obtain the prior written consent of the Administrative Agent.

(b) There shall not be on deposit in any Non-Controlled Accounts any funds of
any Group Member. Promptly after the Closing Date each Obligor shall, and shall
cause each of its Subsidiaries to, cause all payments on Accounts and all
payments constituting proceeds of Inventory and other Collateral in the form in
which such payments are made, whether by cash, check, credit card sales drafts,
credit card sales, charge slips or any other manner whatsoever (collectively,
“Receipts”), to be sent directly into deposit accounts that are subject to
Control Agreements and are part of the Acceptable Cash Management System. If and
to the extent that any Receipts come into the possession or control of any of
the Obligors, all such Receipts shall be held in trust for the Collateral Agent
as the property of the Agent, for the benefit of the Secured Parties, and shall
be promptly deposited into one or more deposit accounts subject to a Control
Agreement.

(c) Subject to the rights of the Obligors hereunder, the Obligors agree that all
deposits made in, and payments made to, a deposit account and other funds
received and collected by the Agent, whether on the Accounts or as proceeds of
Inventory or other Collateral or otherwise, except for Excluded Accounts (as
defined in the Security Agreement) shall be the collateral of the Collateral
Agent and the ABL DIP Agent, subject to the Intercreditor Agreement, under the
sole dominion and control of the ABL DIP Agent or the Agent.

(d) The Borrowers jointly and severally agree to reimburse the Administrative
Agent on demand for any amounts owed or paid to any financial institution or
other Person involved in the transfer of funds to or from the deposit accounts
arising out of the Administrative Agent’s payments to or indemnification of such
financial institution or other Person. The obligation of the Borrowers to
reimburse the Administrative Agent, for such amounts pursuant to this
Section 5.12, shall survive the termination or non-renewal of this Agreement.

Section 5.13 Inventory Sold on Consignment. Prior to or simultaneously with any
Obligor selling Inventory to any third party on consignment (“Consigned Goods”),
the Obligors shall have taken all steps necessary, including the filing of UCC-1
financing statements and the giving of notices in accordance with the UCC, to
perfect its security interest in such Consigned

 

87



--------------------------------------------------------------------------------

Goods. No later than 10 calendar days after receipt of such Consigned Goods by
the applicable consignee, the Administrative Agent shall have received copies of
all UCC-1 and other financing statements filed in favor of any Borrower with
respect to each location, if any, at which Consigned Goods may be located.

Section 5.14 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Obligor will execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate, in the Administrative Agent’s (exercised at the
direction of the Required Lenders) Permitted Discretion, to effectuate and
perform its obligations under this Agreement and the other Loan Documents and
the transactions contemplated hereby and thereby, including execution, delivery
and filing, where applicable, of all documents requested by the Administrative
Agent or Collateral Agent appropriate to grant and perfect Liens on all property
of the Obligors in favor of the Collateral Agent to secure the Obligations,
having first priority (subject only to Permitted Senior Liens).

Section 5.15 ERISA Compliance.

(a) The Administrative Borrower will not, and will not permit any member of the
Controlled Group to, incur any accumulated funding deficiency with the meaning
of ERISA, or any material liability to the PBGC or fail to make any minimum
required contribution (under Section 430 of the IR Code) with respect to any
Pension Plan. The Group Company shall maintain each ERISA Plan (other than a
Multiemployer Plan) in compliance in all material respects with the applicable
provisions of ERISA, the IR Code or other Applicable Law, and shall use its
reasonable efforts to cause its Controlled Group members to do the same.

(b) The Administrative Borrower will furnish to the Administrative Agent (i) as
soon as possible and in any event within five (5) Business Days after a
Responsible Officer knows of any Reportable Event with respect to any ERISA
Plan, a statement of a Responsible Officer, setting forth details as to such
Reportable Event and the action that the Administrative Borrower proposes to
take with respect thereto, together with a copy of the notice of such Reportable
Event given to the PBGC if a copy of such notice is available to the
Administrative Borrower, and (ii) promptly after receipt thereof, a copy of any
notice the Administrative Borrower or any member of the Controlled Group may
receive from the PBGC or the IRS with respect to any ERISA Plan administered by
the Administrative Borrower or any other member of the Controlled Group;
provided that clause (ii) shall not apply to notices of general application
promulgated by the PBGC or the IRS.

(c) The Administrative Borrower will promptly notify the Administrative Agent of
any taxes, fines or penalties assessed or proposed to be assessed against the
Administrative Borrower or other member of the Controlled Group by the IRS or
the U.S. Department of Labor with respect to any ERISA Plan as a result of a
violation of the IR Code or ERISA.

 

88



--------------------------------------------------------------------------------

(d) The Administrative Borrower will, as soon as practicable, and in any event
within five (5) Business Days after the Administrative Borrower becomes aware
that an ERISA Event has occurred, provide the Administrative Agent with a
certificate of a Responsible Officer setting forth the details of the event and
the action the Administrative Borrower proposes to take with respect thereto.

(e) The Administrative Borrower will, at the request of the Administrative
Agent, deliver, or cause to be delivered, to the Administrative Agent true and
correct copies of any documents relating to any ERISA Plan.

Section 5.16 Post Closing Obligations. The Borrowers shall take the actions and
provide the deliverables, in the manner or form and in substance satisfactory to
the Administrative Agent (at the direction of the Required Lenders), described
in Schedule 5.16 as promptly as practicable, and in any event within the due
dates set forth in Schedule 5.16.

Section 5.17 Term Loan Priority Collateral Deposit Account. All proceeds of the
Loans shall be deposited into the Term Loan Priority Collateral Deposit Account,
and all amounts therein shall be invested at all times in cash and Cash
Equivalents. Withdrawals from the Term Loan Priority Collateral Deposit Account
shall only be used for the permitted purposes described under Section 2.8 or to
make payments on the Obligations. Under no circumstances may any cash, funds,
securities, financial assets or other property held in or credited to the Term
Loan Priority Collateral Deposit Account or the proceeds thereof held therein or
credited thereto be used to pay any Prepetition Indebtedness, any Prepetition
Secured Obligations (except as expressly provided in Section 2.8) or any other
pre-petition obligations or for any purpose except as permitted under the
Interim Order or as otherwise expressly permitted by the Bankruptcy Court
pursuant any order of the Bankruptcy Court (including any order made by the
Bankruptcy Court prior to the entry of the Interim Order).

Section 5.18 Milestones. The Administrative Borrower shall comply with the
milestones set forth in Schedule 5.18 (the “Milestones”).

Section 5.19 Chief Restructuring Officer. Borrowers will continue to appoint,
retain and engage a representative of Alvarez & Marsal, or another comparable
crisis management or restructuring firm reasonably satisfactory to the Lenders,
to serve as chief restructuring officer on terms and conditions acceptable to
the Required Lenders, which will include, without limitation, assisting
Borrowers in the management of their businesses, preparation of forecasts and
projections, and the formulation and implementation of strategic initiatives in
connection with the Chapter 11 Cases. Borrowers hereby and will continue to
authorize and instruct the chief restructuring officer to (a) share with the
Administrative Agent and Lenders all budgets, records, projections, financial
information, reports and other information relating to the Collateral, the
financial condition, operations and the sale, marketing or reorganization
process of the Borrowers’ businesses and assets as requested from time to time,
except to the extent access to such information would compromise the Borrowers’
attorney-client privilege and (b) make himself available to the Administrative
Agent and the Lenders as reasonably requested by the Administrative Agent and
the Lenders. Borrowers will provide the chief restructuring officer, complete
access to all of the Borrowers’ books and records, all of Borrowers’ premises
and to Borrowers’ management as and when deemed necessary by the chief
restructuring officer or the Administrative Agent.

 

89



--------------------------------------------------------------------------------

Section 5.20 Exit Lenders. The Administrative Borrower shall (and shall cause
key management of each Group Member to) cooperate with and hold meetings (at a
mutually agreeable location and time or, at the option of the Administrative
Agent, by conference call) with potential exit lenders designated by the
Administrative Agent (at the direction of the Required Lenders) at which
meetings shall be reviewed the financial results and financial condition of the
Group Members and such other matters as the Administrative Agent may reasonably
request.

ARTICLE VI

NEGATIVE COVENANTS

From the date of this Agreement and thereafter until the Commitments are
terminated or expire, and the Loans and all other Obligations have been paid in
full in cash, unless the Required Lenders shall otherwise expressly consent in
writing:

Section 6.1 Liens. The Obligors will not, and will not permit any Subsidiary to,
(i) create, incur or suffer to exist any Lien upon or on any assets (including
any document or instrument in respect of goods or accounts receivable) of any
Obligor or any such Subsidiary, now owned or hereafter acquired, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such asset, income or
profits under the UCC or under any similar recording or notice statute, except
for Permitted Liens, or permit any such Lien to have priority over the Liens on
the Collateral created by the Loan Documents other than Permitted Senior Liens,
or permit any such Lien to have priority over the Liens on the Collateral
created by the ABL DIP Credit Documents other than Permitted Senior Liens and
the Liens created by the Loan Documents, or (ii) enter into, or suffer to exist,
any control agreements (as such term is defined in the UCC), other than Control
Agreements entered into pursuant to this Agreement or the Security Agreement or
the ABL DIP Credit Agreement or other ABL DIP Credit Documents.

The prohibition provided for in this Section 6.1 specifically includes, without
limitation, any effort by the Borrower, any Committee, or any other
party-in-interest in any Chapter 11 Case to create any Liens that prime, or are
senior or pari passu with, any claims, Liens or interests of the Agent and
Lenders (other than for the Carve-Out and the Liens with respect to the ABL DIP
Credit Priority Collateral securing the ABL DIP Credit Obligations) irrespective
of whether such claims, Liens or interests may be “adequately protected”.

Section 6.2 Debt; Surety Bonds. The Obligors will not, and will not permit any
Subsidiary to, incur, create, assume, permit or suffer to exist, any Debt,
except for Permitted Debt. The Obligors will not, and will not permit any
Subsidiary to, be or remain liable with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee or similar
obligations (whether or not drawn) except for Permitted Surety Bonds in an
aggregate amount not in excess of $30,000,000 at any time.

 

90



--------------------------------------------------------------------------------

Section 6.3 Investments. The Obligors will not, and will not permit any
Subsidiary to, directly or indirectly, purchase or hold beneficially any Equity
Interests or other securities or Debt of, make or permit to exist any loans or
advances to, or create or acquire any Subsidiary or acquire all or substantially
all the business, property or fixed assets of, or any division or line of
business of, or make any other investment or acquire any other interest
whatsoever in, any other Person, except:

(a) investments in cash and Cash Equivalents that are subject to a Control
Agreement;

(b) Intercompany Debt owed by (i) an Obligor to another Obligor, (ii) a
Non-Obligor to another Non-Obligor, or (iii) an Obligor to a Non-Obligor;
provided, that all Intercompany Debt owing from an Obligor to another Obligor or
to a Non-Obligor shall be subject to the terms of the Intercompany Subordination
and Payment Agreement;

(c) investments in existence on the date of this Agreement and listed on
Schedule 6.3;

(d) investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(e) advances made in connection with purchases of goods or services in the
ordinary course of business;

(f) investments received in settlement of amounts due to any Obligor or any of
its Subsidiaries effected in the ordinary course of business or owing to any
Obligor or any of its Subsidiaries as a result of insolvency proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of an Obligor or its Subsidiaries;

(g) [Reserved];

(h) [Reserved];

(i) deposits of cash outstanding on the Petition Date made in the ordinary
course of business to secure performance of operating leases;

(j) [Reserved];

(k) [Reserved];

(l) ABL DIP Credit Priority Collateral; and

(m) [Reserved].

Section 6.4 Restricted Payments; Payments on Subordinated Debt and Other Debt.

(a) The Obligors will not, and will not permit any Subsidiary to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payments or set aside funds for the making of Restricted Payments, except, so
long as no Default or Event of Default has occurred and is continuing or would
be caused thereby:

 

91



--------------------------------------------------------------------------------

(i) distributions and dividends by any Subsidiaries of the Administrative
Borrower to any Obligor; and

(ii) [Reserved].

(b) Subject to Section 6.4(c), the Obligors will not, and will not permit any
Subsidiary to, directly or indirectly, declare, order, pay, make or set apart
any sum for (i) any payment or prepayment, redemption, retirement, defeasance or
acquisition of or with respect to (A) any Subordinated Debt, (B) any Permitted
Debt referred to in clauses (a), (b), (f) or (g) of the definition thereof or
(C) except as expressly provided in Section 2.8, the Prepetition Term Loan
Obligations, or (ii) any scheduled payment, redemption or retirement of or with
respect to any Subordinated Debt

(c) The Obligors will not, and will not permit any Subsidiary to, directly or
indirectly, declare, order, pay, make or set apart any sum for any payment or
prepayment, redemption, retirement, defeasance or acquisition of or with respect
to the 2011 Convertible Subordinated Debentures.

Section 6.5 Sale or Transfer of Assets; Suspension of Business Operations. The
Obligors will not, and will not permit any Subsidiary to, directly or
indirectly, Dispose of all or any part of their properties or any interest
therein (whether in one transaction or in a series of transactions) to any other
Person, or materially reduce, or suspend, their business activities; provided,
however, that the restrictions contained in this Section 6.5 shall not apply to:

(a) the conveyance, lease or transfer of all or part of its properties by (i) an
Obligor to another Obligor, (ii) a Non-Obligor to an Obligor, or (iii) a
Non-Obligor to another Non-Obligor;

(b) sales of Inventory to non-Affiliates in the ordinary course of business upon
fair and reasonable terms not less favorable to the applicable Obligor or such
Subsidiary than could be obtained on an arm’s-length basis from another
unrelated third party;

(c) sales or leases to non-Affiliates of surplus, obsolete or worn out assets,
not used or useful in such Obligor’s business, in the ordinary course of
business; provided that the aggregate fair market value of all such property so
disposed of by the Obligors, at the time of disposal, shall not exceed $200,000
in any fiscal year;

(d) Intercompany Debt permitted under Section 6.3;

(e) [Reserved];

(f) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents;

 

92



--------------------------------------------------------------------------------

(g) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business;

(h) the granting of Permitted Liens;

(i) the subleasing of the improved real property located at 101 Almgren Drive,
Agawam, MA 01001 under the terms of a Sublease dated 12/31/2004 and effective
01/07/2005 by and between School Specialty, Inc. as Sublessor and Vaupell
Holdings, Inc. as Sublessee;

(j) Leasing of science kits in connection with the refurbishment business of the
Administrative Borrower and the Subsidiaries;

(k) [Reserved];

(l) [Reserved];

(m) [Reserved];

(n) [Reserved];

(o) [Reserved];

(p) [Reserved];

(q) [Reserved]; and

(r) [Reserved].

Section 6.6 Restrictions on Issuance and Sale of Subsidiary Stock; Agreements
Binding on Subsidiaries. The Obligors will not, and will not permit any
Subsidiary to, directly or indirectly:

(a) issue or sell any Equity Interests of any class of any Subsidiary to any
Person other than an Obligor;

(b) Dispose of any Equity Interests of any class of any Subsidiary; or

(c) enter into, or be otherwise subject to, any instrument, contract or other
agreement (including its Constituent Documents), or any other obligation or
constraint, that limits the amount of or otherwise imposes restrictions on:

(i) the payment of dividends and distributions by any Subsidiary of the
Administrative Borrower to the Administrative Borrower or any other such
Subsidiary;

(ii) the payment or prepayment by any Subsidiary of the Administrative Borrower
of any Debt owed to the Administrative Borrower or any other such Subsidiary;

 

93



--------------------------------------------------------------------------------

(iii) the making of loans or advances by any Subsidiary of the Administrative
Borrower to the Administrative Borrower or any other such Subsidiary;

(iv) the transfer by any Subsidiary of the Administrative Borrower of its
property to the Administrative Borrower or any other such Subsidiary; or

(v) the merger or consolidation of any Subsidiary of the Administrative Borrower
with or into the Administrative Borrower or any other such Subsidiary;

provided that the foregoing shall not prohibit restrictions and conditions
imposed by: (A) Applicable Laws which (taken as a whole) could not reasonably be
expected to have a Material Adverse Effect, (B) the Loan Documents, and (C) the
ABL DIP Credit Documents as in effect on the date hereof.

Section 6.7 Consolidation, Dissolution, Amalgamation and Merger; Fundamental
Changes; Asset Acquisitions; Officer Appointments. The Obligors will not, and
will not permit any Subsidiary to, alter the corporate, capital or legal
structure of any Obligor or any of its Subsidiaries, consolidate or amalgamate
with or merge into any Person, or permit any other Person to merge into it, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or reorganize or recapitalize, or acquire (in a transaction
analogous in purpose or effect to a consolidation or merger) all or
substantially all the assets of any other Person, or change its name or conduct
its business under a fictitious name, or change its tax, charter or other
organizational identification number, or change its form or state of
organization.

Section 6.8 Restrictions on Nature of Business. The Obligors will not, and will
not permit any Subsidiary to, acquire assets in, or engage, in any line of
business materially different from that in which the Obligors are presently
engaged (or that is reasonably related thereto or a logical extension thereof),
and will not purchase, lease, license or otherwise acquire assets not related to
such business. The Obligors will not make or permit any change in the manner in
which they operate business transactions between the Obligors, on the one hand,
and the Non-Obligors, on the other hand, that could reasonably be expected to be
adverse to the interests of the Agent or the Secured Parties.

Section 6.9 Prohibition of Entering into Negative Pledge Arrangements. The
Obligors will not, and will not permit any Subsidiary to, enter into any
agreement, bond, note or other instrument with or for the benefit of any Person
other than the Secured Parties which would:

(a) prohibit such Obligor or such Subsidiary from granting, or otherwise limit
the ability of such Obligor or such Subsidiary to grant, to the Agent or the
Secured Parties or the ABL DIP Agent or the ABL DIP Credit Lender any Lien on
any assets or properties of such Obligor or such Subsidiary, except that the
documents pertaining to the Permitted PMM/Capital Lease Debt may prohibit Liens
on the permitted assets securing or otherwise related to such Permitted
PMM/Capital Lease Debt; or

(b) be violated or breached by the Obligors’ performance of their obligations
under the Loan Documents or the ABL DIP Credit Documents.

 

94



--------------------------------------------------------------------------------

Section 6.10 Accounting. The Obligors will not, and will not permit any
Subsidiary to, adopt any material change in accounting principles, other than as
required by GAAP, or adopt, permit or consent to any change in its fiscal year
from the year ending on the last Saturday in April of each year, except with the
consent of the Administrative Agent, or enter into, modify, or terminate any
agreement currently existing, or at any time hereafter entered into with any
third party accounting firm or service bureau for the preparation or storage of
any Group Member’s accounting records without said accounting firm or service
bureau agreeing to provide Agent information regarding the Group Members’
financial condition.

Section 6.11 Hazardous Substances. The Obligors will not, and will not permit
any Subsidiary to, cause or permit any Hazardous Substances to be disposed of in
any manner which might result in any liability to any Group Member, on, under or
at any Real Property which is operated by any Group Member or in which any Group
Member has any interest (including, but not limited to, as owner, tenant,
lessee, sublessee or otherwise).

Section 6.12 Transactions with Affiliates. The Obligors will not, and will not
permit any Subsidiary to, enter into or be a party to any transaction or
arrangement, including, without limitation, the purchase, sale, lease, license,
transfer or exchange or other Disposition of property, the rendering of any
service or the payment of any management fees, with any Affiliate, except:

(a) (i) transactions between or among the Obligors not involving any other
Affiliate, (ii) transactions between or among Obligors and Non-Obligors in the
ordinary course of business on terms no less favorable to the Obligors than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate, and (iii) transactions between or among Non-Obligors;

(b) any Debt permitted under clauses (a) or (c) of the defined term Permitted
Debt;

(c) any payment permitted by Section 6.4;

(d) [Reserved];

(e) [Reserved];

(f) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between School Specialty or its Subsidiaries, on the one hand,
and any Affiliate of School Specialty or its Subsidiaries, on the other hand, so
long as such transactions (i) are fully disclosed to the Administrative Agent
prior to the consummation thereof, if they involve one or more payments by
School Specialty or its Subsidiaries in excess of $250,000 for any single
transaction or series of related transactions, and (ii) are no less favorable,
taken as a whole, to School Specialty or its Subsidiaries, as applicable, than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate;

(g) so long as it has been approved by School Specialty’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of School Specialty or its applicable Subsidiary; and

 

95



--------------------------------------------------------------------------------

(h) so long as it has been approved by School Specialty’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, the payment of reasonable compensation, severance, or
employee benefit arrangements to executive officers and outside directors of
School Specialty and its Subsidiaries.

Each Obligor will cause each of its Non-Obligor Subsidiaries to comply with all
of the terms of the Intercompany Subordination and Payment Agreement.
Notwithstanding anything contained in this Agreement to the contrary, (x) except
for Intercompany Debt permitted under Section 6.3(b), no Obligor shall enter
into any transaction with, make any loan, advance or other investment in, or
otherwise transfer any property to any Non-Obligor, and (y) the Obligors shall
not directly or indirectly declare, order, pay, make or set apart any sum for
any payment or prepayment, redemption, retirement, defeasance or acquisition of
or with respect to Intercompany Debt owed by any Obligor to any Non-Obligor,
except in an aggregate amount not in excess of $250,000 over the term of this
Agreement.

Section 6.13 No Amendments of Organization Documents, Material Contracts or ABL
DIP Credit Documents. The Obligors will not, and will not permit any Subsidiary
to, amend, supplement, terminate, suspend or otherwise modify in any way (a) any
Constituent Documents pertaining to any Group Member or (b) any Material
Contract in any manner that could be adverse to the Secured Parties or that
could have a Material Adverse Effect. The Obligors will not, and will not permit
any Subsidiary to, agree to any amendment or other modification, refinancing,
extension or renewal of, or waive any of their respective rights under, the ABL
DIP Credit Documents except as permitted under the Intercreditor Agreement (as
in effect on the date hereof). Without limiting the foregoing, the Obligors will
not, and will not permit any Subsidiary to, amend or otherwise modify,
refinance, extend or renew or otherwise change the terms of any other Debt
listed on Schedule 6.2, or make any payment consistent with an amendment,
refinancing, extension or renewal thereof or change thereto, if the effect of
such amendment, refinancing, extension or renewal or change is to increase the
interest rate on, or fees or premiums payable with respect to, such Debt, change
(to earlier dates) any dates upon which payments of principal or interest are
due thereon, make more restrictive any covenant or other agreement of any
Obligor or Subsidiary thereunder, change any event of default or condition to an
event of default with respect thereto (other than to eliminate any such event of
default or increase any grace period related thereto), change the redemption,
prepayment or defeasance provisions thereof, change the subordination provisions
thereof (or of any guaranty thereof), or change any collateral therefor (other
than to release such collateral), or if the effect of such amendment or change,
together with all other amendments or changes made, is to increase materially
the obligations of the obligor thereunder or to confer any additional rights on
the holders of such Debt (or a trustee or other representative on their behalf)
which would be adverse to any Obligor or to the Secured Parties, in each case as
determined by the Administrative Agent (at the direction of the Required Lenders
in their sole discretion).

 

96



--------------------------------------------------------------------------------

Section 6.14 No Sale-Leaseback Transactions. The Obligors will not, and will not
permit any Subsidiary to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease (including
without limitation, a Lease), whether an operating lease or a capitalized lease,
of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) that any Group Member has sold or transferred or is to
sell or transfer to any other Person (other than any other Group Member) or
(ii) that any Group Member intends to use for substantially the same purpose as
any other property that has been or is to be sold or transferred by any Group
Member to any Person (other than any Group Member) in connection with such
lease, in each case except for those lease transactions existing as of the
Closing Date and set forth on Schedule 6.14.

Section 6.15 Anti-Terrorism Laws. The Obligors will not, and will not permit any
Subsidiary to, knowingly (i) conduct any business or engage in any transaction
or dealing with any Blocked Person, including making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order
No. 13224; or (iii) engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in the Executive Order No. 13224 or
the USA Patriot Act. The Obligors shall deliver to the Administrative Agent any
certification or other evidence reasonably requested from time to time by the
Administrative Agent (at the direction of the Required Lenders in their sole
discretion), confirming the Obligors’ and their Subsidiaries’ compliance with
this Section 6.15.

Section 6.16 Total Outstanding ABL DIP Amount. The Obligors will not permit the
Total Outstanding ABL DIP Amount to exceed $175,000,000.

Section 6.17 [Reserved].

Section 6.18 [Reserved].

Section 6.19 [Reserved].

Section 6.20 [Reserved].

Section 6.21 [Reserved].

Section 6.22 [Reserved].

Section 6.23 Inventory at Bailees. The Administrative Borrower will not, and
will not permit any of its Subsidiaries to, store any of its Inventory at any
time with a bailee, warehouseman, or similar party except to the extent the
aggregate amount of such Inventory does not exceed $38,000,000 during the period
commencing on May 1st through September 30 of each year and does not exceed
$10,000,000 at any other time.

Section 6.24 Maximum ABL Outstandings. The Borrowers will not permit the
aggregate amount of (x) ABL DIP Credit Loans and LC Obligations outstanding
under the ABL DIP Credit Documents, (y) loans, outstanding letters of credit and
reimbursement obligations in respect of drawn letters of credit under any
replacement or refinancing of the ABL DIP Credit Documents, and (z) fees payable
by the Group Members in connection with the foregoing, at any time to exceed
107.5% of the amount, at such time, of the Stated Borrowing Base.

 

97



--------------------------------------------------------------------------------

Section 6.25 Proceeds of Term Loan Priority Collateral. The Borrowers will not
permit any Net Cash Proceeds of any Dispositions of property of the Obligors
constituting Term Loan Priority Collateral (including without limitation from a
Carson-Dellosa Drag-Along Sale) to fail to be deposited, immediately upon
receipt thereof by any Group Member, in the Term Loan Priority Collateral
Deposit Account. In the case of any Disposition (or series of related
Dispositions) of property of the Obligors that includes assets constituting Term
Loan Priority Collateral, for which the aggregate consideration received by the
Obligors exceeds $50,000, the Obligors shall (x) no later than two Business Days
prior to consummation of such Disposition or of the first Disposition in such
series, notify in writing each of the Agent and the ABL DIP Agent, and such
notice shall specify (1) the property to be so Disposed of, and the portion of
such property constituting Term Loan Priority Collateral, (2) the aggregate
consideration to be received by the Obligors in connection with such Disposition
or Dispositions, (3) the amount of the Net Cash Proceeds to be received by the
Obligors in connection with such Disposition or Dispositions, and (4) the amount
of the Net Cash Proceeds to be received by the Obligors in connection with such
Disposition or Dispositions that is to be deposited in the Term Loan Priority
Collateral Deposit Account, and (y) immediately upon receiving any Net Cash
Proceeds in respect of such Disposition or Dispositions, notify in writing each
of the Agent and the ABL DIP Agent, and such notice shall specify (1) the amount
of the Net Cash Proceeds so received by the Obligors, and (2) the amount of the
Net Cash Proceeds so received by the Obligors that has been deposited in the
Term Loan Priority Collateral Deposit Account.

Section 6.26 Select Agendas Legal Opinion. The Borrowers will not permit the
revenues of Select Agendas, Corp. (or any successor entity) to exceed $5,000,000
in any trailing twelve month period, prior to the date on which the Agent shall
have received (x) the executed and favorable legal opinions of Nova Scotia
counsel (or other applicable local counsel, in the case of a successor entity)
to Select Agendas, Corp. (or such successor entity), addressing such matters as
the Administrative Agent may reasonably request, and (y) executed and, if
applicable, notarized security documentation under the laws of Quebec, effective
to grant and perfect a Lien in all property of Select Agendas, Corp. (or such
successor entity) under the laws of Quebec in favor of the Collateral Agent to
secure the Obligations, together with the executed and favorable legal opinions
of Quebec counsel to Select Agendas, Corp. (or such successor entity),
addressing such matters as the Administrative Agent (at the direction of the
Required Lenders) may reasonably request.

Section 6.27 Premier School Agendas Investments. Notwithstanding anything else
to the contrary in this Agreement, the Borrowers will not permit Premier School
Agendas, Ltd. or any other Non-Obligor to (x) make a Restricted Payment to any
Obligor constituting (or giving such Obligor any right to receive from Premier
School Agendas, Ltd. or any other Non-Obligor) cash or Cash Equivalents, or
(y) make any loan or advance to, or investment of cash or Cash Equivalents in,
any Obligor.

Section 6.28 Chapter 11 Claims. The Borrowers will not, and will not permit any
Borrower to, incur, create, assume, suffer to exist or permit any other super
priority claim or Lien on any Collateral which is pari passu with or senior to
the Obligations (or the Liens securing the Obligations) hereunder, except in
each case for the Carve Out, and Liens with respect to the ABL DIP Credit
Priority Collateral.

 

98



--------------------------------------------------------------------------------

Section 6.29 Prohibited Use of Proceeds. Unless and to the extent provided in
the DIP Order or Section 2.8, the Borrowers will not, and will not permit any
Borrower (a) to, use any cash or Cash Equivalents (including any proceeds of the
Loans) to fund any objection, proceeding or other litigation (i) against the
Administrative Agent or the Lenders, (ii) challenging the validity, perfection,
priority, extent or enforceability of the Liens or security interests granted to
the Administrative Agent or the Lenders or (iii) challenging, disputing or
objecting to the claims of the Administrative Agent or the Lenders or (b) to use
the proceeds of any Loan to (i) repay or prepay any of the Debt under the
Prepetition ABL Credit Documents or the ABL DIP Credit Documents (including any
interest, fees, costs and expenses, tax or indemnification obligations),
(ii) any Taxes incurred upon or as a result of the Disposition of the ABL DIP
Credit Priority Collateral or (iii) affirmatively commencing or supporting, or
paying any professional fees incurred in connection with, any adversary
proceeding, motion or other action that seeks to challenge, contest or otherwise
seek to impair or object to the validity, extent, enforceability or priority of
the Liens, claims or rights in favor of the Agent or the Lender (or any of their
affiliates).

Section 6.30 Amendments to the DIP Order. The Borrowers will not, and will not
permit any Borrower to, in each case itself or on its behalf, amend, supplement
or otherwise modify the DIP Order without the written consent of the
Administrative Agent (at the direction of the Required Lenders in their sole
discretion).

Section 6.31 Variance Test. Borrowers will not permit

(a) (i) the aggregate amount of the actual receipts of the type set forth in the
line item “Collections” on the accepted thirteen-week cash flow forecast under
the Approved Budget during any first fiscal week of any fiscal month of the
Administrative Borrower (the first such fiscal week ending on March 9, 2013)
(each, a “Single Test Week”) to be less than 75% of the budgeted amount, or
(ii) the average amount of such actual receipts in any rolling two fiscal week
period of any fiscal month of the Administrative Borrower (for the avoidance of
doubt, such rolling two fiscal week period ends on the end of the second, third,
fourth and (if applicable) fifth fiscal week of each fiscal month) (each, a
“Rolling Two Week Test Period”) to be less than 80% of the average budgeted
amounts for such period, in each case of (i) and (ii), set forth in the line
item “Collections” on the accepted thirteen-week cash flow forecast under the
Approved Budget;

(b) the average amount of the actual disbursements of the type set forth in the
line item “Payroll” on the accepted thirteen-week cash flow forecast under the
Approved Budget in any Rolling Two Week Test Period to exceed 110% of the
average of the budgeted amounts for such period set forth in the line item
“Payroll” on the accepted thirteen-week cash flow forecast under the Approved
Budget;

(c) (i) the aggregate amount of the actual disbursements of the type set forth
in any of the line items “Debtor Professional Fees”, “Professional Fees for
Unsecured Creditors”, “AP Disbursement” and “Total Disbursements” on the
accepted thirteen-week cash flow forecast under the Approved Budget in any
Single Test Week to exceed 115% of the budgeted amount, or (ii) the average
amount of each type of such disbursements in any Rolling Two Week Test Period to
exceed 110% of the average of the budgeted amounts

 

99



--------------------------------------------------------------------------------

for such period, in each case of (i) and (ii), set forth in the corresponding
line item “Debtor Professional Fees”, “Professional Fees for Unsecured
Creditors”, “AP Disbursement” and “Total Disbursements” on the accepted
thirteen-week cash flow forecast under the Approved Budget;

(d) (i) the sum of the aggregate amounts of the actual disbursements of the
types set forth in line items “Debtor Professional Fees”, “Professional Fees for
Unsecured Creditors” and “Restructuring/Other Profess. Fees” on the accepted
thirteen-week cash flow forecast under the Approved Budget (the “Professional
Fees Line Items”) in any Single Test Week to exceed 115% of sum of the budgeted
amounts, or (ii) the average amount of the sum of such types of disbursements in
any Rolling Two Week Test Period to exceed 110% of the average of the sum of the
budgeted amounts for such period, in each case of (i) and (ii), set forth in the
Professional Fees Line Items on the accepted thirteen-week cash flow forecast
under the Approved Budget; or

(e) (i) the aggregate amount of the actual net cash flows of the type set forth
in any of the line items “Net Cash Flows” on the accepted thirteen-week cash
flow forecast under the Approved Budget during any Single Test Week to be
(x) less than 85% of the budgeted amount if such budgeted amount is positive or
(y) more than 115% of the budgeted amount if such budgeted amount is negative,
or (ii) the average amount of such type of net cash flows in any Rolling Two
Week Test Period to be (x) less than 85% of the average of the budgeted amounts
for such period if such average is positive or (y) more than 115% of the average
of the budgeted amounts if such average is negative, in each case of (i) and
(ii), set forth in the corresponding line item “Net Cash Flows” on the accepted
thirteen-week cash flow forecast under the Approved Budget.

ARTICLE VII

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

Section 7.1 Events of Default. “Event of Default”, wherever used herein, means
any one of the following events or circumstances:

(a) Failure to pay any principal of any Loan or Note, in each case when the same
becomes due and payable (whether at stated maturity or due date, on demand, upon
acceleration or otherwise); or

(b) Failure to pay any interest on any Loan or Note or other Obligation, or any
fees, costs, expenses, indemnities, reimbursements or other amounts required to
be paid by any Obligor under this Agreement or any other Loan Document, in each
case when the same becomes due and payable (whether at stated maturity or due
date, on demand, upon acceleration or otherwise); or

(c) (i) Any Group Member shall default in the performance of, or breach, any
covenant or other agreement on the part of, or applicable to, such Group Member
contained in this Agreement or any other Loan Document (other than a covenant or
agreement a default in whose performance or whose breach is elsewhere in this
Section 7.1 specifically dealt with), and, solely in the case of a default in
the performance of the provisions in Sections 5.2, 5.3, 5.4, 5.5, 5.11(b), 5.14,
such default and all consequences thereof have not been cured within five
(5) days; or (ii) any Default or default or Event of Default or event of default
shall occur under any ABL DIP Credit Documents; or

 

100



--------------------------------------------------------------------------------

(d) Except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent or
as otherwise expressly permitted under any Loan Document, (i) any provision of
any Loan Document shall, at any time after the delivery of such Loan Document,
fail to be valid and binding on, or enforceable against, any Obligor party
thereto, (ii) any Loan Document purporting to grant a Lien to secure any
Obligation shall, upon or at any time after the delivery of such Loan Document,
fail to create a valid and enforceable Lien on any Collateral or such Lien shall
fail or cease to be a perfected Lien with the priority required in the relevant
Loan Document, (iii) any subordination provision pertaining to Subordinated Debt
shall, in whole or in part, terminate or otherwise fail or cease to be valid and
binding on, or enforceable against, any holder of Subordinated Debt or any
trustee or representative thereof, or (iv) any Group Member, or any Affiliate
thereof, shall assert that any of the events described in clause (i), (ii) or
(iii) above shall have occurred or exist, or shall contest the validity or
enforceability of any Loan Document, or of any such Lien or subordination
provision; or the perfection or priority of any such Lien; or

(e) [Reserved]; or

(f) Any representation, warranty or certification made, or deemed made, by or on
behalf of any Group Member (or any of the officers of any such entity) in this
Agreement or any other any Loan Document (including pursuant to any request for
Loans), or in any other certificate, instrument, or statement contemplated by or
made or delivered pursuant to or in connection with any Loan Document, shall
prove to have been untrue or incorrect in any material respect (of if such
representation is subject to materiality exceptions, in any respect) when made
or deemed made; or

(g) After the Petition Date, one or more judgments, orders, decrees, writs, or
warrants of attachment or execution (or other similar process) shall be rendered
against any Group Member or issued or levied against a substantial part of the
property of any Group Member (i) (A) in the case of money judgments, orders and
decrees, involving an aggregate amount (excluding amounts adequately covered by
insurance payable to any Group Member, to the extent the relevant insurer has
confirmed in writing coverage and liability therefor) in excess of $200,000 for
all Group Members in the aggregate, or (B) otherwise, that would have, in the
aggregate, a Material Adverse Effect and (ii) (A) enforcement proceedings shall
have been commenced by any creditor upon any such judgment, order, decree, writ,
warrant or similar process or (B) such judgment, order, decree, writ, warrant or
similar process shall not have been vacated or discharged for a period of 20
consecutive days and there shall not be in effect (by reason of a pending appeal
or otherwise) any stay of enforcement thereof; or

(h) Any Group Member is convicted of, or admits in writing its culpability for,
a violation of (i) any criminal statute (or non-statutory Applicable Law
relating to criminal offenses) in any jurisdiction constituting a felony offense
or, whether or not a felony

 

101



--------------------------------------------------------------------------------

offense, an act of fraud, money laundering, larceny or similar offense or
(ii) any statute or other Applicable Law, if forfeiture of, or the imposition of
a Lien or other claim by any Person (other than the Collateral Agent) on or in
respect of, any Collateral is a possible remedy or penalty that may lawfully be
sought for such violation; or

(i) After the Petition Date, any Group Member (i) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Debt incurred or arising after the Petition Date
(other than the Obligations) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$200,000, or in respect of any other material contractual obligation or
agreement of such Group Member incurred or arising after the Petition Date
(including any Material Contract), and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant incurred or arising after the Petition Date under
any agreement or instrument relating to any such Debt, contractual obligation or
other agreement, or any other event shall occur or condition exist under any
agreement or instrument relating to any such Debt, contractual obligation or
other agreement, that is a default or event of default thereunder or gives rise
to a right of any other Person to terminate any such agreement or accelerate any
such Debt; or (iii) permits to occur or exist after the Petition Date any
default or early termination event with respect to any Hedge Agreement to which
any Group Member is a party under which the aggregate liability of the Group
Members is more than $200,000, other than (x) any default arising prior to the
Petition Date, (y) due to the filing, commencement and continuation of the
Chapter 11 Cases and any litigation resulting therefrom), or (z) due to
restrictions on payments arising thereby; or

(j) Any occurrence of one or more ERISA Events that, either individually or in
the aggregate, (a) have had or could reasonably be expected to result in a
Liability in excess of $50,000 or (b) result in a Lien on any of the assets of
any Group Member; or

(k) Any Group Member incurring or becoming liable for, or (except to the extent
disclosed on Schedule 4.12) being liable for or suffering to exist, any
Environmental Liability (i) that, individually or in the aggregate together with
all other such Environmental Liabilities of the Group Members taken as a whole,
could reasonably be expected to have a Material Adverse Effect or result in a
material diminution of the value of the Collateral, or (ii) in an aggregate
amount, collectively for all such Environmental Liabilities, in excess of
$50,000; or

(l) Except to the extent permitted by Section 6.5, any Group Member shall
liquidate, dissolve, terminate or suspend its business operations or any
substantial part thereof or otherwise fail to operate its business in the
ordinary course (except for the filing, commencement and continuation of the
Chapter 11 Cases and events that customarily result from the filing,
commencement and continuation of the Chapter 11 Cases), or shall sell all or a
material part of its assets, or a material part of its property or business is
taken, lost or impaired through condemnation or otherwise, the loss of which
could reasonably be expected to have a Material Adverse Effect, or the
management of any Group Member or is displaced of its authority in the conduct
of its business or such business is curtailed or materially impaired, whether by
action of any Governmental Authority or otherwise; or

 

102



--------------------------------------------------------------------------------

(m) A Change of Control shall occur; or

(n) A Material Adverse Effect shall occur; or

(o) There shall occur one or more casualty or condemnation losses (excluding
amounts adequately covered by insurance payable to any Group Member, to the
extent the relevant insurer has confirmed in writing coverage and liability
therefor) in an aggregate amount in excess of $200,000 in connection with the
properties of the Group Members; or

(p) Any scheduled or non-scheduled payment, redemption, retirement, or other
satisfaction of or with respect to any principal, interest or other amount
payable on or with respect to any Subordinated Debt shall occur; or

(q) [Reserved]; or

(r) A Cash Dominion Event shall occur; or

(s) There shall have occurred any of the following in any Chapter 11 Case:

(i) the bringing of a motion, taking of any action or the filing of any plan of
reorganization or disclosure statement attendant thereto, in each case, by any
Obligor in any Chapter 11 Case, or the entry of any order by the Bankruptcy
Court in any Chapter 11 Case: (w) to obtain additional financing under
Section 364(c) or (d) of the Bankruptcy Code not otherwise permitted pursuant to
this Agreement or that does not provide for the repayment of all Obligations
under this Agreement in full in cash; (x) to grant any Lien other than Liens
expressly permitted under this Agreement upon or affecting any Collateral;
(y) except as provided in the Interim or Final Order, as the case may be, to use
cash collateral of Agent under Section 363(c) of the Bankruptcy Code without the
prior written consent of the Agent and the Required Lenders; or (z) that (in the
case of any Obligor) requests or seeks authority for or that (in the case of an
order entered by the Bankruptcy Court on account of a request by any Obligor)
approves or provides authority to take any other action or actions adverse to
the Agent and the Lenders or their rights and remedies hereunder or their
interest in the Collateral;

(ii) the filing of any plan of reorganization or disclosure statement attendant
thereto, or any direct or indirect amendment to such plan or disclosure
statement, by any Obligor which does not provide for the repayment of all
Obligations under this Agreement in full in cash on the earlier of the
“Effective Date” of such plan and the Maturity Date, and to which the Agent and
the Required Lenders do not consent or otherwise agree to the treatment of their
claims or the termination of any Obligor’s exclusive right to file and solicit
acceptances of a plan of reorganization;

 

103



--------------------------------------------------------------------------------

(iii) the entry of an order in any of the Chapter 11 Cases confirming a plan or
plans of reorganization that does not (a) contain a provision for repayment in
full in cash of all of the Obligations under this Agreement on or before the
earlier of the effective date of such plan or plans and the Maturity Date and
(b) provide for the continuation of the Liens and security interests granted to
the Collateral Agent for the benefit of the Lenders and priority until the
Obligations have been paid in full in cash;

(iv) the entry of an order amending, supplementing, staying, vacating or
otherwise modifying any Loan Document or the Interim Order or the Final Order in
any case without the prior written consent of Agent and the Required Lenders;

(v) the Final Order is not entered on or before March 15, 2013 (or such other
period as Agent and Required Lenders may agree to in writing);

(vi) the payment of, or application by any Obligor for authority to pay, any
pre-petition claim without the Required Lenders’ prior written consent other
than as provided in any “first day order” in form and substance acceptable to
Required Lenders and as set forth in the Approved Budget or unless otherwise
permitted under this Agreement;

(vii) the entry of an order by the Bankruptcy Court appointing, or the filing of
an application by any Obligor, for an order seeking the appointment of, in
either case with the consent of the Required Lenders, an interim or permanent
trustee in any Chapter 11 Case or the appointment of a receiver or an examiner
under section 1104 of the Bankruptcy Code in any Chapter 11 Case with expanded
powers (beyond those set forth in sections 1106(a)(3) and 1106(a)(4) of the
Bankruptcy Code) to operate or manage the financial affairs, the business, or
reorganization of the Borrowers or with the power to conduct an investigation of
(or compel discovery from) Agent or Lenders; or the sale without the Required
Lenders’ consent, of all or substantially all of a Borrower’s assets either
through a sale under section 363 of the Bankruptcy Code, through a confirmed
plan of reorganization in the Chapter 11 Cases, or otherwise that does not
provide for payment in full in cash of the Obligations;

(viii) the dismissal of any Chapter 11 Case which does not contain a provision
for payment in full in cash of all noncontingent monetary Obligations of the
Borrowers hereunder, or if any Obligor shall file a motion or other pleading
seeking the dismissal of any Chapter 11 Case which does not contain a provision
for payment in full in cash of all noncontingent monetary Obligations of the
Borrowers hereunder;

(ix) the conversion of any Chapter 11 Case from one under chapter 11 to one
under chapter 7 of the Bankruptcy Code or any Obligor shall file a motion or
other pleading seeking the conversion of any Chapter 11 Case under section 1112
of the Bankruptcy Code or otherwise;

(x) the entry of an order by the Bankruptcy Court granting relief from or
modifying the automatic stay of Section 362 of the Bankruptcy Code (x) to allow
any creditor to execute upon or enforce a Lien on any Collateral, or (y) with
respect to any Lien of or the granting of any Lien on any Collateral to any
state or local environmental or regulatory agency or authority;

 

104



--------------------------------------------------------------------------------

(xi) the entry of an order in any Chapter 11 Case avoiding or requiring
repayment of any portion of the payments made on account of the Obligations
owing under this Agreement or the other Loan Documents;

(xii) the failure of any Obligor to perform any of its obligations under the
Interim Order or the Final Order or any violation of any of the terms of the
Interim Order or the Final Order;

(xiii) [Reserved];

(xiv) the remittance, use or application of the proceeds of Collateral other
than in accordance with cash management procedures and agreements acceptable to
the Required Lenders;

(xv) [Reserved];

(xvi) the entry of an order in any of the Chapter 11 Cases granting any other
super priority administrative claim or Lien equal or superior to that granted to
Agent, on behalf of itself and Lenders without the consent in writing of Agent
and Required Lenders other than Liens with respect to the ABL DIP Credit
Priority Collateral;

(xvii) the filing of a motion by any Obligor requesting, or the entry of any
order granting, any super-priority claim which is senior or pari passu with the
Lenders’ claims;

(xviii) the entry of an order precluding the Agent to have the right to or be
permitted to “credit bid”;

(xix) the obtaining of additional financing or the granting of Liens not
expressly permitted hereunder;

(xx) the use of cash collateral without the prior written consent of the
Required Lenders;

(xxi) any attempt by an Obligor to reduce, set off or subordinate the
Obligations or the Liens securing such Obligations to any other Debt;

(xxii) the reversal, vacation or stay of the effectiveness of either the Interim
Order or the Final Order;

(xxiii) the payment of or granting adequate protection (except for Adequate
Protection Payments) with respect to any Prepetition Indebtedness (other than
with respect to payment permitted as set forth in the Interim Order or the Final
Order);

 

105



--------------------------------------------------------------------------------

(xxiv) an application for any of the orders described in this Section 7.1(s)
including, without limitation, clauses (i), (iii), (iv), (viii), (ix), (x),
(xi) (xvi) or (xviii) shall be made by a Person other than the Agent or the
Lenders and such application is not contested by the Borrowers in good faith and
the relief requested is granted in an order that is not stayed pending appeal;

(xxv) the cessation of Liens or super-priority claims granted with respect to
this Agreement to be valid, perfected and enforceable in all respects; or

(xxvi) the Bankruptcy Court shall cease to have exclusive jurisdiction with
respect to all matters relating to the exercise of rights and remedies under the
Loan Documents, the DIP Order, DIP Liens and the Collateral;

(xxvii) [Reserved];

(t) A representative of Alvarez & Marsal ceases to serve as chief restructuring
officer and the Administrative Borrower fails to appoint a replacement
reasonably acceptable to the Required Lenders within seven days following such
cessation of service; or

(u) Any creditor executes upon or enforces a Lien in any Collateral; provided,
however, that any exercise of rights under the Consent Order Granting Motion of
Comerica Bank for Relief from the Automatic Stay entered by the Bankruptcy Court
(Docket #276) shall not be an Event of Default; or

(v) Any Insolvency Proceeding is commenced by or against a Group member that is
not a Debtor in the Chapter 11 Cases without the consent of the Administrative
Agent.

Section 7.2 Rights and Remedies. Upon the occurrence and during the continuance
of an Event of Default (unless waived in writing by the Required Lenders), the
Administrative Agent (at the direction of the Required Lenders) may upon five
(5) days’ written notice to the Administrative Borrower (and, upon written
request of the Required Lenders, the Administrative Agent shall) exercise any or
all of the following rights and remedies:

(a) declare all or any portion of the Commitments, if then in effect, to be
terminated, whereupon the same shall forthwith terminate;

(b) declare all or any portion of the unpaid principal amount of the Loans, all
interest accrued and unpaid thereon, and all other Obligations to be forthwith
immediately due and payable or otherwise accelerated, whereupon the Loans, all
such accrued interest and all such other Obligations shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Obligor;

(c) apply any and all monies owing by any Secured Party to any Group Member to
the payment of the Loans, including interest accrued thereon, or to payment of
any or all other Obligations then owing by the Obligors;

(d) exercise and enforce the rights and remedies available to the Agent, the
Lenders or any other Secured Party under any Loan Document and under Applicable
Law, including all rights and remedies with respect to the Collateral under the
Loan Documents and under Applicable Law; and

 

106



--------------------------------------------------------------------------------

(e) exercise any other rights and remedies available to the Agent (including,
without limitation, hereunder and under any other Loan Documents), the Lenders
or any other Secured Party under Applicable Law, any Loan Document or otherwise.

Such rights and remedies include the rights (subject to the provisions of the
Intercreditor Agreement, where applicable) to (i) take possession of any
Collateral; (ii) require the Obligors to assemble Collateral, at the Obligors’
expense, and make it available to the Collateral Agent at a place designated by
the Collateral Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by an Obligor, such Obligor agrees not to charge for such storage); and
(iv) Dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, and at such locations,
all as the Collateral Agent, in its discretion, deems advisable. Each Obligor
agrees that 10 days’ notice of any proposed Disposition of Collateral by the
Collateral Agent shall be reasonable. The Collateral Agent shall have the right
to conduct such sales on any Obligor’s premises, without charge, and such sales
may be adjourned from time to time in accordance with Applicable Law. The
Collateral Agent shall have the right to Dispose of any Collateral for cash,
credit or any combination thereof, and the Collateral Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may “credit bid” or otherwise set off the
amount of such price against the Obligations.

Each Obligor hereby agrees that: (a) so long as the Agent complies with its
obligations, if any, under the UCC, the Agent, the Lenders, and the other
Secured Parties shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by the Obligors.

At any time during an Event of Default, the Agent, the Lenders, the other
Secured Parties and any of their Affiliates are authorized, to the fullest
extent permitted by Applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by the Agent, such Lender, such other Secured Party or such Affiliate to or for
the credit or the account of an Obligor against any Obligations, irrespective of
whether or not the Agent, such Lender, such other Secured Party or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of the Agent, such Lender, such other Secured Party
or such Affiliate different from the branch or office holding such deposit or
obligated on such obligation. The rights of the Agent, each Lender, each such
other Secured Party and each such Affiliate under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Person
may have.

 

107



--------------------------------------------------------------------------------

ARTICLE VIII

AGREEMENT AMONG LENDERS AND AGENT

Section 8.1 Authorization; Powers. Each Lender irrevocably appoints and
authorizes the Administrative Agent to act as administrative agent, and the
Collateral Agent to act as collateral agent, for and on behalf of such Lender to
the extent provided herein, in any Loan Documents (including by way of acting as
“Secured Party” under any Loan Document relating to Collateral) or in any other
document or instrument delivered hereunder or in connection herewith, and to
take such other actions as may be reasonably incidental thereto. The
Administrative Agent agrees to act as administrative agent for each Lender, and
the Collateral Agent agrees to act as collateral agent for each Lender, upon the
express conditions contained in this Article VIII, but in no event shall the
Agent constitute a fiduciary of any Lender, nor shall the Agent have any
fiduciary responsibilities in respect of any Lender. In furtherance of the
foregoing, and not in limitation thereof, each Lender irrevocably (a) authorizes
the Agent to execute and deliver and perform those obligations under each of the
Loan Documents to which the Agent is a party as are specifically delegated to
the Agent, and to exercise all rights, powers and remedies as may be
specifically delegated hereunder or thereunder, together with such additional
powers as may be reasonably incidental thereto, (b) appoints the Agent as
nominal beneficiary or nominal secured party, as the case may be, under the Loan
Documents and all related UCC financing statements (to the extent of the
collateral security granted with respect to the Obligations), and (c) authorizes
the Agent to act as agent of and for such Lender for purposes of holding,
perfecting and Disposing of Collateral under the Loan Documents. As to any
matters not expressly provided for by the Loan Documents, the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders or, if so
required pursuant to Section 10.2, upon the instructions of all Lenders;
provided, however, that except for action expressly required of the Agent
hereunder, the Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action, and the Agent
shall not in any event be required to take any action which is contrary to the
Loan Documents or Applicable Law.

(a) The Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrowers of all of the Obligations, (ii) constituting
property being Disposed of if a release is required or desirable in connection
therewith and if Administrative Borrower certifies to Agent that the Disposition
is permitted under Section 6.5 (and Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property in which
School Specialty or its Subsidiaries owned no interest at the time Agent’s Lien
was granted nor at any time thereafter, or (iv) constituting property leased to
School Specialty or its Subsidiaries under a lease that has expired or is
terminated in a transaction permitted under this Agreement. The Obligors and the
Lenders hereby irrevocably authorize Agent, based upon the instruction of the
Required Lenders, to (a) consent to, credit bid or

 

108



--------------------------------------------------------------------------------

purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof conducted under the provisions
of the Bankruptcy Code, including under Section 363 of the Bankruptcy Code,
(b) credit bid or purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any Disposition thereof
conducted under the provisions of the UCC, including pursuant to Sections 9-610
or 9-620 of the UCC, or (c) credit bid or purchase (either directly or through
one or more acquisition vehicles) all or any portion of the Collateral at any
other sale or foreclosure conducted by Agent (whether by judicial action or
otherwise) in accordance with applicable law. In connection with any such credit
bid or purchase, (i) the Obligations owed to the Lenders shall be entitled to
be, and shall be, credit bid on a ratable basis (with Obligations with respect
to contingent or unliquidated claims being estimated for such purpose if the
fixing or liquidation thereof would not unduly delay the ability of Agent to
credit bid or purchase at such Disposition of the Collateral and, if such claims
cannot be estimated without unduly delaying the ability of Agent to credit bid,
then such claims shall be disregarded, not credit bid, and not entitled to any
interest in the asset or assets purchased by means of such credit bid) and the
Lenders shall be entitled to receive interests (ratably based upon the
proportion of their Obligations credit bid in relation to the aggregate amount
of Obligations so credit bid) in the asset or assets so purchased (or in the
Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by such acquisition vehicle or vehicles and in connection
therewith Agent may reduce the Obligations owed to the Lenders (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) based upon the value of such non-cash
consideration. Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (z) otherwise, the Required Lenders. Upon request by Agent or
Administrative Borrower at any time, the Lenders will confirm in writing Agent’s
authority to release any such Liens on particular types or items of Collateral
pursuant to this Section 8.1(b); provided, that (1) Agent shall not be required
to execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Obligor in respect of) all
interests retained by any Loan Party, including, the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral.
The Lenders further hereby irrevocably authorize Agent, at its option and in its
sole discretion, to subordinate any Lien granted to or held by Agent under any
Loan Document to the holder of any Permitted Lien on such property if such
Permitted Lien secures Permitted PMM/Capital Lease Debt.

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by School Specialty or its Subsidiaries
or is cared for, protected, or insured or has been encumbered, or that Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or

 

109



--------------------------------------------------------------------------------

not, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

Section 8.2 Application of Proceeds. The Agent, after deduction of any costs of
collection, as provided in Section 8.5, shall remit to each Lender (to the
extent a Lender is to share therein and subject to the provisions of
Section 2.10(f)) that Lender’s pro rata share of all payments of principal,
interest, premiums and fees payable hereunder in accordance with such Lender’s
appropriate Percentage. Each Lender’s interest under the Loan Documents shall be
payable solely from payments, collections and proceeds actually received by the
Agent under the Loan Documents; and the Agent’s only liability to a Lender with
respect to any such payments, collections and proceeds shall be to account for
such Lender’s Percentage of such payments, collections and proceeds in
accordance with this Agreement. If the Agent is required for any reason to
refund any such payments, collections or proceeds, each Lender will refund to
the Agent, upon demand, its Percentage of such payments, collections or
proceeds, together with its Percentage, or share, as applicable, of interest or
penalties, if any, payable by the Agent in connection with such refund. If any
Lender has wrongfully refused to fund its Percentage of any Loans, or if the
outstanding principal balance of the Loans made by any Lender is for any other
reason less than its respective Percentage of the aggregate principal balance of
all Loans, the Agent may remit payments received by it to the other Lenders
until such payments have reduced the aggregate amounts owed by the Borrowers to
the extent that the aggregate amount of the Loans owing to such Lender hereunder
are equal to its Percentage of the aggregate amounts of the Loans owing to all
of the Lenders hereunder. The foregoing provision is intended only to set forth
certain rules for the application of payments, proceeds and collections in the
event that a Lender has breached its obligations hereunder and shall not be
deemed to excuse any Lender from such obligations.

Section 8.3 Exculpation. The Agent shall not be liable for any action taken or
omitted to be taken by the Agent in connection with the Loan Documents, except
for its own gross negligence, fraud or willful misconduct. The Agent shall be
entitled to rely upon advice of counsel concerning legal matters, the advice of
independent public accountants with respect to accounting matters and advice of
other experts as to any other matters and upon any Loan Document and any
schedule, certificate, statement, report, notice or other writing which it
reasonably believes to be genuine or to have been presented by a proper Person.
Neither the Agent nor any of its Affiliates or any of its or their respective
directors, officers, employees or agents shall be responsible or in any way
liable with respect to or for (a) any recitals, representations or warranties
contained in, or for the execution, legality, validity, genuineness,
sufficiency, effectiveness or enforceability of any Loan Document, or any other
instrument or document delivered hereunder or in connection herewith, (b) the
validity, genuineness, perfection, priority, effectiveness, enforceability,
existence, value or enforcement of any Collateral, or (c) except for its own
gross negligence, fraud or willful misconduct, any action taken or omitted by
it. The designation of U.S. Bank (or any successor thereto as Agent) as

 

110



--------------------------------------------------------------------------------

Agent hereunder shall in no way impair or affect any of the rights and powers
of, or impose any duties or obligations upon, U.S. Bank (or such successor
thereto) in its individual capacity as Lender hereunder. Any reference herein to
any matter being “to the satisfaction of” or “satisfactory to” the
Administrative Agent shall require the affirmative approval of the Required
Lenders. At all times, the Administrative Agent shall follow the instructions of
the Required Lenders unless a provision of a Loan Document explicitly states
otherwise.

Section 8.4 Use of the term “Agent”. The term “Agent” is used herein in
reference to the Agent merely as a matter of custom. It is intended to reflect
only an administrative relationship between the Agent and the Lenders, in each
case as independent contracting parties. However, the obligations of the Agent
shall be limited to those expressly set forth herein and in no event shall the
use of such term create or imply any fiduciary relationship or any other
obligation arising under the general law of agency.

Section 8.5 Reimbursement for Costs and Expenses. All payments, collections and
proceeds received or effected by the Agent may be applied first to pay or
reimburse the Agent for all reasonable costs and expenses at any time incurred
by or imposed upon the Agent in connection with this Agreement or any other Loan
Document (including but not limited to all reasonable attorney’s fees),
foreclosure or liquidation expenses and advances made to protect the security of
any collateral (to the extent of the collateral security is granted with respect
to the Obligations). If the Agent does not receive payments, collections or
proceeds sufficient to cover any such costs and expenses within five (5) days
after their incurrence or imposition, each Lender shall, upon demand, remit to
the Agent such Lender’s Percentage of the difference between (i) such costs and
expenses and (ii) such payments, collections and proceeds, together with
interest on such amount for each day following the thirtieth day after demand
therefor until so remitted at a rate equal to the Federal Funds Rate for each
such day.

Section 8.6 Payments Received Directly by Lenders. If any Lender shall obtain
any payment or other recovery (whether voluntary, involuntary, by application of
offset or otherwise) on account of any Loan or on account of any interest,
premium or fees under this Agreement (other than through distributions made in
accordance with Section 8.2 hereof) in excess of such Lender’s applicable
Percentage with respect to the Loan, such Lender shall promptly give notice of
such fact to the Agent and shall promptly remit to the Agent such amount as
shall be necessary to cause the remitting Lender to share such excess payment or
other recovery ratably with each of the Lenders in accordance with their
respective applicable Percentages, together with interest for each day on such
amount until so remitted at a rate equal to the Federal Funds Rate for each such
day; provided, however, that if all or any portion of the excess payment or
other recovery is thereafter recovered from such remitting Lender or holder, the
remittance shall be restored to the extent of such recovery.

Section 8.7 Indemnification. Each Lender severally, but not jointly, hereby
agrees to indemnify and hold harmless the Agent, as well as the Agent’s agents,
employees; officers and directors, ratably according to their respective
Percentages from and against any and all losses, liabilities (including
liabilities for penalties), actions, suits, judgment, demands, damages, costs,
disbursements, or expenses (including attorneys’ fees and expenses, and costs of
in-house counsel) of any kind or nature whatsoever, which are imposed on,
incurred by, or asserted against the Agent or its agents, employees, officers or
directors in any way relating to or arising

 

111



--------------------------------------------------------------------------------

out of the Loan Documents, or as a result of any action taken or omitted to be
taken by the Agent; provided, however, that no Lender shall be liable for any
portion of any such losses, liabilities (including liabilities for penalties),
actions, suits, judgments, demands, damages, costs disbursements, or expenses
resulting from the gross negligence, fraud or willful misconduct of the Agent.

Section 8.8 Agent and Affiliates. U.S. Bank (and any successor thereto as Agent)
shall have the same rights and powers in its capacity as a Lender hereunder as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Agent, and U.S. Bank (or such successor) and its affiliates may
accept deposits from and generally engage in any kind of business with the Group
Members or their Affiliates as fully as if U.S. Bank (or such successor) were
not the Agent hereunder.

Section 8.9 Credit Investigation. Each Lender acknowledges that it has made such
inquiries and taken such care on its own behalf as would have been the case had
its Loans made directly by such Lender to the Borrowers without the intervention
of the Agent or any other Lender. Each Lender agrees and acknowledges that the
Agent and each other Lender makes no representations or warranties about the
creditworthiness of the Obligors or any other party to this Agreement or with
respect to or for (a) any recitals, representations or warranties contained in,
or for the execution, legality, validity, genuineness, sufficiency,
effectiveness or enforceability of any Loan Document, or any other instrument or
document delivered hereunder or in connection herewith, (b) the validity,
genuineness, perfection, priority, effectiveness, enforceability, existence,
value or enforcement of any Collateral.

Section 8.10 Defaults. The Agent shall have no duty to inquire into any
performance or failure to perform by the Group Members and shall not be deemed
to have knowledge of the occurrence of a Default or an Event of Default (other
than under Sections 7.1(a) or 7.1(b)) hereof unless the Agent has received
notice from a Lender or a Borrower specifying the occurrence of such Default or
Event of Default. In the event that the Agent receives such a notice of the
occurrence of a Default or an Event of Default, the Agent shall give prompt
notice thereof to the Lenders. In the event of any Default, the Agent shall
(subject to Section 8.7 hereof) (a) in the case of a Default that constitutes an
Event of Default, not take any of the actions referred to in Section 7.2(b)
hereof unless so directed by the Required Lenders, and (b) in the case of any
Default or Event of Default, take such actions with respect to such Default as
shall be directed by the Required Lenders; provided that, unless and until the
Agent shall have received such directions, the Agent may take any action, or
refrain from taking any action, with respect to such Default or Event of Default
as it shall deem advisable in the best interest of the Lenders.

Section 8.11 Obligations Several. The obligations of each Lender hereunder are
the several obligations of such Lender, and neither any Lender nor the Agent
shall be responsible for the obligations of any other Lender hereunder, nor will
the failure by the Agent or any Lender to perform any of its obligations
hereunder relieve the Agent or any other Lender from the performance of its
respective obligations hereunder. Nothing contained in this Agreement, and no
action taken by any Lender or the Agent pursuant hereto or in connection
herewith or pursuant to or in connection with the Loan Documents shall be deemed
to constitute the Lenders, together or with or without the Agent, as a
partnership, association, joint venture, or other entity.

 

112



--------------------------------------------------------------------------------

Section 8.12 Sale or Assignment; Addition of Lenders. Except as permitted under
the terms and conditions of this Section 8.12, no Lender may sell, assign or
transfer its rights or obligations under this Agreement or such Lender’s Notes
or Loans or Commitment.

(i) Subject to the conditions set forth in paragraph (a)(ii) below, any Lender
may at any time upon at least five Business Day’s advance notice to the
Administrative Agent and the Administrative Borrower assign to one or more
assignees that (x) is a domestic or foreign bank (having a branch office in the
United States), an insurance company, a hedge fund or analogous investment fund,
an Approved Fund or any other financial institution (provided that such proposed
assignee, if other than a fund, has capital and surplus, or in the case of a
fund (other than an Approved Fund), has, together with all other funds under
common management, investment assets, as applicable, in excess of $250 million),
and (y) is not an Obligor or a Group Member or an Affiliate of any of the
foregoing or a natural person or a competitor of any Group Member whose primary
business competes in the same business segment and in the same geographic area
as the Group Members (any such bank, insurance company, fund or Approved Fund
meeting the foregoing requirements, an “Applicant”) on any date (the “Adjustment
Date”) selected by such Lender, all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment,
the Notes and Loans at the time owing to it) with the prior written consent of:

(A) the Administrative Borrower (such consent not to be unreasonably withheld,
delayed or conditioned); provided that no consent of the Administrative Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if a Default or Event of Default has occurred and is
continuing, any other assignee; and

(B) the Administrative Agent (which consent of the Administrative Agent may be
withheld or given in the Administrative Agent’s sole discretion); provided that
no consent of the Administrative Agent shall be required for an assignment of
all or any portion of a Note or Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of any assignment made in connection with an assignment
of the entire remaining amount of the assigning Lender’s Commitment and Notes
and Loans at the time owing to it or in the case of an assignment to a Lender or
an Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment or, if the applicable Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
Certificate with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment Certificate, as of the
Trade Date) shall not be less than $1.0 million, unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing,
Administrative Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

113



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment, as applicable, assigned;

(C) the Administrative Agent, the assigning Lender and such Applicant shall, on
or before the Adjustment Date, execute and deliver to the Administrative Agent
an Assignment Certificate in substantially the form of Exhibit G (an “Assignment
Certificate”);

(D) if requested by the Administrative Agent, each Borrower will execute and
deliver to the Administrative Agent, for delivery by the Administrative Agent in
accordance with the terms of the Assignment Certificate, (i) a new Note payable
to the order of the Applicant in the amount corresponding to the applicable Loan
acquired by such Applicant and (ii) a new Note payable to the order of the
assigning Lender in the amount corresponding to the retained Loan. Such new
Notes shall be in an aggregate principal amount equal to the principal amount of
the Notes to be replaced by such new Notes, shall be dated the effective date of
such assignment and shall otherwise be in the form of the Note to be replaced
thereby. Such new Notes shall be issued in substitution for, but not in
satisfaction or payment of, the Note being replaced thereby and such new Notes
shall be treated as a Note) for all purposes of this Agreement; and

(E) the assigning Lender shall pay to the Administrative Agent an administrative
fee of $3,500.

(iii) Any assignment or purported assignment to any Person that is not an
Eligible Assignee shall be null and void. Upon the execution and delivery of
such Assignment Certificate and such new Notes, and effective as of the
effective date thereof (A) this Agreement shall be deemed to be amended to the
extent, and only to the extent, necessary to reflect the addition of such
additional Lender and the resulting adjustment of the Percentages arising
therefrom, (B) the assigning Lender shall be relieved of all obligations
hereunder to the extent of the reduction of the assigning Lender’s Percentage,
and (C) the Applicant shall become a party hereto and shall be entitled to all
rights, benefits and privileges accorded to a Lender herein and in each other
Loan Document or other document or instrument executed pursuant hereto and
subject to all obligations of a Lender hereunder, including, without limitation,
the right to approve or disapprove actions which, in accordance with the terms
hereof, require the approval of the Required Lenders or all Lenders. In order to
facilitate the addition of additional Lenders hereto, the Administrative
Borrower (subject to its approval rights hereunder, if any) and the Lenders
shall cooperate fully with the Administrative Agent in connection therewith and
shall provide all reasonable assistance requested by the Administrative Agent
relating thereto, including, without limitation, the furnishing of such written
materials and financial information regarding the Group Members as the
Administrative Agent may

 

114



--------------------------------------------------------------------------------

reasonably request, the execution of such documents as the Administrative Agent
may reasonably request with respect thereto, and the participation by officers
of the Administrative Borrower and the Lenders at reasonable times and places in
a meeting or teleconference call with any Applicant upon the reasonable request
of the Administrative Agent.

Section 8.13 Participation. In addition to the rights granted in Section 8.12,
each Lender may, upon the prior written consent of the Administrative Agent
(which consent may be given or withheld in Agent’s sole discretion), grant
participations in all or a portion of its Note and Loans to any domestic or
foreign commercial bank (having a branch office in the United States), insurance
company, financial institution or an Affiliate of such Lender pursuant to
documentation delivered to and deemed acceptable to the Administrative Agent. No
holder of any such participation shall be entitled to require any Lender to take
or omit to take any action hereunder, except that a Lender selling a
participation may agree with the participant that such Lender will not, without
such participant’s consent, take any action which would, in the case of any
principal, interest, premium or fee in which the participant has an ownership or
beneficial interest: (a) extend the final maturity of any Loans or extend the
Maturity Date, (b) reduce the interest rate on the Loans or the amount of any
premium or fee payable in respect of the Loans, (c) forgive any principal of, or
interest on, the Loans, or any premium or fees payable in respect thereof, or
(d) release all or substantially all of any Collateral for the Loans. The
Lenders shall not, as among the Borrowers, the Agent and the Lenders, be
relieved of any of their respective obligations hereunder as a result of any
such granting of a participation. Each Obligor hereby acknowledges and agrees
that any holder of a participation described in this Section 8.13 may rely upon,
and possess all rights under, any opinions, certificates, or other instruments
or documents delivered under or in connection with any Loan Document. Except as
set forth in this Section 8.13, no Lender may grant any participation in its
Notes or Loans.

Section 8.14 [Reserved].

Section 8.15 Agent’s Counsel. In connection with the negotiation, drafting and
execution of this Agreement and the other Loan Documents, perfecting any
security interest, completing any filings or registrations and in connection
with future legal representation relating to loan administration, amendments,
modifications, waivers, forbearance or enforcement of remedies, any law firm
engaged by the Agent (the “Agent Firm”) has only represented and shall only
represent the Agent (or its Affiliates), in its/their capacity as Agent, and the
Lenders. Each Obligor hereby acknowledges, that no Agent Firm represents it in
connection with any such matters.

Section 8.16 Obligor not a Beneficiary or Party. Except with respect to the
limitation of liability applicable to the Lenders under Section 8.11, the
provisions and agreements in this Article VIII are solely among the Lenders and
the Agent, and no Obligor shall be considered a party thereto or a beneficiary
thereof.

Section 8.17 Administrative Agent and Collateral Agent May Delegate Duties. The
Administrative Agent and the Collateral Agent may appoint sub-agents to exercise
on their behalf any of their respective duties, obligations or rights under the
Loan Documents, and each such sub-agent shall have all of the rights and
benefits of the Administrative Agent or Collateral Agent, as applicable, under
this Article VIII. Each of the Administrative Agent and the Collateral Agent
shall not be responsible for the negligence or misconduct of any sub-agents
selected by it with reasonable care, except as otherwise provided in
Section 8.3.

 

115



--------------------------------------------------------------------------------

Section 8.18 Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its sole discretion, to release any Lien on any Collateral upon the
termination of the Commitments, and payment and satisfaction in full in cash by
the Borrowers of all Obligations, constituting property being Disposed of if a
release is required or desirable in connection therewith and if the
Administrative Borrower certifies to the Collateral Agent that the Disposition
is permitted under Section 6.5 of this Agreement or the other Loan Documents
(and the Collateral Agent may rely conclusively on any such certificate, without
further inquiry), constituting property in which no Group Member owned any
interest at the time the Agent’s Lien was granted nor at any time thereafter, or
constituting property leased to a Group Member under a Lease or other lease that
has expired or is terminated in a transaction permitted under this Agreement.
Except as provided above, the Collateral Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (z) otherwise, the Required Lenders. Upon request by the
Administrative Agent or the Administrative Borrower at any time, the Lenders
will confirm in writing the Collateral Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 8.18;
provided, however, that (1) the Collateral Agent shall not be required to
execute any document necessary to evidence such release on terms that, in the
Collateral Agent’s opinion, would expose the Collateral Agent to liability or
create any obligation or entail any consequence other than the release of such
Lien without recourse, representation, or warranty, and (2) such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of any Obligor
in respect of) all property and other interests retained by the Obligors,
including, the proceeds of any Disposition, all of which shall continue to
constitute part of the Collateral.

(b) The Agent and its Affiliates and Agent Firm and other representatives shall
have no obligation whatsoever to any of the Lenders to assure that the
Collateral exists or is owned by the Group Members or is cared for, protected,
or insured or has been encumbered, or that the Agent’s Liens have been properly
or sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Agent pursuant to any of the Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission, or event related
thereto, subject to the terms and conditions contained herein, the Agent may act
in any manner it may deem appropriate, in its sole discretion given the Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
the Agent shall have no other duty or liability whatsoever to any Lender as to
any of the foregoing, except as otherwise expressly provided herein.

 

116



--------------------------------------------------------------------------------

Section 8.19 Agency for Perfection. The Collateral Agent hereby appoints each
other Lender as its agent (and each Lender hereby accepts such appointment) for
the purpose of perfecting the Agent’s Liens in property that, in accordance with
Article VIII or Article IX, as applicable, of the UCC can be perfected only by
possession or control. Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver
possession or control of such Collateral to the Collateral Agent or in
accordance with the Administrative Agent’s instructions.

Section 8.20 Field Audits and Examinations; Confidentiality; Disclaimers by
Lenders. By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each completed field
audit or examination report respecting the Group Members (each a “Report” and
collectively, “Reports”) prepared by or at the request of the Administrative
Agent, and the Administrative Agent shall so furnish each Lender with such
Reports,

(b) expressly agrees and acknowledges that the Administrative Agent does not
(i) make any representation or warranty as to the accuracy of any Report, and
(ii) shall not be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or other party performing
any audit or examination will inspect only specific information regarding the
Group Members and will rely significantly upon the Group Members’ books and
records, as well as on representations of the Group Members’ personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding the Group Members and their operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with
Section 10.12, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to the
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of the Borrowers; and (ii) to pay and
protect, and indemnify, defend and hold the Administrative Agent, and any such
other Lender preparing a Report, harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including, attorneys
fees and costs) incurred by the Administrative Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

 

117



--------------------------------------------------------------------------------

Section 8.21 Successor Agent. Each of the Administrative Agent and the
Collateral Agent may voluntarily resign as administrative agent or collateral
agent, as applicable, at any time by giving ten Business Days’ prior written
notice thereof to the other Agent, the Administrative Borrower and the Lenders.
Upon any such notice of resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent or Collateral Agent, as applicable.
If no successor shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent from among the Lenders or from among those financial
institutions who regularly provide such services in the New York financial
markets. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, that successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall promptly (i) transfer to such successor Agent all
sums, securities and other items of collateral (if any) held by it under the
Loan Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Agent under the Loan Documents, and (ii) execute and deliver to such successor
Agent such documents, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Agent of the
rights and benefits under the Loan Documents, whereupon such retiring Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Article
VIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent hereunder.

ARTICLE IX

GUARANTY

Section 9.1 Guaranty.

(a) Each Guarantor, and each Borrower (with respect to each other Borrower),
hereby irrevocably and unconditionally guarantees to the Administrative Agent,
for the benefit of the Secured Parties, the full and prompt payment when due of
the Obligations, including, without limitation, any interest thereon (including,
without limitation, interest, premiums and fees, as provided in this Agreement,
accruing after the filing of a petition initiating any Insolvency Proceeding,
whether or not such interest, premium or fees accrue or are recoverable against
the Borrowers after the filing of such petition for purposes of the Bankruptcy
Code or are an allowed claim in such proceeding), plus documented, reasonable
attorneys’ fees and expenses if the obligations represented by this Guaranty are
collected by law, through an attorney-at-law, or under advice therefrom.

(b) Regardless of whether any proposed guarantor or any other Person shall
become in any other way responsible to the Secured Parties, or any of them, for
or in respect of the Obligations or any part thereof, and regardless of whether
or not any Person now or hereafter responsible to the Secured Parties, or any of
them, for the Obligations or any part thereof, whether under this Guaranty or
otherwise, shall cease to be so liable, each Guarantor and each Borrower hereby
declares and agrees that this Guaranty shall be a joint and several obligation,
shall be a continuing guaranty and shall be operative and binding until the
Obligations shall have been indefeasibly paid in full in cash and all
Commitments shall have been terminated.

 

118



--------------------------------------------------------------------------------

(c) Each Guarantor and each Borrower absolutely, unconditionally and irrevocably
waives any and all right to assert any defense (other than the defense of
payment in cash in full, or performance, to the extent of its obligations
hereunder, or a defense that such Guarantor’s or such Borrower’s liability is
limited as provided in Section 9.3) it may now or hereafter have in any way
relating to, any or all of the following:

(i) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(ii) any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guaranteed Obligations resulting from the extension of
additional credit;

(iii) any taking, exchange, release, or non-perfection of any Lien in and to any
Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guarantee, for all or any of the Guaranteed
Obligations;

(iv) the existence of any claim, set-off, counterclaim, defense (legal or
equitable), or other right that any Guarantor may have at any time against any
person, including Administrative Agent or any other Secured Party;

(v) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor;

(vi) any right or defense arising by reason of any claim or defense based upon
an election of remedies by any Secured Party including any defense based upon an
impairment or elimination of such Guarantor’s rights of subrogation,
reimbursement, contribution, or indemnity of such Guarantor against any other
Obligor or any guarantors or sureties;

(vii) any change, amalgamation, reorganization, restructuring, or termination of
the corporate, limited liability company, unlimited liability company, trust or
partnership structure or existence of any Obligor; or

(viii) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Obligor or any other guarantor or surety.

(d) Each Guarantor and each Borrower absolutely, unconditionally and irrevocably
waives any and all right to assert set-off, counterclaim or cross-claim of any
nature whatsoever with respect to this Guaranty or the obligations of the
Guarantors or the Borrowers under this Guaranty or the obligations of any other
Person or party (including, without limitation, the Borrowers) relating to this
Guaranty or the obligations of any of the Guarantors and the Borrowers under
this Guaranty or otherwise with respect to the Obligations in any action or
proceeding brought by the Administrative Agent or any other Secured Party to
collect the Obligations or any portion thereof, or to enforce the obligations of
any of the Guarantors or the Borrowers under this Guaranty or to foreclose on
any Collateral owned by any Obligor.

 

119



--------------------------------------------------------------------------------

(e) The Secured Parties, or any of them, may from time to time, without
exonerating or releasing any Guarantor or any Borrower in any way under this
Agreement, including this Guaranty, (i) take such further or other security or
securities for the Obligations or any part thereof as they may deem proper, or
(ii) release, discharge, abandon or otherwise deal with or fail to deal with any
Guarantor or guarantor or Borrower of the Obligations or any security or
securities therefor or any part thereof now or hereafter held by the Secured
Parties, or any of them, or (iii) amend, modify, extend, accelerate or waive in
any manner any of the provisions, terms, or conditions of the Loan Documents,
all as they may consider expedient or appropriate in their sole discretion.
Without limiting the generality of the foregoing, or of Section 9.1(e), it is
understood that the Secured Parties, or any of them, may, without exonerating or
releasing any Guarantor or Borrower, give up, modify or abstain from perfecting
or taking advantage of any security for or guarantee of the Obligations and
accept or make any compositions or arrangements, and realize upon any security
for or guarantee of the Obligations when, and in such manner, and with or
without notice, all as such Person may deem expedient.

(f) Each Guarantor and each Borrower acknowledges and agrees that no change in
the nature or terms of the Obligations or any of the Loan Documents, or other
agreements, instruments or contracts evidencing, related to or attendant with
the Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor or Borrower pursuant to this
Guaranty; it being the purpose and intent of the Guarantors, the Borrowers and
the Secured Parties that the covenants, agreements and all liabilities and
obligations of each Guarantor and of each Borrower hereunder are absolute,
unconditional and irrevocable under any and all circumstances. Without limiting
the generality of the foregoing, each Guarantor and each Borrower agrees that
until each and every one of the covenants and agreements of this Guaranty is
fully performed, and without possibility of recourse, whether by operation of
law or otherwise, such Guarantor’s or such Borrower’s undertakings hereunder
shall not be released, in whole or in part, by any action or thing which might,
but for this paragraph of this Guaranty, be deemed a legal or equitable
discharge of a surety or guarantor, or by reason of any waiver, omission of the
Secured Parties, or any of them, or their failure to proceed promptly or
otherwise, or by reason of any action taken or omitted by the Secured Parties,
or any of them, whether or not such action or failure to act varies or increases
the risk of, or affects the rights or remedies of, such Guarantor or such
Borrower, or by reason of any further dealings between the Borrowers or
Guarantors, on the one hand, and any Secured Party, on the other hand, or any
other guarantor or surety, and such Guarantor or such Borrower hereby expressly
waives and surrenders any defense to its liability hereunder, or any right of
counterclaim or offset of any nature or description which it may have or may
exist based upon, and shall be deemed to have consented to, any of the foregoing
acts, omissions, things, agreements or waivers.

(g) The Secured Parties, or any of them, may, without demand or notice of any
kind upon or to any Guarantor or Borrower, at any time or from time to time when
any amount shall be due and payable hereunder by any Guarantor or Borrower
following and during

 

120



--------------------------------------------------------------------------------

the continuance of an Event of Default, if the Borrowers shall not have timely
paid any of the Obligations, set-off and appropriate and apply to any portion of
the Obligations hereby guaranteed, and in such order of application as the
Administrative Agent may from time to time elect in accordance with this
Agreement, any deposits, property, balances, credit accounts or moneys of any
Guarantor or any Borrower in the possession of any Secured Party or under their
respective control for any purpose. If and to the extent that any Guarantor or
Borrower makes any payment to the Administrative Agent or any other Person
pursuant to or in respect of this Guaranty, any claim, by subrogation,
contribution or otherwise, which such Guarantor or Borrower may have against any
Borrower or other Guarantor by reason thereof shall be subject and subordinate
to the prior payment in full of the Obligations to the satisfaction of the
Administrative Agent.

(h) Upon the bankruptcy or winding up or other distribution of assets of any
Borrower, or of any surety or guarantor (other than the applicable Guarantor or
other Borrower) for any Obligations of the Borrowers to the Secured Parties, or
any of them, the rights of the Administrative Agent against any Guarantor or
Borrower shall not be affected or impaired by the omission of any Secured Party
to prove its claim, or to prove the full claim, as appropriate, against any
Borrower, or any other Borrower or any such other guarantor or surety, and the
Administrative Agent may prove such claims as it sees fit and may refrain from
proving any claim and in its discretion may value as it sees fit or refrain from
valuing any Collateral or other security held by it without in any way
releasing, reducing or otherwise affecting the liability to the Secured Parties
of each of the Guarantors and each of the Borrowers.

(i) Each Guarantor and each Borrower hereby absolutely, unconditionally and
irrevocably expressly waives, except to the extent such waiver would be
expressly prohibited by Applicable Law, the following: (i) notice of acceptance
of this Guaranty, (ii) notice of the existence or creation of all or any of the
Obligations, (iii) presentment, demand, notice of dishonor, protest and all
other notices whatsoever (other than notices expressly required hereunder or
under any other Loan Document to which any Guarantor is a party), (iv) all
diligence in collection or protection of or realization upon the Obligations or
any part thereof, any obligation hereunder, or any security for any of the
foregoing, (v) until the Obligations shall have been paid in full in cash, all
rights to enforce any remedy which the Secured Parties, or any of them, may have
against any Borrower and (vi) until the Obligations shall have been paid in full
in cash, all rights of subrogation, indemnification, contribution and
reimbursement from the Borrowers or other Guarantors for amounts paid hereunder
and any benefit of, or right to participate in, any Collateral or other security
now or hereinafter held by the Secured Parties, or any of them, in respect of
the Obligations. If a claim is ever made upon any Secured Party for the
repayment or recovery of any amount or amounts received by such Person in
payment of any of the Obligations and such Person repays all or part of such
amount by reason of (A) any judgment, decree or order of any court or
administrative body or other Governmental Authority having jurisdiction over
such Person or any of its property, or (B) any settlement or compromise of any
such claim effected by such Person with any such claimant, including any
Borrower, then in such event each Guarantor and each Borrower agrees that any
such judgment, decree, order, settlement or compromise shall be binding upon
such Guarantor or such Borrower, notwithstanding any revocation

 

121



--------------------------------------------------------------------------------

hereof or the cancellation of any promissory note or other instrument evidencing
any of the Obligations, and such Guarantor or such Borrower shall be and remain
obligated to such Person hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by such Person.

(j) This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any Secured Party in the exercise of any right, power, privilege or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy and no course of
dealing between any Guarantor, any Borrower and any Secured Party shall operate
as a waiver thereof. No action by any Secured Party permitted hereunder shall in
any way impair or affect this Guaranty. For the purpose of this Guaranty, the
Obligations shall include, without limitation, all Obligations of the Borrowers
to the Secured Parties, notwithstanding any right or power of any third party,
individually or in the name of any Borrower or the Secured Parties, or any of
them, to assert any claim or defense as to the invalidity or unenforceability of
any such Obligation, and no such claim or defense shall impair or affect the
obligations of any Guarantor or any Borrower hereunder.

(k) This is a guaranty of payment and not of collection. In the event the
Administrative Agent makes a demand upon any Guarantor or any Borrower in
accordance with the terms of this Guaranty, such Guarantor or Borrower shall be
held and bound to the Administrative Agent directly as debtor in respect of the
payment of the amounts hereby guaranteed. All costs and expenses, including,
without limitation, reasonable attorneys’ fees and expenses, incurred by the
Administrative Agent in obtaining performance of or collecting payments due
under this Guaranty shall be deemed part of the Obligations guaranteed hereby.

(l) Each Guarantor and each Borrower expressly represents and acknowledges that
any financial accommodations by the Secured Parties to the Borrowers, including,
without limitation, the extension of credit, are and will be of direct interest,
benefit and advantage to such Guarantor or such Borrower.

(m) Each Guarantor and each Borrower shall be entitled to subrogation and
contribution rights from and against the Borrowers to the extent any Guarantor
or any Borrower is required to pay to any Secured Party any amount in excess of
the Loans advanced directly to, or other Obligations incurred directly by, such
Guarantor or Borrower or as otherwise available under Applicable Law; provided,
however, that such subrogation and contribution rights are and shall be subject
to the terms and conditions of this Section 9.1(l), and provided further that
the payment obligation of a Guarantor or a Borrower to any other Guarantor or
any other Borrower under any Applicable Law regarding contribution rights or
subrogation rights or similar rights among co-obligors or otherwise is and shall
be expressly subordinate and subject in right of payment to the prior
indefeasible payment in full in cash of the obligations of such Guarantor or

 

122



--------------------------------------------------------------------------------

such Borrower under the other provisions of this Guaranty and the indefeasible
payment in full in cash of all Obligations and termination of all Commitments,
and such Guarantor or such Borrower shall not exercise any right or remedy with
respect to such contribution rights or subrogation rights or similar rights
until (i) payment and satisfaction in full of all such obligations and (ii) the
Obligations shall have been indefeasibly paid in full in cash and all
Commitments shall have been terminated.

Section 9.2 Special Provisions Applicable to Additional Guarantors. Pursuant to
Section 5.8 of this Agreement, any new Subsidiary of any Obligor is required to
enter into this Agreement by executing and delivering to the Administrative
Agent a Guaranty Supplement. Upon the execution and delivery of a Guaranty
Supplement by such new Subsidiary, such Subsidiary shall become a Guarantor and
Obligor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any Guaranty Supplement (or any
other supplement to any Loan Document delivered in connection therewith) adding
an additional Guarantor as a party to this Agreement or any other applicable
Loan Document shall not require the consent of any other party hereto. The
rights and obligations of each party hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor hereunder.

Section 9.3 Maximum Liability of Obligors. It being understood that the intent
of the Secured Parties is to obtain a guaranty from each Guarantor and each
Borrower, and the intent of each Guarantor and each Borrower is to incur
guaranty obligations, in an amount no greater than the largest amount that would
not render such obligations subject to avoidance under Section 548 of the
Bankruptcy Code or any applicable state law relating to fraudulent conveyances
or fraudulent transfers, it is hereby agreed that:

(a) If (i) the sum of the guaranty obligations of the Guarantors and the
Borrowers under Section 9.1 and, without duplication, in the case of each
Borrower, the obligations arising from the joint and several liability of such
Borrower with respect to Loans or other extensions of credit made under this
Agreement to each other Borrower (collectively, the “Guarantor Obligations”)
exceeds (ii) the sum (the “Total Available Net Assets”) of the Maximum Available
Net Assets (as defined in Section 9.4) of each Guarantor and each Borrower, in
the aggregate, then (without prejudice to the Obligations of each of the
Borrowers under this Agreement with respect to Loans or other extensions of
credit made under this Agreement to it) the Guarantor Obligations of each
Guarantor and each Borrower shall be limited to the greater of (x) the Total
Available Net Assets and (y) the value received by such Guarantor or such
Borrower in connection with the incurrence of the Guarantor Obligations to the
greatest extent such value can be determined; and

(b) if, but for the operation of this Section 9.3(b) and notwithstanding
Section 9.3(a), the Guarantor Obligations of any Guarantor or any Borrower
hereunder otherwise would be subject to avoidance under Section 548 of the
Bankruptcy Code or any applicable state law relating to fraudulent conveyances
or fraudulent transfers, taking into consideration such Guarantor’s or such
Borrower’s (i) rights of contribution, reimbursement and indemnity from the
Borrowers and the other Guarantors with respect to amounts paid by such
Guarantor or such Borrower in respect of the Obligations (including pursuant to
Section 9.4) (calculated so as to reasonably maximize the total amount of
obligations able to be incurred hereunder), and (ii) rights of subrogation to
the rights of the Secured

 

123



--------------------------------------------------------------------------------

Parties, then the Guarantor Obligations of such Guarantor or such Borrower shall
be the largest amount, if any, that would not leave such Guarantor or such
Borrower, after the incurrence of such obligations, insolvent or with
unreasonably small capital within the meaning of Section 548 of the Bankruptcy
Code or any applicable state law relating to fraudulent conveyances or
fraudulent transfers, or otherwise make such obligations subject to such
avoidance.

Any Person asserting that the Guarantor Obligations of such Guarantor or such
Borrower are subject to Section 9.3(a) or are avoidable as referenced in
Section 9.3(b) shall have the burden (including the burden of production and of
persuasion) of proving (a) the extent to which such Guarantor Obligations, by
operation of Section 9.3(a), are less than the Obligations of the Borrowers owed
to the Secured Parties or (b) that, without giving effect to Section 9.3(b),
such Guarantor’s or such Borrower’s Guarantor Obligations hereunder would be
avoidable and the extent to which such Guarantor Obligations, by operation of
Section 9.3(b), are less than such Obligations of the Borrowers, as the case may
be.

Section 9.4 Contribution Rights, Etc. In order to provide for just and equitable
contribution, indemnity and reimbursement among the Guarantors and any other
Obligors, including the Borrowers, in connection with the execution of this
Guaranty, the Obligors have agreed among themselves that if any Obligor
satisfies some or all of the Obligations (a “Funding Obligor”), the Funding
Obligor shall be entitled to contribution, indemnity or reimbursement, as
applicable, from the other Obligors that have positive Maximum Available Net
Assets (as defined below) for all payments made by the Funding Obligor in
satisfying the Obligations, so that each Obligor that remains obligated under
this Guaranty or any other guaranty or otherwise for the Obligations at the time
that a Funding Obligor makes such payment, without regard to the making of such
payment (a “Remaining Obligor”), and that has a positive Maximum Available Net
Assets, shall bear a portion of such payment equal to the percentage that such
Remaining Obligor’s Maximum Available Net Assets bears to the aggregate Maximum
Available Net Assets of all Obligors that have positive Maximum Available Net
Assets, provided that no Remaining Obligor’s obligation to make such
contribution, indemnity or reimbursement payments hereunder shall exceed an
amount equal to the Maximum Available Net Assets of such Remaining Obligor.

As used herein, “Available Net Assets” means, with respect to any Obligor, the
amount, as of the respective date of calculation, by which the sum of a Person’s
assets (including subrogation, indemnity, contribution, reimbursement and
similar rights that the Obligor may have, but excluding any such rights in
respect of the Guarantor Obligations), determined on the basis of a “fair
valuation” or their “fair saleable value” (whichever is the applicable test
under Section 548 and other relevant provisions of the Bankruptcy Code and the
relevant state fraudulent conveyance or transfer laws), is greater than the
amount that will be required to pay all of such Person’s debts, in each case
matured or unmatured, contingent or otherwise, as of the date of calculation,
but excluding liabilities arising under this Guaranty or, in the case of each
Borrower, the liabilities arising from the joint and several liability of such
Borrower with respect to Loans or other extensions of credit made under this
Agreement to each other Borrower and excluding, to the maximum extent permitted
by Applicable Law with the objective of avoiding rendering such Person
insolvent, liabilities subordinated to the Obligations arising out of loans or
advances made to such Person by any other Person, and

 

124



--------------------------------------------------------------------------------

“Maximum Available Net Assets” means, with respect to any Obligor, the greatest
of the Available Net Assets of such Obligor calculated as of the following
dates: (A) the date on which such Person becomes an Obligor, and (B) each date
on which such Obligor expressly reaffirms this Guaranty.

Each Guarantor and Borrower shall be deemed to expressly reaffirm the guaranty
provided for in this Article IX upon each borrowing of a Loan and automatically,
without further action, upon each delivery by the Administrative Borrower of
financial statements required pursuant to Section 5.1(a). The meaning of the
terms “fair valuation” and “fair saleable value” and the calculation of assets
and liabilities shall be determined and made in accordance with the relevant
provisions of the Bankruptcy Code and applicable state fraudulent conveyance or
transfer laws.

ARTICLE X

MISCELLANEOUS

Section 10.1 No Waiver; Cumulative Remedies. No failure or delay on the part of
the Agent, any Lender or any other Secured Party in exercising any right, power
or remedy under the Loan Documents shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy under the Loan Documents. The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law.

Section 10.2 Amendments, Requested Waivers, Etc. No amendment, modification,
termination or waiver of any provision of any Loan Document or consent to any
departure by any Obligor therefrom shall be effective unless the same shall be
in writing and signed by the Administrative Agent and the Required Lenders;
provided that no amendment, modification, termination, waiver or consent shall
do any of the following unless the same shall be in writing and signed by the
Administrative Agent and each Lender directly affected thereby:

(a) increase the Commitments;

(b) reduce the amount of any principal of or interest, premium or fees due on or
in respect of the Loans other fees payable to the Lenders;

(c) postpone any date fixed for any scheduled payment of principal of or
interest, premium or fees due on or in respect any outstanding Loan or other
fees payable to the Lenders hereunder (for the avoidance of doubt, mandatory
prepayments pursuant to Section 2.9(a) may be postponed, delayed, waived or
modified with the consent of the Required Lenders);

(d) release any material Guaranty or the pledge of any Equity Interest in any
Subsidiary under any Loan Document, other than a release of such Guaranty or
pledge of such Equity Interest to permit divestiture of the relevant Subsidiary
permitted by this Agreement or specifically approved by the Required Lenders;

(e) any change in the superpriority status of the Obligors’ obligations;

 

125



--------------------------------------------------------------------------------

(f) other than as permitted by Section 8.18(a)(i), release Agent’s Lien in all
or substantially all of the Collateral;

(g) change the definition of “Required Lenders”; or

(h) amend this Section 10.2 or any other provision of this Agreement requiring
the consent or other action of the Required Lenders or all Lenders.

Any waiver or consent given hereunder shall be effective only in the specific
instance and for the specific purpose for which given. No notice to or demand on
any Borrower in any case shall entitle any Borrower to any other or further
notice or demand in similar or other circumstances.

If, in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender directly affected thereby,” the consent of the Required
Lenders is obtained, but the consent of other necessary Lenders is not obtained
(any such Lender whose consent is necessary but not obtained being referred to
herein as a “Non-Consenting Lender”), then the Administrative Agent may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is satisfactory to the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an assignment and assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of Section 8.12, unless waived by the Administrative Agent and the
Administrative Borrower and (ii) the Administrative Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrowers hereunder to and including the date of termination, and
(2) an amount, if any, equal to the payment (in excess of the face value of the
principal amount) which would have been due to such Lender on the day of such
replacement had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.

Section 10.3 Notices and Distributions.

(a) Except as otherwise expressly provided herein, all notices, requests,
demands and other communications provided for under the Loan Documents shall be
in writing and delivered to the applicable parties at their respective addresses
set forth on Schedule 10.3, or, as to each party, at such other address as shall
be designated by such party in a written notice to the other party complying as
to delivery with the terms of this Section 10.3. All such notices, requests,
demands and other communications, shall be effective upon actual delivery if
hand delivered, or shall be effective when sent by nationally recognized
overnight mail courier or delivery service, or if sent by email or PDF, whet
sent, in each case addressed as aforesaid, except that notices or requests to
the Agent, any Lender, or any other Secured Party pursuant to any of the
provisions of Article II shall not be effective until received by the Agent,
such Lender, or such other Secured Party.

 

126



--------------------------------------------------------------------------------

(b) Each Obligor agrees that the Administrative Agent may (but shall not be
required to) make any materials delivered by such Obligor to the Administrative
Agent, as well as, but not limited to, any amendments, waivers, consents, and
other written information, documents, instruments and other materials relating
to any Group Member, or any other materials or matters relating to this
Agreement, the other Loan Documents, the ABL DIP Credit Documents, the Related
Transactions or any of the transactions contemplated hereby or thereby
(collectively, the “Communications”) available to the Secured Parties by posting
such notices on an electronic delivery system (which may be provided by the
Administrative Agent, an Affiliate, or any Person that is not an Affiliate of
the Administrative Agent), such as IntraLinks®, or a substantially similar
electronic system that requires passwords for access and takes other customary
measures with respect to confidentiality and security (the “Platform”) all of
which shall be at the cost and expense of the Obligors. Each Obligor
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
represents or warrants the accuracy, completeness, timeliness, sufficiency or
sequencing of the Communications posted on the Platform. The Administrative
Agent and its Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Administrative Agent or any of its Affiliates in connection with the
Platform.

(c) Each Secured Party party hereto agrees that notice to it (as provided in the
next sentence) (a “Notification”) specifying that any Communication has been
posted to the Platform shall for purposes of this Agreement constitute effective
delivery to such Secured Party, as applicable, of such information, documents or
other materials comprising such Communication. Each Secured Party party hereto
agrees (i) to notify, on or before the date such Secured Party becomes a party
to this Agreement, the Administrative Agent in writing of such Secured Party’s
e-mail address to which a Notification may be sent (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Secured Party) and (ii) that any Notification may be
sent to such e-mail address.

Section 10.4 Expenses.

(a) Agent Expenses. Any action taken by any Obligor under or with respect to any
Loan Document, even if required under any Loan Document or at the request of any
Secured Party, shall be at the expense of such Obligor, and no Secured Party
shall be required under any Loan Document to reimburse any Group Member therefor
except as expressly provided therein. The Borrowers will reimburse the Agent for
all Agent Expenses, such reimbursement to be made (a) on the Closing Date, in
the case of all Agent Expenses incurred on or prior to the Closing Date (unless
waived by the Agent), and (b) promptly following request for reimbursement, in
the case of other Agent Expenses. The obligations of the Obligors under this
Section 10.4 shall survive termination of this Agreement and the discharge of
the Obligations.

 

127



--------------------------------------------------------------------------------

(b) Lender Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses of the Lenders (x) associated with the preparation, negotiation,
execution and delivery of the term sheet relating to the Loan Documents and
associated with the preparation, negotiation, execution, delivery and
administration of the Loan Documents and any amendment or waiver with respect
thereto (including the reasonable fees, disbursements and other charges of
counsel) and (y) incurred by the Lenders in connection with the Chapter 11
Cases, including charges of counsel to the steering committee of holders of the
2011 Convertible, Subordinated Debentures incurred in connection with the
objection to the Bayside debtor-in-possession credit facility on January 30,
2013; and (ii) all out-of-pocket expenses of the Lenders (including the fees,
disbursements and other charges of counsel) in connection with the enforcement
of the Loan Documents.

Section 10.5 Costs and Expenses; Indemnification. In addition to the payment of
Agent Expenses pursuant to Section 10.4, each Borrower agrees to indemnify,
defend and hold harmless the Agent, each Lender, each other Secured Party and
each of their respective participants, parent corporations, subsidiary
corporations, affiliated corporations, successor corporations, and all present
and future officers, directors, employees, attorneys and agents (the
“Indemnitees”), from and against (i) any Environmental Liability, or any other
Liability to which any Indemnitee may be subjected as a result of any past,
present or future existence, use, handling, storage, transportation or disposal
of any Hazardous Substance by any Group Member or with respect to any property
owned, leased or controlled by any Group Member, (ii) any and all transfer
taxes, documentary taxes, recording taxes, assessments or charges made by any
Governmental Authority (excluding income or gross receipts taxes) by reason of
the execution and delivery of this Agreement and the other Loan Documents, the
recording or filing of any Mortgage or other Loan Document, the Agent’s Lien in
any Collateral, or the making of any Loans, and (iii) any and all Liabilities of
any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel) in connection with any investigative,
administrative or judicial proceedings, whether or not such Indemnitee shall be
designated a party thereto, or with any other matter, in each case which may be
imposed on, incurred by or asserted against such Indemnitee, in any manner
relating to or arising out of or in connection with, (w) the Commitments, the
making or maintaining of any Loans, the entering into of this Agreement or any
other Loan Documents, any Obligation (or the repayment thereof), the Agent’s
Lien in any Collateral, or the use or intended use of the proceeds of the Loans,
or any securities filing of, or with respect to, any Group Member, (x) any
commitment letter, proposal letter or term sheet with any Person or any
contractual obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of any Group Member or any
Affiliate of any of them in connection with any of the foregoing and any
contractual obligation entered into in connection with any Platform, (y) any
actual or prospective investigation, litigation or other proceeding, whether or
not brought by any such Indemnitee or any of its Related Persons, any holders of
its securities or its creditors (and including attorneys’ fees in any case),
whether or not any such Indemnitee, Related Person, holder or creditor is a
party thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law,

 

128



--------------------------------------------------------------------------------

equity, contract, tort or otherwise, or (z) any other act, event or transaction
related, contemplated in or attendant to any of the foregoing. If any
investigative, judicial or administrative proceeding arising from any of the
foregoing is brought against any Indemnitee, upon request of such Indemnitee,
the Administrative Borrower, or counsel designated by the Administrative
Borrower and satisfactory to the Indemnitee, will resist and defend such action,
suit or proceeding to the extent and in the manner directed by the Indemnitee,
at the Borrowers’ sole cost and expense. Each Indemnitee will use its
commercially reasonable efforts to cooperate in the defense of any such action,
suit or proceeding. If the foregoing undertaking to indemnify, defend and hold
harmless may be held to be unenforceable because it violates any law or public
policy, the Borrowers shall nevertheless make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities contemplated
hereby which is permissible under Applicable Law. Each of the Group Members
hereby releases, acquits, and forever discharges the Agent, each of the Lenders,
and each other Secured Party, and each of and every past and present affiliates,
officers, directors, agents, servants, employees, representatives and attorneys
of the Agent, the Lenders and the other Secured Parties, from any and all
claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys’ fees) of any kind,
character, or nature whatsoever, known or unknown, fixed or contingent, which
any Group Member may have or claim to have now or which may hereafter arise out
of or connected with any act of commission or omission of the Indemnitees
(except, as to each Indemnitee, to the extent arising solely out of the gross
negligence, fraud or willful misconduct of such Indemnitee as finally determined
by a non-appealable judgment of a court of competent jurisdiction) including,
without limitation, any claims, liabilities or obligations arising with respect
to the this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby. The provisions of this Section 10.5 shall be
binding upon each of the Group Members and shall inure to the benefit of the
Agent, the Lenders and the other Secured Parties and each of the past and
present affiliates, officers, directors, agents, servants, employees,
representatives and attorneys of the Agent, the Lenders and the other Secured
Parties. The obligations of the Obligors under this Section 10.5 shall survive
termination of this Agreement and the discharge of the Obligations.

Section 10.6 Execution in Counterparts. This Agreement and other Loan Documents
may be executed in any number of counterparts, each of which when so executed
and delivered (including by PDF or facsimile transmission, which shall be as
effective as delivery of a manually executed counterpart hereof) shall be deemed
to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.

Section 10.7 Governing Law; Jurisdiction; Waiver of Jury Trial; Waiver of
Special, Direct, or Consequential Damages.

(a) Governing Law. The Loan Documents shall be governed by, and construed in
accordance with, the laws of the State of New York, except to the extent the law
of any other jurisdiction applies as to the perfection or enforcement of the any
security interest in any Collateral (to the extent collateral security is
granted with respect to the Obligations) and except to the extent expressly
provided to the contrary in any Loan Document.

 

129



--------------------------------------------------------------------------------

(b) Jurisdiction. The Obligors, the Agent and the Lenders hereby irrevocably
submit to the exclusive jurisdiction and venue of the Bankruptcy Court and any
state or federal court of the United States sitting in the State of New York,
and any appellate court thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents, and the Obligors,
the Agent and the Lenders hereby irrevocably agree that all claims in respect of
such action or proceeding may be heard and determined in such state or federal
court. The Obligors, the Agent and the Lenders hereby irrevocably waive, to the
fullest extent they may effectively do so, the defense of an inconvenient forum
to the maintenance of such action or proceeding. Each Obligor agrees that a
final judgment in any such action or proceeding may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Section 10.7(b) shall affect the right of the Agent or any
Lender to serve legal process in any other manner permitted by law or affect the
right of the Agent or any Lender to bring any action or proceeding against any
Group Member or the property of any Group Member (including the Collateral) in
the courts of other jurisdictions.

(c) WAIVER OF JURY TRIAL. THE OBLIGORS, THE LENDERS AND THE AGENT HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR ANY INSTRUMENT
OR DOCUMENT DELIVERED THEREUNDER.

(d) Special, Indirect or Consequential Damages. In no event shall any Indemnitee
be liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings), unless resulting solely and directly from the gross negligence, fraud
or willful misconduct of such Indemnitee as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. Each Obligor hereby
waives, releases and agrees (and shall cause each other Group Member to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 10.8 Integration; Inconsistency. This Agreement, together with the Loan
Documents, comprise the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to such
subject matter, superseding all prior oral or written understandings. If any
provision of a Loan Document (other than the Intercreditor Agreement) is
inconsistent with or conflicts with a comparable or similar provision appearing
in this Agreement, the comparable or similar provision in this Agreement shall
govern.

Section 10.9 Agreement Effectiveness. This Agreement shall become effective upon
delivery of fully executed counterparts hereof to each of the parties hereto.

Section 10.10 Advice from Independent Counsel. The parties hereto understand
that this Agreement is a legally binding agreement that may affect such party’s
rights. Each party hereto represents to the other that it has received legal
advice from counsel of its choice regarding the meaning and legal significance
of this Agreement and that it is satisfied with its legal counsel and the advice
received from it.

 

130



--------------------------------------------------------------------------------

Section 10.11 Binding Effect; No Assignment by Borrower; Third Party
Beneficiary. This Agreement shall be binding upon and inure to the benefit of
the Obligors, the Lenders, the Agent and their respective successors and
assigns; provided, however, no Obligor may assign any or all of its rights or
obligations hereunder or any of its interest herein without the prior written
consent of the Administrative Agent and all Lenders.

Section 10.12 Confidentiality. The Agent and each Lender shall hold all
non-public information regarding the Group Members and their businesses obtained
by the Agent or such Lender pursuant to the requirements hereof in accordance
with the Agent’s or such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by each Group Member
that, in any event, the Agent and each Lender may make (i) on a confidential
basis, disclosures of such information to Affiliates of such Lender or the Agent
and to their respective agents and advisors (and to other Persons authorized by
a Lender or the Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.12), (ii) disclosures of such information reasonably required by any
bona fide or potential assignee, transferee or participant in connection with
the contemplated assignment, transfer or participation of or in any Loans or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to any Group Member and
its obligations (provided, such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 10.12 or other provisions at least as restrictive as
this Section 10.12), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Group Members received by it from the Agent or any Lender,
(iv) disclosures in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents, and (v) disclosures required or requested by any
Governmental Authority or representative thereof or pursuant to legal or
judicial process; provided, unless specifically prohibited by Applicable Law or
court order, each Lender and the Agent shall make reasonable efforts to notify
the Administrative Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
lender by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information. In addition,
notwithstanding the above, U.S. Bank (or any successor thereto as Agent) and its
Affiliates (but, subject to the foregoing, not any other Lenders or their
Affiliates) may disclose the existence of the Loan Documents and the information
about the Loan Documents to any Person.

(a) Each Group Member shall, and shall cause its Affiliates to, (i) [reserved]
and (ii) take all reasonable actions necessary to prevent Schedule 1.1.1 to this
Agreement from becoming publicly available, including, without limitation,
filing such Schedule 1.1.1 under seal; provided that notwithstanding the
foregoing, any Group Member may make disclosures of such information (x) to its
accountants, legal counsel and other advisors

 

131



--------------------------------------------------------------------------------

provided that such Persons are informed of the confidentiality of such
information and agree to keep such information confidential at least to the same
extent as is required hereby, or (y) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal or
judicial process or as required by Applicable Law (subject to the obligation in
clause (ii) above to file Schedule 1.1.1 under seal); provided that, unless
specifically prohibited by Applicable Law, each Group Member shall make
reasonable efforts to notify the Administrative Agent of any request by any
Governmental Authority or representative thereof for disclosure of any such
confidential information, and shall in any event, unless specifically prohibited
by Applicable Law, notify the Administrative Agent of each public disclosure of
any such information by a Group Member or any Affiliate thereof, together with
the proposed text of such public disclosure, prior to disclosure of such
information, and provide the Administrative Agent (at the direction of the
Required Lenders) an opportunity to comment thereon, and will not in any such
disclosure disclose more information than is mandatorily required to be
disclosed under Applicable Law.

Section 10.13 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

Section 10.14 Senior Debt. The Obligations are intended to be senior Debt, and
not subordinated to any other senior Debt, or made pari passu with Debt that is
subordinated to any other Debt, of any Obligor. The Obligations are deemed to be
expressly designated and named as “Designated Senior Debt,” “Designated Senior
Indebtedness,” “Senior Indebtedness” or similar terms for purposes of any
present or future loan agreement, indenture, note issuance or purchase agreement
or other document under which such a designation is applicable or available for
senior Debt of any Obligor (including without limitation the 2011 Convertible
Subordinated Debenture Indenture).

Section 10.15 Release of Carson-Dellosa Equity. Upon the consummation of a
Carson-Dellosa Drag-Along Sale, the Collateral Agent shall release the Liens,
securing the Obligations, on the Equity Interests in Carson-Dellosa Publishing,
LLC that are Disposed of in such transaction, provided that (and only if)
(x) all of the conditions set forth in Section 8.18(a)(ii) (including the
requisite certification by the Administrative Borrower) have been satisfied with
respect to such release, (y) the Liens on all of such Equity Interests securing
the ABL DIP Credit Obligations are concurrently being released, and (z) 100% of
the Net Cash Proceeds of such Carson-Dellosa Drag-Along Sale are immediately
applied to prepay the Obligations in accordance with Section 2.9(a)(i).

Section 10.16 USA Patriot Act. Each Lender hereby notifies the Administrative
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender to identify such Borrower in
accordance with the USA Patriot Act.

 

132



--------------------------------------------------------------------------------

Section 10.17 Administrative Borrower as Agent for Borrower. Each Borrower
hereby irrevocably appoints Administrative Borrower as the borrowing agent and
attorney-in-fact for all Borrowers. Each Borrower hereby irrevocably appoints
and authorizes Administrative Borrower (i) to provide Agent with all notices
with respect to Loans obtained for the benefit of any Borrower and all other
notices and instructions under this Agreement and (ii) to take such action as
Administrative Borrower deems appropriate on its behalf to obtain Loans and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. Each Borrower hereby jointly and severally agrees to
indemnify each Indemnitee and hold each Indemnitee harmless against any and all
liability, expense, loss or claim of damage or injury, made against the
Indemnitees by any Obligor or by any third party whosoever, arising from or
incurred by reason of (a) the handling of the Collateral as herein provided,
(b) the Indemnitees’ relying on any instructions of Administrative Borrower, or
(c) any other action taken by the Indemnitees hereunder or under the other Loan
Documents, except that Borrowers will have no liability to the relevant
Indemnitee under this Section 10.17 with respect to any liability that has been
finally determined by a court of competent jurisdiction to have resulted solely
from the gross negligence, fraud or willful misconduct of such Indemnitee.

Section 10.18 Intercreditor Agreement. Agent and each Lender hereunder, by its
acceptance of the benefits provided hereunder, (a) consents to the subordination
of liens provided for in the Intercreditor Agreement, (b) agrees that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, and (c) authorizes and instructs the Agent to enter
into the Intercreditor Agreement as Agent on behalf of each Lender. Agent and
each Lender hereby agrees that the terms, conditions and provisions contained in
this Agreement are subject to the Intercreditor Agreement and, in the event of a
conflict between the terms of the Intercreditor Agreement and this Agreement or
any of the Loan Documents, the terms of the Intercreditor Agreement shall govern
and control.

Section 10.19 Conflict. In the event of a conflict between this Agreement and
the Final Order, the Final Order shall govern.

[Signature Pages Follow]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

 

SCHOOL SPECIALTY, INC.,

By:   /s/ Michael P. Lavelle Name:   Michael P. Lavelle Title:   President and
Chief Executive Officer

CLASSROOMDIRECT.COM, LLC,

By:   /s/ Michael P. Lavelle Name:   Michael P. Lavelle Title:   President

DELTA EDUCATION, LLC,

By:   /s/ Michael P. Lavelle Name:   Michael P. Lavelle Title:   Executive Vice
President

SPORTIME, LLC,

By:   /s/ Michael P. Lavelle Name:   Michael P. Lavelle Title:   President

CHILDCRAFT EDUCATION CORP.,

By:   /s/ Michael P. Lavelle Name:   Michael P. Lavelle Title:   President

BIRD-IN-HAND WOODWORKS, INC.,

By:   /s/ Michael P. Lavelle Name:   Michael P. Lavelle Title:   President

[Signature Page to DIP Agreement]



--------------------------------------------------------------------------------

CALIFONE INTERNATIONAL, INC., By:   /s/ Michael P. Lavelle Name:   Michael P.
Lavelle Title:   Executive Vice President

PREMIER AGENDAS, INC.,

By:   /s/ Michael P. Lavelle Name:   Michael P. Lavelle Title:   Executive Vice
President

GUARANTORS:

 

SELECT AGENDAS, INC.,

By:   /s/ Michael P. Lavelle Name:   Michael P. Lavelle Title:   President

FREY SCIENTIFIC, INC.,

By:   /s/ Michael P. Lavelle Name:   Michael P. Lavelle Title:   Executive Vice
President

SAX ARTS & CRAFTS, INC.,

By:   /s/ Michael P. Lavelle Name:   Michael P. Lavelle Title:   President

 

[Signature Page to DIP Agreement]



--------------------------------------------------------------------------------

INTRODUCTION

These Schedules (the “Schedules”) are provided pursuant to the Senior Secured
Super Priority Debtor-in-Possession Credit Agreement, dated as of February 27,
2013 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), entered into by and among School Specialty, Inc.,
a Wisconsin corporation (the “Administrative Borrower”), each of
ClassroomDirect.com, LLC, a Delaware limited liability company, Delta Education,
LLC, a Delaware limited liability company, Sportime, LLC, a Delaware limited
liability company, Childcraft Education Corp., a New York corporation,
Bird-in-Hand Woodworks, Inc. a New Jersey corporation, Califone International,
Inc., a Delaware corporation, and Premier Agendas, Inc., a Washington
corporation (collectively, the “Subsidiary Borrowers” and, together with the
Administrative Borrower, the “Borrowers”), Select Agendas, Corp., a Nova Scotia
unlimited liability company, Frey Scientific, Inc., and Sax Arts & Crafts, Inc.,
each a Delaware corporation, each as a Guarantor, each Subsidiary of the
Administrative Borrower (other than the Subsidiary Borrowers) that becomes a
Guarantor thereunder and party thereto from time to time in accordance with
Section 5.11 thereof (collectively, the “Guarantors”), each of the lenders
appearing on the signature pages thereof, together with such other lenders as
may from time to time become a party thereto pursuant to the terms and
conditions of Article VIII thereof (collectively, the “Lenders”), and U.S. Bank
National Association, a national banking association, in its separate capacity
as administrative agent for itself and all other Lenders (in such capacity,
together with its successors and assigns, the “Administrative Agent”). Unless
the context otherwise requires, capitalized terms used but not defined herein
shall have the same meanings given to such terms in the Credit Agreement.

The Schedules are qualified in their entirety by reference to the specific
provisions of the Credit Agreement and nothing in the Schedules is intended to
broaden the scope of any representation, warranty, covenant or agreement
contained in the Credit Agreement or to create any additional representation,
warranty, covenant or agreement on the part of the Group Members. The section,
subsection, paragraph or clause references set forth in the Schedules correspond
to the applicable section, subsection, paragraph or clause set forth in the
Credit Agreement.

The Schedules include certain items and information solely for informational
purposes for the convenience of Lenders and the disclosure by the Group Members
of any matter in the Schedules shall not be deemed to constitute an
acknowledgment by the Group Members that the matter is required to be disclosed
by the terms of the Credit Agreement or that the matter is material. If any
Schedule discloses an item of information, the matter shall be deemed to have
been disclosed in all other Schedules, notwithstanding the omission of an
appropriate cross-reference to such other Schedules. Nothing in the Credit
Agreement or herein constitutes an admission to any third party of any liability
or obligation of the Group Members to any third party. No disclosure in the
Schedules relating to any possible breach or violation of any agreement or law
shall be construed as an admission or indication that any such breach or
violation exists or has actually occurred.

Any summary or description of any law, contract, plan, document or other
disclosure item contained in the Schedules, including any term or provision of
the Credit Agreement, is for convenience only and does not purport to be a
complete statement of the material terms of such law, contract, plan, document
or other disclosure item, and any such summary or description is



--------------------------------------------------------------------------------

qualified in its entirety by the actual language, terms and provisions of such
law, contract, plan, document or other disclosure item. All references herein to
any agreement, document, instrument or report shall be deemed to be a reference
to such agreement, document, instrument or report, including all attachments,
supplements, statements of work and amendments thereto, in its entirety. Any
attachments hereto and the contents of each agreement, document, instrument and
report referred to in the Schedules shall be deemed incorporated by reference
into the Schedules in their entirety.

Headings have been inserted on the sections of the Schedules for convenience of
reference and for informational purposes only and shall to no extent have the
effect of amending or changing the express description of the Sections as set
forth in the Credit Agreement. All information and disclosures contained herein
are made as of the date of the Credit Agreement.

The Group Members’ representations and warranties contained in Article IV of the
Credit Agreement are the product of negotiations among the parties thereto and
are solely for the benefit of the Lenders. Consequently, the Group Members’
representations and warranties in Article IV of the Credit Agreement may not be
relied upon by persons other than the parties thereto as characterizations of
actual facts or circumstances as of the date of the Credit Agreement or as of
any other date. Except as otherwise expressly provided therein, the Credit
Agreement may only be enforced by the parties thereto.



--------------------------------------------------------------------------------

Schedule 1.1.1 – Commitments

 

Fund Name

   Total Commitment Amount  

Blue Cross of California

   $ 1,762,000.00   

Catholic Mutual Relief Society of America

     127,000.00   

Catholic Mutual Relief Society Retirement Plan and Trust

     123,000.00   

Catholic Relief Insurance Company of America

     167,000.00   

Century National Insurance Company

     1,317,000.00   

Deseret Healthcare Employee Benefits Trust

     48,000.00   

Deseret Mutual Retiree Medical & Life Plan Trust

     52,000.00   

Deseret Mutual Employee Pension Trust

     675,000.00   

Dow Retirement Group Trust

     548,000.00   

Lockheed Martin Corporation Master Retirement Trust

     12,415,000.00   

National Railroad Retirement Investment Trust

     2,107,000.00   

Protective Insurance Company

     36,000.00   

CenturyLink, Inc. Defined Benefit Master Trust (High Yield)

     1,519,000.00   

CenturyLink, Inc. Defined Benefit Master Trust

     2,016,000.00   

Sagicor Life Insurance Company

     218,000.00   

StarVest Convertible Securities Fund, Ltd.

     60,000.00   

Teachers’ Retirement System of the City of New York

     1,040,000.00   

Virginia Retirement System

     6,962,000.00   

Virginia Retirement System (High Yield)

     6,170,000.00   

Wellmark Inc.

     766,000.00   

Wellmark of South Dakota Inc.

     230,000.00   

Zazove Aggressive Growth Fund, L.P.

     5,308,000.00   

Zazbond Master LLC

     1,083,000.00   

Zazove Convertible Securities Fund, Inc.

     1,616,000.00   

Zazove High Yield Convertible Securities Fund, L.P.

     1,004,000.00   

Edgewood Commercial Village, LLC

     532,000.00   

Glenbrook Partners LP

     2,222,000.00   

Stuart Sagan Family Trust

     206,000.00   

The Zissis Family Trust

     532,000.00   

Wolverine Flagship Fund Trading Limited

     13,514,031.75   

J. Goldman Master Fund, L.P.

     13,464,825.40   

Steel Excel Inc.

     21,727,095.94   

Davis Appreciation and Income Fund

     10,726,984.13   

Shelby Cullom Davis Charitable Fund, Inc.

     337,555.56   

Scoggin International Fund, Ltd.

     3,882,208.43   

Scoggin Capital Management II LLC.

     3,882,208.43   

Scoggin Worldwide Fund, Ltd.

     1,941,104.22   

AG Oncon, LLC

     5,576,719.58   

AG Ofcon, LTD

     2,788,359.79   

Hudson Bay Distressed Master Fund LLC.

     12,161,390.14   

DG Value Partners II Master Fund, L.P.

     1,595,104.86   

DG Value Partners, L.P.

     1,221,382.65   

Special Situations LLC

     1,751,692.38   

Special Situations X LLC

     1,695,320.87   



--------------------------------------------------------------------------------

Fund Name    Total Commitment
Amount  

Q Opportunity Fund, Ltd.

     2,952,380.95   

Bulwark Bay Investment Group

     3,936,507.94   

Anson Catalyst Master Fund LP

     984,126.98   

TOTAL:

   $ 155,000,000.00   



--------------------------------------------------------------------------------

Schedule 4.1 – Permits

Domestic and Foreign Entity Filings Jurisdictions:

School Specialty, Inc.

 

Alabama

 

Montana

Arizona

 

Nebraska

Arkansas

 

Nevada

California

 

New Hampshire

Connecticut

 

New Mexico

District of Columbia

 

New Jersey

Florida

 

New York

Georgia

 

North Dakota

Hawaii

 

Ohio

Idaho

 

Oklahoma

Illinois

 

Oregon

Indiana

 

Pennsylvania

Iowa

 

South Carolina

Kansas

 

Tennessee

Kentucky

 

Texas

Louisiana

 

Virginia

Maryland

 

Washington

Massachusetts

 

West Virginia

Michigan

 

Wisconsin

Minnesota

 

Mississippi

 

Missouri

 



--------------------------------------------------------------------------------

Premier Agendas, Inc.

 

Alabama

  Massachusetts   Oklahoma

Alaska

  Michigan   Oregon

Arizona

  Minnesota   Pennsylvania

California

  Mississippi   Rhode Island

Colorado

  Missouri   South Carolina

Connecticut

  Montana   Tennessee

Hawaii

  Nebraska   Texas

Idaho

  Nevada   Utah

Illinois

  New Hampshire   Vermont

Indiana

  New Jersey   Virginia

Iowa

  New Mexico   Washington

Kentucky

  New York   West Virginia

Louisiana

  North Carolina   Wisconsin

Maine

  North Dakota   Wyoming

Maryland

  Ohio  

Delta Education, LLC

Delaware

Alabama

California

Illinois

Indiana

Louisiana

Massachusetts



--------------------------------------------------------------------------------

New Hampshire

New York

Texas

Sportime, LLC

Delaware

California

Colorado

Georgia

Mississippi

New York

Childcraft Education Corp.

Arizona

California

Connecticut

Florida

Massachusetts

New York

Pennsylvania

Tennessee

Wyoming

Sax Arts & Crafts, Inc.

Delaware

Filing Jurisdictions:

Frey Scientific, Inc.

Delaware



--------------------------------------------------------------------------------

ClassroomDirect.com, LLC

Delaware

Alabama

Indiana

Califone International, Inc.

Delaware

California

Bird-in-Hand Woodworks, Inc.

New Jersey

Pennsylvania

Select Agendas, Corp.

Nova Scotia

Contractor Licenses:

School Specialty, Inc.

Arizona

Arkansas

California

Idaho

Idaho

Iowa

Louisiana

Montana

New Jersey

New Mexico

North Dakota

Oregon

Washington



--------------------------------------------------------------------------------

Schedule 4.4 – Group Members (including subsidiaries and joint ventures)

Part A

 

Entity

   Tax ID      State of
Domicile      Authorized
Shares      Outstanding
Shares  

School Specialty, Inc.

     39-0971239         Wisconsin         151,000,000         19,178,949   

ClassroomDirect.com, LLC

     47-0892425         Delaware         N/A         1 member share   

Childcraft Education Corp.

     13-5619818         New York         3,000,000         1,000   

Bird-in-Hand Woodworks, Inc.

     22-2618811         New Jersey         2,500         5   

Frey Scientific, Inc.

     39-1953771         Delaware         3,000         100   

Sportime, LLC

     22-3476939         Delaware         N/A         100   

Sax Arts & Crafts, Inc.

     39-1956436         Delaware         100         100   

Premier Agendas, Inc.

     33-0481380         Washington         1,000,000         11,200   

Select Agendas, Corp

     HFX9927         Canada         100,000         1,000   

Califone International, Inc.

     56-2003579         Delaware         1,000         100   

Delta Education, LLC

     52-2328764         Delaware         N/A         100   

Premier School Agendas, Ltd.

     126517564         Canada         Unlimited         100   

Carson – Dellosa

           

Publishing, LLC

     27-0645872         Delaware         N/A         3,500 Units   

The outstanding shares or membership interests of all entities are 100% owned by
School Specialty, Inc., with the exception of (i) Bird-in-Hand Woodworks, Inc.,
which is 100% owned by Childcraft Education Corp. and (ii) Carson – Dellosa
Publishing, LLC in which School Specialty, Inc. owns 35% of the Equity Interests
in such party.



--------------------------------------------------------------------------------

Schedule 4.4 – Group Members

Part B

Long-Term Debt

3.75% Convertible Subordinated Notes due 2026, issued 2011

 

Stock Option Plans

   Shares Outstanding  

School Specialty, Inc. 1998 Stock Incentive Plan

     184,200   

School Specialty, Inc. 2002 Stock Incentive Plan

     929,870 * 

School Specialty, Inc. 2008 Equity Incentive Plan

     1,427,675 ^ 

Inducement Stock Option Grants

     330,000   

 

* 2002 Plan 778,725 Stock options; 151,145 Non-vested restricted stock units

^ 2008 Plan 1,264,675 Stock options; 163,000 Non-vested restricted stock units



--------------------------------------------------------------------------------

Schedule 4.4 – Group Members

Part C

Mergers:

AutoSkill International, Inc. (acquisition sub) liquidated into School Specialty
12/10/09.

Acquisitions:

11/30/2007 Sitton Spelling (Asset Acquisition directly by School Specialty,
Inc.)

08/19/2009 AutoSkill International, Inc. (Asset Acquisition by School Specialty,
Inc. acquisition sub)

03/23/2010 ThinkMath! Assignment and transfer of License Agreement and Inventory
purchase directly by School Specialty, Inc.

04/04/2011 Telex (Bosch) product line (Asset Acquisition directly by Califone
International, Inc.)



--------------------------------------------------------------------------------

Schedule 4.5 Agreed Restricted Payments

None



--------------------------------------------------------------------------------

Schedule 4.6 – Litigation

James Keller, James Hoff and Larry Ward vs. School Specialty, Inc. – This matter
deals with a claim from for sales representatives regarding the classification
of items and the marginal commission rates based upon that classification.
School Specialty, Inc. anticipates its likely exposure will not exceed $200,000.
This claim is not covered by insurance. As of the closing this case is currently
in the discovery stage with ongoing deposition.

Wilbert Scott Herman vs. School Specialty Inc., Case Number
37-2008-00092226-OU-PL-CTL, filed September 22, 2008 in the Superior Court of
California, County of San Diego. Mr. Herman was a school teacher in California
and was struck in the head by falling flagpole which was sold by the Parent but
not designed or manufactured by the Parent. This is an insured product liability
claim and the Parent’s deductible for products liability is $50,000.

William J. Baker v. Childcraft Education Corp., et al., Sup. Ct. of NY, Chemung
County, Case No. 2011-2089. William J. Baker, individually and on behalf of his
infant daughter Jenna Baker, sued Childcraft Education Corp (a wholly owned
subsidiary of School Specialty, Inc.) due to injuries allegedly suffered by
Ms. Baker while at C.J.’s Country Kids Childcare Center, LLC, with a product
allegedly sold by Childcraft. Mr. Baker also has named as defendants C.J.’s
Country Kids Childcare and Gerald and Carolyn Welliver, the owners and operators
of C.J.’s. Gallagher Bassett Services, through its Subsequent Detailed Status
Report dated January 23, 2013, has set the liability reserve on this claim for
School Specialty at $200,000.

School Specialty, Inc. (“SSI”) v. RR Donnelley & Sons Company (“RRD”), U.S.
Dist. Ct. E.D. Wis., Case No.1:12-CV-01034. SSI sued RRD for damages resulting
from a deficient printing job. RRD counterclaimed against SSI for fraud in the
inducement and breach of contract, claiming SSI concealed known problems with
the inks RRD used for the printing job, and SSI breached its contract with RRD
by cancelling purchase orders for additional work. RRD seeks damages in excess
of $500,000.

Redcay Industrial Development, III, LLC (“Redcay”) v. School Specialty, Inc.,
U.S. Dist. Ct. E.D. PA, Case No. 12-CV-7074. Redcay leased a warehouse in Mt.
Joy, Pennsylvania to SSI for 20 years, ending on January 1, 2025. Pursuant to
the terms of the lease, if SSI’s credit rating adversely changes during the term
of the lease, and that change impairs Redcay’s ability to obtain financing or
increases the costs of financing, SSI’s rent increases by the resulting costs
and expenses incurred by Redcay. Redcay claims that SSI’s credit rating went
down, and Redcay was unable to refinance the property at a substantially lower
interest rate. Redcay seeks a declaratory judgment that SSI owes more rent under
the lease or, in the alternative, Redcay seeks damages for breach of contract
for over $100,000 of additional rent annually.

Serenity McArthur v. Sportime, LLC, et al., Cal. Sup. Ct., Eldorado County, Case
No. PC20120634. Ms. McArthur, a minor, claims that while she was at the Boys and
Girls Club of Eldorado County Western Slope (the “Boys and Girls Club”), a
resistance band manufactured and sold by Sportime wrapped around her neck,
causing her to fall and injure herself. She also has named as defendants Black
Oak Mine Unified School District and the Boys and Girls Club. She seeks
compensatory and punitive damages against Sportime, based on theories of strict
products liability and failure to warn.

Innovatio IP Ventures, LLC – claims to own some 20 patents in the field of
wireless networking technology. Innovatio has notified School Specialty that
Innovatio believes School Specialty requires a license under Innovatio’s patents
in order to permit users and visitors at any School



--------------------------------------------------------------------------------

Specialty location to use wireless technology to exchange information, including
access to the Internet. To date, the company is still gathering information to
respond substantively, and has discussed the matter with Innovatio’s counsel to
a limited extent. Regarding the Innovatio IP Ventures, LLC claim, which is not
at the litigation stage, we estimate the exposure to be less than $250,000. We
believe that we have a significant chance of prevailing in the event that this
is litigated. These claims are not covered by insurance.

Landmark Technology, LLC – claims to own U.S. Patent Nos. 5,576,951, 6,289,319
and 7,010,508 relating to transaction processes and features used in many
electronic commerce systems including structures which exchange business data
among trading partners. Landmark has notified School Specialty that Landmark
believes School Specialty requires a license under these patents. To date, the
company is still gathering information to respond substantively, and has
discussed the matter with Landmark’s counsel to a limited extent. Regarding the
Landmark Technology, LLC claim, which is not at the litigation stage, we
estimate the exposure to be less than $200,000. We believe that we have a
significant chance of prevailing in the event that this is litigated. These
claims are not covered by insurance.

JFJ Toys d/b/a D&L Company and D&L’s owner, Fred Ramirez – claims to own
trademark registrations for STOMP and STOMP ROCKET for use with toy air rockets.
D&L has claimed that School Specialty’s (Sportime’s) sale of the STOMP-N-LAUNCH
BALL LAUNCHER is a trademark infringement. Sportime has removed the product from
its web sites and catalogs, and has changed the name of its product to
STEP-N-LAUNCH BALL LAUNCHER, but there is still some older product in the
pipelines. The company expects the matter to be resolved soon without payment of
money to D&L.

S&S Worldwide, Inc. – claims to own a trademark registration for GATOR SKIN for
use in connection with certain children’s play ball products. S&S has claimed
that School Specialty’s use, in connection with its TechnoSkin ball products, of
“Compare our quality and our prices with Gatorskin and all other ‘cheap’ balls.
We know ours is the best value and higher quality.” is pejorative and
deceptively false. The referenced phrase appears in School Specialty’s catalogs
only, and not on its web site. School Specialty plans to remove the referenced
phrase from future catalogs. The company expects the matter to be resolved soon
without payment of money to S&S.

The Hubbard Company – claims to own a trademark registration for WARD and
design, for use in connection with lesson plans, class records and assignment
and attendance notebooks, and is a former supplier of these products to School
Specialty. Hubbard claims that some of School Specialty’s web sites, including
Hammond & Stephens, Learning Outlet, Classroom Direct and School Specialty
Canada, are using images and item numbers of Hubbard products, but shipping
products from other companies, and claims that such activities are acts of
trademark infringement and unfair competition. School Specialty has changed the
images of the products shown in its Education Essentials catalog and on its web
site, and has changed the item numbers used, and has informed Hubbard of these
changes. The company expects the matter to be resolved soon without payment of
money to Hubbard.

Barry Traub – is a former employee of the Sportime unit. Mr. Traub has claimed
that, after Mr. Traub’s separation from Sportime, Sportime adopted some of his
product ideas, and has not complied with its termination agreement with him
regarding payment for those ideas. The matter is not yet at the litigation
stage, and the company believes the matter will be resolved with a payment, if
any, of less than $30,000.



--------------------------------------------------------------------------------

Carson-Dellosa Publishing, LLC (“CD”) a limited liability company of which
School Specialty, Inc. (“SSI”) owns a 35% equity interest has through their
counsel of Schell Bray PLLC noticed SSI in a letter dated January 3, 2012 that
CD alleges that SSI “may have breached and may be contemplating further breaches
of the noncompetition provisions set forth in Section 14.4. of the Operating
Agreement (the “Noncompetition Provisions”). We are not attempting to describe
comprehensively the depth and breadth of the Noncompetition Provisions in this
letter. We do, however, wish to express concern about certain activities of SSI
that may violate the Noncompetition Provisions.” No formal action has been taken
at this time and SSI disputes this allegation.

Christine Liberti v. School Specialty, Inc., et al., U.S. Dist. Ct. D. N.J.,
Case No. 3:11 CV 06353 AET TJB. Ms. Liberti has sued School Specialty, Inc. for
injuries she allegedly sustained when a hutch on her desk at work, allegedly
sold by School Specialty, fell on her. She also has named as defendants Aramark,
Office Furniture.com, Kathy Ireland Office by Martin, and Gilbert Martin
Woodworking Company, Inc. She seeks compensatory and punitive damages, as well
as attorney fees, based on a number of theories, including strict product
liability, failure to warn, and fraud.

Natalie Zartarian and Araksi Zartarian have notified School Specialty, Inc. of a
personal injury claim relating to a Spark Workshop training program. The
Zartarians currently are pursuing workers compensation remedies, and they have
not filed suit for any personal injury claims. While they had hired counsel and
made a claim against School Specialty, Inc., their attorneys recently withdrew
from the representation.

Brenda Hruska v. School Specialty, Inc., Wis. Dept. of Workforce Development,
Case No. CR201203055. Ms. Hruska has filed a claim with the Wisconsin Department
of Workforce Development, claiming discrimination based on a disability. After
School Specialty terminated Ms. Hruska for falsifying time cards, Ms. Hruska
claimed School Specialty failed to make reasonable accommodations for her
disability.

William LaRue v. School Specialty, Inc., Pennsylvania Human Relations
Commission, Case No. 846 2011 59586, and U.S. Equal Opportunity Commission, Case
No. T1119546. Mr. LaRue filed claims with both the Pennsylvania Human Relations
Commission and the U.S. EOC for racial discrimination, following his
termination. The state administrative proceeding has been closed, but Mr. LaRue
still has time to appeal.

The Center for Environmental Health, a private watchdog association, has
contacted School Specialty, Inc. pursuant to a potential claim of violation of
California Proposition 65. According to the association, School Specialty
produces and/or sells foam-cushioned pads for infants and children to lie on
that contain a flame retardant, TDCPP, a potentially carcinogenic chemical. The
association further alleges that the products contain no clear and reasonable
warning regarding same. These products are manufactured by respective third
parties, and merely resold by the School Specialty. If any resolution is
necessary, School Specialty will require the manufacturers to take the steps
required by the resolution.



--------------------------------------------------------------------------------

Schedule 4.8 – Taxes

 

1. The State of New York raised a potential issue regarding consolidated versus
separate returns in the State of New York. However, no official notice of
assessment has been received. Potential exposure is estimated at $500,000 plus
accrued interest. No reserve has yet been established.

 

2. The Florida Department of Revenue issued a Notice of Proposed Assessment
(received on January 28, 2013) related to a sales/use tax audit of School
Specialty, Inc. and Subsidiaries for the periods September 1, 2008 through
August 31, 2011. The proposed assessment is for approximately $320,000 which
includes additional tax, interest and penalties. The Company estimates the
actual exposure to be closer to $50,000. It appears certain supporting documents
were not reflected in the auditors proposed assessment. As such, this proposed
assessment will be disputed.

 

3. The IRS issued a Notice of Intent to Levy, dated January 21, 2013, relating
to unpaid taxes of School Specialty, Inc. for the tax period ending December 31,
2009. The alleged amount owed is $2,489.15. School Specialty is investigating
this claim.

 

4. Massachusetts Department of Revenue has examination dispute with School
Specialty, Inc. on its Massachusetts Corporate Excise Tax Returns for the
periods of FY 2002, 2003, and 2004. The anticipated exposure on this examination
is approximately $157,000 plus interest the full amount of which has been
properly reserved on the books of School Specialty, Inc.

 

5. The Louisiana Department of Revenue has completed a desk audit of School
Specialty’s tax returns for F’08 through F’12. The department is proposing tax
adjustments in F’11 and F’12 in the amounts of $5,552 and $2,985, respectively.
This proposal is related to adjustments in the franchise tax base for items such
as intercompany receivables and deferred taxes.



--------------------------------------------------------------------------------

Schedule 4.9 – Letters of Credit

 

LC#

   Bank    Beneficiary    02/13/2013  

03078027

   Bank of America    EOS Acquisition LLC    $ 18,472.33   

627484

   JPMorgan    Employers Insurance    $ 250,000.00   

IS0017464U

   Wells Fargo    Capitol Indemnity Corporation    $ 72,000.00   

5183

   Comerica    DEI CSEP Inc.    $ 700,000.00   

5184*

   Comerica    Travelers Casualty    $ 755,000.00   

IS0017461U*

   Wells Fargo    Travelers Casualty    $ 755,000.00   

IS0023050U

   Wells Fargo    Berkley Regional Ins Co    $ 2,000,000.00   

IS0017457U

   Wells Fargo    Sentry Insurance    $ 900,000.00            

 

 

           $ 5,450,472.33   

 

* The $755,000.00 letter of credit will be outstanding in duplicates for period
not to exceed 30 days. This newly issued letter of credit has been required by
Travelers Casualty.



--------------------------------------------------------------------------------

Schedule 4.10 – ERISA Plans

School Specialty, Inc. 401(k) Plan

School Specialty, Inc. Welfare Benefit Plan which is a form of cafeteria plan
which provides for health insurance, dental insurance, life insurance,
disability insurance, vision insurance, tuition reimbursement and other
miscellaneous benefits.



--------------------------------------------------------------------------------

Schedule 4.11 – Material Contracts

Part A

Premier School Agendas, Ltd. and School Specialty, Inc. have an oral
understanding causing journal entries to be made on the books of each whereby
the Autoskill related services provided by Premier School Agendas, Ltd. to
School Specialty, Inc. are reimbursed at cost plus a 10% markup.

Part B

1. FOSS agreement

Agreement between the Regents of the University of California and Encyclopedia
Britannica Educational Corporation dated September, 1995.

Amendment No. 1, dated April 17, 1996.

Amendment No. 2, dated May 2, 1997.

Amendment No. 3, dated February 7, 2000.

Amendment No. 4, dated 2001.

Amendment No. 5, dated May 14, 2003.

Amendment No. 6, dated March 6, 2007.

Amendment No. 7, dated January 1, 2008.

Agreement between the Regents of the University of California and Delta
Education Inc. dated October 31, 1997.

Amendment No. 1, dated July 31, 2001.

Amendment No. 2, dated May 14, 2003.

Amendment No. 3, dated September 1, 2004.

Amendment No. 4, dated January 1, 2009.

2. Franklin Covey agreement

License Agreement among Franklin Covey Co., a Utah corporation, Premier Agendas,
Inc., a Washington corporation, and Premier School Agendas Ltd. Agenda Scolaire
Premier Ltee, a corporation incorporated under the Canadian Business Corporation
Act dated November 13, 2001.

Part C None



--------------------------------------------------------------------------------

Schedule 4.12 Environmental Compliance

Consent Agreement and Final Order regarding Califone International Inc. and the
United States Environmental Protection Agency regarding listing of antimicrobial
agents in the production of headphones. Docket No. FIFRA-09-2010-0002 a copy of
which has been provided to the Administrative Agent.

Microbial growth at the School Specialty, Inc.’s property at 1156 Four Star
Drive, Mount Joy, PA, as more fully described in the Limited Microbial,
Legionella and IAQ Survey Closing Report, dated May 3, 2012, by Proac
Corporation.

Childcraft Education Corp. has been identified as a responsible party for the
costs of investigating and cleanup of contamination at the Berkley Products
Company site, Akron Borough and West Earl Township, Pennsylvania, as more fully
described in a December 17, 2012 letter from the Pennsylvania Department of
Environmental Protection. The total amount due under this matter was $1,078.55
which was paid by School Specialty, Inc. on February 1, 2013.

The Center for Environmental Health, a private watchdog association, has
contacted School Specialty, Inc. pursuant to a potential claim of violation of
California Proposition 65. According to the association, School Specialty
produces and/or sells foam-cushioned pads for infants and children to lie on
that contain a flame retardant, TDCPP, a potentially carcinogenic chemical. The
association further alleges that the products contain no clear and reasonable
warning regarding same. These products are manufactured by respective third
parties, and merely resold by the School Specialty. If any resolution is
necessary, School Specialty will require the manufacturers to take the steps
required by the resolution.



--------------------------------------------------------------------------------

Schedule 4.14(a) – Owned and Leased Real Estate

Part A

Owned Property

Salina, Kansas Distribution Center owned by School Specialty, Inc.

Address:         3525 S. Ninth Street

               Salina, KS 67401

Leased Property

101 Almgren Drive, Agawam, MA 01001

3825 S Willow Avenue, Fresno, CA 93722

W6316 Design Drive, Greenville, WI 54942

1156 Four Star Drive, Mount Joy, PA 17552

100 Paragon Parkway, Mansfield, OH 44903

625 Mount Auburn Street, Cambridge, MA

80 Northwest Boulevard, Nashua, NH 03063

3031 Industry Drive, Lancaster, PA 17603

1145 Arroyo Avenue, San Fernando, CA 91340

3175 Northwoods Parkway, Norcross, GA 30071

1845 North Airport Road, Fremont, NE 68026

2000 Kentucky Street, Bellingham, WA 98226

400 Sequoia Drive, Bellingham, WA 98226

438 Camino Del Rio South, San Diego, CA 92108

109 W. Commercial Street, East Rochester, NY 14445

2007 – 2019 Iowa Street, Bellingham, WA 98226

555 Legget Drive, Ottawa, Ontario K2K 2X3 (AutoSkill)

6800 Cote de Liesje Saint Lavrent, Quebec H4T 2A7 (Select)

20230 64th Avenue, Langley, British Columbia V2Y IN3 (Premier Select Agendas,
Ltd.)



--------------------------------------------------------------------------------

Part B

625 Mount Auburn Street, Cambridge, MA

Lease executed May 1, 2003 by and between Prospectus, LLC, and Delta Education,
LLC, a Delaware Limited Liability Company.

First lease extension by and between Prospectus, LLC, and Delta Education, LLC,
a Delaware Limited Liability Company.

Amendment to Lease executed as of the 12th day of September, 2007 by and between
KBS realty Advisors, LLC and Delta Education, LLC.

Second Amendment to Lease made and effective as of the 6th day of August, 2012
by and between 625 Mount Auburn Street, L.L.C. and Delta Education, LLC

80 Northwest Boulevard, Nashua, NH

Sublease is made and entered into as of the 9th day of August, 2001, by and
between Delta Education, Inc. (Sub-landlord) and Delta Education, LLC
(Subtenant).

Lease agreement dated as of June 4, 1998 between CRICNASH-NH Trust, a Delaware
business trust, and Delta Education Inc., a New Hampshire corporation.

1845 North Airport Road, Fremont, NE

Third Amendment to lease made and effective as of the 20th day of December, 2010
by and between Roger D. Pannier and Pamela S. Pannier and School Specialty,
Inc., a Wisconsin Corporation.

Second Amendment to Lease made and effective as of the 7th day of May, 2007 by
and between Roger D. Pannier and Pamela S. Pannier and School Specialty, Inc., a
Wisconsin corporation.

First Amendment to Lease effective as of the 1st day of May, 2007 to amend the
Lease to document that the rental rates under the First Extension Term are
effective July 1, 2007 even though the actual First Extension Term does not
begin until July 1, 2008.

Lease Agreement of Lease made and effective as of the 1st day of July, 2003 by
and between Roger D. Pannier and Pamela S. Pannier and School Specialty, Inc., a
Wisconsin corporation.

Lease Agreement made this 30th day of June, 1998 by and between Roger D. Pannier
and Pamela S. Pannier, husband and wife, and School Specialty, Inc., a Delaware
Corporation.

438 Camino Del Rio South, San Diego, CA 92108

Amendment to Lease dated October 28, 2002 between United Hansel Inc. and School
Specialty Inc. (SPARK).

Amendment to Lease dated October 28, 2002 between United Hansel, Inc., and
School Specialty, Inc., a Wisconsin corporation, DBA Sportime, LLC dated.



--------------------------------------------------------------------------------

Amendment to Lease dated October 28, 2002 between United Hansel, Inc., and
School Specialty, Inc., a Wisconsin corporation, DBA Sportime, LLC dated.

Amendment to Lease dated October 28, 2002 between United Hansel, Inc., and
School Specialty, Inc., a Wisconsin corporation, DBA Sportime, LLC dated.

Amendment to Lease dated October 28, 2002 between United Hansel, Inc., and
School Specialty, Inc., a Wisconsin corporation, DBA Sportime, LLC dated.

Amendment to Lease dated October 28, 2002 between United Hansel, Inc., and
School Specialty, Inc., a Wisconsin corporation, DBA Sportime, LLC dated.

Lease between United Hansel, Inc., a California corporation and School
Specialty, Inc., a Wisconsin corporation, DBA Sportime, LLC dated October 28,
2002.

3825 S. Willow Ave., Fresno CA 93722.

Amendment to Lease dated December 5, 2008 by and between School Specialty, Inc.
as Tenant and JBPops, LP as successor to One-Eight Investments, Inc. as
Landlord.

Lease Agreement entered into on July 20, 1999 by and between School Specialty,
Inc. as Tenant and One-Eight Investments, Inc. as Landlord.

101 Almgren Dr., Agawam, MA 01001

The property was sublet in its entirety by School Specialty, Inc. under a
Sublease entered into on December 31, 2004 by and between Vaupell Holdings, Inc.
as Sublessee and School Specialty, Inc. as Sublessor.

The interest of the Landlord was assigned to Four Cities Partners, Ltd. on
November 21, 2001.

Lease Agreement entered into on November 3, 2000 by and between School
Specialty, Inc., as Tenant and Agawam SSI, L.L.C. as Landlord.

100 Paragon Parkway, Mansfield, OH 44903

Amendments by Lustbader-Ruskin Investments, the Lessor and School Specialty,
Inc. the Lessee on June 6, 2008 and on October 31, 2008.

The Lessor’s sole member interest was assigned from Mesirow Realty
Sale-Leaseback, Inc. to Lustbader-Ruskin Investments on January 11, 2002.

Lease Agreement entered into on November 3, 2000 by and between School
Specialty, Inc. as Lessee and SSI Mansfield, L.L.C. as Lessor.



--------------------------------------------------------------------------------

3175 Northwoods Parkway, Norcross, GA 30071

Lease Agreement entered into November 2, 2009, by and between Northwoods
Investors, LLC, A Delaware Limited Liability Company as Landlord and School
Specialty, Inc., a Wisconsin corporation.

3031 Industry Drive, Lancaster, PA 17601

Revised summary sheet dated September 13, 2007. This revised summary sheet
cancels the previous summary sheet for the period of January 1, 2003 thru
December 31, 2007.

Revised summary sheet dated September 22, 2003. This revised summary sheet
cancels the previous summary sheet for the period of January 1, 1998 thru
December 31, 2002.

Lease Agreement entered into January 1, 2003, by and between Benjamin H. Herr a
& Elizabeth B. Herr, as Landlord and Childcraft Education Corp., as Tenant.

Revised summary sheet dated October 26, 2012. Revised summary sheet cancels and
replaces the previously effective summary sheet.

W6316 Design Drive, Greenville, WI 54942

Amendment entered into on February 12, 2007 by and between School Specialty,
Inc. as Tenant and Calumet Village Partners, LLP as Landlord.

Amendment entered into on May 15, 2001. This amendment assigned the Landlord’s
interest to Calumet Village Partners, LLP. This amendment was entered into by
and between School Specialty, Inc. as Tenant and Calumet Village Partners, LLP
as Landlord.

Lease Agreement entered into on December 2000 by and between School Specialty,
Inc., as Tenant and Stephen A. Winter and Teresa E. Winter as Landlord.

1156 Four Star Drive, Mount Joy, PA 17552

Amendment entered into on April 30, 2004 by and between Redcay Industrial
Development, III, LLC, a Pennsylvania Limited Liability Company, as Landlord and
School Specialty, Inc., a Wisconsin corporation as Tenant.

Lease entered into on April 9, 2004 by and between Redcay Industrial
Development, III, LLC, a Pennsylvania Limited Liability Company, as Landlord and
School Specialty, Inc., a Wisconsin corporation as Tenant.

1145 Arroyo Avenue, San Fernando, CA 91340

Amendment entered into April 5, 2012, by and between CPF SAN FERNANDO, LLC, a
Delaware Limited Liability Company as Landlord and School Specialty, Inc. a
Wisconsin corporation and Califone International, Inc., a Delaware corporation
collectively the Tenant.

Lease entered into June 25, 2005, by and between CPF SAN FERNANDO, LLC, a
Delaware Limited Liability Company as Landlord and School Specialty, Inc. a
Wisconsin corporation and Califone International, Inc., a Delaware corporation
collectively the Tenant.



--------------------------------------------------------------------------------

Second Amendment entered into July 31, 2012 by and between CPF SAN FERNANDO,
LLC, a Delaware Limited Liability Company as Landlord and School Specialty, Inc.
a Wisconsin corporation and Califone International, Inc., a Delaware corporation
collectively the Tenant.

400 Sequoia Drive, Bellingham, WA 98226

Amendment entered into November 1, 2008, by and between COMCAST of Washington
IV, Inc. as Sub-landlord and Premier Agendas, Inc. as Sub-tenant.

Amendment entered into June 11, 2007, by and between COMCAST of Washington IV,
Inc. f/k/a TCI CABLEVISION of Washington, Inc. as Sub-landlord and Premier
Agendas, Inc. as Sub-tenant.

Amendment entered into March 22, 2005, by and between COMCAST of Washington IV,
Inc. f/k/a TCI CABLEVISION of Washington, Inc. as Sub-landlord and Premier
Agendas, Inc. as Sub-tenant.

Sublease entered into June 4, 2002, by and between TCI CABLEVISION of
Washington, Inc. as Sub-landlord and Premier Agendas, Inc. as Sub-tenant.

2000 Kentucky Street, Bellingham, WA 98226

Lease Extension Agreement entered into January 19, 2011, by and between The
Harvey Partnership, a Washington partnership, as Lessor and Premier Agendas,
Inc. d/b/a Premier Graphics as Lessee.

Lease entered into April 2, 1996, by and between The Harvey Partnership, a
Washington partnership, as Lessor and Premier Agendas, Inc. d/b/a Premier
Graphics as Lessee.



--------------------------------------------------------------------------------

Schedule 4.14(b) – Lease Defaults

Part A

None

Part B

None



--------------------------------------------------------------------------------

Schedule 4.14(c) – Eligible Inventory Locations

3825 S Willow Avenue, Fresno, CA 93722

W6316 Design Drive, Greenville, WI 54942

1156 Four Star Drive, Mount Joy, PA 17552

100 Paragon Parkway, Mansfield, OH 44903

80 Northwest Boulevard, Nashua, NH 03063

3525 South Ninth Street, Salina, KS 67401

3031 Industry Drive, Lancaster, PA 17603

1145 Arroyo Ave, San Fernando, CA

1845 N. Airport, Fremont, NE 68026

2000 Kentucky St., Bellingham, WA 98226

2007 — 2019 Iowa Street, Bellingham, WA 98226

400 Sequoia Drive, Suite 200, Bellingham, WA 98226

625 Mount Auburn St., Cambridge, MA

438 Camino Del Rio South, San Diego, CA 92108

Inventory held by Processors and Agents

222 Tappan Drive, Mansfield, OH 44906

1000 Stricker Road, Mount Joy, PA 17552

60 Grumbacher Road, York, PA 17406

Archway NM, 1600 First Street NW, Albuquerque, NM 87102

Archway Southwest, 600 Freeport Parkway, Coppell, TX 75019

Educators Book Depository of AR, 6700 Sloane Drive, Little Rock, AR 72206

Florida School Book Depository, 1125 North Ellis Road, Jacksonville, FL 32254

Mountain State Schoolbook Depository, PO Box 160250, Clearfield, UT 84016

Northwest Textbook Depository, PO Box 5608, Portland, OR 97228

Archway Oklahoma, 5600 SW 36th Street, Oklahoma City, OK 73179

Professional Book Distributors, 3280 Summit Ridge, Duluth, GA 30096

RL Bryan Company, 301 Greystone Boulevard, Columbia, SC 29210



--------------------------------------------------------------------------------

School Book Supply Co of LA, 9380 Ashland Road, Gonzales, LA

Tennessee Book Company, 1550 Heil Quaker Boulevard, LaVergne, TN 37086

The James & Law Company, 217 West Main Street, Clarksburg, WV 26302

Smart Warehousing, 9850 Industrial Boulevard, Lexena, KS 66215

Farmington Public Schools, 32789 West Ten Mile Road, Farmington, MI 48336

Royal Seating Corporation, 1110 Industrial Blvd., Cameron, TX 76520

Royal Seating Corporation, 1201 Industrial Blvd., Cameron, TX 76520

Royal Seating Corporation, V-Building, 600 South Rusk, Cameron, TX 76520

Royal Seating Corporation, W-Building, 409 South Karnes, Cameron, TX 76520

Royal Seating Corporation, X-Building, 1050 Dossett Street, Cameron, TX 76520

Royal Seating Corporation, Y-Building, 659 South Bowie Ave., Cameron, TX 76520

Royal Seating Corporation, Z-Building, 620 South Bowie Ave., Cameron, TX 76520

Cargo Zone LLC 6200 North 16th Street, Omaha, NE 68110

TAYLOR TEXAS FACILITY:

1103 NW Carlos Parker Blvd.

Taylor, TX 76574

Property Owner:

Taylor CPB Property LLC

3500 W 75th St, Suite 200

Prairie Creek, KS 66208

Lessor:

Pan Pacific Sourcing, LLC

481 Great Plain Ave.

Needham, MA 02492-3728

Print Partner locations

Premier Print Partner Plants

CDS

2661 S. Pacific Hwy.

Medford, OR 97501

And

Dock #3

2603 S. Pacific Hwy

Medford, OR 97501



--------------------------------------------------------------------------------

Heuss Printing, Inc.

903 North 2nd Street

Ames, IA 50010

LewisColor

30 Joe Kennedy Blvd

Statesboro, GA 30458

Pioneer Graphics

PO Box 2516

Waterloo, IA 50704

316 W.5th Street

Waterloo, IA 50701

Premier Impressions

194 Woolverton Rd.

Grimsby ON L3M 4E7

Canada

Premier Printing

One Beghin Ave

Winnipeg, MB R2J 3X5

PrintComm

2929 Davison Rd.

Flint, MI 48506

Printing Enterprises

1411 First Avenue NW

New Brighton, MN 55112

Sentinel Printing

250 North Highway 10

St. Cloud, MN 56304

Spangler Graphics

2930 and 2950 South 44th Street

Kansas City, KS 66106

Walsworth Publishing Co

306 North Kansas Avenue

Marceline, MO 64658



--------------------------------------------------------------------------------

Schedule 4.15 – Deposit Accounts and Securities Accounts

US Accounts

 

Owner

  

Type of Account

   Bank    Account Number

School Specialty, Inc.

   Operating    JPMorgan Chase    *

School Specialty, Inc.

   SFD Credit Cards    JPMorgan Chase   

School Specialty, Inc.

   Disbursement-Payables    JPMorgan Chase   

Bird in Hand

   Disbursement    JPMorgan Chase   

School Specialty, Inc.

   Payroll    JPMorgan Chase   

Califone

   Disbursement-Payables    JPMorgan Chase   

School Specialty, Inc.

   Disbursement-PPO    JPMorgan Chase   

School Specialty, Inc.

   Flex Spending    JPMorgan Chase   

School Specialty, Inc. (d/b/a SPARK)

         Working Fund    JPMorgan Chase   

Califone

   Credit Card Depository    JPMorgan Chase   

Delta Education

   Credit Card Depository    JPMorgan Chase   

School Specialty, Inc. (d/b/a Educational Publishing Service)

         Credit Card Depository    JPMorgan Chase   

School Specialty, Inc. (d/b/a Educational Publishing Service)

         Disbursement-Payables    JPMorgan Chase   

School Specialty, Inc.

   School Specialty/LB Depositary    JPMorgan Chase    *

School Specialty, Inc.

   Lockbox    JPMorgan Chase    *

School Specialty, Inc.

   Lockbox    JPMorgan Chase    *

School Specialty, Inc.

   Lockbox    JPMorgan Chase    *

Califone International, Inc.

   Lockbox    JPMorgan Chase    *

School Specialty, Inc.

   Disbursement-Payables    JPMorgan Chase   

School Specialty, Inc.

   Credit Card Depository    JPMorgan Chase   

School Specialty, Inc.

   E-Tail Depository Account    JPMorgan Chase   

Premier Agendas, Inc.

   Depository    JPMorgan Chase    *

Califone International, Inc.

   Depository    Wells Fargo Bank    *



--------------------------------------------------------------------------------

School Specialty, Inc.

   Depository    JPMorgan Chase    *

School Specialty, Inc.

   Concentration    JPMorgan Chase    *

School Specialty, Inc.

   Depository    JPMorgan Chase    *

School Specialty, Inc.

   Depository    Comerica    **

School Specialty, Inc.

   Depository    JPMorgan Chase    **

School Specialty, Inc.

   Depository    Bank of America    **

 

* Control agreements in effect for these accounts

** Accounts which are utilized to collateralize letters of credit. It is assumed
that these will be eventually replaced with a Wells Fargo account and
corresponding letters of credit.

JPMorgan Chase

10 S Dearborn

Chicago, IL 60603

Gina Sorci (312) 732-2029

Bank of America

112 East Holly Street

Bellingham, WA 98225

(360) 676-2816

Wells Fargo Bank

21255 Burbank Blvd., Suite 110

Woodland Hills, CA 91367

Peggy Knox (818) 595-3961

Canadian Accounts

 

Owner

  

Type of Account

   Bank    Account Number

Premier School Agendas, Ltd.

   Operating Account    JPMorgan Chase   

Premier School Agendas, Ltd.

   Lockbox Depository    JPMorgan Chase   

Premier School Agendas, Ltd.

   Operating Account    JPMorgan Chase   

Premier School Agendas, Ltd.

   Disbursement-Payables    JPMorgan Chase   

Premier School Agendas, Ltd.

   Credit Card Depository    JPMorgan Chase   

Premier School Agendas, Ltd.

   Operating Account    JPMorgan Chase   

Premier School Agendas, Ltd.

   Operating Account    JPMorgan Chase   

School Specialty, Inc.

   Lockbox and Disbursements    JPMorgan Chase   

School Specialty, Inc.

   Credit Card Depository    JPMorgan Chase   



--------------------------------------------------------------------------------

JPMorgan Chase

10 S Dearborn

Chicago, IL 60603

Gina Sorci (312) 732-2029



--------------------------------------------------------------------------------

Schedule 4.16A – Labor Complaints, Etc.

Please see the Hruska and LaRue claims identified on Schedule 4.6 – Litigation.



--------------------------------------------------------------------------------

Schedule 4.16B – Union Matters

None



--------------------------------------------------------------------------------

Schedule 4.17 – Relevant Jurisdictions

Filing Jurisdictions:

School Specialty, Inc. – Wisconsin

Chief Executive Office and office of books, records and senior management

W6316 Design Drive

Greenville, WI 54942

Other locations

3825 S. Willow Avenue

Fresno, CA 93722

1156 Four Star Dr.

Mount Joy, PA 17552

100 Paragon Pkwy

Mansfield, OH 44903

3175 Northwoods Parkway

Norcross, GA 30071

438 Camino Del Rio South

San Diego, CA 92108

625 Mount Auburn St

Cambridge, MA

Premier Agendas, Inc. – Washington

Chief Executive Office and office of books, records and senior management

W6316 Design Drive

Greenville, WI 54942



--------------------------------------------------------------------------------

Other locations

2000 Kentucky St.

Bellingham, WA 98226

2007 — 2019 Iowa Street

Bellingham, WA 98226

400 Sequoia Drive, Suite 200

Bellingham, WA 98226

1845 N. Airport

Fremont, NE 68026

Delta Education, LLC — Delaware

Chief Executive Office and office of books, records and senior management

W6316 Design Drive

Greenville, WI 54942

Other locations

80 Northwest Blvd

Nashua, NH 03063

109 W. Commercial St.

East Rochester, NY 14445

Sportime, LLC — Delaware

Chief Executive Office and office of books, records and senior management

W6316 Design Drive

Greenville, WI 54942



--------------------------------------------------------------------------------

Childcraft Education Corp. – New York

Chief Executive Office and office of books, records and senior management

W6316 Design Drive

Greenville, WI 54942

Sax Arts & Crafts, Inc. – Delaware

Chief Executive Office and office of books, records and senior management

W6316 Design Drive

Greenville, WI 54942

Bird-In-Hand Woodworks, Inc. – New Jersey

Chief Executive Office and office of books, records and senior management

W6316 Design Drive

Greenville, WI 54942

Other location

3031 Industry Drive

Lancaster, PA 17603

Califone International, Inc. – Delaware

Chief Executive Office and office of books, records and senior management

W6316 Design Drive

Greenville, WI 54942

Other location

1145 Arroyo Ave

San Fernando, CA

ClassroomDirect.com, LLC – Delaware

Chief Executive Office and office of books, records and senior management

W6316 Design Drive

Greenville, WI 54942



--------------------------------------------------------------------------------

Other location

None

Frey Scientific, Inc. – Delaware

Chief Executive Office and office of books, records and senior management

W6316 Design Drive

Greenville, WI 54942

Other location

None

Select Agendas, Corp. – Nova Scotia

Chief Executive Office and office of books, records and senior management

6800 Chemin de la Cote-de-Liesse

St-Laurent, Quebec H4T 2A7

Other location

None

Premier School Agendas, Ltd. –

Chief Executive Office and office of books, records and senior management

20230 64th Avenue

Langley, BC V2Y-1N3

Other location

None



--------------------------------------------------------------------------------

SCHEDULE 4.18

to

CREDIT AGREEMENT (BAYSIDE)

Patents

 

Title

  

Country

  

App. No.

  

Filing
Date

  

Pat. No.

  

Issue
Date

  

Status

  

Bus. Unit / Owner

BIN AND BAY SHELVING AND STORAGE UNIT

   United States          D437,706    02/20/01    Granted    Childcraft
Education Corp

DUAL SURFACE BALL

   United States    29/151,190    10/22/01    D478367    08/12/03    Granted   
School Specialty, Inc.

ART TABLE

   United States    10/068,439    02/05/02    6694893    02/24/04    Granted   
Childcraft Education Corp

COAT RACK AND STORAGE UNIT

   United States          D436,263    01/16/01    Granted    Childcraft
Education Corp

ROLLING BIN

   United States          D423,171    04/18/00    Granted    Childcraft
Education Corp

ART TABLE

   United States          D423,254    04/25/00    Granted    Childcraft
Education Corp

ROOM DIVIDER

   United States          D423,825    05/02/00    Granted    Childcraft
Education Corp

HANDLES IN A PAIR OF SWINGING DOORS

   United States          D429,097    08/08/00    Granted    Childcraft
Education Corp

TOY REFRIGERATOR HAVING AN ACTIVITY SURFACE

   United States    09/479,004    01/07/00    6171173    01/09/01    Granted   
Childcraft Education Corp

METHOD OF TEACHING READING (ii)

   United States    11/511,473    08/29/06          Published    School
Specialty, Inc.

CORNER MOULDING AND IMPROVED CORNER CONSTRUCTION

   United States    09/263,751    03/05/99    6352382    03/05/02    Granted   
Childcraft Education Corp

CHAIR

   United States          D470,320    02/18/03    Granted    Childcraft
Education Corp



--------------------------------------------------------------------------------

Title

  

Country

  

App. No.

  

Filing
Date

  

Pat. No.

  

Issue
Date

  

Status

  

Bus. Unit / Owner

CHAIR

   United States          D471,730    03/18/03    Granted    Childcraft
Education Corp

METHOD OF TEACHING READING

   United States    09/726,550    12/01/00    6544039    04/08/03    Granted   
School Specialty, Inc.

METHOD OF TEACHING READING

   Canada       12/01/00    2327241    06/10/08    Granted    School Specialty,
Inc.

EDUCATIONAL GAME

   United States    29/241,872    11/01/05    D538,856    03/20/07    Granted   
School Specialty, Inc.

TRAINING DEVICE

   United States    29/240,540    10/14/05    D537,119    02/20/07    Granted   
Sportime, LLC

TRAINING DEVICE

   United States    11/365,973    03/01/06    7618358    11/17/09    Granted   
Sportime, LLC

CORNER MOULDING AND IMPROVED CORNER CONSTRUCTION

   United States    09/263,751    03/05/99    6176637    01/23/01    Granted   
Childcraft Education Corp



--------------------------------------------------------------------------------

United States Trademarks

 

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

1ST & Design    Premier Agendas, Inc.    Registered    1753883       23-Feb-1993
   610    Califone International, Inc.    Registered    4091042    85/354,375   
24-Jan-2012    23-Jun-2011 ABC    Childcraft Education Corp    Registered   
3264692    78/922,715    17-Jul-2007    05-Jul-2006 ABC    School Specialty,
Inc.    Pending       85/739,308       26-Sep-2012 ABC    School Specialty, Inc.
   Pending       85/744,810       03-Oct-2012 ABC    School Specialty, Inc.   
Pending       85/752,878       12-Oct-2012 ABC    School Specialty, Inc.   
Pending       85/758,695       19-Oct-2012 ABC    School Specialty, Inc.   
Pending       85/764,916       26-Oct-2012 ABC SCHOOL SUPPLY    Childcraft
Education Corp    Registered    2298368       07-Dec-1999    ABC WHERE EDUCATION
MEETS IMAGINATION and Design    Childcraft Education Corp    Registered   
2338224       04-Apr-2000    ABILITATIONS    Sportime, LLC    Registered   
1741976    74/265,815    22-Dec-1992    15-Apr-1992 ACADEMY OF MATH    School
Specialty, Inc.    Registered    2757555    78/107,494    26-Aug-2003   
07-Feb-2002 ACADEMY OF READING       Registered    2713411    76/433,433   
06-May-2003    23-Jul-2002 AGENDA MATE    Premier Agendas, Inc.    Registered   
2161267       02-Jun-1998    AUTOSKILL    School Specialty, Inc.    Pending   
   85/440,105       05-Oct-2011 AUTOSKILL    School Specialty, Inc.   
Registered    2501650    76/018,479    30-Oct-2001    05-Apr-2000 AV2   
Califone International, Inc.    Registered    4,222,827    85/351,692   
09-Oct-2012    21-Jun-2011 B THE SPEECH BIN & Design    Sportime, LLC   
Registered    1542482       06-Jun-1989    BASE TEN FRIES    Delta Education,
LLC    Registered    2343563       18-Apr-2000    BECAUSE CHILDREN LEARN BY
DOING    Delta Education, LLC    Registered    1907146       25-Jul-1995   



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

BECKLEY CARDY & Design    School Specialty, Inc.    Registered    3444300   
77/262,873    10-Jun-2008    23-Aug-2007 BIRD-IN-HAND    Childcraft Education
Corp    Registered    3954275    85/115,820    03-May-2011    25-Aug-2010
BIRD-IN-HAND and Design    Childcraft Education Corp    Registered    3954276   
85/115,823    03-May-2011    25-Aug-2010 BRODHEAD GARRETT    School Specialty,
Inc.    Registered    2393549    75/843,310    10-Oct-2000    08-Nov-1999
CALIFONE    Califone International, Inc.    Registered    4137682    85/254,328
   08-May-2012    01-Mar-2011 CALIFONE    Califone International, Inc.   
Registered    2130349       20-Jan-1998    CALIFONE    Califone International,
Inc.    Registered    1186512       19-Jan-1982    CALIFONE & Design    Califone
International, Inc.    Registered    582612       24-Nov-1953    CATCH BALL and
Design    Sportime, LLC    Registered    1836922    74/278,480    17-May-1994   
26-May-1992 CATT    School Specialty, Inc.    Pending       85/600,067      
17-Apr-2012 CELL-U-LAR RUBBER TECHNOLOGY (Stylized)    Sportime, LLC   
Registered    2986067    78/134,349    16-Aug-2005    10-Jun-2002 CHILDCRAFT   
Childcraft Education Corp    Registered    712499    72/091,591    14-Mar-1961
   25-Feb-1960 CHILDCRAFT    Childcraft Education Corp    Registered    2006367
   75/026,995    08-Oct-1996    04-Dec-1995 CHIME TIME    Sportime, LLC   
Registered    1737386    74/265,816    01-Dec-1992    15-Apr-1992 CLAIMS TO FAME
   School Specialty, Inc.    Registered    2434267       06-Mar-2001   
CLASSROOM DIRECT    Classroom Direct.com LLC    Registered    2795089      
16-Dec-2003    CLASSROOM SELECT    School Specialty, Inc.    Registered   
3162946    75/811,427    24-Oct-2006    28-Sep-1999 CLASSROOM SELECT & Design   
School Specialty, Inc.    Registered    3350057    78/846,980    04-Dec-2007   
27-Mar-2006 CLASSROOM SELECT (stacked)    School Specialty, Inc.    Registered
   4091699    85/033,268    24-Jan-2012    07-May-2010 CLASSROOMDIRECT.COM   
Classroom Direct.com LLC    Registered    3685902    77/686,524    22-Sep-2009
   09-Mar-2009 CVB CONTENT — AREA VOCABULARY BUILDER    School Specialty, Inc.
   Published       85/053,659       03-Jun-2010 CVB CONTENT — AREA VOCABULARY
BUILDER    School Specialty, Inc.    Registered    4140407    85/976,429   
08-May-2012    13-Feb-2012



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

DECIMAL DOG    Delta Education, LLC    Registered    2368405       18-Jul-2000
   DECIMAL DOG    Delta Education, LLC    Registered    2837853      
04-May-2004    DELTA CIRCUITWORKS    Delta Education, LLC    Registered   
2923833       01-Feb-2005    DELTA EDUCATION    Delta Education, LLC   
Registered    2812356       10-Feb-2004    DELTA EDUCATION & Design    Delta
Education, LLC    Registered    2374672       08-Aug-2000    DELTA EDUCATION &
Design    Delta Education, LLC    Registered    2343043       18-Apr-2000   
DELTA EDUCATION & Design    Delta Education, LLC    Registered    3797720   
78/949,706    01-Jun-2010    10-Aug-2006 DELTA EDUCATION SCIS 3 & Design   
Delta Education, LLC    Registered    1783147       20-Jul-1993    DELTA SCIENCE
CONTENT READERS    Delta Education, LLC    Registered    3706026    77/374,898
   03-Nov-2009    18-Jan-2008 DELTA SCIENCE FIRST READERS    Delta Education,
LLC    Registered    3063278    78/579,490    28-Feb-2006    03-Mar-2005 DELTA
SCIENCE MODULE    Delta Education, LLC    Registered    2844301      
25-May-2004    DELTA SCIENCE READERS    Delta Education, LLC    Registered   
3229760    78/909,268    17-Apr-2007    15-Jun-2006 DELTA SCIENCE RESOURCE
SERVICE    Delta Education, LLC    Registered    3835810    77/624,467   
17-Aug-2010    02-Dec-2008 DIAL-A-DIGIT    Delta Education, LLC    Registered   
2458617       05-Jun-2001    DIAL-A-DOLLAR    Delta Education, LLC    Registered
   2458616       05-Jun-2001    DIAL-A-FRACTION    Delta Education, LLC   
Registered    2462810       19-Jun-2001    DIAL-A-PATTERN    Delta Education,
LLC    Registered    2509886       20-Nov-2001    DIAL-A-TIME    Delta
Education, LLC    Registered    2456424       29-May-2001    DIAL-A-TRIAL   
Delta Education, LLC    Registered    2509888       20-Nov-2001    DIAL-A-VOLUME
   Delta Education, LLC    Registered    2509887       20-Nov-2001    DISCOVER
AGENDA    Premier Agendas, Inc.    Registered    2722431       03-Jun-2003   



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

DISCOVERY    Califone International, Inc.    Registered    4091043    85/354,379
   24-Jan-2012    23-Jun-2011 DOTCAR    Delta Education, LLC    Registered   
3100515    78/628,430    06-Jun-2006    12-May-2005 DSM THIRD EDITION    Delta
Education, LLC    Pending       85/352,961       22-Jun-2011 EDUCATION
ESSENTIALS    School Specialty, Inc.    Registered    3033079    78/402,586   
20-Dec-2005    15-Apr-2004 EDUCATORS PUBLISHING SERVICE    School Specialty,
Inc.    Registered    2988601    76/575,452    30-Aug-2005    17-Feb-2004 EPS   
School Specialty, Inc.    Registered    3813140    77/783,358    06-Jul-2010   
17-Jul-2009 EPS    School Specialty, Inc.    Registered    3798641    77/782,872
   08-Jun-2010    16-Jul-2009 EPS    School Specialty, Inc.    Registered   
2287995       19-Oct-1999    EPS    School Specialty, Inc.    Registered   
2292730       16-Nov-1999    EPS & Design    School Specialty, Inc.   
Registered    3039679    76/621,988    10-Jan-2006    22-Nov-2004 EPS & Design
   School Specialty, Inc.    Registered    2281714       28-Sep-1999    EPS
—CL16    School Specialty, Inc.    Registered    2279489       21-Sep-1999   
EPS PHONICS PLUS    School Specialty, Inc.    Registered    3218947   
78/722,904    13-Mar-2007    29-Sep-2005 EXPLODE THE CODE    School Specialty,
Inc.    Registered    2276181       07-Sep-1999    EXPLORER    Califone
International, Inc.    Registered    4091044    85/354,386    24-Jan-2012   
23-Jun-2011 FAST FOOD FOR THOUGHT    Delta Education, LLC    Registered   
1877608       07-Feb-1995    FRACTION BURGER    Delta Education, LLC   
Registered    2755799       26-Aug-2003    FRACTIONOES    Delta Education, LLC
   Registered    2462811       19-Jun-2001    FREY CHOICE    School Specialty,
Inc.    Registered    3842515    77/704,182    31-Aug-2010    01-Apr-2009 FREY
SCIENTIFIC    School Specialty, Inc.    Registered    2393552    75/843,889   
10-Oct-2000    08-Nov-1999 FREY SECURE    School Specialty, Inc.    Registered
   3842513    77/704,177    31-Aug-2010    01-Apr-2009 FREY SELECT    School
Specialty, Inc.    Registered    3842514    77/704,180    31-Aug-2010   
01-Apr-2009 GETTING STARTED WITH MANIPULATIVES (Stylized)    Delta Education,
LLC    Registered    3010435    76/613,053    01-Nov-2005    20-Sep-2004 GO
WORKBOOK    Premier Agendas, Inc.    Registered    3117882    78/277,792   
18-Jul-2006    23-Jul-2003



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

GOT IT!    Califone International, Inc.    Registered    3755877    77/632,278
   02-Mar-2010    12-Dec-2008 HELPING EDUCATORS ENGAGE AND INSPIRE STUDENTS OF
ALL AGES AND ABILITIES TO LEARN    School Specialty, Inc.    Registered   
3652327    77/464,756    07-Jul-2009    02-May-2008 HEXAGONOES    Delta
Education, LLC    Registered    3475563    77/339,063    29-Jul-2008   
28-Nov-2007 HUSH BUDDY    Califone International, Inc.    Published      
85/389,616       04-Aug-2011 IF I PLAN TO LEARN, I MUST LEARN TO PLAN    Premier
Agendas, Inc.    Registered    2120484    75/099,048    09-Dec-1997   
06-Mar-1996 INCOMMAND    Premier Agendas, Inc.    Pending       85/627,761      
17-May-2012 INCOMMAND PRO    Premier Agendas, Inc.    Pending       85/627,763
      17-May-2012 INQUIRY INVESTIGATIONS    Delta Education, LLC    Registered
   4109628    85/078,862    06-Mar-2012    06-Jul-2010 INTEGRATIONS    Sportime,
LLC    Registered    2793125    78/154,693    09-Dec-2003    15-Aug-2002 JOURNEY
TO SUCCESS    Premier Agendas, Inc.    Registered    4094352    85/082,650   
31-Jan-2012    12-Jul-2010 KORNERS FOR KIDS    Childcraft Education Corp   
Registered    1933650       07-Nov-1995    LEARNING OUTLET    School Specialty,
Inc.    Registered    4089263    85/327,528    17-Jan-2012    23-May-2011
LITERACY LEADERS    School Specialty, Inc.    Registered    3423913   
77/191,219    06-May-2008    26-May-2007 MAGNASTIKS (Stylized)    Childcraft
Education Corp    Registered    1272927    73/413,192    03-Apr-1984   
18-Jan-1983 MAGTILES    School Specialty, Inc.    Registered    3550881   
77/149,992    23-Dec-2008    05-Apr-2007 MAKE IT A RULE TO PLAN    Premier
Agendas, Inc.    Registered    2118995    75/100,716    09-Dec-1997   
08-May-1996 MAKE TODAY COUNT    School Specialty, Inc.    Registered    2279483
      21-Sep-1999    MAKING CONNECTIONS    School Specialty, Inc.    Registered
   3218948    78/722,907    13-Mar-2007    29-Sep-2005 MATH IN A NUTSHELL   
Delta Education, LLC    Registered    2458341       05-Jun-2001    MATH TUNE-UPS
   Delta Education, LLC    Registered    2605461       06-Aug-2002    NATURE’S
IMPRESSIONS    School Specialty, Inc.    Registered    3646434    77/598,303   
30-Jun-2009    22-Oct-2008



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

NEO/BLOOD    Delta Education, LLC    Registered    2552466       26-Mar-2002   
NEO/LAB    Delta Education, LLC    Registered    2460125       12-Jun-2001   
NEO/RESOURCE    Delta Education, LLC    Registered    2451571       15-May-2001
   NEO/SCI    Delta Education, LLC    Registered    3696397    77/291,723   
13-Oct-2009    28-Sep-2007 NEO/SLIDE    Delta Education, LLC    Registered   
2451570       15-May-2001    ODYSSEY    Califone International, Inc.   
Registered    4,287,561    85/354,383    12-Feb-2013    23-Jun-2011 OLIVIA OWL
   Premier Agendas, Inc.    Registered    2120485    75/099,520    09-Dec-1997
   06-May-1996 ONTRAC    Premier Agendas, Inc.    Registered    3842377   
77/648,035    31-Aug-2010    13-Jan-2009 ONTRAC    Premier Agendas, Inc.   
Registered    3793647    77/369,947    25-May-2010    11-Jan-2008 OTMP   
Premier Agendas, Inc.    Pending       85/767,880       31-Oct-2012 PATH DRIVER
   School Specialty, Inc.    Pending       85/654,564       18-Jun-2012 PATH
DRIVER FOR MATH    School Specialty, Inc.    Pending       85/566,908      
12-Mar-2012 PATH DRIVER FOR MATH USE DATA TO DRIVE A PATH TO SUCCESS Logo   
School Specialty, Inc.    Pending       85/655,326       19-Jun-2012 PATH DRIVER
FOR READING    School Specialty, Inc.    Pending       85/566,906      
12-Mar-2012 PATH DRIVER FOR READING USE DATA TO DRIVE A PATH TO SUCCESS Logo   
School Specialty, Inc.    Pending       85/655,328       19-Jun-2012 PHYSIO-ROLL
and Design    Sportime, LLC    Registered    1766015    74/306,216   
20-Apr-1993    21-Aug-1992 PORTFOLIO    School Specialty, Inc.    Registered   
4016804    85/036,884    23-Aug-2011    12-May-2010 PREMIER GO PROGRAM   
Premier Agendas, Inc.    Registered    3117874    78/262,399    18-Jul-2006   
13-Jun-2003 PREMIER OTMP    Premier Agendas, Inc.    Pending       85/767,883   
   31-Oct-2012 PREMIER OTMP CURRICULUM    Premier Agendas, Inc.    Pending      
85/767,887       31-Oct-2012 PREMIER OTMP PROGRAM    Premier Agendas, Inc.   
Pending       85/767,886       31-Oct-2012



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

PREMIER OTMP SKILL-BUILDING PROGRAM    Premier Agendas, Inc.    Pending      
85/767,889       31-Oct-2012 PREMIERCAMPUS    Premier Agendas, Inc.   
Registered    3695170    77/663,998    13-Oct-2009    05-Feb-2009 PRIMARY
PHONICS    School Specialty, Inc.    Registered    2325691       07-Mar-2000   
PROJECTS BY DESIGN    School Specialty, Inc.    Registered    3852130   
77/682,097    28-Sep-2010    03-Mar-2009 RAG BALL & Design    Sportime, LLC   
Registered    3548583    76/338,171    23-Dec-2008    15-Nov-2001 RAISING
RESPECT: TAKE A STAND AGAINST BULLYING    Premier Agendas, Inc.    Pending      
85/736,959       09-24-2012 RAISING STUDENT ACHIEVEMENT    School Specialty,
Inc.    Registered    4065748    85/152,081    06-Dec-2011    13-Oct-2010
RAISING STUDENT ACHIEVEMENT Logo    School Specialty, Inc.    Registered   
4065749    85/152,082    06-Dec-2011    13-Oct-2010 RE-PRINT    Classroom
Direct.com LLC    Registered    1793996    74/338,876    21-Sep-1993   
10-Dec-1992 S.P.I.R.E. (SPIRE)    School Specialty, Inc.    Registered   
2048906       01-Apr-1997    SAX    School Specialty, Inc.    Registered   
2257283    75/525,966    29-Jun-1999    27-Jul-1998 SAX and Design    School
Specialty, Inc.    Registered    3327134    78/795,166    30-Oct-2007   
19-Jan-2006 SCHOOL SMART    School Specialty, Inc.    Registered    3376477   
78/630,773    29-Jan-2008    16-May-2005 SCHOOL SMART & Design    School
Specialty, Inc.    Registered    3735305    78/630,775    05-Jan-2010   
16-May-2005 SCHOOL SPECIALTY    School Specialty, Inc.    Registered    2086842
   74/712,553    12-Aug-1997    08-Aug-1995 SCHOOL SPECIALTY LITERACY AND
INTERVENTION    School Specialty, Inc.    Registered    3965024    85/090,230   
24-May-2011    22-Jul-2010 SCHOOL SPECIALTY ONLINE (Design)    School Specialty,
Inc.    Registered    3437742    78/628,899    27-May-2008    12-May-2005 SCHOOL
SPECIALTY THE POWER OF TEACHING. THE WONDERS OF LEARNING, & Design    School
Specialty, Inc.    Registered    3007875    78/331,687    18-Oct-2005   
21-Nov-2003 SCHOOL SPECIALTY WEXPLORE    School Specialty, Inc.    Registered   
3926476    77/787,848    01-Mar-2011    23-Jul-2009



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

SCIENCE IN A NUTSHELL    Delta Education, LLC    Registered    2370886      
25-Jul-2000    SCIENCE VIEW    Delta Education, LLC    Registered    2502701   
   30-Oct-2001    SITTON SPELLING AND WORD SKILLS    School Specialty, Inc.   
Registered    3617281    77/452,338    05-May-2009    18-Apr-2008 SOUNDS
SENSIBLE    School Specialty, Inc.    Registered    2163913       09-Jun-1998   
SOUNDS SENSIBLE    School Specialty, Inc.    Registered    3381536    77/218,893
   12-Feb-2008    29-Jun-2007 SPELL CHECK    School Specialty, Inc.   
Registered    2335381    75/648,445    28-Mar-2000    25-Feb-1999 SPORDAS
(STYLIZED)    Sportime, LLC    Registered    1955231    74/285,191   
06-Feb-1996    16-Jun-1992 SPORTIME    Sportime, LLC    Registered    1665914   
74/100,635    26-Nov-1991    26-Sep-1990 SPORTIME    Sportime, LLC    Registered
   1085148    73/120,398    07-Feb-1978    25-Mar-1977 SPORTIME and Design   
Sportime, LLC    Registered    2498193    76/130,890    16-Oct-2001   
19-Sep-2000 TEACHERS’ DISCOUNT    School Specialty, Inc.    Registered   
4,213,822    85/549,307    25-Sep-2012    22-Feb-2012 THE 101    Premier
Agendas, Inc.    Registered    4126207    85/091,113    10-Apr-2012   
22-Jul-2010 THE SPEECH BIN    Sportime, LLC    Registered    3205537   
78/801,406    06-Feb-2007    27-Jan-2006 TIMETRACKER    Premier Agendas, Inc.   
Registered    3343824    78/682,790    27-Nov-2007    01-Aug-2005 TOUCHPHONICS
   School Specialty, Inc.    Registered    2465862       03-Jul-2001   
TOUCH-UNITS    School Specialty, Inc.    Registered    3446159    77/149,991   
10-Jun-2008    05-Apr-2007 TRUE-FLOW    Sax Arts & Crafts, Inc.    Registered   
1271755    73/378,143    27-Mar-1984    04-Aug-1982 TUFF-GLIDE SYSTEM   
Childcraft Education Corp    Registered    2792916    78/103,107    09-Dec-2003
   16-Jan-2002 UGO365    Premier Agendas, Inc.    Registered    3935126   
77/791,368    22-Mar-2011    28-Jul-2009 UGO365    Premier Agendas, Inc.   
Registered    4,176,073    77/954,006    17-Jul-2012    09-Mar-2010 ULTRA PLUS
   School Specialty, Inc.    Registered    2730228    76/302,139    24-Jun-2003
   20-Aug-2001 VB-TRAINER    Sportime, LLC    Pending       85/663,797      
28-Jun-2012 VERSA TEMP    Sax Arts & Crafts, Inc.    Registered    1746677   
74/263,859    19-Jan-1993    08-Apr-1992 VIC (MISCELLANEOUS DESIGN ONLY)   
School Specialty, Inc.    Registered    3024505    78/331,716    06-Dec-2005   
21-Nov-2003



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

   Status    Reg. No.      App. No.      Reg. Date      Filing Date  
VOCABULARY FROM CLASSICAL ROOTS    School Specialty, Inc.    Registered     
3618327         77/420,054         12-May-2009         12-Mar-2008   
VOCABULARY FROM CLASSICAL ROOTS    School Specialty, Inc.    Registered     
3614545         77/355,324         05-May-2009         19-Dec-2007    WEXPLORE
   School Specialty, Inc.    Registered      3926477         77/787,852        
01-Mar-2011         23-Jul-2009    WHERE EDUCATION MEETS IMAGINATION   
Childcraft Education Corp    Registered      2388545            19-Sep-2000   
   WHERE THE CHILD COMES FIRST    Childcraft Education Corp    Registered     
4,273,401         85/555,103         8-Jan—2013         28-Feb-2012    WORDLY
WISE    School Specialty, Inc.    Registered      2278178            14-Sep-1999
      WORDLY WISE 3000    School Specialty, Inc.    Registered      3217686   
     78/879,989         13-Mar-2007         09-May-2006    WORDS I USE WHEN I
WRITE    School Specialty, Inc.    Registered      3223075         78/914,544   
     27-Mar-2007         22-Jun-2006    WRITE ON and Design    Sax Arts &
Crafts, Inc.    Registered      1262365         73/378,144         27-Dec-1983
        04-Aug-1982    YOU FOCUS ON ACHIEVEMENT, WE FOCUS ON YOU    School
Specialty, Inc.    Registered      3687338         77/598,309        
22-Sep-2009         22-Oct-2008   

Trademarks other than in the United States

 

Mark

  

Country / Business Unit

   Status    Reg. No.      App. No.      Reg. Date      Filing Date   ABC   
Canada Childcraft Education Corp    Registered      737538         1310677      
  03-Apr-2009         26-Jul-2006    ABILITATIONS    Canada Sportime, LLC   
Registered      747940         1331474         17-Sep-2009         16-Jan-2007
  



--------------------------------------------------------------------------------

Mark

  

Country / Business Unit

   Status    Reg. No.    App. No.      Reg. Date      Filing Date   ACADEMY OF
MATH    Canada School Specialty, Inc.    Registered    TMA614425      1123254   
     08-Jul-2004         26-Nov-2001    ACADEMY OF READING    Canada School
Specialty, Inc.    Registered    TMA553660      1049743         13-Nov-2001   
     08-Mar-2000    AGENDA MATE    Canada Premier Agendas, Inc.    Registered   
TMA405655      689907         27-Nov-1992         19-Sep-1991    AGENDAS DESIGN
   Canada Premier Agendas, Inc.    Registered    TMA651657      1173815        
27-Oct-2005         27-Oct-2005    AUTOSKILL    Canada School Specialty, Inc.   
Pending         1568321            12-Mar-2012    AUTOSKILL    Canada School
Specialty, Inc.    Registered    TMA393997      673829         07-Feb-1992      
  16-Jan-1991    AUTOSKILL & Design    Canada School Specialty, Inc.   
Registered    TMA415136      673830         06-Aug-1993         16-Jan-1991   
BASIC BASICS    Canada Premier Agendas, Inc.    Registered    TMA500824     
843311         17-Sep-1998         17-Sep-1998    BIRD IN HAND WOODWORKS &
Design    Canada Childcraft Education Corp.    Registered    TMA843,105     
1513321         12-Feb-2013         31-Jan-2011    BIRD-IN-HAND    Canada
Childcraft Education Corp    Registered    TMA837,636      1513319        
04-Dec-2012        31-Jan-2011    CALIFONE    Canada Califone International,
Inc.    Registered    TMA153506      297477         06-Oct-1967        
02-Jun-1966    CANADIAN TO THE CORE    Canada Premier Agendas, Inc.   
Registered    TMA607353      1166086         08-Apr-2004         08-Apr-2004   
CATCHBALL    Germany Select Service & Supply Co, In    Registered    2069111   
     27-Jun-1994         31-Oct-1993    CHILDCRAFT    Canada Childcraft
Education Corp    Registered    656137      1242177         06-Jan-2006        
29-Dec-2004   



--------------------------------------------------------------------------------

Mark

  

Country / Business Unit

   Status    Reg. No.    App. No.      Reg. Date      Filing Date   CLASSROOM
DIRECT & design    Canada Classroom Direct.com LLC    Registered    790151     
1434680         09-Feb-2011         15-Apr-2009    CLASSROOM SELECT & Design   
Canada School Specialty, Inc.    Pending    TMA835,328      1500927        
30-Oct-2012         25-Oct-2010    CLASSROOM SELECT Horizontal Logo    Canada
School Specialty, Inc.    Pending    TMA835,312      1500934         30-Oct-2012
        25-Oct-2010    COMPASS FOR CAMPUS    Canada Premier Agendas, Inc.   
Registered    TMA579787      1070625         23-Apr-2003         23-Apr-2003   
CVB CONTENT — AREA VOCABULARY BUILDER    Canada School Specialty, Inc.   
Registered    TMA829,324      1485406         07-Aug-2012         16-Jun-2010   
DELTA EDUCATION & Design    Canada Delta Education, LLC    Registered    733131
     1334846         26-Jan-2009         02-Jun-2008    DELTA SCIENCE READERS   
Canada Delta Education, LLC    Registered    746955      1319222        
03-Sep-2009         06-Oct-2006    DISCOVER AGENDA    Canada Premier Agendas,
Inc.    Registered    TMA585899      1119643         23-Jul-2003        
23-Jul-2003    EARLY CHILDHOOD DIRECT    Canada Bird-In-Hand Woodworks, Inc   
Registered    599487      1050895         15-Jan-2004         15-Mar-2000   
EDUCATION ESSENTIALS    Canada School Specialty, Inc.    Registered    654482   
  1230486         06-Dec-2005         16-Sep-2004    EPS    Canada School
Specialty, Inc.    Registered    TMA557,206         31-Jan-2002        
31-Jan-2002    EPS    Canada School Specialty, Inc.    Registered    TMA551,753
        28-Sep-2001       EPS    Canada School Specialty, Inc.    Registered   
TMA550,546         10-Sep-2001         10-Sep-2001    EPS    Canada School
Specialty, Inc.    Registered    790904      1446509         16-Feb-2011        
29-Jul-2009    EPS    Canada School Specialty, Inc.    Registered    TMA558,743
        04-Mar-2002         04-Mar-2002    FREY CHOICE    Canada School
Specialty, Inc.    Registered    796468      1451837         02-May-2011        
15-Sep-2009   



--------------------------------------------------------------------------------

Mark

  

Country / Business Unit

   Status    Reg. No.    App. No.      Reg. Date      Filing Date   FREY SECURE
   Canada School Specialty, Inc.    Registered    796480      1451833        
02-May-2011         15-Sep-2009    FREY SELECT    Canada School Specialty, Inc.
   Registered    796481      1451834         02-May-2011         15-Sep-2009   
GO WORKBOOK    Canada Premier Agendas, Inc.    Registered    647913      1209178
        13-Sep-2005         10-Mar-2004    HABITS OF SUCCESS    Canada Premier
Agendas, Inc.    Registered    TMA563006      1070623         04-Jun-2002      
  04-Jun-2002    HELPING EDUCATORS ENGAGE AND INSPIRE STUDENTS OF ALL AGES AND
ABILITIES TO LEARN    Canada School Specialty, Inc.    Registered    758568     
1403756         02-Feb-2010         17-Jul-2008    IF I PLAN TO LEARN I MUST
LEARN TO PLAN    Canada Premier Agendas, Inc.    Registered    TMA434047     
731407         30-Sep-1994         30-Sep-1994    INCOMMAND PRO    Canada
Premier Agendas, Inc.    Pending         1,600,152            29-Oct-2012   
INQUIRY INVESTIGATIONS & Design    Canada Delta Education, LLC    Registered   
826611      1508615         19-Jun-2012         20-Dec-2010    INTEGRATIONS   
Canada Sportime, LLC    Registered    636598      1167511         01-Apr-2005   
     14-Feb-2003    INTEGRATIONS    Germany Sportime, LLC    Registered   
30454687      30454687.9         17-Mar-2005         24-Sep-2004    INTEGRATIONS
   United Kingdom Sportime, LLC    Registered    2369512      2369512        
08-Apr-2005         30-Jul-2004    LEARNING OUTLET    Canada School Specialty,
Inc.    Pending         1550251            01-Nov-2011    MAKING CONNECTIONS   
Canada School Specialty, Inc.    Registered    748126      1388573        
18-Sep-2009         25-Mar-2008    MISCELLANEOUS DESIGN    Canada School
Specialty, Inc.    Registered    724639      1218515         26-Sep-2008        
28-May-2004    NATURE’S IMPRESSIONS    Canada School Specialty, Inc.   
Registered    785621      1422392         21-Dec-2010         18-Dec-2008   
ONTRAC    Canada Premier Agendas, Inc.    Published         1429126           
26-Feb-2009   



--------------------------------------------------------------------------------

Mark

  

Country / Business Unit

   Status    Reg. No.    App. No.      Reg. Date      Filing Date   OTMP   
Canada Premier Agendas, Inc.    Pending         1,602,421            14-Nov-2012
   PATH DRIVER    Canada School Specialty, Inc.    Pending         1,586,716   
        18-Jul-2012    PATH DRIVER FOR MATH    Canada School Specialty, Inc.   
Pending         1,586,714            18-Jul-2012    PATH DRIVER FOR READING   
Canada School Specialty, Inc.    Pending         1,586,715           
18-Jul-2012    PORTFOLIO    Canada School Specialty, Inc.    Registered   
TMA823596      1483658         08-May-2012         03-Jun-2010    PREMIER
COMPASS AGENDA    Canada Premier Agendas, Inc.    Registered    TMA579786     
1070604         23-Apr-2003         23-Apr-2003    PREMIER GO PROGRAM    Canada
Premier Agendas, Inc.    Registered    668315      1184721         20-Jul-2006
        30-Jul-2003    PREMIER LOGO DESIGN    Canada Premier Agendas, Inc.   
Registered    TMA598636      1147943         06-Jan-2004         06-Jan-2004   
PREMIER OTMP    Canada Premier Agendas, Inc.    Pending         1,602,437      
     28-Nov-2012    PREMIER OTMP CURRICULUM    Canada Premier Agendas, Inc.   
Pending         1,602,425            14-Nov-2012    PREMIER OTMP PROGRAM   
Canada Premier Agendas, Inc.    Pending         1,602,423            14-Nov-2012
   PREMIER OTMP SKILL-BUILDING PROGRAM    Canada Premier Agendas, Inc.   
Pending         1,602,435            14-Nov-2012    PREMIERCAMPUS    Canada
Premier Agendas, Inc.    Registered    799733      1433020         10-Jun-2011
        31-Mar-2009    PRIMA VUE    Canada Premier Agendas, Inc.    Registered
   TMA569651      1089539         25-Oct-2002         25-Oct-2002    PROJECTS BY
DESIGN    Canada School Specialty, Inc.    Registered    805134      1448868   
     24-Aug-2011         20-Aug-2009    RAISING RESPECT: TAKE A STAND AGAINST
BULLYING    Canada Premier Agendas, Inc.    Pending         1,600,748           
09-Nov-2012   



--------------------------------------------------------------------------------

Mark

  

Country / Business Unit

   Status    Reg. No.    App. No.      Reg. Date      Filing Date   READ AND
DISCOVER    Canada Premier Agendas, Inc.    Registered    TMA627127      1200255
        01-Dec-2004         01-Dec-2004    SCHOOL SMART    Canada School
Specialty, Inc.    Registered    734412      1269559         13-Feb-2009        
23-Aug-2005    SCHOOL SMART & Design    Canada School Specialty, Inc.   
Registered    739508      1269561         06-May-2009         23-Aug-2005   
SCHOOL SPECIALTY    Canada School Specialty, Inc.    Registered    715934     
1331578         04-Jun-2008         17-Jan-2007    SCHOOL SPECIALTY LITERACY AND
INTERVENTION    Canada School Specialty, Inc.    Registered    TMA823587     
1491322         08-May-2012         05-Aug-2010    SCHOOL SPECIALTY ONLINE &
Design    Canada School Specialty, Inc.    Registered    765953      1279025   
     06-May-2010         09-Nov-2005    SCHOOL SPECIALTY WEXPLORE    Canada
School Specialty, Inc.    Registered    805811      1466160         31-Aug-2011
        18-Jan-2010    SHOW AND SHARE    Canada Premier Agendas, Inc.   
Registered    TMA625684      1200256         17-Nov-2004         17-Nov-2004   
SMART PACK    Canada Premier Agendas, Inc.    Registered    TMA627128     
1200254         01-Dec-2004         01-Dec-2004    SOLUTION SCOLAIRE    Canada
School Specialty, Inc.    Registered    816276      1473175         26-Jan-2012
        15-Mar-2010    SOLUTION SCOLAIRE & Design    Canada School Specialty,
Inc.    Registered    808345      1482471         05-Oct-2011        
25-May-2010    SPORDAS    Finland Select Service & Supply Co, In    Registered
   127477         05-Aug-1993       SPORDAS    France Sportime, LLC   
Registered    92/442,446         12-Jun-1992       SPORDAS    Germany School
Specialty, Inc.    Registered    2075525         13-Jun-1992       SPORDAS   
Greece Sportime, LLC    Registered    111602         26-Nov-1992       SPORDAS
   Ireland Sportime, LLC    Registered    149159      149159         16-Jun-1992
        16-Jun-1992   



--------------------------------------------------------------------------------

Mark

  

Country / Business Unit

   Status    Reg. No.    App. No.      Reg. Date      Filing Date   SPORDAS   
Norway Select Service & Supply Co, In    Registered    160551        
09-Dec-1993         23-Oct-1992    SPORDAS    Portugal Sportime, LLC   
Registered    284948      284948         24-Mar-1994         30-Jul-1992   
SPORDAS    Sweden Select Service & Supply Co, In    Registered    249418        
28-May-1993       SPORDAS    Switzerland Sportime, LLC    Registered    518250
     02804/2003         23-May-2003         23-May-2003    SPORDAS   
United Kingdom Select Service & Supply Co, In    Registered         1503060   
     11-Jun-1992         11-Jun-1992    SPORDAS & Design    Benelux Sportime,
LLC    Registered    519716      782031         17-Jun-1992         17-Jun-1982
   SPORDAS (word mark)    Denmark Sportime, LLC    Registered    vr109531992   
     27-Nov-1992       SPORDAS (word stylized)    Italy Sportime, LLC   
Registered    992210         17-Jul-1992         17-Jul-1992    SPORTIME   
Australia Sportime, LLC    Registered    A605437         25-Jun-1993        
25-Jun-1993    SPORTIME    Brazil Sportime, LLC    Registered    817409459      
  01-Mar-1995       SPORTIME    Canada Sportime, LLC    Registered    365972   
     23-Feb-1990       SPORTIME    Canada Sportime, LLC    Registered   
TMA565,487      1044355         02-Aug-2002         16-Apr-1998    SPORTIME   
Israel Sportime, LLC    Pending    89910            18-Nov-1993    SPORTIME   
Japan Sportime, LLC    Registered    3141032      5072198         30-Apr-1996   
   SPORTIME    Korea, Republic of Sportime, LLC    Registered    7726     
156466         03-Jul-2003       SPORTIME    Mexico Sportime, LLC    Registered
   493739      493739         10-Aug-1992      



--------------------------------------------------------------------------------

Mark

  

Country / Business Unit

   Status    Reg. No.    App. No.      Reg. Date      Filing Date   SPORTIME   
New Zealand Sportime, LLC    Registered    236174         20-Apr-1994        
20-Apr-1994    SPORTIME    Panama Sportime, LLC    Registered    66973     
66973         16-Mar-1995         16-Mar-1995    SPORTIME    Panama Sportime,
LLC    Registered    66974      66974         16-Mar-1995         16-Mar-1995   
SPORTIME    Singapore Sportime, LLC    Registered    T03/12522D      T03/12522D
        15-Aug-2003         15-Aug-2003    SPORTIME    South Africa Sportime,
LLC    Registered         93/10983         19-Nov-1993       SPORTIME & Design
   Singapore Sportime, LLC    Registered         T03/12525I         15-Aug-2003
        15-Aug-2003    SPORTIME AND DESIGN    Singapore Sportime, LLC   
Registered    T03/12524J      T03/12524J         15-Aug-2003         15-Aug-2003
   SUR LA VOIE    Canada Premier Agendas, Inc.    Registered    776090     
1429044         01-Sep-2010         26-Feb-2009    THE 101    Canada Premier
Agendas, Inc.    Registered    TMA823595      1498607         08-May-2012      
  05-Oct-2010    TIMETRACKER    Canada Premier Agendas, Inc.    Registered   
TMA768,035      1167989         28-May-2010         17-Feb-2003    UGO365   
Canada Premier Agendas, Inc.    Registered    TMA823590      1495317        
08-May-2012         09-Sep-2010    UGO365    Canada Premier Agendas, Inc.   
Pending         1495318            09-Sep-2010   

VB TRAINER

(Canada)

   Sportime, LLC    Pending         1,609,766            1/14/2013    WEXPLORE
   Canada School Specialty, Inc.    Registered    805814      1466159        
31-Aug-2011         18-Jan-2010    WHERE THE CHILD COMES FIRST    Canada
Childcraft Education Corp.    Pending         1568312            12-Mar-2012   



--------------------------------------------------------------------------------

Copyrights

ABC SCHOOL SUPPLY, INC.

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

A B C School Supply, Inc.   ABC School Supply, Inc. ... catalog   TX0002189648  
11/10/1987 A B C School Supply, Inc.   The Rainbow book of early learning
materials   TX0002282947   2/16/1988 A B C School Supply, Inc.   ABC puts the
whole world in your hands   TX0002189647   11/10/1987 ABC School Supply, Inc.  
Parent lending library master guide   TX0004131135   9/12/1995

AUTOSKILL

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Autoskill, Inc.   Autoskill Autonetwork.   Txu001050042   9/25/2002 Autoskill,
Inc.   Autoskill Autonetwork BV.   Txu001050040   9/25/2002 Autoskill, Inc.  
Autoskill : component reading subskills testing and training program.  
TX0001742632   1/27/1986 Autoskill, Inc.   Autoskill mathematics program (AMP) /
written by Ernest James Foster, 1951-.   TX0003452231   6/30/1992 Autoskill,
Inc.   Incomnet Autonetwork.   Txu001050041   9/25/2002 Autoskill, Inc.   Math
program for ICON / Ernie Foster.   TX0003452232   6/30/1992 AutoSkill
International, Inc.   Academy of reading.   TX0005151672   12/27/1999

BECKLEY CARDY

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Beckley-Cardy Company   Beckley-Cardy. Catalog IV, Early learning   TX0001691988
  11/4/1985 Beckley-Cardy Company   Beckley-Cardy. Catalogs II & III,
Supplies/furniture/equipment/instructional materials   TX0001686703   11/4/1985



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Beckley-Cardy Company   Beckley-Cardy. Catalogs II & III,
Supplies/furniture/equipment/instructional materials.   TX0001689863
TX0001689864   11/4/1985 11/4/1985 Edgell Communications, Inc.   Beckley-Cardy
quarterly : general catalog supplement.   TX0002446722 TX0002446720 TX0002446718
 

12/8/1988

12/8/1988

12/8/1988

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement.   TX0003296388 TX0003296387  

4/27/1992

4/27/1992

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement   TX0003032681 TX0003092730 TX0003156360 TX0003233655  

2/20/91;

6/25/91;

10/17/91;

1/29/92

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement   TX0002760468 TX0002803169 TX0002879561 TX0002959914  

3/5/90

4/24/90

8/29/90

12/10/90

Edgell Communications, Inc.   Beckley-Cardy quarterly : general catalog
supplement   TX0002491862 TX0002539669 TX0002654732 TX0002669451  

2/6/89

4/14/89

10/11/89

11/07/89

Beckley-Cardy, a subsidiary of Edgell Communications, Inc   Beckley Cardy :
general catalog   TX0002462688   12/2/1988 Beckley-Cardy Company  
Beckley-Cardy. Catalog I, Computer education   TX0001691678   11/4/1985
Beckley-Cardy Company   Beckley-Cardy. Catalog I, Computer education  
TX0001683069   11/4/1985 Edgell Communications, Inc.   Beckley Cardy : general
catalog   TX0002745207   2/14/1990 Beckley-Cardy, Inc.   Create a classroom 1.0.
  Pau002246021   8/12/1997

BRODHEAD GARRETT

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Brodhead Garrett Company   Brodhead-Garrett : catalog ....   TX0002797439  
2/13/1990 Brodhead Garrett Company   Brodhead-Garrett : catalog ....  
TX0002420750   10/13/1988



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Brodhead Garrett Company   Brodhead-Garrett : catalog ....   TX0002159275  
10/1/1987 Brodhead Garrett Company   Brodhead-Garrett : tools for teaching in an
ever changing world : [catalog].   TX0001261623   11/9/1983 Brodhead Garrett
Company   Brodhead-Garrett : tools for teaching in an ever changing world :
[catalog].   TX0000872324   3/17/1982 Brodhead Garrett Company  
Brodhead-Garrett : tools for teaching in an ever changing world : [catalog].  
TX0000476250   5/19/1980

CHILDCRAFT

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Childcraft Education Corporation.   Childcraft : the growing years : [catalog].
  TX0000677954   5/13/1981 Childcraft Education Corporation   Childcraft : the
growing years : [catalog].   TX0000677953   5/13/1981 Childcraft Education
Corporation   Childcraft : the growing years : [catalog].   TX0000677955  
5/13/1981 Childcraft Education Corporation   Childcraft : the growing years :
[catalog].   TX0000677952   5/13/1981 Childcraft Education Corporation  
Childcraft : the growing years : [catalog].   TX0000677951   5/13/1981 Carol
Mardell & Dorothea S. Goldenberg   Dial-R / [Carol D. Mardell-Czudnowski,
Dorothea S. Goldenberg].   TX0001413417   6/29/1984 Childcraft Education
Corporation   Childcraft : the growing years : [catalog].   TX0001594689  
3/15/1985 Childcraft Education Corporation   Childcraft : the growing years :
[catalog].   TX0001764298   3/26/1986 Childcraft Education Corporation  
Childcraft : the Growing Years, infants, early childhood, special ed school
catalog   TX0002250405   2/1/1988 Childcraft Education Corporation   Childcraft
: the Growing Years, infants, early childhood, special ed school catalog  
TX0002486090   2/1/1989 Carol Mardell-Czudnowski & Dorothea Goldenberg   DIAL-R
activity card system : developmental tasks for school and home   TX0002634186  
8/9/1989



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Carol Mardell-Czudnowski and Dorothea S. Goldenberg   Dial-R for parents :
activities for the child at home keyed to the Dial-R assessment kit  
TX0002634081   8/15/1989 Childcraft Education Corporation   Childcraft—building
minds and imaginations for the growing years : 1990   TX0002787251   3/13/1990
Childcraft Education Corporation   Childcraft : the Growing Years, infants,
early childhood, special ed school catalog   TX0004140775   8/30/1995 Childcraft
Education Corporation   Notice of grant security interest in copyrights  
V3437D211   6/28/1999 Childcraft Education Corp   Earth and Space   SR0000611712
  9/13/2007 Childcraft Education Corp   Inquiry   SR0000611715   9/13/2007
Childcraft Education Corp   Life Science   SR0000611714   9/13/2007 Childcraft
Education Corp   Personal and Social Perspectives   SR0000611711   9/13/2007
Childcraft Education Corp   Physical Science   SR0000611710   9/13/2007
Childcraft Education Corporation   Let’s get cooking! / by Margot Hammond.  
TX0004742730   3/17/1998 Childcraft Education Corporation   Childcraft : toys
that teach : [catalog].   TX0001594688 TX0002239795  

3/15/1985

8/12/1985

Childcraft Education Corporation   Childcraft : toys that teach : [catalog].  
TX0001764297; TX0001889261  

2/28/1986;

8/21/1986

Childcraft Education Corporation   Just for Kids! : America’s favorite
children’s catalog.   TX0002124525   8/3/1987 Childcraft Education Corporation  
Childcraft : toys that teach : [catalog].   TX0002009649; TX0002124526  

2/24/1987 &

8/3/1987

Childcraft Education Corporation   Just for Kids! : America’s favorite
children’s catalog.   TX0002326459; TX0002404103; TX0002404104; TX0002403577;
TX0002407643; TX0002407644  

2/8/1988;

9/6/1988;

9/6/1988;

10/24/1988;

10/24/1988



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Childcraft Education Corporation   Childcraft : toys that teach : [catalog].  
TX0002319535; TX0002402995; TX0002404100; TX0002402994  

2/8/1988; 9/6/1988; 9/6/1988;

9/6/1988

Childcraft Education Corporation   Childcraft west : the Growing Years, infants,
early childhood, special ed. School catalog   TX0002486089   2/1/1989 Childcraft
Education Corporation   Childcraft West—building minds and imaginations for the
growing years : 1990   TX0002787252   3/13/1990 Childcraft Education Corporation
  Childcraft : toys that teach : [catalog].   TX0002537376; TX0002515392;
TX0002714983; TX0002714984; TX0002714985; TX0002714986; TX0002714987  

2/15/1989;

2/15/1989;

12/4/1989;

12/4/1989;

12/4/1989;

12/4/1989;

12/4/1989

Childcraft Education Corporation   Just for Kids! : America’s favorite
children’s catalog   TX0002501249; TX0002501669; TX0002501670; TX0002701220;
TX0002701219; TX0002701218; TX0002701216; TX0002701217  

2/2/1989;

2/2/1989;

2/2/1989;

12/1/1989;

12/1/1989;

12/1/1989;

12/1/1989;

12/1/1989

Childcraft, Inc.   Childcraft : toys that teach : [catalog].   TX0002765767;
TX0002765768; TX0002765769; TX0002765770  

3/14/1990;

3/14/1990;

3/14/1990;

3/14/1990

Childcraft, Inc.   Just for Kids! : America’s favorite children’s catalog  
TX0002765891; TX0002765766; TX0002765892; TX0002765893  

3/14/1990;

3/14/1990;

3/14/1990;

3/14/1990

Childcraft Education Corp   Celebrate Science Physical Science Set  
SR0000611710   9/13/2007



--------------------------------------------------------------------------------

CPO SCIENCE

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of Delta Education, LLC   Air rocket : curriculum
resource guide : force, motion and energy.   TX0005661277   12/19/2002 CPO
Science, a division of Delta Education, LLC   Atom building game : structure of
the atom.   TX0005643457   12/19/2002 CPO Science, a division of Delta
Education, LLC   Bathymetric map with land topography : [World]   VA0001264564  
6/6/2004 CPO Science, a division of Delta Education, LLC   Car and ramp : force
and motion.   TX0005643458   12/19/2002 CPO Science, a division of School
Specialty   CPO Science Earth Science Investigation Manual.   TX0006947238  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Earth
Science Student Text Book.   TX0006939698   4/14/2008 CPO Science, a division of
School Specialty   CPO Science Earth Science Teacher Guide.   TX0006939695  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Life Science
Electronic Book.   TX0006989877   4/14/2008 CPO Science, a division of School
Specialty   CPO Science Life Science Examview Test Bank.   TX0006989236  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Life Science
Investigation Manual.   TX0006941501   4/14/2008 CPO Science, a division of
School Specialty   CPO Science Life Science Lesson Organizer.   TX0006989223  
4/14/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty   CPO Science Life Science Student
Text Book.   TX0006940713   4/14/2008 CPO Science, a division of School
Specialty   CPO Science Life Science Teacher Guide.   TX0006940703   4/14/2008
CPO Science, a division of School Specialty   CPO Science Life Science Teacher
Resource CD.   TX0006989231   4/14/2008 CPO Science, a division of School
Specialty   CPO Science Life Science Teaching Illustrations.   TX0006989228  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Physical
Science Electronic Book.   TX0006989905   4/14/2008 CPO Science, a division of
School Specialty   CPO Science Physical Science Examview Test Bank.  
TX0006989968   4/14/2008 CPO Science, a division of School Specialty   CPO
Science Physical Science Investigation Manual.   TX0006941513   4/14/2008 CPO
Science, a division of School Specialty   CPO Science Physical Science Lesson
Organizer.   TX0006989897   4/14/2008 CPO Science, a division of School
Specialty   CPO Science Physical Science Student Text Book.   TX0006940658  
4/14/2008 CPO Science, a division of School Specialty   CPO Science Physical
Science Teacher Guide.   TX0006940706   4/14/2008 CPO Science, a division of
School Specialty   CPO Science Physical Science Teacher Resource CD.  
TX0006989965   4/14/2008 CPO Science, a division of School Specialty   CPO
Science Physical Science Teaching Illustrations.   TX0006989941   4/14/2008 CPO
Science, a division of Delta Education, LLC   Electric circuits : curriculum
resource guide : electricity and circuits.   TX0005661281   12/19/2002 CPO
Science, a division of Delta Education, LLC   Electric motor : electricity and
magnetism.   TX0005643452   12/19/2002 CPO Science, a division of School
Specialty   Focus on Earth Science Electronic Book.   TX0006933062   4/14/2008
CPO Science, a division of School Specialty   Focus on Earth Science Exam View
Text Bank.   TX0006933640   4/14/2008 CPO Science, a division of School
Specialty   Focus on Earth Science Investigation Manual.   TX0006933185  
4/14/2008 CPO Science, a division of School Specialty   Focus on Earth Science
Lesson Organizer.   TX0006933056   4/14/2008 CPO Science, a division of School
Specialty   Focus on Earth Science Spanish Components CD.   TX0006933139  
4/14/2008 CPO Science, a division of School Specialty   Focus on Earth Science
Spanish Electronic Book.   TX0006933135   4/14/2008 CPO Science, a division of
School Specialty   Focus on Earth Science Spanish Investigation Manual.  
TX0006933174   4/14/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty   Focus on Earth Science Spanish
Student Text Book.   TX0006933192   4/14/2008 CPO Science, a division of School
Specialty   Focus on Earth Science Student Textbook.   TX0006933199   4/14/2008
CPO Science, a division of School Specialty   Focus on Earth Science Teacher’s
Guide.   TX0006933209   4/14/2008 CPO Science, a division of School Specialty  
Focus on Earth Science Teacher’s Resource CD.   TX0006933072   4/14/2008 CPO
Science, a division of School Specialty   Focus on Earth Science Teaching
Illustrations.   TX0006933084   4/14/2008 CPO Science, a division of School
Specialty   Focus on Life Science Electronic book.   TX0007195180   4/14/2008
CPO Science, a division of School Specialty   Focus on Life Science Exam View
Test Bank.   TX0007127016   4/14/2008 CPO Science, a division of School
Specialty   Focus on Life Science Investigation Manual.   TX0007126275  
4/14/2008 CPO Science, a division of School Specialty   Focus on Life Science
Lesson Organizer.   TX0007194967   4/14/2008 CPO Science, a division of School
Specialty   Focus on Life Science Spanish Components CD.   TX0007194972  
4/14/2008 CPO Science, a division of School Specialty   Focus on Life Science
Spanish Electronic Book.   TX0007194963   4/14/2008 CPO Science, a division of
School Specialty   Focus on Life Science Spanish Investigation Manual.  
TX0007127021   4/14/2008 CPO Science, a division of School Specialty   Focus on
Life Science Spanish Student Text.   TX0007126303   4/14/2008 CPO Science, a
division of School Specialty   Focus on Life Science Student Text.  
TX0007126309   4/14/2008 CPO Science, a division of School Specialty   Focus on
Life Science Teacher Guide.   TX0007126320   4/14/2008 CPO Science, a division
of School Specialty   Focus on Life Science Teacher Resource CD.   TX0007195159
  4/14/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty   Focus on Physical Science
Electronic Book.   TX0007132093   4/14/2008 CPO Science   Focus on Physical
Science Teaching Illustrations.   TX0007162140   4/14/2008 CPO Science, a
division of Delta Education, LLC   Foundations of physical science.  
TX0006191850   6/13/2005 CPO Science, a division of School Specialty  
Foundations of Physical Science 3rd Edition Investigation Manual.   TX0007391167
  4/20/2011 CPO Science, a division of School Specialty   Foundations of
Physical Science 3rd Edition Student Text Book.   TX0007391170   4/20/2011 CPO
Science, a division of School Specialty   Foundations of Physical Science 3rd
Edition Teacher Guide.   TX0007391173   4/20/2011 CPO Science, a division of
Delta Education, LLC   Foundations of physical science blackline masters.  
TX0005801990   9/19/2003 CPO Science, a division of Delta Education, LLC  
Foundations of physical science color teaching tools.   TX0005872256   9/19/2003
CPO Science, a division of Delta Education, LLC   Foundations of physical
science : electronic book.   TX0006172818   6/13/2005 CPO Science, a division of
Delta Education, LLC   Foundations of physical science electronic book.  
TX0005872257   9/19/2003 CPO Science, a division of Delta Education, LLC  
Foundations of physical science : ExamView test bank.   TX0005643760  
12/19/2002 CPO Science, a division of Delta Education, LLC   Foundations of
physical science investigations.   TX0006191699   6/13/2005 CPO Science, a
division of Delta Education, LLC   Foundations of physical science :
investigations / Tom Hsu.   TX0005659139   12/19/2002 CPO Science, a division of
Delta Education, LLC   Foundations of physical science : skill and practice
worksheets.   TX0005659137   12/19/2002 CPO Science, a division of Delta
Education, LLC   Foundations of physical science : teacher’s guide.  
TX0005653856   12/19/2002 CPO Science, a division of Delta Education, LLC  
Foundations of physical science / Tom Hsu.   TX0005659140   12/19/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science   Foundations of physical science with earth and space science :
blackline masters.   TX0005817995   9/22/2003 CPO Science, a division of Delta
Education, LLC   Foundations of physical science with earth and space science
color teaching tools.   TX0005872258   9/22/2003 CPO Science, a division of
Delta Education, LLC   Foundations of physical science with earth and space
science electronic book.   TX0005872259   9/22/2003 CPO Science, a division of
Delta Education, LLC   Foundations of physical science with earth and space
science : Exam View Test Bank.   TX0005817988   9/22/2003 CPO Science, a
division of Delta Education, LLC   Foundations of physical science with earth
and space science : skill and practice worksheets.   TX0005817987   9/22/2003
CPO Science, a division of Delta Education, LLC   Foundations of physical
science with earth and space science / Tom Hsu.   TX0005776361   6/6/2003 CPO
Science, a division of Delta Education, LLC   Foundations of physical science
with earth and space studies / Tom Hsu.   TX0005800659   9/22/2003 CPO Science,
a division of Delta Education, LLC   Foundations of physical with earth and
space science / Tom Hsu.   TX0005803829   8/15/2003 CPO Science, a division of
Delta Education, LLC   Foundations of physics.   TX0006001517   6/6/2004 CPO
Science, a division of School Specialty   Foundations of Physics 2nd Edition
Examview Test Bank.   TX0007388448   4/26/2011 CPO Science, a division of School
Specialty   Foundations of Physics 2nd Edition Investigation Manual.  
TX0007388215   4/26/2011 CPO Science, a division of School Specialty  
Foundations of Physics 2nd Edition Student Text Book.   TX0007388362   4/26/2011
CPO Science, a division of School Specialty   Foundations of Physics 2nd Edition
Teacher Guide.   TX0007388274   4/26/2011 CPO Science, a division of School
Specialty   Foundations of Physics 2nd Edition Teacher Resource CD.  
TX0007388430   4/26/2011 CPO Science, a division of Delta Education, LLC  
Foundations of physics : electronic book.   TX0006052070   6/6/2004



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of Delta Education, LLC   Foundations of physics
ExamView Test Bank.   TX0005993630   6/6/2004 CPO Science, a division of Delta
Education, LLC   Foundations of physics : investigations / Tom Hsu.  
TX0005913042   1/16/2004 CPO Science, a division of Delta Education, LLC  
Foundations of physics : teacher’s guide / Tom Hsu.   TX0005994977   6/6/2004
CPO Science, a division of Delta Education, LLC   Foundations of physics / Tom
Hsu.   TX0005836561   8/19/2003 CPO Science, a division of Delta Education, LLC
  Gears and levers : curriculum resource guide : gears levers and rotating
machines.   TX0005661280   12/19/2002 CPO Science, a division of Delta
Education, LLC   Gravity drop : free fall and the gravity drop.   TX0005643454  
12/19/2002 CPO Science, a division of Delta Education, LLC   Integrated physics
and chemistry ExamView test bank.   TX0005835009   12/20/2002 CPO Science, a
division of Delta Education, LLC   Integrated physics and chemistry
investigations / Tom Hsu.   TX0005803522   12/20/2002 CPO Science, a division of
Delta Education, LLC   Integrated physics and chemistry : skill and practice
worksheets.   TX0005659138   12/20/2002 CPO Science, a division of Delta
Education, LLC   Integrated physics and chemistry : teacher’s guide / Tom Hsu.  
TX0005659141   12/20/2002 CPO Science, a division of Delta Education, LLC  
Integrated physics and chemistry / Tom Hsu.   TX0005803523   12/20/2002 CPO
Science   Integrated science : an investigative approach.   TX0006173600  
6/13/2005 CPO Science, a division of Delta Education, LLC   Integrated science :
an investigative approach : electronic book.   TX0006166497   6/13/2005 CPO
Science, a division of Delta Education, LLC   [Integrated science : an
investigative approach exam view test bank]   TX0006172772   6/13/2005 CPO
Science, a division of Delta Education, LLC   Integrated science : an
investigative approach : Investigations.   TX0006176273   6/13/2005 CPO Science,
a division of Delta Education, LLC   Integrated science : an investigative
approach : teacher’s guide.   TX0006191851   6/13/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of Delta Education, LLC   Integrated science : an
investigative approach : teachers support CD-ROM.   TX0006166495   6/13/2005 CPO
Science, a division of Delta Education, LLC   Introduction to earth and space
science.   TX0005866196   9/19/2003 CPO Science, a division of Delta Education,
LLC   Introduction to Earth and space science : investigations. / Tom Hsu.  
TX0005817939   8/15/2003 on text; CPO Science, division of Delta Education, LLC
  Introduction to Earth and space science / Tom Hsu.   TX0005776744   6/6/2003
CPO Science, a division of Delta Education, LLC   Introduction to earth and
space science / Tom Hsu.   TX0005786573   9/19/2003 CPO Science, a division of
Delta Education, LLC   Light and optics : properties of light.   TX0005643451  
12/19/2002 CPO Science, a division of Delta Education, LLC   Marble launcher :
curriculum resource guide : projectile motion.   TX0005661278   12/19/2002 CPO
Science, a division of Delta Education, LLC   Pendulum : harmonic motion.  
TX0005643450   12/19/2002 CPO Science, a division of Delta Education, LLC  
Periodic puzzle : chemistry and the elements.   TX0005643453   12/19/2002 CPO
Science, a division of Delta Education, LLC   Periodic table tiles : curriculum
resource guide : chemistry and the elements.   TX0005661279   12/19/2002 CPO
Science, a division of Delta Education, LLC   Physics a first course.  
TX0006141984   2/28/2005 CPO Science, a division of School Specialty.   Physics
A First Course Electronic Book.   TX0007235289   4/16/2008 CPO Science, a
division of Delta Education, LLC   Physics : a first course electronic book.  
TX0006198516   6/13/2005 CPO Science, a division of School Specialty.   Physics
A First Course Examview Test Bank.   TX0007219868   12/16/2008 CPO Science, a
division of Delta Education, LLC   Physics A First Course Exam View Test Bank  
TX0006183169   6/13/2005 CPO Science, a division of School Specialty.   Physics
A First Course Investigation Manual   TX0007219870   12/16/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of Delta Education, LLC   Physics a first course
investigations.   TX0006125083   2/24/2005 CPO Science, a division of School
Specialty.   Physics A First Course Proplanner.   TX0007235275   4/16/2008 CPO
Science, a division of School Specialty.   Physics A First Course Student Text
Book.   TX0007235140   4/16/2008 CPO Science, a division of School Specialty.  
Physics A First Course Teacher Guide.   TX0007219861   12/16/2008 CPO Science, a
division of Delta Education, LLC   Physics, a first course : teacher’s guide /
Tom Hsu.   TX0006208070   6/13/2005 CPO Science, a division of Delta Education,
LLC   Physics : a first course teachers support CD Rom.   TX0006198517  
6/13/2005 CPO Science, a division of Delta Education, LLC   Rollercoaster :
energy and energy conservation.   TX0005643449   12/19/2002 CPO Science, a
division of Delta Education, LLC   Ropes and pulleys : force, work and energy.  
TX0005643456   12/19/2002 CPO Science, a division of Delta Education, LLC  
Sound and waves : music, sound and waves.   TX0005643455   12/19/2002 CPO
Science, a division of Delta Education, LLC   Teaching through investigations
physical science and physics and chemistry DVD series.   TX0005783473  
12/20/2002 CPO Science, a division of Delta Education, LLC   Teaching through
investigations physical science and physics and chemistry video series.  
TX0005783461   12/20/2002 CPO Science, a division of School Specialty.   CPO
Science Earth Science Electronic Book.   TX0006937162   4/14/2008 CPO Science, a
division of School Specialty.   CPO Science Earth Science Examview Test Bank.  
TX0006954526   4/14/2008 CPO Science, a division of School Specialty.   CPO
Science Earth Science Lesson Organizer.   TX0006937093   4/14/2008 CPO Science,
a division of School Specialty.   CPO Science Earth Science Teacher Resource CD.
  TX0006937150   4/14/2008 CPO Science, a division of School Specialty.   CPO
Science Earth Science Teaching Illustrations.   TX0006937146   4/14/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty.   Focus on Physical Science Exam
View Test Bank.   TX0007131667   4/14/2008 CPO Science, a division of School
Specialty.   Focus on Physical Science Investigation Manual.   TX0007131982  
4/14/2008 CPO Science, a division of School Specialty.   Focus on Physical
Science Lesson Organizer.   TX0007131502   4/14/2008 CPO Science, a division of
School Specialty.   Focus on Physical Science Spanish Components CD.  
TX0007139267   4/14/2008 CPO Science, a division of School Specialty.   Focus on
Physical Science Spanish Electronic Book.   TX0007137812   4/14/2008 CPO
Science, a division of School Specialty.   Focus on Physical Science Spanish
Investigation Manual.   TX0007356040   4/14/2008 CPO Science, a division of
School Specialty.   Focus on Physical Science Spanish Student Text Book.  
TX0007137830   4/14/2008 CPO Science, a division of School Specialty.   Focus on
Physical Science Student Text Book.   TX0007132216   4/14/2008 CPO Science, a
division of School Specialty.   Focus on Physical Science Teacher Resource CD.  
TX0007137820   4/14/2008 CPO Science, a division of School Specialty.  
Foundations of Physical Science 3rd Edition Multimedia DVD.   TX0007391165  
4/20/2011 CPO Science, a division of School Specialty.   Foundations of Physical
Science 3rd Edition Teacher Resource CD.   TX0007391151   4/20/2011 CPO Science,
a division of School Specialty.   Physical, Earth, and Space Science Examview
Test Bank.   TX0007388979   4/26/2011 CPO Science, a division of School
Specialty.   Physical, Earth, and Space Science Investigation Manual.  
TX0007389189   4/26/2011 CPO Science, a division of School Specialty.  
Physical, Earth, and Space Science Multimedia DVD.   TX0007392672   4/26/2011
CPO Science, a division of School Specialty.   Physical, Earth, and Space
Science Student Text Book.   TX0007389186   4/26/2011 CPO Science, a division of
School Specialty.   Physical, Earth, and Space Science Teacher Resource CD.  
TX0007392673   4/26/2011



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

CPO Science, a division of School Specialty.   Physical, Earth, and Space
Science Teacher’s Guide.   TX0007388873   4/26/2011 CPO Science, a division of
School Specialty.   Physics A First Course Teacher Resource CD.   TX0007229600  
4/16/2008 COP Science, a division of School Specialty.   Focus on Life Science
Teaching Illustrations.   TX0007195147   4/14/2008

DELTA

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Beginnings: teacher’s guide/Herbert D. Their, Robert C.
Knott   TX0005877113   11/21/2003 Delta Education   Behavior of mealworms:
teacher’s guide   TX0002384470   7/8/1988 Delta Education, LLC   Butterflies and
moths   TX0005914419   2/10/2004 Delta Education   Butterflies and moths:
teacher’s guide   TX0002384468   11/1/1996 Delta Education, Inc.   Charge it!
Static electricity: activity guide/by Delta Education; author, Richard Bollinger
  TX0004406415   11/1/1996 Delta Education, Inc.   Charge it! Static electricity
: activity journal / by Delta Education ; author, Richard Bollinger.  
TX0004406422   11/1/1996 Delta Education   Classroom plants : teacher’s guide.  
TX0002384473   7/8/1988 Delta Education, Inc.   Clear view of area and volume
formulas : activities, visuals, masters.   TX0004406667   2/19/1997 Delta
Education, LLC   Color and light.   TX0005914420   2/10/2004 Delta Education,
LLC   Communities : teacher’s guide / Robert C. Knott, Herbert D. Thier.  
TX0005866655   11/21/2003 Delta Education, Inc.   Crystal creations : activity
guide / author, Carol Prekker.   TX0004406777   2/19/1997 Delta Education  
Delta Science First Reader, Science and Literacy program Teacher’s Guide.  
TX0006898348   11/9/2007



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education   Delta science module, erosion teacher’s guide.   TX0006404994
  6/28/2006 Delta Education   Delta science module, third edition : classroom
plants : teacher’s guide.   TX0006405648   6/28/2006 Delta Education   Delta
science module, third edition : earth, moon, and sun : teacher’s guide.  
TX0006405649   6/28/2006 Delta Education   Delta science module, third edition :
earth processes : teacher’s guide.   TX0006405647   6/28/2006 Delta Education  
Delta science module, third edition : electromagnetism : teacher’s guide.  
TX0006405651   6/28/2006 Delta Education   Delta science module, third edition :
matter and change : teacher’s guide.   TX0006405646   6/28/2006 Delta Education
  Delta science module, third edition : plant and animal populations : teacher’s
guide.   TX0006405650   6/28/2006 Delta Education   Delta Science Modules, Third
Ed., DNA: From Genes to Proteins Teacher’s Guide.   TX0006898345   11/9/2007
Delta Education   Delta Science Modules, Third Ed., Earth Movements, At Home
Folio.   TX0006897073   12/7/2007 Delta Education   Delta Science Modules, Third
Ed., Earth Movements, At Home Folio (Spanish Edition)   TX0006897105   12/7/2007
Delta Education   Delta Science Modules, Third Ed., Earth Movements Science
Notebook.   TX0006898338   11/9/2007 Delta Education   Delta Science Modules,
Third Ed., Earth Movements Science Notebook, Spanish Edition Delta Science
Modules, Third Edition.   TX0006898340   11/9/2007 Delta Education   Delta
Science Modules, Third Ed., Food Chains and Webs, At Home Folio.   TX0006897058
  12/7/2007 Delta Education   Delta Science Modules, Third Ed., Food Chains and
Webs, At Home Folio (Spanish Edition)   TX0006897064   12/7/2007



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education   Delta Science Modules, Third Ed., Food Chains and Webs Science
Notebook.   TX0006898323   11/9/2007 Delta Education   Delta Science Modules,
Third Ed., Food Chains and Webs Science Notebook, Spanish Edition.  
TX0006898320   11/9/2007 Delta Education   Delta Science Modules, Third Ed.,
Force and Motion, At Home Folio (Spanish Edition)   TX0006897081   12/7/2007
Delta Education   Delta Science Modules, Third Ed., Force and Motion, At Horne
Folio.   TX0006897097   12/7/2007 Delta Education   Delta Science Modules, Third
Ed., Force and Motion Science Notebook.   TX0006898328   11/9/2007 Delta
Education   Delta Science Modules, Third Ed., Force and Motion Science Notebook,
Spanish Edition.   TX0006898339   11/9/2007 Delta Education   Delta Science
Modules, Third Ed., Using Science Notebooks Folio.   TX0006897051   12/7/2007
Delta Education   Delta Science Reader, Astronomy.   TX0006898342   11/9/2007
Delta Education   Delta Science Reader, Earth Movements Reader, Spanish Edition.
  TX0006898332   11/9/2007 Delta Education   Delta Science Reader, Electrical
Connections Delta Science Reader.   TX0006898344   11/9/2007 Delta Education  
Delta Science Reader, Food Chains and Webs Reader, Spanish Edition.  
TX0006898327   11/9/2007 Delta Education   Delta Science Reader, Force and
Motion Reader, Spanish Edition.   TX0006898325   11/9/2007 Delta Education, Inc.
  Detective lab : activity guide / by Delta Education ; author, Richard
Bollinger.   TX0004406417   11/1/1996 Delta Education, Inc.   Detective lab :
activity journal / by Delta Education ; author, Richard Bollinger.  
TX0004406416   11/1/1996 Delta Education, LLC   Dinosaurs and fossils.  
TX0005914416   2/10/2004 Delta Education, LLC  
Discovery guide : body and senses : pre-K.   TX0005699021   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Earth movements.   TX0005913100   2/10/2004 Delta
Education, LLC   Ecosystems : teacher’s guide / Robert C. Knott, Herbert D.
Thier.   TX0005866657   11/21/2003 Delta Education, LLC   Electrical circuits /
[Sarah A. Maineri], senior project editor.   TX0005748056   5/8/2003 Delta
Education   Electrical circuits : teacher’s guide.   TX0002384480   7/8/1988
Delta Education, LLC   Electrical circuits : teacher’s guide / Sarah A. Maineri,
senior project editor.   TX0005747210   5/9/2003 Delta Education, Inc.  
Electromagnetism : activity guide / by Delta Education ; author, Sally Seehafer.
  TX0004406419   11/1/1996 Delta Education   Electromagnetism : teacher’s guide.
  TX0002384461   7/8/1988 Delta Education, Inc.   Energy & motion : activity
guide / author, M. J. Lechner.   TX0004410975   2/18/1997 Delta Education, Inc.
  Energy & motion : activity journal.   TX0004410976   2/18/1997 Delta
Education, LLC   Energy sources : teacher’s guide / Herbert D. Thier, Robert C.
Knott.   TX0005877116   11/21/2003 Delta Education, LLC   Environments :
teacher’s guide / Robert C. Knott, Herbert D. Thier.   TX0005866659   11/21/2003
Delta Education, LLC   Finding the moon.   TX0005748493   5/8/2003 Delta
Education, LLC   Finding the Moon : teacher’s guide.   TX0005792811   8/12/2003
Delta Education   Finding the moon : teacher’s guide / by Gretchen M. Alexander.
  TX0002384476   7/8/1988 Delta Education, LLC   Flight and rocketry reader  
TX0005913098   2/10/2004 Delta Education, Inc.   Flight! Gliders to jets :
activity guide / by Delta Education ; author, Richard Bollinger.   TX0004406420
  11/1/1996 Delta Education, LLC   Food chaines and webs : teacher’s guide /
Sarah A. Maineri, senior project editor.   TX0005747206   5/9/2003 Delta
Education, LLC   Food chains and webs / [Sarah A. Maineri], senior project
editor.   TX0005748057   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Force and motion : teacher’s guide / Sarah A. Maineri,
senior project editor.   TX0005747207   5/9/2003 Delta Education   From seed to
plant : teacher’s guide.   TX0002384472   7/8/1988 Delta Education, Inc.   Gears
at work : activity guide / author, Joreen Hendry.   TX0004410977   2/18/1997
Delta Education, Inc.   Gears at work : activity journal / author, Joreen
Hendry.   TX0004410978   2/18/1997 Delta Education, Inc.   Great sensations :
smell, taste, touch : activity guide / author, Katy Z. Allen.   TX0004423398  
3/3/1997 Delta Education, Inc.   Great sensations : smell, taste, touch :
activity journal / author, Katy Z. Allen.   TX0004423399   3/3/1997 Delta
Education, Inc.   Great sensations : vision & hearing : activity guide / author,
Kathy Z. Allen.   TX0004410979   2/18/1997 Delta Education, Inc.   Great
sensations : vision & hearing : activity journal / author, Kathy Z. Allen.  
TX0004410973   2/18/1997 Delta Education, LLC   Hexagonoes exponents : level 1 :
teacher guide.   TX0005853766   11/21/2003 Delta Education, LLC   Hexagonoes
exponents : level 2 : teacher guide.   TX0005853767   11/21/2003 Delta
Education, LLC   Hexagonoes percents : level 2 : teacher guide.   TX0005853768  
11/21/2003 Delta Education, LLC   Investigating water.   TX0005913096  
2/10/2004 Delta Education   Investigating water : teacher’s guide.  
TX0002384457   7/8/1988 Delta Education   Length and capacity : teacher’s guide
/ by D. Louis Finsand.   TX0002384462   7/8/1988 Delta Education   Lenses and
mirrors : teacher’s guide / prepared by the National Learning Center.  
TX0002384463   7/8/1988 Delta Education, LLC   Life cycles : teacher’s guide /
Herbert D. Thier, Robert C. Knott.   TX0005877115   11/21/2003 Delta Education  
Looking at liquids : teacher’s guide.   TX0002384458   7/8/1988



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Magnetic magic : activity journal / by Delta Education ;
author, Richard Bollinger.   TX0004406421   11/1/1996 Delta Education, LLC  
Magnets.   TX0005913097   2/10/2004 Delta Education, LLC   Material objects :
teacher’s guide / Herbert D. Thier, Robert C. Knott.   TX0005877114   11/21/2003
Delta Education   Measuring : teacher’s guide.   TX0002384465   7/8/1988 Delta
Education   Newton’s toy box : teacher’s guide.   TX0006403251   6/28/2006 Delta
Education, LLC   Observing an aquarium.   TX0005914421   2/10/2004 Delta
Education, LLC   Observing an aquarium : teacher’s guide.   TX0005914412  
2/10/2004 Delta Education   Observing an aquarium : teacher’s guide / by
Deighton K. Emmons, Jr.   TX0002384471   7/8/1988 Delta Education, LLC   Oceans.
  TX0005913099   2/10/2004 Delta Education, LLC   Oceans : teacher’s guide.  
TX0005914414   2/10/2004 Delta Education, LLC   Organisms : teacher’s guide /
Robert C. Knott, Herbert D. Thier.   TX0005866656   11/21/2003 Delta Education,
LLC   Plant and animal life cycles.   TX0005699028   5/8/2003 Delta Education  
Plant and animal life cycles : teacher’s guide.   TX0002384469   7/8/1988 Delta
Education   Plants in our world reader.   TX0006402066   6/26/2006 Delta
Education, LLC   Pollution.   TX0005913095   2/10/2004 Delta Education   Pond
life : teacher’s guide.   TX0002384467   7/8/1988 Delta Education   Powders and
crystals : teacher’s guide.   TX0002384459   7/8/1988 Delta Education  
Properties : teacher’s guide.   TX0002384460   7/8/1988 Delta Education, LLC  
Relative position and motion : teacher’s guide / Robert C. Knott, Herbert D.
Thier.   TX0005866658   11/21/2003 Delta Education, Inc.   Rock origins :
activity guide / author, Richard Bollinger.   TX0004406776   2/19/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education   Rocks and minerals : teacher’s guide / by Ben Werner.  
TX0002384479   7/8/1988 Delta Education, Inc.   Seed mysteries : activity guide
/ author, Mary Jo Lechner.   TX0004410972   2/18/1997 Delta Education, Inc.  
Seed mysteries : activity journal / author, Mary Jo Lechner.   TX0004410974  
2/18/1997 Delta Education, LLC   Simple machines.   TX0005699027   5/8/2003
Delta Education   Simple machines : teacher’s guide / by Elizabeth Fox.  
TX0002384481   7/8/1988 Delta Education   Sink or float? : teacher’s guide.  
TX0006403250   6/28/2006 Delta Education   Sink or float : teacher’s guide.  
TX0002384482   7/8/1988 Delta Education, LLC   Soil science.   TX0005914417  
2/10/2004 Delta Education, LLC   Solar system / [Sarah A. Maineri], senior
project editor.   TX0005748058   5/8/2003 Delta Education, LLC   Solar system :
teacher’s guide / Sarah A. Maineri, senior project editor.   TX0005747208  
5/9/2003 Delta Education, LLC   Sound.   TX0005913094   2/10/2004 Delta
Education, LLC   Sound : teacher’s guide.   TX0005914413   2/10/2004 Delta
Education   Sound : teacher’s guide.   TX0002384456   7/8/1988 Delta Education,
LLC   Stages of matter : teacher’s guide.   TX0005792812   8/12/2003 Delta
Education, LLC   States of matter / [Sarah A. Maineri], senior project editor.  
TX0005748054   5/8/2003 Delta Education   States of matter : teacher’s guide /
by Michael Worosz.   TX0002384464   7/8/1988 Delta Education, LLC   Sunshine and
shadows.   TX0005913093   2/10/2004 Delta Education   Sunshine and shadows :
teacher’s guide.   TX0002384477   7/8/1988 Delta Education, LLC   Using your
senses / [Sarah A. Maineri], senior project editor.   TX0005748059   5/8/2003
Delta Education, LLc   Using your senses : teacher’s guide / Sarah A. Maineri,
senior project editor.   TX0005747205   5/9/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Water cycle.   TX0005914418   2/10/2004 Delta Education,
LLC   Weather forecasting.   TX0005699029   5/8/2003 Delta Education   Weather
forecasting : teacher’s guide / by Deighton K. Emmons, Jr.   TX0002384475  
7/8/1988 Delta Education, LLC   Weather forecasting : teacher’s guide / Sarah A.
Maineri, senior project editor.   TX0005747209   5/9/2003 Delta Education, LLC  
Weather instruments / [Sarah A. Maineri], senior project editor.   TX0005748055
  5/8/2003 Delta Education   Weather instruments : teacher’s guide / by Lester
G. Paldy.   TX0002384478   7/8/1988 Delta Education, LLC   Weather watching /
[Sarah A. Maineri], senior project editor.   TX0005748053   5/8/2003 Delta
Education   Weather watching : teacher’s guide / by Lester G. Paldy.  
TX0002384474   7/8/1988 Delta Education, Inc.   Weather wise : activity guide /
author, Ceanne Tzimopoulos.   TX0004410969   2/18/1997 Delta Education, Inc.  
Weather wise : activity journal / author, Ceanne Tzimopoulos.   TX0004410970  
2/18/1997 Delta Education, Inc.   Work : plane & simple : activity guide /
author, Sally Gullatt Seehafer.   TX0004410971   2/18/1997 Delta Education, Inc.
  Work—plane and simple : activity guide / by Delta Education ; author, Sally
Gullatt Seehafer.   TX0004406418   11/1/1996 Delta Education, LLC   You and your
body / [Sarah A. Maineri], senior project editor.   TX0005748052   5/8/2003
Delta Education, LLC   You and your body : teacher’s guide.   TX0005815686  
8/12/2003 Delta Education   You and your body : teacher’s guide / by David R.
Stronck.   TX0002384466   7/8/1988 Delta Education, Inc.   Amazing air : DSM II
teacher’s guide / National Learning Center.   TX0004441524   1/9/1997 Delta
Education, Inc.   Animal behavior : teacher’s guide.   TX0004440867   1/9/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Aquatic life mini-kit : equipment and guide to assist
children in the exploration of an aquatic environment.   TX0003739371  
12/6/1993 Delta Education, Inc.   Beginnings : teacher’s guide : level K /
Herbert D. Thier, Robert C. Knott.   TX0003363130   6/3/1992 Delta Education,
Inc.   Behavior of mealworms : Delta project cards / William R. Brown, Edwin P.
White.   TX0000957855   8/11/1982 Delta Education, Inc.   Body basics : activity
guide.   TX0004406456   11/1/1996 Delta Education, Inc.   Body basics : activity
journal.   TX0004406458   11/1/1996 Delta Education, Inc.   Brine shrimp : Delta
project cards / William R. Brown, Edwin P. White.   TX0000957849   8/11/1982
Delta Education, Inc.   Bubble science activity guide.   TX0004406454  
11/1/1996 Delta Education, Inc.   Bubble science activity journal.  
TX0004406453   11/1/1996 Delta Education, Inc.   Butterflies and moths : DSM II
teacher’s guide.   TX0004440180   1/9/1997 Delta Education, Inc.   Chemical
interactions : teacher’s guide.   TX0003842875   2/27/1995 Delta Education, Inc.
  Classroom plants : teacher’s guide / editing Jill Farinelli ; ill./art
production Nancy Schoefl.   TX0004442733   1/9/1997 Delta Education, Inc.   Clay
boats : Delta project cards / William R. Brown, Edwin P. White.   TX0000957850  
8/11/1982 Delta Education, Inc.   Clear view of personal checking : simulations,
activities, masters, visuals / author, Vicky L. Kouba.   TX0004406666  
2/19/1997 Delta Education, Inc.   Color and light : teacher’s guide.  
TX0004043757   2/27/1995 Delta Education, Inc.   Communities.   TX0003593416  
6/21/1993 Delta Education, Inc.   Communities : teacher’s guide, level 5 /
Robert C. Knott, Herbert D. Thier.   TX0003690485   9/30/1993 Delta Education,
Inc.   Crystal creations : activity journal.   TX0004406455   11/1/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Delta Education, Inc., presents A feast of fractions / a
menu of activities prepared by Sally Palow, Kathleen Knoblock, Myra Kennedy ...
[et al.] ; cover ill. Rose Lowry.   TX0004406537   11/1/1996 Delta Education,
Inc.   Delta game factory / Vicky L. Kouba.   TX0004406544   2/19/1997 Delta
Education, Inc.   Delta project cards—Colored solutions / William R. Brown,
Edwin P. White.   TX0000842525   10/26/1981 Delta Education, Inc.   Delta Volume
Shake : teacher’s guide.   TX0004409053   11/1/1996 Delta Education, Inc.  
Dinosaur classification : teacher’s guide.   TX0004440862   1/9/1997 Delta
Education, Inc.   DNA—from genes to proteins : teacher’s guide / author, Betty
B. Hoskins.   TX0003845929   6/24/1994 Delta Education, Inc.   Earth, moon, and
sun : teacher’s guide / author[s], John G. Radzilowicz, 1952-, and Jan M. Derby
; ill. Nancy Schoefl.   TX0004442655   1/9/1997 Delta Education, Inc.   Earth
movements : DSM II teacher’s guide.   TX0004441527   1/9/1997 Delta Education,
Inc.   Earth processes : teacher’s guide.   TX0004440864   1/9/1997 Delta
Education, Inc.   Earthworms : Delta project cards / William R. Brown, Edwin P.
White.   TX0000957851   8/11/1982 Delta Education, Inc.   Ecosystems.  
TX0003593418   6/21/1993 Delta Education, Inc.   Ecosystems : SCIS 3, teacher’s
guide, level 6 / Robert C. Knott, Herbert D. Thier.   TX0003690482   9/30/1993
Delta Education, Inc.   Electrical circuits : teacher’s guide / editing
Editorial Services Plus ; ill./art production Nancy Schoefl.   TX0004440927  
1/9/1997 Delta Education, Inc.   Electrical connections : activity guide.  
TX0004406463   11/1/1996 Delta Education, Inc.   Electrical connections :
teacher’s guide / author, Bob Roth.   TX0003830396   3/31/1994 Delta Education,
Inc.   Electromagnetism activity journal.   TX0004409099   11/1/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Electromagnetism : teacher’s guide.   TX0004043755  
2/27/1995 Delta Education, Inc.   Energy sources.   TX0003602059   6/21/1993
Delta Education, Inc.   Environments.   TX0003593419   6/21/1993 Delta
Education, Inc.   Environments : teacher’s guide, level 4 / Robert C. Knott,
Herbert D. Thier.   TX0003690484   9/30/1993 Delta Education, Inc.   Erosion :
teacher’s guide.   TX0004043756   2/27/1995 Delta Education, Inc.   Exploring
geometry : intermediate.   TX0003423266   11/16/1992 Delta Education, Inc.  
Exploring geometry : primary.   TX0003423267   11/16/1992 Delta Education, Inc.
  Exploring number relationships : intermediate.   TX0003423265   11/16/1992
Delta Education, Inc.   Exploring probability / Fredda J. Friederwitzer, Barbara
Berman, Beth Forrester.   TX0003423216   11/16/1992 Delta Education, Inc.  
Exploring probability : primary / Vicky L. Kouba.   TX0003423215   11/16/1992
Delta Education, Inc.   Fast food for thought : Delta base 10 fries : teacher’s
guide / Carole Reesink.   TX0003627597   6/25/1993 Delta Education, Inc.   Fast
Food for Thought : Delta Demimal Dog : teacher’s guide.   TX0003485171  
2/16/1993 Delta Education, Inc.   Fast food for thought : Delta fraction burger
: teacher’s guide / Carole Reesink and Linda Frost.   TX0003627596   6/25/1993
Delta Education, Inc.   Finding the moon : teacher’s guide.   TX0004440865  
1/9/1997 Delta Education, Inc.   Food chains and webs : DSM II teacher’s guide.
  TX0004441526   1/9/1997 Delta Education, Inc.   Fossil formations : activity
guide.   TX0004406459   11/1/1996 Delta Education, Inc.   Fossil formations :
activity journal.   TX0004406457   11/1/1996 Delta Education, Inc.   From seed
to plant : teacher’s guide / editing Diana J. Reno ; ill./art production Nancy
Schoefl.   TX0004446637   1/9/1997 Delta Education, Inc.   Fungi—small wonders :
teacher’s guide.   TX0003830394   3/31/1994



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Gases and “airs” : Delta project cards / William R.
Brown, Edwin P. White.   TX0000957853   8/11/1982 Delta Education, Inc.   I
Can’t Believe It’s Math! : discovering classroom math in after-school activities
/ Mary Ann Schroeder, Marcay Burma-Washington   TX0003567974   5/28/1993 Delta
Education, Inc.   If shipwrecks could talk : teacher’s guide.   TX0004440866  
1/9/1997 Delta Education, Inc.   Insect life : teacher’s guide.   TX0003933407  
2/27/1994 Delta Education, Inc.   Interaction and systems.   TX0003606743  
6/21/1993 Delta Education, Inc.   Interaction and systems : teacher’s guide :
level 2 / Herbert D. Thier, Robert C. Knott.   TX0003363133   6/3/1992 Delta
Education, Inc.   Investigating water : teacher’s guide / editing Elizabeth Foy
; ill./art production Nancy Schoefl.   TX0004440919   1/9/1997 Delta Education,
Inc.   Length and capacity : teacher’s guide.   TX0004442792   1/9/1997 Delta
Education, Inc.   Lenses and mirrors : teacher’s guide / author, the National
Learning Center ; ill./art production Nancy Schoefl.   TX0004442654   1/9/1997
Delta Education, Inc.   Life cycles.   TX0003606744   6/21/1993 Delta Education,
Inc.   Life cycles : teacher’s guide : level 2 / Herbert D. Thier, Robert C.
Knott.   TX0003363132   6/3/1992 Delta Education, Inc.   Looking at liquids :
teacher’s guide / editing Editorial Services Plus ; ill./art production Nancy P.
Schoefl.   TX0004440926   1/9/1997 Delta Education, Inc.   Magnet magic activity
guide.   TX0004409100   11/1/1996 Delta Education, Inc.   Magnets : teacher’s
guide / author, Joreen Hendry.   TX0003830397   3/31/1994 Delta Education, Inc.
  Material objects.   TX0003606739   6/21/1993 Delta Education, Inc.   Material
objects : teacher’s guide : level 1 / Herbert D. Thier, Robert C. Knott.  
TX0003363134   6/3/1992



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Measuring : teacher’s guide / editing Elizabeth Foy ;
ill./art production Nancy Schoefl.   TX0004440922   1/9/1997 Delta Education,
Inc.   Newtons toy box : teacher’s guide / author, Carolyn Sumners.  
TX0003830398   3/31/1994 Delta Education, Inc.   Observing an aquarium : DSM II
teacher’s guide.   TX0004440179   1/9/1997 Delta Education, Inc.   Organisms.  
TX0003606742   6/21/1993 Delta Education, Inc.   Organisms : teacher’s guide :
level 1 / Herbert D. Thier, Robert C. Knott.   TX0003363131   6/3/1992 Delta
Education, Inc.   Plant and animal life cycles : teacher’s guide / editing Kathy
Z. Allen and Kathy Talmadge ; ill./art production Nancy P. Schoefl.  
TX0004440925   1/9/1997 Delta Education, Inc.   Plant and animal populations :
teacher’s guide / editing Diana J. Reno ; ill./art production Nancy Schoefl.  
TX0004440924   1/9/1997 Delta Education, Inc.   Pollution : teacher’s guide.  
TX0003845509   6/24/1994 Delta Education, Inc.   Pond life : teacher’s guide.  
TX0003933406   2/27/1994 Delta Education, Inc.   Populations.   TX0003606741  
6/21/1993 Delta Education, Inc.   Populations : teacher’s guide : level 3 /
Herbert D. Thier, Robert C. Knott.   TX0003363136   6/3/1992 Delta Education,
Inc.   Powders and crystals : teacher’s guide / editing Diana J. Reno ; ill./art
production Nancy P. Schoefl.   TX0004440921   1/9/1997 Delta Education, Inc.  
Properties : teacher’s guide.   TX0004442793   1/9/1997 Delta Education, Inc.  
Relative position and motion : SCIS 3, teacher’s guide, level 4 / Herbert D.
Thier, Robert C. Knott.   TX0003690483   9/30/1993 Delta Education, Inc.   Rock
origins : activity journal.   TX0004411206   11/1/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Rocks and minerals : teacher’s guide : a Delta science
module / editing Editorial Services Plus, copyediting Jill Farinelli ;
design/production Ann V. Richardson ; ill./art production Nancy P. Schoefl ;
cover design Nancy P. Schoefl.   TX0003784217   3/31/1994 Delta Education, Inc.
  Science in a Nutshell : flight! Gliders to jets, activity journal.  
TX0004414313   11/1/1996 Delta Education, Inc.   Scientific theories.  
TX0003593417   6/21/1993 Delta Education, Inc.   Scientific theories.  
TX0003602057   6/21/1993 Delta Education, Inc.   SCIS 3 energy sources.  
TX0003577675   6/21/1993 Delta Education, Inc.   SCIS 3 relative position and
motion.   TX0003577674   6/21/1993 Delta Education, Inc.   Simple machines :
teacher’s guide / editing Editorial Services Plus ; ill./art production Nancy P.
Schoefl.   TX0004015686   2/27/1995 Delta Education, Inc.   Sink or float :
Delta project cards / William R. Brown, Edwin P. White.   TX0000957852  
8/11/1982 Delta Education, Inc.   Sink or float? : teacher’s guide.  
TX0004446585   1/9/1997 Delta Education, Inc.   Small things and microscopes :
teacher’s guide / author, Eileen Terrill ; contributors, Jeanne Dietsch, William
Kennedy and Bradford Taylor ; ill. Phyllis Pittet and Susan Dunholter ;
photography Paul McGuirk.   TX0003864322   6/24/1994 Delta Education, Inc.  
Soil science : DSM II teacher’s guide.   TX0004441525   1/9/1997 Delta
Education, Inc.   Solar energy : teacher’s guide.   TX0003845510   6/24/1994
Delta Education, Inc.   Solar system : teacher’s guide / editing Editorial
Services Plus and D. Louis Finsand ; ill./art production Nancy Schoefl.  
TX0004446638   1/9/1997 Delta Education, Inc.   Sound : teacher’s guide /
editing Katy Z. Allen ; ill./art production Nancy Schoefl.   TX0004440920  
1/9/1997 Delta Education, Inc.   Sound vibrations : activity guide.  
TX0004406460   11/1/1996 Delta Education, Inc.   Sound vibrations : activity
guide.   TX0004406461   11/1/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, Inc.   Sound vibrations : activity guide.   TX0004406462  
11/1/1996 Delta Education, Inc.   States of matter : teacher’s guide / editing
Katy Z. Allen ; ill./art production Nancy Schoefl.   TX0004446636   1/9/1997
Delta Education, Inc.   Strings & musical instruments : Delta project cards /
William R. Brown, Edwin P. White.   TX0000957856   8/11/1982 Delta Education,
Inc.   Subsystems and variables.   TX0003606740   6/21/1993 Delta Education,
Inc.   Subsystems and variables : teacher’s guide : level 3 / Herbert D. Thier,
Robert C. Knott.   TX0003363135   6/3/1992 Delta Education, Inc.   Sunshine and
shadows : teacher’s guide / editing Katy Z. Allen ; ill./art production Nancy
Schoefl.   TX0004446642   1/9/1997 Delta Education, Inc.   Water cycle :
teacher’s guide / editing Kathy Z. Allen ; ill./art production Nancy Schoefl.  
TX0004446639   1/9/1997 Delta Education, Inc.   Weather forecasting : teacher’s
guide / editing Editorial Services Plus ; ill./art production Nancy Schoefl.  
TX0004446640   1/9/1997 Delta Education, Inc.   Weather instruments : teacher’s
guide.   TX0004440861   1/9/1997 Delta Education, Inc.   Weather watching :
teacher’s guide / editing Jill Farinelli ; ill./art production Nancy Schoefl.  
TX0004446641   1/9/1997 Delta Education, Inc.   Whistles : Delta project cards /
William R. Brown, Edwin P. White.   TX0000957854   8/11/1982 Delta Education,
Inc.   You and your body : teacher’s guide.   TX0003830395   3/31/1994 Delta
Education, LLC   About me.   TX0006236193   9/30/2005 Delta Education, LLC  
Addition & subtraction student activity guide : no. 550-3530.   TX0005751741  
5/8/2003 Delta Education, LLC   Addition & subtraction : teacher’s guide.  
TX0005752801   5/8/2003 Delta Education, LLC   Algebra : grades 3-4, student
activity guide.   TX0005698998   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Algebra : grades 5-6, student activity guide.  
TX0005698994   5/8/2003 Delta Education, LLC   Algebra teacher’s guide : grades
3-4.   TX0005751730   5/8/2003 Delta Education, LLC   Algebra teacher’s guide :
grades 5-6.   TX0005751729   5/8/2003 Delta Education, LLC   Animal observatory
: activity guide.   TX0005827574   8/12/2003 Delta Education, LLC   Animal
observatory : activity journal.   TX0005827531   8/23/2003 Delta Education, LLC
  Animals.   TX0006203855   7/28/2005 Delta Education, LLC   Area and volume
formulas teacher’s guide.   TX0005854001   11/21/2003 Delta Education, LLC  
Base Ten Fries : math activities for Base Ten Fries.   TX0005866681   11/21/2003
Delta Education, LLC   Body basics : activity journal.   TX0005827635  
8/13/2003 Delta Education, LLC   Breaking earth’s hold : activity guide.  
TX0005827561   8/12/2003 Delta Education, LLC   Breaking earth’s hold : activity
journal.   TX0005827540   8/12/2003 Delta Education, LLC   Bubble science :
activity guide.   TX0005827624   8/12/2003 Delta Education, LLC   Bubble science
: activity journal.   TX0005827633   8/12/2003 Delta Education, LLC  
Butterflies and moths : teacher’s guide.   TX0005914936   2/10/2004 Delta
Education, LLC   Charge it! Static electricity : activity guide.   TX0005827625
  8/12/2003 Delta Education, LLC   Charge it! Static electricity : activity
journal.   TX0005827636   8/12/2003 Delta Education, LLC   Clear View—graphing :
grades 5-8, teacher’s guide : overhead transparencies, activity masters.  
TX0005876336   11/21/2003 Delta Education, LLC   Clear view of decimals :
activities, masters, visuals, applications.   TX0005876337   11/21/2003 Delta
Education, LLC   Clear view of fractions : activities, masters, visuals,
applications.   TX0005866615   11/21/2003 Delta Education, LLC   Clear view of
percent : activities, masters, visuals, applications.   TX0005876334  
11/21/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Clear view of personal checking : simulations,
activities, masters, visuals.   TX0005876338   11/21/2003 Delta Education, LLC  
Clear view of tessellations : activities, masters, visuals.   TX0005866614  
11/21/2003 Delta Education, LLC   Clear view ratio & proportion.   TX0005876330
  11/21/2003 Delta Education, LLC   Clever levers : activity guide.  
TX0005827580   8/12/2003 Delta Education, LLC   Clever levers : activity
journal.   TX0005827583   8/12/2003 Delta Education, LLC   Color and light :
teacher’s guide.   TX0005920199   2/10/2004 Delta Education, LLC   Crystal
creations : activity guide.   TX0005827618   8/12/2003 Delta Education, LLC  
Crystal creations : activity journal.   TX0005827616   8/12/2003 Delta
Education, LLC   Data analysis and probability student activity guide / written
by Eve Laubner Thibodeau ; editor, Kathryn S. Daniel ; graphic artist, Janis
Rattet ; illustrator, Laurel Aiello.   TX0005748234   5/8/2003 Delta Education,
LLC   Data analysis and probablilty teacher’s guide : no. 450-3563.  
TX0005751739   5/8/2003 Delta Education, LLC   Decimal Dog : math activities for
the Decimal Dog.   TX0005866680   11/21/2003 Delta Education, LLC   Delta
science module / by Ana Costa.   TX0005808261   8/12/2003 Delta Education, LLC  
Delta science module : from seed to plant.   TX0005808265   8/12/2003 Delta
Education, LLC   Delta science module : plant and animla life cycles  
TX0005808263   8/12/2003 Delta Education, LLC   Delta science module :
properties.   TX0005808262   8/12/2003 Delta Education, LLC   Delta science
module : simple machines.   TX0005808264   8/12/2003 Delta Education, LLC  
Delta science module, third edition : matter and change.   TX0006236223  
9/30/2005 Delta Education, LLC   Destination, moon : activity guide.  
TX0005827581   8/12/2003 Delta Education, LLC   Destination moon : activity
journal.   TX0005827524   8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Detective lab : activity guide.   TX0005827634  
8/12/2003 Delta Education, LLC   Detective lab : activity journal.  
TX0005827638   8/12/2003 Delta Education, LLC   Dinosaurs and fossils :
teacher’s guide.   TX0005920198   2/10/2004 Delta Education LLC   Discovery
guide dinosaurs : pre-K.   TX0005752836   5/8/2003 Delta Education LLC  
Discovery guide : health and nutrition : pre-K.   TX0005752843   5/8/2003 Delta
Education LLC   Discovery guide : insects and spiders : pre-K.   TX0005752839  
5/8/2003 Delta Education LLC   Discovery guide : oceans : pre-K.   TX0005752838
  5/8/2003 Delta Education LLC   Discovery guide : trees : pre-K.   TX0005752837
  5/8/2003 Delta Education LLC   Discovery guide : weather : pre-K.  
TX0005752842   5/8/2003 Delta Education, LLC   Earth.   TX0006226019   7/28/2005
Delta Education, LLC   Earth & sun : activity guide.   TX0005827549   8/12/2003
Delta Education, LLC   Earth & sun : activity journal.   TX0005827550  
8/12/2003 Delta Education, LLC   Earth movements : teacher’s guide.  
TX0005914938   2/10/2004 Delta Education, LLC   Earth processes.   TX0006203858
  7/28/2005 Delta Education, LLC   Electrical connections : activity guide.  
TX0005827564   8/12/2003 Delta Education, LLC   Electrical connections :
activity journal.   TX0005827631   8/12/2003 Delta Education, LLC  
Electromagnetism : activity guide.   TX0005827575   8/12/2003 Delta Education,
LLC   Electromagnetism : activity journal.   TX0005827614   8/12/2003 Delta
Education, LLC   Energy & motion : activity guide.   TX0005827563   8/12/2003
Delta Education, LLC   Energy & motion : activity journal.   TX0005827629  
8/12/2003 Delta Education, LLC   Feast of fractions : math activities for the
Fraction Burger.   TX0005866682   11/21/2003 Delta Education, LLC   Flight and
rocketry : teacher’s guide.   TX0005914937   2/10/2004 Delta Education, LLC  
Flight! Gliders to jets : activity guide.   TX0005827578   8/12/2003 Delta
Education, LLC   Flight! Gliders to jets : activity journal.   TX0005827615  
8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Flowering plants : activity guide.   TX0005827528  
8/12/2003 Delta Education, LLC   Flowering plants : activity journal.  
TX0005827559   8/12/2003 Delta Education, LLC   Force and motion.   TX0005698992
  5/8/2003 Delta Education, LLC   Fossil formations : activity guide.  
TX0005827639   8/12/2003 Delta Education, LLC   Fossil formations : activity
journal.   TX0005827619   8/12/2003 Delta Education, LLC   Fraction Burger :
math activities for the Fraction Burger.   TX0005866683   11/21/2003 Delta
Education, LLC   Fraction concepts : student activity guide.   TX0005698997  
5/8/2003 Delta Education, LLC   Fraction concepts teacher’s guide : no.
450-3366.   TX0005751738   5/8/2003 Delta Education, LLC   Fractions and
decimals student activity guide : no. 550-3541.   TX0005751743   5/8/2003 Delta
Education, LLC   Fractions and decimals teacher’s guide : no. 450-3399.  
TX0005751745   5/8/2003 Delta Education, LLC   From seed to plant.  
TX0005752831   5/8/2003 Delta Education, LLC   Gases : activity journal.  
TX0005827530   8/12/2003 Delta Education, LLC   Gasses : activity guide.  
TX0005827573   8/23/2003 Delta Education, LLC   Gears at work : activity guide.
  TX0005827626   8/12/2003 Delta Education, LLC   Gears at work : activity
journal.   TX0005827623   8/12/2003 Delta Education, LLC   Geometry student
activity guide : grades 3-4.   TX0005751725   5/8/2003 Delta Education, LLC  
Geometry teacher’s guide : grades 3-4.   TX0005751726   5/8/2003 Delta
Education, LLC   Geometry teacher’s guide : grades 5-6.   TX0005751734  
5/8/2003 Delta Education, LLC   Graphing : grades 1-3, teacher’s guide.  
TX0005876335   11/21/2003 Delta Education, LLC   Hexagonoes addition and
subtraction : level 2, teacher guide.   TX0005867049   11/21/2003 Delta
Education, LLC   Hexagonoes base ten : teacher guide.   TX0005867050  
11/21/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Hexagonoes fractions with Delta’s Fraction Burger :
teacher guide.   TX0005867054   11/21/2003 Delta Education, LLC   Hexagonoes
money : teacher guide.   TX0005867052   11/21/2003 Delta Education, LLC  
Hexagonoes multiplication : level 1, teacher guide.   TX0005867055   11/21/2003
Delta Education, LLC   Hexagonoes order of operations : teacher guide.  
TX0005867053   11/21/2003 Delta Education, LLC   Hexagonoes patterns : teacher
guide.   TX0005867057   11/21/2003 Delta Education, LLC   Hexagonoes percents :
level 1, teacher guide.   TX0005867048   11/21/2003 Delta Education, LLC  
Hexagonoes ratio & proportion : level 2, teacher guide.   TX0005867056  
11/21/2003 Delta Education, LLC   Hexagonoes scientific notation : teacher
guide.   TX0005867051   11/21/2003 Delta Education, LLC   How do we learn?  
TX0006203857   7/28/2005 Delta Education, LLC   Human machine : activity guide.
  TX0005827572   8/12/2003 Delta Education, LLC   Human machine : activity
journal.   TX0005827558   8/12/2003 Delta Education, LLC   Interaction and
systems : Delta Education SCIS 3+ : level 2 : teacher’s guide / Herbert D.
Thier, Robert C. Knott.   TX0005832399   11/21/2003 Delta Education, LLC  
Investigating water : teacher’s guide.   TX0005914935   2/10/2004 Delta
Education, LLC   Is it alive? : activity guide   TX0005827525   8/12/2003 Delta
Education, LLC   Is it alive? : activity journal.   TX0005827582   8/12/2003
Delta Education, LLC   Liquids : activity guide.   TX0005827584   8/12/2003
Delta Education, LLC   Liquids : activity journal.   TX0005827548   8/12/2003
Delta Education, LLC   Magnet magic : activity guide.   TX0005827576   8/12/2003
Delta Education, LLC   Magnet magic : activity journal.   TX0005827622  
8/13/2003 Delta Education, LLC   Magnets : teacher’s guide.   TX0005914934  
2/10/2004



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Material objects : Delta Education SCIS 3+.  
TX0005867363   11/21/2003 Delta Education, LLC   Math tune-ups : addition and
subtraction : teacher’s guide : games specially created to practice and review
basic facts and skills.   TX0005748060   5/8/2003 Delta Education, LLC   Math
tune-ups : fractions : teacher’s guide : games specially created to practice and
review basic facts and skills.   TX0005748061   5/8/2008 Delta Education, LLC  
Math Tune-Ups : multiplication and division : teacher’s guide.   TX0005752847  
5/8/2003 Delta Education, LLC   Measurement student activity guide / Eve Laubner
Thibodeau, Lisa Lachance, John Prescott, and Mathew Bacon ; ill. By Coni Porter,
Nancy Schoefl and Cheryl Wolf..   TX0005748238   5/8/2003 Delta Education, LLC  
Measurement student activity guide / written and edited by Eve Laubner ; graphic
artist, J. M. Rattet ; illustrator, Nancy Schoefl.   TX0005748235   5/8/2003
Delta Education, LLC   Measurement teacher’s guide : grades 1-3 : transparency
teaching system.   TX0005853992   11/21/2003 Delta Education, LLC   Measurment
teacher’s guide : grades 2-3.   TX0005751727   5/8/2003 Delta Education, LLC  
Measurment teacher’s guide : grades 4-5.   TX0005751728   5/8/2003 Delta
Education, LLC   Metric tools : student activity guide.   TX0005698993  
5/8/2003 Delta Education, LLC   Metric tools teacher’s guide : no. 450-3552.  
TX0005751736   5/8/2003 Delta Education, LLC   Microworlds : activity guide.  
TX0005827586   8/12/2003 Delta Education, LLC   Microworlds : activity journal.
  TX0005827539   8/12/2003 Delta Education, LLC   Money : student activity
guide.   TX0005698996   5/8/2003 Delta Education, LLC   Money teacher’s guide :
no. 450-3377.   TX0005751744   5/8/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Multiplication and division student activity guide : no.
550-3728.   TX0005751742   5/8/2003 Delta Education, LLC   Multiplication and
division teacher’s guide : no. 450-3530.   TX0005751735   5/8/2003 Delta
Education, LLC   Newton’s toy box.   TX0006203859   7/28/2005 Delta Education,
LLC   Oceans alive! : activity guide.   TX0005827543   8/12/2003 Delta
Education, LLC   Oceans alive! : activity journal.   TX0005827571   8/12/2003
Delta Education, LLC   Oceans in motion : activity guide.   TX0005827551  
8/12/2003 Delta Education, LLC   Oceans in motion : activity journal.  
TX0005827569   8/12/2003 Delta Education, LLC   One & only you : activity guide.
  TX0005827557   8/12/2003 Delta Education, LLC   One & only you : activity
journal.   TX0005827538   8/12/2003 Delta Education, LLC   Organisms : Delta
Education SCIS 3+.   TX0005867362   11/21/2003 Delta Education, LLC   Our
changing earth : activity guide.   TX0005827533   8/12/2003 Delta Education, LLC
  Our changing earth : activity journal.   TX0005827545   8/12/2003 Delta
Education, LLC   Peek inside you : activity guide.   TX0005827587   8/12/2003
Delta Education, LLC   Peek inside you : activity journal.   TX0005827532  
8/12/2003 Delta Education, LLC   Physical and chemical changes : activity guide.
  TX0005827585   8/12/2003 Delta Education, LLC   Physical and chemical changes
: activity journal.   TX0005827526   8/12/2003 Delta Education, LLC   Planets &
stars : activity guide.   TX0005827522   8/12/2003 Delta Education, LLC  
Planets & stars : activity journal.   TX0005827570   8/12/2003 Delta Education,
LLC   Plants.   TX0006203856   7/28/2005 Delta Education, LLC   Pollution :
teacher’s guide.   TX0005805185   2/10/2004 Delta Education, LLC   Ponds &
streams : activity guide.   TX0005827529   8/12/2003 Delta Education, LLC  
Ponds & streams : activity journal.   TX0005827560   8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Populations : level 3 : Delta Education SCIS 3+ teacher’s
guide / Robert C. Knott, Herbert D. Thier.   TX0005876332   11/21/2003 Delta
Education, LLC   Pre-algebra teacher’s guide : grades 5 to 8 : transparency
teaching system.   TX0005853991   11/21/2003 Delta Education, LLC   Probability
: student activity guide.   TX0005752846   5/8/2003 Delta Education, LLC  
Probability teacher’s guide : no. 450-3421.   TX0005751733   5/8/2003 Delta
Education, LLC   Problem solving student activity guide, grade 3-4 / written by
Patti Vyzralek ; ill. By Nancy Schoefl.   TX0005748233   5/8/2003 Delta
Education, LLC   Problem solving teacher’s guide : grades 3-4.   TX0005751732  
5/8/2003 Delta Education, LLC   Problem solving teacher’s guide : grades 5-6.  
TX0005751731   5/8/2003 Delta Education, LLC   Properties.   TX0005752832  
5/8/2003 Delta Education, LLC   Pulley power : activity guide.   TX0005827562  
8/12/2003 Delta Education, LLC   Pulley power : activity journal.   TX0005827547
  8/12/2003 Delta Education, LLC   Ratio, proportion, and percent student
activity guide / editor, Eve Laubner Thibodeau ; writer, Robert W. Smith ;
graphic artist, J. M. Rattet ; illustrator, Nancy Schoefl.   TX0005748237  
5/8/2003 Delta Education, LLC   Ratio, proportion, and percent student activity
guide / editor, Eve Laubner Thibodeau ; writer, Robert W. Smith ; graphic
artist, J. M. Rattet ; illustrator, Nancy Schoefl.   TX0005748236   5/8/2003
Delta Education, LLC   Ratio, proportion, and percent teacher’s guide : no.
450-3541.   TX0005751740   5/8/2003 Delta Education, LLC   Reasoning with
patterns teacher’s guide : grades 1-3.   TX0005876333   11/21/2003 Delta
Education, LLC   Rock origins : activity guide.   TX0005827577   8/12/2003 Delta
Education, LLC   Rock origins : activity journal.   TX0005827568   8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Rocks and minerals.   TX0005913101   2/10/2004 Delta
Education, LLC   Rocks and minerals : teacher’s guide.   TX0005920197  
2/10/2004 Delta Education, LLC   Science in a nutshell : weather wise activity
guide.   TX0005806904   8/12/2003 Delta Education, LLC   Scientific theories :
Delta Education SCIS 3+ : level 6 : teacher’s guide / Herbert D. Thier, Robert
C. Knott.   TX0005832400   11/21/2003 Delta Education, LLC   SCIS 3+ communites
: student journal.   TX0005876161   11/21/2003 Delta Education, LLC   SCIS 3+
ecosystems : student journal.   TX0005876166   11/21/2003 Delta Education, LLC  
SCIS 3+ energy sources : student journal.   TX0005876165   11/21/2003 Delta
Education, LLC   SCIS 3+ environments : student journal.   TX0005876168  
11/21/2003 Delta Education, LLC   SCIS 3+ interaction and systems : student
journal.   TX0005876160   11/21/2003 Delta Education, LLC   SCIS 3+ life cycles
: student journal.   TX0005876162   11/21/2003 Delta Education, LLC   SCIS 3+
populations : student journal.   TX0005876163   11/21/2003 Delta Education, LLC
  SCIS 3+ relative position and motion : student journal.   TX0005876164  
11/21/2003 Delta Education, LLC   SCIS 3+ scientific theories : student journal.
  TX0005876159   11/21/2003 Delta Education, LLC   SCIS 3+ subsystems and
variables : student journal.   TX0005876167   11/21/2003 Delta Education, LLC  
Seed mysteries : activity guide.   TX0005827627   8/12/2003 Delta Education, LLC
  Seed mysteries : activity journal.   TX0005827617   8/12/2003 Delta Education,
LLC   Sky.   TX0006236194   9/30/2005 Delta Education, LLC   Small wonders :
activity guide.   TX0005827556   8/12/2003 Delta Education, LLC   Small wonders
: activity journal.   TX0005827541   8/12/2003 Delta Education, LLC   Smell,
taste, touch : activity guide.   TX0005827567   8/12/2003 Delta Education, LLC  
Smell, taste, touch : activity journal.   TX0005827579   8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Soil science : teacher’s guide.   TX0005914933  
2/10/2004 Delta Education, LLC   Soil studies : activity guide.   TX0005827523  
8/12/2003 Delta Education, LLC   Soil studies : activity journal.   TX0005827542
  8/12/2003 Delta Education, LLC   Solids : activity guide.   TX0005827527  
8/12/2003 Delta Education, LLC   Solids : activity journal.   TX0005827534  
8/12/2003 Delta Education, LLC   Sorting.   TX0006203793   7/28/2005 Delta
Education, LLC   Sound vibrations : activity guide.   TX0005827632   8/12/2003
Delta Education, LLC   Sound vibrations : activity journal.   TX0005827621  
8/12/2003 Delta Education LLC   Student activity guide.   TX0005752834  
5/8/2003 Delta Education, LLC   Subsystems and variables : Delta Education SCIS
3+ : level 3 : teacher’s guide / Herbert D. Thier, Robert C. Knott.  
TX0005832401   11/21/2003 Delta Education, LLC   Sunshine and shadows :
teacher’s guide.   TX0005805188   2/10/2004 Delta Education, LLC   Time :
student activity guide.   TX0005698995   5/8/2003 Delta Education, LLC   Time
teacher’s guide : no. 450-3355.   TX0005751737   5/8/2003 Delta Education, LLC  
Vision & hearing : activity guide.   TX0005827566   8/12/2003 Delta Education,
LLC   Vision & hearing : activity journal.   TX0005827637   8/12/2003 Delta
Education, LLC   Water cycle : activity guide.   TX0005827535   8/12/2003 Delta
Education, LLC   Water cycle : activity journal.   TX0005827536   8/12/2003
Delta Education, LLC   Water cycle : teacher’s guide.   TX0005805186   2/10/2004
Delta Education, LLC   Water physics : activity guide.   TX0005827537  
8/12/2003 Delta Education, LLC   Water physics : activity journal.  
TX0005827620   8/12/2003 Delta Education, LLC   Weather.   TX0006203792  
7/28/2005 Delta Education, LLC   Weather watching : teacher’s guide.  
TX0005810349   8/12/2003 Delta Education, LLC   Weather wise : activity journal.
  TX0005827630   8/12/2003 Delta Education, LLC   Wheels at work : activity
guide.   TX0005827546   8/12/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Delta Education, LLC   Wheels at work : activity journal.   TX0005827544  
8/12/2003 Delta Education, LLC   Where is it? Is it moving?   TX0006236195  
9/30/2005 Delta Education, LLC   Work plane & simple : activity guide.  
TX0005827565   8/12/2003 Delta Education, LLC   Work plane & simple : activity
journal.   TX0005827628   8/12/2003 Delta Educaion   Electromagnetism reader  
TX0006403153   6/26/2006 Delta Educaion   Plant and animal population reader  
TX0006403154   6/26/2006 Delta Educaion   Erosion reader   TX0006403155  
6/26/2006 Delta Educaion   Plants reader   TX0006403156   6/26/2006 Delta
Educaion   Matter   TX0006403157   6/26/2006 Delta Educaion   Sink or float?
Reader   TX0006403158   6/26/2006 Delta Educaion   Earth, moon, and sun reader  
TX0006403159   6/26/2006 Delta Educaion   DNA : from genes to protein reader  
TX0006403160   6/26/2006 Rand McNally & Company   Subsystems and variables :
(level 3), teacher’s guide   TX0000277639   7/10/1979 Rand McNally & Company  
Ecosystems : (level 6), teacher’s guide   TX0000277640   7/10/1979 Rand
McNally & Company   Communities : level 5 : teacher’s guide   TX0000279334  
7/10/1979 Rand McNally & Company   Organisms : level 1 : teacher’s guide  
TX0000279335   7/10/1979 Rand McNally & Company   Scientific theories : level 6
: teacher’s guide   TX0000279336   7/10/1979 Rand McNally & Company   Life
cycles : level 2 :teacher’s guide   TX0000279337   7/10/1979 Rand McNally &
Company   Energy sources : level 5 : teacher’s guide   TX0000285176   7/10/1979
Rand McNally & Company   Populations : level 3 : teacher’s guide   TX0000285177
  7/10/1979 Rand McNally & Company   Interactions and systems : level 2 :
teacher’s guide   TX0000285178   7/10/1979 Rand McNally & Company   Environments
: level 4 : teacher’s guide   TX0000285179   7/10/1979



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Rand McNally & Company   Material objects : level 1 : teacher’s guide  
TX0000285180   7/10/1979 Rand McNally & Company   Relative position and motion :
level 4 : teacher’s guide   TX0000285181   7/10/1979 Rand McNally & Company  
Beginnings : kindergarten or preschool : teacher’s guide   TX0000285182  
7/10/1979 Rand McNally & Company   Energy sources   TX0000334304   9/17/1979
Rand McNally & Company   Scientific theories   TX0000334305   9/17/1979 Rand
McNally & Company   Materials objects   TX0000334306   9/17/1979 Rand McNally &
Company   Interaction and systems   TX0000334307   9/17/1979 Rand McNally &
Company   Subsystems and variables   TX0000334308   9/17/1979 Rand McNally &
Company   Relative position and motion   TX0000334309   9/17/1979 Rand McNally &
Company   Ecosystems   TX0000334310   9/17/1979 Rand McNally & Company  
Communities   TX0000334311   9/17/1979 Rand McNally & Company   Environments  
TX0000334312   9/17/1979 Rand McNally & Company   Populations   TX0000334313  
9/17/1979 Rand McNally & Company   Life cycles   TX0000334314   9/17/1979 Rand
McNally & Company   Organisms   TX0000336509   9/17/1979

EDUCATORS PUBLISHING SERVICE

 

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Serivice [sic], Inc.   Challenge in phonic skills, Chips, a
developmental phonics bingo game / Lenore Miller and Caroline Peck.  
TX0000500978   6/2/1980 Educators Publishing Service   Activity book for Explode
the code wall chart / Nancy M. Hall.   TX0005637555   10/24/2002 Educators
Publishing Service   Alphabet series : vol. 3.   TX0006402188   6/30/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Alphabet song and dance.   TX0006358160  
5/5/2006 Educators Publishing Service   Analogies 1 : 6 analogy and 6 vocabulary
quizzes / Arthur Liebman.   TX0002771943   3/5/1990 Educators Publishing Service
  Analogies : 2 / Arthur Liebman.   TX0002509439   2/14/1989 Educators
Publishing Service   Analogies 3 : problem-solving strategies, exercises for
analysis, vocabulary study / Arthur Liebman.   TX0002250942   2/9/1988 Educators
Publishing Service   Animals in disguise.   TX0006447433   6/12/2006 Educators
Publishing Service   Ant’s mitten.   TX0006358159   5/5/2006 Educators
Publishing Service   Attack math : division 3.   TX0001867430   7/15/1986
Educators Publishing Service   Attack math : division 3 : arithmetic tasks to
advance computational knowledge / Carol Greenes, George Immerzeel, Linda
Schulman, Rika Spungin.   TX0002069178   2/11/1986 Educators Publishing Service
  Attack math : multiplication book 2.   TX0001577746   5/21/1985 Educators
Publishing Service   Attack math : subtraction book 2.   TX0001577743  
5/21/1985 Educators Publishing Service   Beginning paragraph meaning / Joanne
Carlisle.   TX0003989436   12/15/1994 Educators Publishing Service   Beginning
reading with sight words / written by Betty Kracht Johnson ; illustrated by
William M. Sheets 2nd   TX0005612967   9/9/2002 Educators Publishing Service  
Beginning sentence meaning / Joanne Carlisle.   TX0003989435   12/15/1994
Educators Publishing Service   Beginning sentence meaning / Joanne Carlisle.  
TX0002052658   4/27/1987 Educators Publishing Service   Beginning word meaning /
Joanne Carlisle.   TX0002052659   4/27/1987 Educators Publishing Service   Big
dreams / by Jackie Weisman ; illustrated by Wednesday Kirwan.   TX0006419315  
8/16/2006 Educators Publishing Service   Bug and I.   TX0006420022   8/16/2006
Educators Publishing Service, Inc.   Capitalization and punctuation : rules and
writing / Kim Anton, Maria Sweeney.   TX0005578774   6/26/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, a division of School Specialty, Inc.   Chief and
the Mouse et al.   TX0007038271   9/3/2009 Educators Publishing Service   Climb
aboard! / by Theresa Trinder ; illustrated by Randy Chewning.   TX0006419313  
8/16/2006 Educators Publishing Service   Composition starters.   TX0001501245  
1/30/1985 Educators Publishing Service   Cursive writing skills / Diana Hanbury
King.   TX0002250989   2/9/1988 Educators Publishing Service   Cursive writing
skills for left and right-handed students.   TX0006186011   3/14/2005 Educators
Publishing Service   Duplicator masters for learning to use manuscript
handwriting / Beth H. Slingerland, Marty S. Aho.   TX0001577649   5/21/1985
Educators Publishing Service, Inc.   Dyslexia over the lifespan : a
fifty-five-year longitudinal study / Margaret B. Rawson.   TX0004050370  
4/18/1995 Educators Publishing Service   Dyslexia training program / Patricia
Bailey Beckham, Marietta Laing Biddle.   TX0002251474   2/9/1988 Educators
Publishing Service,   Dyslexia training program : schedule IIIB / Patricia
Bailey Beckham, Marietta Laing Biddle.   TX0002704371   12/11/1989 Educators
Publishing Service   Early reading comprehension in varied subject matter : book
D.   TX0001501246   1/30/1985 Educators Publishing Service   Egg.   TX0006402185
  6/30/2006 Educators Publishing Service   Einstein’s who, what, and where : bk.
3 / Carol Einstein.   TX0006083201   12/23/2004 Educators Publishing Service,
Inc.   Elements of clear thinking : critical reading / by William F. McCart.  
TX0004009354   1/26/1995 Educators Publishing Service, a division of School
Specialty, Inc.   EPS Online Test Generator.   TX0007019706   8/31/2009
Educators Publishing Service   Explode the code 2 1/2.   TX0001867184  
7/15/1986 Educators Publishing Service, Inc.   Explode the code : 3 / Nancy
Hall, Rena Price ; [text ill. By Laura Price and Alan Price].   TX0002707533  
10/30/1989



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service, Inc.   Explode the code : 4 / Nancy Hall, Rena
Price ; [text ill. By Laura Price and Alan Price].   TX0002707532   10/30/1989
Educators Publishing Service   Explode the code : [bk.] 3 / Nancy Hall, Rena
Price.   TX0005696363   2/24/2003 Educators Publishing Service   Explode the
code book 6.   TX0001573686   5/21/1985 Educators Publishing Service   Explode
the code : book 8.   TX0001501242   1/30/1985 Educators Publishing Service  
Explode the code books 1 and 2 : teacher’s guide and key / Nancy M. Hall.  
TX0006085243   12/23/2004 Educators Publishing Service   Explode the code, books
5 and 6 : teacher’s guide and key / Nancy M. Hall.   TX0006083198   12/23/2004
Educators Publishing Service   Explode the code books 7 and 8 : teacher’s guide
and key / Nancy M. Hall.   TX0006085244   12/23/2004 Educators Publishing
Service   Explode the code for English language learners.   TX0006211703  
4/1/2005 Educators Publishing Service   Explode the code : teacher’s guide for
bks. 3 & 4.   TX0006171190   3/4/2005 Educators Publishing Service   Explode the
code : teacher’s guide for books A, B, and C.   TX0006211705   4/1/2005
Educators Publishing Service   Explore the code : placement tests for books A-C
and 1-8.   TX0006124499   3/4/2005 Educators Publishing Service   Fossil fun /
by Elissa Gershowitz ; illustrated by James Noel Smith.   TX0006419312  
8/16/2006 Educators Publishing Service   Game plan : building language skills
with games : a sourcebook for teaching the sentence / by Joanna W. Kennedy.  
TX0005915727   2/17/2004 Educators Publishing Service   Game plan : building
language skills with games / by Joanna W. Kennedy.   TX0006018543   8/30/2004
Educators Publishing Service, Inc.   Game plan : building language skills with
games / by Joanna W. Kennedy.   TX0005578778   5/17/2002 Educators Publishing
Service   Gifts for Cecil.   TX0006332452   5/5/2006 Educators Publishing
Service   Glen’s clubhouse.   TX0006409227   6/30/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Grizzlies.   TX0006332458   5/5/2006 Educators
Publishing Service   Gulmamadak the Great.   TX0006447431   6/30/2006 Educators
Publishing Service   Hop for soup.   TX0006420021   8/16/2006 Educators
Publishing Service   Hungry raccoons.   TX0006358158   5/5/2006 Educators
Publishing Service   Hurdles : MTA reader 4 / written and illustrated by Norma
Jackson, Suzanne Brubaker, Joy Crouch.   TX0002725011   1/5/1990 Educators
Publishing Service   Jump right into reading : a phonics-based reading and
comprehension program / Jane Ervin ; ill. By Tatjana Mai-Wyss   TX0005989440  
6/4/2004 Educators Publishing Service, Inc.   Just write : an elementary writing
sourcebook : bk. 2 / Alexandra S. Bigelow, Elsie S. Wilmerding.   TX0005578779  
5/17/2002 Educators Publishing Service   Just write : an elementary writing
sourcebook : bk. 2, teacher’s guide / Alexandra S. Bigelow, Elsie S. Wilmerding.
  TX0005659317   12/23/2002 Educators Publishing Service   Just write :
creativity and craft in writing : teacher’s guide / Alexandra S. Bigelow, Elise
S. Wilmerding.   TX0006083199   12/23/2004 Educators Publishing Service  
Keyboarding skills.   TX0006211638   4/1/2005 Educators Publishing Service  
Learning to listen : a program to improve classroom listening skills in a
variety of situations / by William F. McCart.   TX0002680281   10/20/1989
Educators Publishing Service   Letters have fun.   TX0006402186   6/30/2006
Educators Publishing Service   Level 7, blackline master.   TX0006420241  
8/16/2006 Educators Publishing Service   Level 7 workbook.   TX0006420242  
8/16/2006 Educators Publishing Service, a division of School Specialty, Inc.  
Literacy Leaders: 10-Minute Lessons for Phonological Awareness.   TX0007045512  
9/8/2009 Educators Publishing Service   Loch Ness monster : fact or fiction?  
TX0006332453   5/5/2006 Educators Publishing Service   Making connections : bk.
1.   TX0006491878   1/9/2007 Educators Publishing Service   Making connections :
bk. 2.   TX0006420244   8/16/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg Number

 

Reg Date

Educators Publishing Service   Making connections : bk. 5.   TX0006420240  
8/16/2006 Educators Publishing Service   Making connections : bk. 6.  
TX0006491877   1/9/2007 Educators Publishing Service   Making connections : book
3.   TX0006421617   8/16/2006 Educators Publishing Service   Making connections
: book 4.   TX0006421616   8/16/2006 Educators Publishing Service   Making
connections : book 5.   TX0006421615   8/16/2006 Educators Publishing Service  
Max’s pigpen.   TX0006358157   5/5/2006 Educators Publishing Service, a division
of School Specialty, Inc.   MCI Aqua Library.   TX0007397294   5/23/2011
Educators Publishing Service, a division of School Specialty, Inc.   MCI
Comprehension Audio Recordings, Level Aqua.   SR0000654688   4/21/2010 Educators
Publishing Service, a division of School Specialty, Inc.   MCI Comprehension
Audio Recordings, Level Crimson.   SR0000654689   4/21/2010 Educators Publishing
Service, a division of School Specialty, Inc.   MCI Comprehension Audio
Recordings, Level Gold.   SR0000654690   4/21/2010 Educators Publishing Service,
a division of School Specialty, Inc.   MCI Comprehension, Level Aqua.  
TX0007170146   5/5/2010 Educators Publishing Service, a division of School
Specialty, Inc.   MCI Comprehension, Level Crimson.   TX0007170159   5/5/2010
Educators Publishing Service, a division of School Specialty, Inc.   MCI
Comprehension, Level Gold.   TX0007192438   5/5/2010 Educators Publishing
Service, a division of School Specialty, Inc.   MCI Comprehension Video
Introductions, Level Aqua.   PA0001702201   4/21/2010 Educators Publishing
Service, a division of School Specialty, Inc.   MCI Comprehension Video
Introductions, Level Crimson.   PA0001702204   4/21/2010 Educators Publishing
Service, a division of School Specialty, Inc.   MCI Comprehension Video
Introductions, Level Gold.   PA0001702207   4/21/2010 Educators Publishing
Service, a division of School Specialty, Inc.   MCI Crimson Library.  
TX0007397310   5/23/2011 Educators Publishing Service, a division of School
Specialty, Inc.   MCI Gold Library.   TX0007397326   5/23/2011 Educators
Publishing Service, a division of School Specialty, Inc.   MCI Pre- and
Post-Tests.   TX0007177727   5/5/2010



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, a division of School Specialty, Inc.   MCI Program
Implementation Guide.   TX0007177724   5/5/2010 Educators Publishing Service, a
division of School Specialty, Inc.   MCI Word Study, Level Aqua.   TX0007192403
  5/5/2010 Educators Publishing Service, a division of School Specialty, Inc.  
MCI Word Study, Level Crimson.   TX0007170119   5/5/2010 Educators Publishing
Service, a division of School Specialty, Inc.   MCI Word Study, Level Gold.  
TX0007192429   5/5/2010 Educators Publishing Service, a division of School
Specialty, Inc.   MCI Writing, Level Aqua.   TX0007192433   5/5/2010 Educators
Publishing Service, a division of School Specialty, Inc.   MCI Writing, Level
Crimson.   TX0007177723   5/5/2010 Educators Publishing Service, a division of
School Specialty, Inc.   MCI Writing, Level Gold.   TX0007192408   5/5/2010
Educators Publishing Service   Megawords 1.   TX0001867425   7/15/1986 Educators
Publishing Service   Megawords : 4.   TX0001451006   11/5/1984 Educators
Publishing Service   Megawords 5 : multisyllabic words for reading, spelling,
and vocabulary / Kristin Johnson, Polly Bayrd.   TX0001501256   1/30/1985
Educators Publishing Service   Megawords 7.   TX0001867429   7/15/1986 Educators
Publishing Service   Megawords : assessment of decoding and encoding skills : a
criterion-referenced test : test manual / Kristin Johnson.   TX0005755639  
6/21/2003 Educators Publishing Service   More content words.   TX0006410178  
5/5/2006 Educators Publishing Service   Mountain biking adventure.  
TX0006447430   6/30/2006 Educators Publishing Service   MTA, multisensory
teaching approach / Margaret Taylor Smith.   TX0002256034   2/9/1988 Educators
Publishing Service   Multisensory teaching approach / by Margaret Taylor Smith.
  TX0002258364   2/9/1988 Educators Publishing Service   Multisensory teaching
approach program : 3[-5] / Margaret Taylor Smith.   TX0002622086   2/14/1989



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Music shop bop.   TX0006402187   6/30/2006
Educators Publishing Service   My content words.   TX0006410177   5/5/2006
Educators Publishing Service   My special star.   TX0006332456   5/5/2006
Educators Publishing Service   Paragraph book : bk. 1, Writing the how-to
paragraph : teacher’s guide. / Diane Tucker-LaFlount.   TX0005659316  
12/23/2002 Educators Publishing Service   Paragraph book : bk. 2 : writing the
paragraph that tells a story / Dianne Tucker-LaPlount.   TX0005782787  
6/21/2003 Educators Publishing Service   Paragraph book : bk. 3, writing expo
paragraphs : the paragraph that names things, the example paragraph, the
paragraph that tells why / Dianne Tucker-LaPlount.   TX0005915229   2/10/2004
Educators Publishing Service   Paragraph meaning 1 / Joanne Carlisle.  
TX0003989437   12/15/1994 Educators Publishing Service   Peeramid : examiner’s
manual.   TX0001604650   5/21/1985 Educators Publishing Service   Pen pals.  
TX0006332460   5/5/2006 Educators Publishing Service   Pennies.   TX0006332454  
5/5/2006 Educators Publishing Service   Phonics for thought : bk. A / Lorna C.
Reed with Louise S. O’Rourke ; illustrated by Edith D. Wile.   TX0002509438  
2/14/1989 Educators Publishing Service   Phonics Plus A : English language
learners differentiated instruction guide.   TX0006304351   1/6/2006 Educators
Publishing Service   Phonics plus A : learning differences differentiated
instruction guide / Renee A. Greenfield.   TX0006308053   1/6/2006 Educators
Publishing Service   Phonics Plus A : literature chart.   TX0006323706  
3/23/2006 Educators Publishing Service   Phonics plus A literature chart.  
TX0006355260   2/13/2006 Educators Publishing Service   Phonics plus A : reteach
and practice differentiated instruction guide.   TX0006373495   1/6/2006
Educators Publishing Service   Phonics Plus B : English language learners
differentiated instruction guide.   TX0006304353   1/6/2006



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Phonics Plus B : learning differences
differentiated instruction guide.   TX0006304350   1/6/2006 Educators Publishing
Service   Phonics plus B : reteach and practice : differentiated instruction
guide / Beth G. Davis.   TX0006308054   1/6/2003 Educators Publishing Service  
Phonics plus C.   TX0006420243   8/16/2006 Educators Publishing Service  
Phonics Plus C : English language learners differentiated instruction guide.  
TX0006304352   1/6/2006 Educators Publishing Service   Phonics Plus C : learning
differences differentiated instruction guide.   TX0006299836   1/6/2006
Educators Publishing Service   Phonics plus decodable readers : level C.  
TX0006496458   1/9/2007 Educators Publishing Service   Phonics Plus K.  
TX0006299839   1/6/2006 Educators Publishing Service   Phonics Plus K.  
TX0006299840   1/6/2006 Educators Publishing Service   Phonics plus picture
glossary.   TX0006308264   1/6/2006 Educators Publishing Service   Piano
lessons.   TX0006332455   5/5/2006 Educators Publishing Service   Pip and the
snow cat.   TX0006358161   5/5/2006 Educators Publishing Service, Inc.   Poetry
in three dimensions : reading, writing, and critical thinking through poetry :
bk. 2 / by Carol Clark and Alison Draper.   TX0005578780   5/17/2002 Educators
Publishing Service   Pop and the bug.   TX0006358162   5/5/2006 Educators
Publishing Service   Quit it, Frank! / by John Porell ; illustrated by Jamie
Smith.   TX0006419314   8/16/2006 Educators Publishing Service   Rainbows.  
TX0006421027   8/16/2006 Educators Publishing Service, a division of School
Specialty, Inc.   Rainbows et al.   TX0007038240   9/3/2009 Educators Publishing
Service   Rat on the mat.   TX0006409226   1/30/2006 Educators Publishing
Service   Reading from scratch : teacher’s manual.   TX0001867424   7/15/1986
Educators Publishing Service   Reading from scratch : workbook 2.   TX0001867428
  7/15/1986



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Reading : the right start : a practical guide for
teaching reading readiness and reading / Toni S. Guild.   TX0002250943  
2/9/1988 Educators Publishing Service   Ready, set, go picture-letter cards /
Nancy Hall.   TX0003071667   5/17/1991 Educators Publishing Service   Reasoning
and reading : level 2 / Joanne Carlisle.   TX0002251471   2/9/1988 Educators
Publishing Service   Reasoning and reading : level 2 / Joanne Carlisle.  
TX0002509457   2/14/1989 Educators Publishing Service   Reasoning skills,
paragraph meaning, sentence meaning, word meaning : lvl. 1.   TX0001867423  
7/15/1986 Educators Publishing Service   Recipe for reading / Frances Bloom and
Nina Traub.   TX0005601629   9/11/2002 Educators Publishing Service   Recipe for
reading : intervention strategies for struggling readers.   TX0006173001  
3/4/2005 Educators Publishing Service   Recipe for reading sequence chart and
sound cards.   TX0006242894   3/14/2005 Educators Publishing Service   Recipe
for reading : workbook, 1.   TX0006118865   3/4/2005 Educators Publishing
Service   Recipe for reading : workbook 2 / Connie Russo.   TX0006213853  
3/4/2005 Educators Publishing Service   Recipe for reading, workbook 3 / by
Connie Russo.   TX0006124475   3/4/2005 Educators Publishing Service   Recipe
for reading, workbook 4 / Connie Russo.   TX0006124479   3/4/2005 Educators
Publishing Service   Recipe for reading, workbook 5 / by Connie Russo ;
illustrated by Mary M. Geiger.   TX0006124448   3/4/2005 Educators Publishing
Service   Recipe for reading, workbook 6 / by Connie Russo ; illustrated by Mary
M. Geiger.   TX0006124474   3/4/2005 Educators Publishing Service   Recipe for
reading : workbook 7.   TX0006211637   4/1/2005 Educators Publishing Service  
Recipe for reading : workbook 8.   TX0006211706   4/1/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, a division of School Specialty, Inc.   Rescue dogs
et al.   TX0007038300   9/3/2009 Educators Publishing Service   Right into
reading : a phonics-based reading and comprehension program : bk. 3.  
TX0006148033   12/23/2004 Educators Publishing Service   Right into reading : a
phonics-based reading and comprehension program : teacher’s key, bk. 3.  
TX0006211704   4/1/2005 Educators Publishing Service   Roberto Clemente.  
TX0006421026   8/16/2006 Educators Publishing Service   Search and sort :
discovering patterns in sounds, letters and words / Katherine Scraper.  
TX0005612966   9/9/2002 Educators Publishing Service   Senior précis practice
pad : with examples taken from the essay type examinations formerly issued by
the C. C. C. B., M. I. T., and Regents English examinations / by Paul W.
Lehmann.   TX0002069179   2/11/1986 Educators Publishing Service   Shane.  
TX0006332457   5/5/2006 Educators Publishing Service   Skating day.  
TX0006332451   5/5/2006 Educators Publishing Service   Slingerland screening for
identifying children with specific langage disability : form A, B, C and
teacher’s manual.   TX0006173289   3/4/2004 Educators Publishing Service, a
division of School Specialty, Inc.   SOME WORDS Are Often Confused Rebecca
Sitton’s Vocabulary Mini-Course Series for Upper Grade Wordsmiths.  
TX0007080673   5/14/2009 Educators Publishing Service, a division of School
Specialty, Inc.   Some Words Have Greek Word Parts Rebecca Sitton’s Vocabulary
Mini-Course Series for Upper Grade Wordsmiths.   TX0007080649   5/14/2009
Educators Publishing Service, a division of School Specialty, Inc.   SOME WORDS
Have Latin Word Parts Rebecca Sitton’s Vocabulary Mini-Course Series for Upper
Grade Wordsmiths.   TX0007080633   5/14/2009 Educators Publishing Service  
Sound workbook : 1.   TX0001501243   1/30/1985 Educators Publishing Service  
Specific dyslexia and other development problems in children : a synopsis /
Lucius Waites.   TX0002724883   1/5/1990



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Specific dyslexia and other developmental
problems in children : a synopsis / Lucius Waites.   TX0002778894   2/22/1990
Educators Publishing Service, Inc.   Spellbound : phonic reading & spelling /
Elsie T. Rak.   TX0005093910   11/16/1999 Educators Publishing Service  
Spelling dictionary for beginning writers / by Gregory Hurray.   TX0002250994  
2/9/1988 Educators Publishing Service, Inc.   Spellwell : book A / Nancy Hall.  
TX0004051343   10/26/1995 Educators Publishing Service   SPIRE decodable readers
: set 1A.   TX0006496459   1/9/2007 Educators Publishing Service   SPIRE
decodable readers : set 2A.   TX0006496409   1/9/2007 Educators Publishing
Service, a division of School Specialty, Inc.   SPIRE Decodable Readers Set 2B.
  TX0007056957   9/3/2009 Educators Publishing Service   SPIRE decodable readers
: set 3A.   TX0006496457   1/9/2007 Educators Publishing Service, a division of
School Specialty, Inc.   SPIRE Decodable Readers Set 3B.   TX0007056302  
9/3/2009 Educators Publishing Service   SPIRE decodable readers : set 4A.  
TX0006496411   1/9/2007 Educators Publishing Service   SPIRE decodable readers :
set 5A.   TX0006496412   1/9/2007 Educators Publishing Service   SPIRE decodable
readers : set 6A.   TX0006496410   1/9/2007 Educators Publishing Service   SPIRE
initial placement assessment.   TX0006491884   1/9/2007 Educators Publishing
Service   SPIRE initial placement assessment.   TX0006491885   1/9/2007
Educators Publishing Service   SPIRE—level 1 blackline master.   TX0006173140  
3/4/2005 Educators Publishing Service   SPIRE level 1 reader / Sheila
Clark-Edmands.   TX0006124477   3/4/2005 Educators Publishing Service  
SPIRE—level 1 teacher’s guide.   TX0006173141   3/4/2005 Educators Publishing
Service   SPIRE level 2 blackline master.   TX0006149875   3/4/2005 Educators
Publishing Service   SPIRE : level 2 teacher’s guide / Sheila Clark-Edmands.  
TX0006173291   3/4/2005 Educators Publishing Service   SPIRE : level 2,
workbook.   TX0006367773   3/4/2005 Educators Publishing Service   SPIRE level 3
blackline master. / Sheila Clark-Edmands.   TX0006124478   3/4/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   SPIRE : level 3, reader.   TX0006118866  
3/4/2005 Educators Publishing Service   SPIRE : level 3 teacher’s guide / Sheila
Clark-Edmands.   TX0006173292   3/4/2005 Educators Publishing Service   SPIRE :
level 3, workbook.   TX0006118864   3/4/2005 Educators Publishing Service  
SPIRE : level 4 blackline master / Sheila Clark-Edmands.   TX0006173290  
3/4/2005 Educators Publishing Service   SPIRE : level 4 : teacher’s guide.  
TX0006118881   3/4/2005 Educators Publishing Service   SPIRE level 4 workbook /
Sheila Clark-Edmands.   TX0006124476   3/4/2005 Educators Publishing Service  
SPIRE : level 5 blackline master.   TX0006211690   4/1/2005 Educators Publishing
Service   SPIRE : level 5 reader.   TX0006211693   4/1/2005 Educators Publishing
Service   SPIRE : level 5 teacher’s guide.   TX0006211636   4/1/2005 Educators
Publishing Service   SPIRE : level 5 workbook.   TX0006211691   4/1/2005
Educators Publishing Service   SPIRE : level 6 blackline master.   TX0006299838
  1/6/2006 Educators Publishing Service   SPIRE : level 6 reader.   TX0006299841
  1/6/2006 Educators Publishing Service   SPIRE : level 6 teacher’s guide.  
TX0006299837   1/6/2006 Educators Publishing Service   SPIRE : level 6 workbook.
  TX0006299842   1/6/2006 Educators Publishing Service   SPIRE : level 7 reader.
  TX0006493326   1/9/2007 Educators Publishing Service   SPIRE : level 7
teacher’s guide.   TX0006493317   1/9/2007 Educators Publishing Service   SPIRE
level 8 blackline master.   TX0006491880   1/9/2007 Educators Publishing Service
  SPIRE level 8 reader.   TX0006491883   1/9/2007 Educators Publishing Service  
SPIRE level 8 teacher’s guide.   TX0006491879   1/9/2007 Educators Publishing
Service   SPIRE level 8 word cards : SPIRE.   TX0006378753   6/30/2006 Educators
Publishing Service   SPIRE level 8 workbook.   TX0006491882   1/9/2007 Educators
Publishing Service   SPIRE phonogram cards levels 1-5.   TX0006421025  
8/16/2006 Educators Publishing Service   SPIRE : small letter cards : levels
1-5.   TX0006209169   8/3/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Starting comprehension : stories to advance
reading & thinking / Ann L. Staman.   TX0002250531   2/9/1988 Educators
Publishing Service   Starting comprehension : stories to advance reading &
thinking / Ann L. Staman.   TX0002250532   2/9/1988 Educators Publishing Service
  Starting comprehension—stories to advance reading & thinking : starting
phonetically 4 / Ann L. Staman.   TX0002253169   2/9/1988 Educators Publishing
Service   Stepping stones : a path to critical thinking : bk. 1 / Vera Schneider
; illustrated by Ruth Linstromberg.   TX0005788692   4/9/2002 Educators
Publishing Service   Stepping stones : a path to critical thinking : bk. 3 / by
Vera Schneider ; illustrated by Ruth Linstromberg.   TX0005637567   10/24/2002
Educators Publishing Service   Stepping stones : a path to critical thinking :
bk. 3 : teacher’s guide / by Vera Schneider ; ill. By Ruth Linstromberg.  
TX0005696362   2/24/2003 Educators Publishing Service, Inc.   Story of the U. S.
A. : book 2, A Young nation solves its problems / by Franklin Escher, Jr.  
TX0000193865   8/31/1978 Educators Publishing Service   Story of western
civilization : bk. IV, the Renaissance / by Alan W. Riese.   TX0003135672  
6/26/1991 Educators Publishing Service   Success stories 2 : 60 phonetically
structured stories / by Elizabeth H. Butcher, Nancy A. Simonetti.   TX0002253171
  2/9/1988 Educators Publishing Service   Success stories 2 : teaching manual /
by Elizabeth H. Butcher, Nancy A. Simonetti.   TX0002253170   2/9/1988 Educators
Publishing Service   Supplementary reading practice to accompany MTA reading and
spelling kit 6 / masters by wordcrafters Janna Adair, Jill Davidson, Beverly
Graham ... [et al.] ; teaching instructions Karen Saint Amour.   TX0003159633  
9/10/2001 Educators Publishing Service   Surveys of problem-solving &
educational skills : record form / developed under the direction of Lynn J.
Meltzer.   TX0002052660   4/27/1987



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Syllable plus : a game to teach syllable types :
teacher’s guide and answer key / Joan Mencke Stoner.   TX0001501982   1/30/1985
Educators Publishing Service   Teacher’s guide for the paragraph : bk 3, writing
expo paragraphs / Dianne Tucker-LaPlount.   TX0006083200   12/23/2004 Educators
Publishing Service, Inc.   Teacher’s script to accompany Alphabetic phonics 2 :
a basic language curriculum for phonics, reading, writing, and spelling.  
TX0000659557   4/1/1981 Educators Publishing Service   Ten essential vocabulary
strategies, answer key for books 1-5.   TX0006261167   3/4/2005 Educators
Publishing Service   Ten essential vocabulary strategies : bk. 1 : practice for
success on standardized tests / Lee Mountain.   TX0005914660   2/17/2004
Educators Publishing Service   Ten essential vocabulary strategies : bk. 4 / Lee
Mountain.   TX0006018744   8/30/2004 Educators Publishing Service   Ten
essential vocabulary strategies : bk. 5.   TX0006261168   3/4/2005 Educators
Publishing Service   Ten essential vocabulary strategies : practice for success
on standardized tests : bk. 2 / Lee Mountain.   TX0005989439   6/4/2004
Educator’s Publishing Service   Test book for Wordly wise 3000 : bk. 1.  
TX0005612970   9/9/2002 Educators Publishing Service   Test book for wordly wise
3000 : bk. 2.   TX0005637568   10/24/2002 Educators Publishing Service   Test
book for Wordly wise 3000 : bk. 3.   TX0005612971   9/9/2002 Educators
Publishing Service   Test book for Wordly Wise 3000 : bk. 4.   TX0005560051  
9/18/2002 Educators Publishing Service   Test book for wordly wise 3000 : bk. 5.
  TX0005637569   10/24/2002 Educators Publishing Service   Test book for Wordly
wise 3000 : bk. 6.   TX0005700461   2/24/2003 Educators Publishing Service  
Test book for Wordly Wise 3000 : bk. 7.   TX0005744781   5/14/2003 Educators
Publishing Service, Inc.   Test book for wordly wise 3000 : bk. A.  
TX0005578773   6/26/2002 Educators Publishing Service   Test book for Wordly
wise 3000 : book B.   TX0005612973   9/9/2002 Educators Publishing Service  
Test book for Wordly wise 3000 : book C.   TX0005612974   9/9/2002 Educators
Publishing Service   Test book for Worldly Wise 3000, book 8.   TX0005742334  
6/21/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Test book for Worldly wise book 9 / written by
Cynthia and Drew Johnson.   TX0005821902   10/24/2003 Educators Publishing
Service   Test booklet for Wordly wise 3000 : bk. 1 / written by Robin Raymer ;
editor, Theresa Trinder, managing editor, Sheila Neylon.   TX0005915230  
2/10/2004 Educators Publishing Service   Test booklet for Wordly wise 3000 : bk.
2 / written by Lorraine Sintetos ; editor, Theresa Trinder, managing editor,
Sheila Neylon.   TX0005915231   2/10/2004 Educators Publishing Service   Test
booklet for Wordly wise 3000 : bk. 3 / written by Lorraine Sintetos ; editor,
Stacy L. Nichols, managing editor, Sheila Neylon.   TX0005915232   2/10/2004
Educators Publishing Service   Test booklet for Wordly wise 3000 : bk. 4 /
written by Robin Raymer ; editor, Stacey L. Nichols, managing editor, Sheila
Neylon.   TX0005915227   2/10/2004 Educators Publishing Service   Test booklet
for Wordly wise 3000 : bk. 5 / written by Robin Raymer ; editor, Stacey L.
Nichols, managing editor, Sheila Neylon.   TX0005915228   2/10/2004 Educators
Publishing Service   Test booklet for Wordly wise 3000 : bk. 6 / written by
Cynthia and Drew Johnson ; editor, Jen Noon, managing editor, Sheila Neylon.  
TX0005895723   12/22/2003 Educators Publishing Service   Test booklet for Wordly
wise 3000 : bk. 7 / written by Cynthia and Drew Johnson ; editor, Jen Noon,
managing editor, Sheila Neylon.   TX0005895724   12/22/2003 Educators Publishing
Service   Test booklet for Wordly wise 3000 : bk. A.   TX0005895727   12/22/2003
Educators Publishing Service   Test booklet for Wordly wise 3000 : bk. B.  
TX0005895726   12/22/2003 Educators Publishing Service   Test booklet for Wordly
wise 3000 : bk. C.   TX0005895725   12/22/2003 Educators Publishing Service  
Test booklet for Wordly Wise 3000 book 8 / written by Cynthia and Drew Johnson.
  TX0005887652   12/22/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Test booklet for Wordly Wise 3000 book 9 /
written by Cynthia and Drew Johnson.   TX0005887651   12/22/2003 Educators
Publishing Service   Uncle Paul’s cane.   TX0006332459   5/5/2006 Educators
Publishing Service   Vocabulary from classical roots : bk. 4.   TX0006491881  
1/9/2007 Educators Publishing Service   Vocabulary from classical roots : bk. 6
: teacher’s guide and answer key.   TX0006420239   8/16/2006 Educators
Publishing Service   Vocabulary from classical roots : C / Norma Fifer, Nancy
Flowers.   TX0002707174   12/13/1989 Educators Publishing Service   Wallet in
the woods.   TX0006447432   6/12/2006 Educators Publishing Service   When hens
shop.   TX0006358156   5/5/2006 Educators Publishing Service, Inc.   Wilson
expanded syntax program : teacher’s manual / Mary Sweig Wilson.   TX0000252292  
4/16/1979 Educators Publishing Service   Wordly wise 3000 : bk. 1, concept cards
and picture cards.   TX0006505577   1/9/2007 Educators Publishing Service, Inc.
  Wordly wise 3000 : bk. 2 / Kenneth Hodkinson, Sandra Adams.   TX0004504280  
3/7/1997 Educators Publishing Service   Wordly Wise 3000 Book 1 and Teacher’s
Resource Book.   TX0006829412   9/28/2007 Educators Publishing Service, a
division of School Specialty, Inc.   Wordly Wise 3000 Book 10 Audio Recordings.
  SR0000645711   1/14/2010 Educators Publishing Service, a division of School
Specialty, Inc.   Wordly Wise 3000 Book 2 Audio Recordings.   SR0000645710  
1/14/2010 Educators Publishing Service, a division of School Specialty, Inc.  
Wordly Wise 3000 Book 3 Audio Recordings.   SR0000645716   1/14/2010 Educators
Publishing Service, a division of School Specialty, Inc.   Wordly Wise 3000 Book
4 Audio Recordings.   SR0000645714   1/14/2010 Educators Publishing Service, a
division of School Specialty, Inc.   Wordly Wise 3000 Book 9 Audio Recordings.  
SR0000645709   1/14/2010 Educators Publishing Service   Wordly Wise 3000 Book K
and Teacher’s Resource Book.   TX0006829336   9/28/2007 Educators Publishing
Service   Wordly Wise 3000.com.   TX0007128213   8/31/2009



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Wordly Wise 3000 Second Edition Book 10.  
TX0006829337   9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second
Edition Book 10 Teacher’s Resource Book.   TX0006829505   9/28/2007 Educators
Publishing Service   Wordly Wise 3000 Second Edition Book 11.   TX0006829341  
9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second Edition Book 11
Teacher’s Resource Book.   TX0006829491   9/28/2007 Educators Publishing Service
  Wordly Wise 3000 Second Edition Book 12.   TX0006829511   9/28/2007 Educators
Publishing Service   Wordly Wise 3000 Second Edition Book 12 Teacher’s Resource
Book.   TX0006829499   9/28/2007 Educators Publishing Service   Wordly Wise 3000
Second Edition Book 2.   TX0006829353   9/28/2007 Educators Publishing Service  
Wordly Wise 3000 Second Edition Book 2 Teacher’s Resource Book.   TX0006829492  
9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second Edition Book 3.
  TX0006829327   9/28/2007 Educators Publishing Service   Wordly Wise 3000
Second Edition Book 4.   TX0006829352   9/28/2007 Educators Publishing Service  
Wordly Wise 3000 Second Edition Book 4 Teacher’s Resource Book.   TX0006829496  
9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second Edition Book 5.
  TX0006829334   9/28/2007 Educators Publishing Service   Wordly Wise 3000
Second Edition Book 5 Teacher’s Resource Book.   TX0006829503   9/28/2007
Educators Publishing Service   Wordly Wise 3000 Second Edition Book 6.  
TX0006829333   9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second
Edition Book 6 Teacher’s Resource Book.   TX0006829501   9/28/2007 Educators
Publishing Service   Wordly Wise 3000 Second Edition Book 7.   TX0006829331  
9/28/2007



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Wordly Wise 3000 Second Edition Book 7 Teacher’s
Resource Book.   TX0006829497   1/3/2007 Educators Publishing Service   Wordly
Wise 3000 Second Edition Book 8.   TX0006829328   9/28/2007 Educators Publishing
Service   Wordly Wise 3000 Second Edition Book 8 Teacher’s Resource Book.  
TX0006829512   9/28/2007 Educators Publishing Service   Wordly Wise 3000 Second
Edition Book 9.   TX0006829355   9/28/2007 Educators Publishing Service   Wordly
Wise 3000 Second Edition Book 9 Teacher’s Resource Book.   TX0006829510  
9/28/2007 Educators Publishing Service   Wordly wise quickquiz.   TX0002767827  
3/2/1990 Educators Publishing Service   Wordly wise readers : series A.  
TX0001504309   1/25/1985 Educators Publishing Service   Wordly wise reading with
writing and comprehension exercises : bk. 1[-2] / Kenneth Hodkinson.  
TX0002526176   3/15/1989 Educators Publishing Service   Words are wonderful, an
interactive approach to vocabulary : bk. 1 tests / Dorothy Grant Hennings ;
lesson test written by Mark Lyons.   TX0005713988   4/24/2003 Educators
Publishing Service   Words are wonderful : an interactive approach to vocabulary
: bk. 2 / Dorothy Grant Hennings ; ill. By John L. Garcia.   TX0005836551  
10/24/2003 Educators Publishing Service   Words are wonderful : an interactive
approach to vocabulary : bk. 3 / Dorothy Grant Hennings ; ill. By John L.
Garcia.   TX0005989443   6/4/2004 Educators Publishing Service   Words are
wonderful : an interactive approach to vocabulary : bk. 4 : teacher’s guide.  
TX0006289616   8/3/2005 Educators Publishing Service   Words are wonderful : an
interactive approach to vocabulary : book 3 tests / Dorothy Grant Hennings.  
TX0005989354   6/4/2004 Educators Publishing Service   Words are wonderful : an
interactive approach to vocabulary : book 4.   TX0006289618   8/3/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Words are wonderful : an interactive approach to
vocabulary tests for bk. 2 / Dorothy Grant Hennings.   TX0005821879   10/24/2003
Educators Publishing Service   Words are wonderful : an interactive approach to
vocabulary tests for book 4.   TX0006289617   8/3/2005 Educators Publishing
Service   Words are wonderful : bk. 1 : an interactive approach to vocabulary /
Dorothy Grant Hennings.   TX0006211214   3/20/2003 Educators Publishing Service
  Words are wonderful : bk. 3 : an interactive approach to vocabulary / Dorothy
Grant Hennings ; ill. By John L. Garcia.   TX0005914664   2/17/2004 Educators
Publishing Service   Words are wonderful : bk. A and tests for bk. A.  
TX0006420245   8/16/2006 Educators Publishing Service,   Worldly wise 3000 : bk.
C / Kenneth Hodkinson & Sandra Adams.   TX0005578776   5/17/2002 Educators
Publishing Service   Worldly Wise 3000 Second Edition Book 3 Teacher’s Resource
Book.   TX0006829490   9/28/2007 Educators Publishing Service   Worldly wise
3000 teacher’s guide for books 1-5.   TX0005821878   10/24/2003 Educators
Publishing Service   Worldly wise 3000 teacher’s guide for books 6-9.  
TX0005821876   10/24/2003 Educators Publishing Service   Worldly wise 3000
teacher’s guide for books A, B & C.   TX0005821877   10/24/2003



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Worldy Wise 3000 book K concept cards and picture
cards.   TX0006501087   1/9/2007 Educators Publishing Service   Write about me /
Elsie S. Wilmerding ; ill. By George Ulrich.   TX0005914669   2/17/2004
Educators Publishing Service   Write about my world / Elsie S. Wilmerding ; ill.
By George Ulrich.   TX0005914661   2/17/2004 Educators Publishing Service, Inc.
  Writing skills : bk. 2 / Diana Hanbury King.   TX0006083206   12/23/2004
Educators Publishing Service, Inc.   Writing skills : bk. 3 / Diana Hanbury
King.   TX0005578777   5/17/2002 Educators Publishing Service   Writing skills :
teacher’s handbook / Diana Hanbury King.   TX0005989442   6/4/2004 Educators
Publishing Service, a division of School Specialty, Inc.   A Red Sash, et al.  
TX0007035790   9/3/2009 Educators Publishing Service, a division of School
Specialty, Inc.   Handprints Audio Recordings, Storybook Set A.   SR0000651606  
3/25/2010 Educators Publishing Service, a division of School Specialty, Inc.  
Handprints Audio Recordings, Storybook Set B.   SR0000651605   3/25/2010
Educators Publishing Service, a division of School Specialty, Inc.   Handprints
Audio Recordings, Storybook Set C.   SR0000651607   3/25/2010 Educators
Publishing Service, a division of School Specialty, Inc.   Handprints Audio
Recordings, Storybook Set D.   SR0000651608   3/25/2010 Educators Publishing
Service, a division of School Specialty, Inc.   Primary Phonics Comprehension
Workbook 6.   TX0007124841   1/11/2010 Educators Publishing Service, a division
of School Specialty, Inc.   Primary Phonics Intervention Guide Levels 1-6
Blackline Masters.   TX0007019620   8/31/2009 Educators Publishing Service, a
division of School Specialty, Inc.   Primary Phonics Set 6 Storybooks.  
TX0007124783   1/11/2010 Educators Publishing Service, a division of School
Specialty, Inc.   Sitton Kindergarten Literacy and Word Skills Practice Book.  
TX0007166870   3/25/2010 Educators Publishing Service, a division of School
Specialty, Inc.   Sitton Kindergarten Literacy and Word Skills Sourcebook for
Teachers.   TX0007166891   3/25/2010 Educators Publishing Service, a division of
School Specialty, Inc.   Storybooks 6.   SR0000647962   1/11/2010 Educators
Publishing Service, a division of School Specialty, Inc.   Wordly Wise 3000 Book
11 Audio Recordings.   SR0000648553   1/11/2010 Educators Publishing Service, a
division of School Specialty, Inc.   Wordly Wise 3000 Book 12.   SR0000648555  
1/11/2010 Educators Publishing Service, a division of School Specialty, Inc.  
Wordly Wise 3000 Book 5.   SR0000648554   1/11/2010 Educators Publishing
Service, a division of School Specialty, Inc.   Wordly Wise 3000 Book 6.  
SR0000649243   1/11/2010



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, a division of School Specialty, Inc.   Wordly Wise
3000 Book 7.   SR0000648552   1/11/2010 Educators Publishing Service, a division
of School Specialty, Inc.   Wordly Wise 3000 Book 8.   SR0000648556   1/11/2010
Educators Publishing Service   30 roots to grow on : a teacher’s guide for the
development of vocabulary / Carol Murray and Jenny Munro.   TX0002707275  
12/13/1989 Educators Publishing Service, Inc.   Alphabet series.   SR0000311249
  4/9/2002 Educators Publishing Service, Inc.   Alphabet series / compiled by
Frances Bloom ; illustrated by Mary Geiger ; stories by Frances Bloom, Deborah
Coates, Mary Geiger ... [et al.]   TX0005504305   4/9/2002 Educators Publishing
Service, Inc.   Alphabetic phonics : workbook 1.   TX0004446500   12/16/1996
Educators Publishing Service, Inc.   Alphabetic phonics. Workbook 1. By Georgie
Green.   RE0000701592   4/10/1995 Educators Publishing Service, Inc.   Alphadeck
guide : 21 letter-card games in alphabetizing, phonics, and spelling skills / by
Karen Barriere.   TX0001005848   10/15/1982 Educators Publishing Service, Inc.  
America becomes a giant / by Franklin Escher, Jr.   TX0003444588   12/17/1992
Educators Publishing Service   Analogies : 1 / Arthur Liebman.   TX0002759193  
2/23/1990 Educators Publishing Service   Analogies 2 / Arthur Liebman.  
TX0002707212   12/13/1989 Educator’s Publishing Service, Inc.   Analogies 3 : 8
vocabulary and 4 analogy quizzes / Arthur Liebman.   TX0002250609   2/9/1988
Educators Publishing Service, Inc.   Association method drop drill flip book :
nonsense syllable practice based on selected Northampton symbols / contributors,
Daphne Cornett, Maureen K. Martin.   TX0005504384   4/9/2002 Educators
Publishing Service, Inc.   Attack math : addition 1 / Carole Greenes, George
Immerzeel, Linda Schulman, Rika Spungin.   TX0001440549   11/5/1984 Educators
Publishing Service   Attack math : addition 2 / Carole Greenes, George
Immerzeel, Linda Schulman, Rika Spungin.   TX0001510858   1/30/1985



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Attack math : arithmetic tasks to advance
computational knowledge / Carole Greenes, George Immerzeel, Linda Schulman, Rika
Spungin.   TX0001681559   10/25/1985 Educators Publishing Service   Attack math
: arithmetic tasks to advance computational knowledge / Carole Greenes, George
Immerzeel, Linda Schulman, Rika Spungin.   TX0001681562   10/25/1985 Educators
Publishing Service   Attack math : arithmetic tasks to advance computational
knowledge / Carole Greenes, George Immerzeel, Linda Schulman, Rika Spungin.  
TX0001681563   10/25/1985 Educators Publishing Service   Attack math :
arithmetic tasks to advance computational knowledge : division, [book] 2 /
Carole Greenes, George Immerzeel, Linda Schulman, Rika Spungin.   TX0001588498  
5/21/1985 Educators Publishing Service   Attack math : division 1 / Carole
Greenes, George Immerzeel, Linda Schulman, Rika Spungin.   TX0001510860  
1/30/1985 Educators Publishing Service   Attack math : multiplication 1 / Carole
Greenes, George Immerzeel, Linda Schulman, Rika Spungin.   TX0001510859  
1/30/1985 Educators Publishing Service, Inc.   Attack math : subtraction 1 /
Carole Greenes, George Immerzeel, Linda Schulman, Rika Spungin.   TX0001440550  
11/5/1984 Educators Publishing Serivice [sic]   Beginning paragraph meaning /
Joanne Carlisle.   TX0002055602   4/27/1987 Educators Publishing Service, Inc.  
Beginning reasoning & reading / Joanne Carlisle.   TX0005563746   6/17/2002
Educators Publishing Service   Beginning reasoning skills / Joanne Carlisle.  
TX0002072302   4/27/1987 Educators Publishing Service, Inc.   Beyond the code :
book 2 / Nancy M. Hall ; illustrated by Hugh Price.   TX0005418389   4/13/2001
Educators Publishing Service, Inc.   Beyond the code : comprehension and
reasoning skills : bk. 3 / Nancy M. Hall ; illustrated by Hugh Pirce and Alan
Price.   TX0005342658   8/2/2001



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Bird watch / by Frances Bloom and Mary M.
Geiger ; illustrated by Mary M. Geiger.   TX0005989450   6/21/2004 Educators
Publishing Service, Inc.   Bookwise : a literature guide [by] Barbara Moross,
Sonia Landes, Molly Flender, The Phantom Tollbooth. / written by Norton Juster ;
illustrated by Jules Feiffer.   TX0005091729   11/16/1999 Educators Publishing
Service, Inc.   Building language skills : readiness for reading : book A / Lida
Helson and Ahna Fiske.   TX0000168802   12/26/1978 Educators Publishing Service,
Inc.   Building language skills : teacher’s guide / by Lida Helson and Ahna
Fiske.   TX0000223233   3/16/1979 Educators Publishing Service, Inc.   Building
mathematical thinking : bk. 3 : skinny concepts / Marsha Stanton.   TX0005505221
  4/9/2002 Educators Publishing Service, Inc.   Building mathematical thinking :
skinny concepts : bk. 1 / Marsha Stanton.   TX0005453838   9/4/2001 Educators
Publishing Service, Inc.   Building mathematical thinking : skinny concepts, bk.
2 / Marsha Stanton.   TX0005204105   7/27/2000 Educators Publishing Service,
Inc.   Charlotte’s web : a literature guide / Sonia Landes, 1925-, and Molly
Flender, 1935-.   TX0005093770   11/16/1999 Educators Publishing Service, Inc.  
Clancy races / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.   TX0005994319   6/21/2004 Educators Publishing Service, Inc.  
Classroom strategies to aid the disabled learner : with glossary / Jean Abbott.
  TX0000206533   3/16/1979 Educators Publishing Service, Inc.   Code cards : key
word picture and letter cards for explode the code 1 to 3 1/2 / Nancy Hall, Dawn
Towle.   TX0004030257   4/18/1995 Educators Publishing Service, Inc.   Colt for
Jenny / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.  
TX0005989448   6/21/2004 Educators Publishing Service, Inc.   Composition 1 /
Sara Hickman.   TX0001104556   1/13/1983 Educators Publishing Service, Inc.  
Composition : book 3.   TX0001315807   4/4/1984 Educators Publishing Service,
Inc.   Composition : book II / Sara Hickman.   TX0000223235   3/19/1979
Educators Publishing Service, Inc.   Composition : book III / Sara Hickman.  
TX0000223236   3/19/1979



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Computation basics : book 1 / by Janet A.
Alford and Lynda R. Solms.   TX0000584747   11/24/1980 Educators Publishing
Service, Inc.   Computation basics : book 5 / by Janet A. Alford and Lynda R.
Solms.   TX0001220396   10/6/1983 Educators Publishing Service, Inc.   Daily
phonics lessons : folding mini workbooks / Lori Bloom, Norma Childs, Judith
Erickson, Linda Gray.   TX0005476786   4/9/2002 Educators Publishing Service,
Inc.   Daily supplement : activities for cross-curriculum review, grade 3 / Rob
Frieske, Par Healy, Deborah Howe ... [et al.]   TX0005504336   4/9/2002
Educators Publishing Service, Inc.   Daily supplement : activities for
cross-curriculum review, grade 4 / Rob Frieske, Par Healy, Deborah Howe ... [et
al.]   TX0005504338   4/9/2002 Educators Publishing Service, Inc.   Daily
supplement : activities for cross-curriculum review, grade 5 / Rob Frieske, Pat
Healy, Deborah Howe, Jan Oberg, Judy Pavlicek, Pat Rainholt, Mike Smith.  
TX0005612972   9/9/2002 Educators Publishing Service   Developmental variation
and learning disorders / Melvin D. Levine ; with an appendix by Betty N. Gordon
and Martha S. Reed.   TX0002249366   2/9/1988 Educators Publishing Service  
Dyslexia training program / Patricia Bailey Beckham, Marietta Laing Biddle.  
TX0002250528   2/9/1988 Educators Publishing Service, Inc.   Dyslexia training
program—progress measurements, schedules I, II, and III : student’s book / Mary
Baertch Rumsey.   TX0003321738   5/20/1992 Educators Publishing Service  
Dyslexia training program : the alphabet, spelling exercises, and review of
schedule III / Patricia Bailey Beckham, Marietta Laing Biddle.   TX0002712008  
12/11/1989 Educators Publishing Service, Inc.   Early reading comprehension in
varied subject matter : bk. A / Jane Ervin.   TX0005563743   6/17/2002 Educators
Publishing Service, Inc.   Early reading comprehension in varied subject matter
: bk. B / Jane Ervin.   TX0005563776   6/17/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Early reading comprehension in varied
subject matter : bk. D / Jane Ervin ; illustrated by Anne Lord.   TX0005585784  
6/17/2002 Educators Publishing Service, Inc.   Early reading comprehension in
varied subject matter : book A / by Jane Ervin.   TX0000929727   5/13/1982
Educators Publishing Service, Inc.   Early reading comprehension in varied
subject matter : book B[-C] : literature, the arts, social studies, science,
general topics, logical thinking, mathematics / by Jane Ervin ; [illustrated by
George Phillips]   TX0001004405   10/28/1982 Educators Publishing Service  
Elements of clear thinking : accurate communication / by William F. McCart.  
TX0001503606   1/25/1985 Educators Publishing Service, Inc.   Elements of clear
thinking : critical reading.   TX0001453984   11/5/1984 Educators Publishing
Service, Inc.   Elements of clear thinking : sound reasoning / by William F.
McCart.   TX0001172898   8/8/1983 Educators Publishing Service, Inc.   Ella / by
Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.   TX0005995356
  6/21/2004 Educators Publishing Service, Inc.   Energy horizons : book 1,
Energy sources / by Christina G. Miller and Louise A. Berry ; [illustrated by
Melinda Vinton].   TX0001063640   1/12/1983 Educators Publishing Service, Inc.  
Energy horizons : book 2, electrical energy / by Christine G. Miller and Louise
A. Berry ; [illustrated by Anne Lord]   TX0001375285   7/6/1984 Educators
Publishing Service, Inc.   Energy horizons : teacher’s guide / by Christina G.
Miller and Louise A. Berry.   TX0001220397   10/6/1983 Educators Publishing
Service, Inc.   English elements : bk. 1 / Arthur Liebman.   TX0004493516  
3/7/1997 Educators Publishing Service, Inc.   English elements : bk. 1, quizzes
/ Arthur Leibman.   TX0004650123   10/17/1997 Educators Publishing Service, Inc.
  English elements : bk. 2 / Arthur Liebman.   TX0005158382   3/9/2000 Educators
Publishing Service   Experimenting with numbers : a guide for preschool,
kindergarten, and first grade teachers / Margaret Stern ; illustrated by John
Roberts.   TX0002277916   2/9/1988



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Explode the code : 1 1/2 / Nancy Hall, Rena
Price.   TX0001364683   6/25/1984 Educators Publishing Service, Inc.   Explode
the code 1 / Nancy Hall, Rena Price.   TX0003551080   5/11/1993 Educators
Publishing Service, Inc.   Explode the code 1 / Nancy Hall, Rena Price ; [text
ill. By Alan Price and Laura Price].   TX0001374905   7/6/1984 Educators
Publishing Service, Inc.   Explode the code : 2.   TX0001454067   11/5/1984
Educators Publishing Service, Inc.   Explode the code 2 1/2 / Nancy Hall, Rena
Price.   TX0003918334   10/20/1994 Educators Publishing Service, Inc.   Explode
the code : 2 / Nancy Hall, Rena Price ; text ill. By Laura Price and Alan Price.
  TX0003918305   10/20/1994 Educators Publishing Service, Inc.   Explode the
code : 2 / Nancy Hall, Rena Price ; text ill. By Laura Price and Alan Price.  
TX0002718356   10/30/1989 Educators Publishing Service, Inc.   Explode the code
: 3.   TX0001454068   11/5/1984 Educators Publishing Service, Inc.   Explode the
code 3 1/2 / Nancy Hall, Rena Price.   TX0005585782   6/17/2002 Educators
Publishing Service, Inc.   Explode the code 3 1/2 / Nancy Hall, Rena Price.  
TX0003585124   8/2/1993 Educators Publishing Service, Inc.   Explode the code 3
1/2 / Nancy Hall, Rena Price ; [text ill. By Andrew Mockler]   TX0000835245  
12/7/1981 Educators Publishing Service, Inc.   Explode the code 3 / Nancy Hall,
Rena Price.   TX0003918332   10/20/1994 Educators Publishing Service, Inc.  
Explode the code : 4 1/2 / Nancy Hall, Rena Price ; [text ill. By Andrew
Mockler].   TX0003345488   6/18/1992 Educators Publishing Service   Explode the
code : 4 1/2 / Nancy Hall, Rena Price ; [text ill. By Andrew Mockler]  
TX0001009218   11/4/1982 Educators Publishing Service, Inc.   Explode the code :
4 1/2 / Nancy M. Hall, Rena Price.   TX0005563777   6/17/2002 Educators
Publishing Service, Inc.   Explode the code 4 / Nancy Hall, Rena Price.  
TX0003918333   10/20/1994



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Explode the code : 4 / Nancy Hall, Rena Price.  
TX0001503573   1/25/1985 Educators Publishing Service, Inc.   Explode the code :
4 / Nancy M. Hall, Rena Price.   TX0005563775   6/17/2002 Educators Publishing
Service, Inc.   Explode the code : 5 1/2 / Nancy M. Hall.   TX0005563779  
6/17/2002 Educators Publishing Service, Inc.   Explode the code : 5 / Nancy
Hall, Rena Price.   TX0005565755   6/17/2002 Educators Publishing Service  
Explode the code : 5 / Nancy Hall, Rena Price ; [ill. By Laura Price and Alan
Price]   TX0001503531   1/25/1985 Educators Publishing Service, Inc.   Explode
the code 6 / Nancy Hall, Rena Price.   TX0003918331   10/20/1994 Educators
Publishing Service, Inc.   Explode the code : 6 / Nancy M. Hall, Rena Price.  
TX0005563778   6/17/2002 Educators Publishing Service, Inc.   Explode the code :
7 / Nancy Hall, Rena Price.   TX0005565754   6/17/2002 Educators Publishing
Service, Inc.   Explode the code, 8 / Nancy Hall, Rena Price.   TX0005599906  
6/17/2002 Educators Publishing Service, Inc.   Explode the code : [book] 5 /
Nancy Hall, Rena Price ; [text ill. By Laura Price and Alan Price].  
TX0000196155   8/31/1978 Educators Publishing Service, Inc.   Explode the code :
[book] 6 / Nancy Hall, Rena Price.   TX0000196154   8/31/1978 Educators
Publishing Service, Inc.   Explode the code : [book] 7 / Nancy Hall, Rena Price
; [text ill. By Alan Price, Laura Price, Andrew Mockler, and Meg Rosoff].  
TX0000441345   3/11/1980 Educators Publishing Service, Inc.   Explode the code :
[book] 8 / Nancy Hall, Rena Price.   TX0001364682   6/25/1984 Educators
Publishing Service, Inc.   Fisher-Landau early childhood screening (FLECS)  
TX0004242753   3/15/1996 Educators Publishing Service, Inc.   Fractions 1[-3] /
Dawny Gershkowitz.   TX0001681567   10/25/1985 Educators Publishing Service,
Inc.   Fractions 4 : multiplication and division / Dawny Gershkowitz.  
TX0003069071   5/17/1991



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   From the mixed-up files of Mrs. Basil E.
Frankweiler, written and illustrated by E. L. Konigsburg / Christine Doyle
Francis.   TX0005358475   4/13/2001 Educators Publishing Service, Inc.   Get Dad
lost / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.  
TX0005995357   6/21/2004 Educators Publishing Service, Inc.   Gillingham manual
: remedial training for students with specific disability in reading, spelling,
and penmanship / Anna Gillingham, Bessie W. Stillman.   TX0005370833   4/13/2001
Educators Publishing Service, Inc.   Guide for teaching poetry in three
dimensions : reading, writing and critical thinking through poetry : bk. 1 / by
Carol Clark and Alison Draper.   TX0005505903   4/9/2002 Educators Publishing
Service, Inc.   Hatchet [by] Gary Paulsen / Jon C. Stott.   TX0005358477  
4/13/2001 Educators Publishing Service, Inc.   Helping kids write : a practical
guide for teaching children to express themselves on paper : for grades 5-8 / by
Sarah Bayne.   TX0000460212   4/10/1980 Educators Publishing Service, Inc.  
Improving composition through a sentence study of grammar and usage : teaching
guide and answer key / by Carol Compton.   TX0000137800   10/30/1978 Educators
Publishing Service, Inc.   It’s elementary! : 230 math word problems : bk. A /
M. J. Owen.   TX0005430358   8/2/2001 Educators Publishing Service, Inc.   It’s
elementary! 275 math word problems : bk. 1 / M. J. Owen.   TX0005158383  
3/9/2000 Educators Publishing Service, Inc.   It’s elementary! : 275 math word
problems : bk. 2 / M. J. Owen.   TX0005370823   4/13/2001 Educators Publishing
Service, Inc.   It’s elementary! : 275 math word problems : bk. 3 / M. J. Owen.
  TX0005370822   4/13/2001 Educators Publishing Service, Inc.   It’s elementary!
: reasoning, estimating, and rounding : a companion to It’s elementary! 275 math
word problems / M. J. Owen.   TX0005370831   4/13/2001



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Josh, the collector / by Frances Bloom and
Mary M. Geiger ; illustrated by Mary M. Geiger.   TX0005994320   6/21/2004
Educators Publishing Service, Inc.   Junior English review exercises. Bk. 1. By
Earl F. Wood.   RE0000555486   12/6/1991 Educators Publishing Service, Inc.  
Junior English review exercises. Bk. 1: teacher’s guide. Text: Earl F. Wood,
-1960.   RE0000662207   1/10/1994 Educators Publishing Service, Inc.   Junior
English review exercises. Bk. 2: teacher’s guide. Text: Earl F. Wood, -1960.  
RE0000662206   1/10/1994 Educators Publishing Service, Inc.   Junior English
review exercises : book 1 / by Earl F. Wood.   TX0000151565   10/30/1978
Educators Publishing Service, Inc.   Junior English review exercises : book II /
by Earl F. Wood.   TX0001446524   11/5/1984 Educators Publishing Service, Inc.  
Junior English review exercises : book II / by Earl F. Wood.   TX0000366871  
11/19/1979 Educators Publishing Service, Inc.   Junior vocabulary builder. By
Austin Melvin Works.   RE0000060027   12/5/1979 Educators Publishing Service,
Inc.   Just write : an elementary writing sourcebook : bk. 1 / Elsie S.
Wilmerding, Alexandra S. Bigelow ; ill. By George Ulrich.   TX0005509227  
4/9/2002 Educators Publishing Service, Inc.   Just write : creativity and craft
in writing : bk. 3 / Elsie S. Wilmerding, Alexandra S. Bigelow ; ill. By George
Ulrich.   TX0006005940   8/10/2004 Educators Publishing Service, Inc.   Justin’s
house / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.  
TX0005989446   6/21/2004 Educators Publishing Service, Inc.   Key word clues :
the riddle deck / by Beverly Graham.   TX0003849249   9/9/1994 Educators
Publishing Service, Inc.   Keyboarding skills : all grades / Diana Hanbury King.
  TX0002072304   4/27/1987 Educators Publishing Service, Inc.   Kids and
critters / written by Barbara Sokolski ; illustrated by Jeannie Donovan.  
TX0003673261   12/3/1993



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   King Hank / by Frances Bloom and Mary M.
Geiger ; illustrated by Mary M. Geiger.   TX0005995353   6/21/2004 Educators
Publishing Service   Language activities to accompany A Multi-sensory approach
to language arts : bk. 2 / Eldra O’Neal, Beverly Wolf.   TX0002052647  
4/27/1987 Educators Publishing Service   Language activities to accompany A
Multi-sensory approach to language arts, book 2 : teaching manual / Eldra
O’Neal, Beverly Wolf.   TX0002052994   5/1/1987 Educators Publishing Service,
Inc.   Language tool kit / by Paula D. Rome and Jean S. Osman.   TX0000752150  
8/6/1981 Educators Publishing Service, Inc.   Learning grammar through writing /
by Sandra M. Bell, James I. Wheeler.   TX0001374904   7/6/1984 Educators
Publishing Service, Inc.   Learning to listen.   SR0000310561   4/13/2001
Educators Publishing Service, Inc.   Legends and other tales / written by Tanya
Hayes Lee ; illustrated by Jeannie Donovan.   TX0003673257   12/3/1993 Educators
Publishing Service, Inc.   Literacy program : Texas Scottish Rite Hospital,
Dallas, Texas : student book 3-4, lessons 61-160 / Joan Keagy, Ann Sanders.  
TX0003346422   6/16/1992 Educators Publishing Service, Inc.   Literature guide
to Bridge to Terabithia, written by Katherine Paterson, illustrated by Donna
Diamond / by Sonia Landes and Molly Flender.   TX0005148642   11/16/1999
Educators Publishing Service, Inc.   Looking into math : bk. 3 / Susan Gardner
and Silvia Acosta.   TX0005872761   6/17/2002 Educators Publishing Service, Inc.
  Looking into math / Cathy Feldman and Barbara Peckham.   TX0005563780  
6/17/2002 Educators Publishing Service, Inc.   Looking into math : Ridgewood,
New Jersey public schools : bk. 2 / Cathy Feldman and Barbara Peckham.  
TX0005565757   6/17/2002 Educators Publishing Service, Inc.   Lunch on a raft /
by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.  
TX0005995354   6/21/2004



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Mandy / by Frances Bloom and Mary M. Geiger
; illustrated by Mary M. Geiger.   TX0005995352   6/21/2004 Educators Publishing
Service, Inc.   Manual de ensenanza del lenguaje / by Paula D. Rome and Jean S.
Osman.   TX0003526550   12/17/1992 Educators Publishing Service, Inc.   Math &
writing : fourteen language arts lessons for students who like math.  
TX0001315809   4/4/1984 Educators Publishing Service   Math and writing 2 :
paragraphing skills for students who like math / Robert A. Pauker.  
TX0002250533   2/9/1988 Educators Publishing Service, Inc.   Math investigations
: bk. 1 : Ridgewood, New Jersey, Public Schools / Cathy Feldman and Barbara
Peckham.   TX0004749016   4/10/1998 Educators Publishing Service, Inc.   Math
investigations Ridgewood, New Jersey public schools : bk. 2 / Cathy Feldman and
Barbara Peckham.   TX0004771868   4/10/1998 Educators Publishing Service, Inc.  
Megawords 1 : multisyllabic words for reading, spelling, and vocabulary /
Kristin Johnson, Polly Bayrd.   TX0001063639   1/12/1983 Educators Publishing
Service, Inc.   Megawords 2 : multisyllabic words for reading, spelling, and
vocabulary / Kristin Johnson, Polly Bayrd.   TX0001172899   8/8/1983 Educators
Publishing Service, Inc.   Megawords : 3 : multisyllabic words for reading,
spelling, and vocabulary / Kristin Johnson, Polly Bayrd.   TX0001364686  
6/25/1984 Educators Publishing Service, Inc.   Megawords 4.   TX0003853927  
12/8/1994 Educators Publishing Service   Megawords 6 : multisyllabic words for
reading, spelling, and vocabulary / Kristin Johnson, Polly Bayrd.   TX0001588499
  5/21/1985 Educators Publishing Service   Megawords 8 : multisyllabic words for
reading, spelling, and vocabulary / Kristin Johnson, Polly Bayrd.   TX0002250530
  2/9/1988 Educators Publishing Service, Inc.   Modern America / by Franklin
Escher, Jr.   TX0003551906   5/11/1993 Educators Publishing Service, Inc.  
Modern America / by Franklin Escher, Jr.   TX0000873198   2/23/1982 Educators
Publishing Service, Inc.   Moon zoo / by Frances Bloom and Mary M. Geiger ;
illustrated by Mary M. Geiger.   TX0005995351   6/21/2004



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   More reading comprehensive in varied
subject matter / Jane Ervin.   TX0005370824   4/13/2001 Educators Publishing
Service, Inc.   More reading comprehensive in varied subject matter : level 2 /
Jane Ervin.   TX0005370825   4/13/2001 Educators Publishing Service, Inc.   More
reading comprehensive in varied subject matter : level 3 / Jane Ervin.  
TX0005370827   4/13/2001 Educators Publishing Service, Inc.   More reading
comprehensive in varied subject matter : level 4 / Jane Ervin.   TX0005370826  
4/13/2001 Educators Publishing Service, Inc.   MTA, multisensory teaching
approach : 4.   TX0003551957   5/11/1993 Educators Publishing Service, Inc.  
MTA : Multisensory teaching approach : reading and spelling : 6 / Margaret
Taylor Smith.   TX0002931492   9/7/1990 Educators Publishing Service, Inc.   MTA
program introduction / Margaret Taylor Smith.   TX0002987791   1/14/1991
Educators Publishing Service, Inc.   Multi-sensory approach to language arts for
specific language disability children : bk. 1 : a guide for primary teachers /
Beth H. Slingerland.   TX0004675765   10/17/1997 Educators Publsihing [sic]
Service   Multisensory teaching approach : alphabet and dictionary skills guide
/ by Edith A. Hogan and Margaret Taylor Smith.   TX0002250529   2/9/1988
Educators Publishing Service, Inc.   Multisensory teaching approach : kit 7.  
TX0003574976   5/11/1993 Educators Publishing Service, Inc.   Multisensory
teaching approach / Margaret Taylor Smith.   TX0002638355   2/14/1989 Educators
Publishing Service, Inc.   Mystery of the missing marble / written by Tanya
Auger ; illustrated by Andrew Kuan.   TX0005285009   1/18/2001 Educators
Publishing Service, Inc.   Number the stars [by] Lois Lowry / Joel D. Chaston.  
TX0005358476   4/13/2001 Educators Publishing Service, Inc.   Pediatric
examination of educational readiness at middle childhood : Peeramid 2 :
examiner’s manual / developed under the direction of Melvin D. Levine.  
TX0004191215   1/18/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Peeramid 2, examiner’s manual / Melvin D.
Levine.   TX0004491668   3/5/1997 Educators Publishing Service, Inc.   PEEX 2
(pediatric early elementary examination) / developed under the direction of
Melvin D. Levine.   TX0004170509   12/13/1995 Educators Publishing Service, Inc.
  PEEX 2—pediatric early elementary examination : examiner’s manual / developed
under the direction of Melvin D. Levine, further developed by Melvin D. Levine
and Adrian D. Sandler.   TX0004760199   4/10/1998 Educators Publishing Service,
Inc.   PEEX II : the pediatric early elementary examination : examiner’s
guidelines.   TX0003280801   3/20/1992 Educators Publishing Service, Inc.   Phil
the flea / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.
  TX0005989453   6/21/2004 Educators Publishing Service, Inc.   Phonetic primers
/ by Carolyn Smith ; [illustrated by Suzanne Sugar].   TX0000379636   12/6/1979
Educators Publishing Service, Inc.   Phonics drill cards update deck.  
TX0004817023   4/10/1998 Educators Publishing Service, Inc.   Phonics drill
cards with pictures for reading and spelling.   TX0004766616   4/10/1998
Educators Publishing Service, Inc.   Phonogram, suffix, and prefix strips for
classroom use.   TX0003685823   12/3/1993 Educators Publishing Service, Inc.  
Plain talk about KIDS, Kids inclined toward difficulty in school / Alice P.
Thomas, editor.   TX0004193513   1/18/1996 Educators Publishing Service, Inc.  
Poetry in six dimensions : teacher’s guide / Carol Clark and Norma Fifer.  
TX0005204036   3/9/2000 Educators Publishing Service, Inc.   Poetry in six
dimentions ; 20th century voices / Carol Clark and Norma Fifer.   TX0005174978  
3/9/2000 Educators Publishing Service, Inc.   Poetry in three dimensions :
reading, writing, and critical thinking through poetry : bk. 1 / Carol Clark and
Alison Draper.   TX0005430359   8/2/2001



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Pragmatic approach to the evaluation of
children’s performances on pre-reading screening procedures to identify first
grade academic needs / Beth H. Slingerland.   TX0000379635   12/6/1979 Educators
Publishing Service, Inc.   Pre-reading screening procedures and Slingerland
screening tests for identifying children with specific language disability :
technical manual / by Susanne P. Fulmer.   TX0000575574   10/27/1980 Educators
Publishing Service, Inc.   Primary analogies : bk. 2, critical and creative
thinking / Gae Brunner, Jean Schoenlank, Marianne Williams, Terri Wiss.  
TX0004663192   11/10/1997 Educators Publishing Service, Inc.   Primary analogies
: critical and creative thinking.   TX0004771869   4/10/1998 Educators
Publishing Service, Inc.   Primary analogies : critical and creative thinking :
bk. 1 / Gae Brunner, Jean Schoenlank, Marianne Williams, Terri Wiss.  
TX0004446499   12/16/1996 Educators Publishing Service, Inc.   Primary
analogies—critical and creative thinking : bk. 2 : teacher’s guide and answer
key.   TX0004760200   4/10/1998 Educators Publishing Service, Inc.   Reading
comprehension : book 8 : in varied subject matter / by Jane Ervin.  
TX0000537203   8/18/1980 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : bk. 1 / by Jane Ervin.   TX0004772040  
4/10/1998 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : bk. 1 / Jane Ervin.   TX0005563742   6/17/2002 Educators
Publishing Service, Inc.   Reading comprehension in varied subject matter : bk.
1 / Jane Ervin.   TX0004660250   10/31/1997 Educators Publishing Service, Inc.  
Reading comprehension in varied subject matter : bk. 2 / by Jane Ervin.  
TX0003952637   12/8/1994 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : bk. 2 / Jane Ervin.   TX0005563738  
6/17/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Reading comprehension in varied subject
matter : bk. 2 : social studies, literature, mathematics et al. / Jane Ervin.  
TX0004752261   4/10/1998 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : bk. 3 / by Jane Ervin.   TX0004760201  
4/10/1998 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : bk. 4 : social studies, literature, mathematics et al. / Jane
Ervin.   TX0004752262   4/10/1998 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : bk. 9 / by Jane Ervin.   TX0003952635  
12/8/1994 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : book 1 / Jane Ervin.   TX0001503659   1/25/1985 Educators
Publishing Service, Inc.   Reading comprehension in varied subject matter : book
1 / Jane Ervin.   TX0000486511   6/2/1980 Educators Publishing Service, Inc.  
Reading comprehension in varied subject matter : book 10 : literature, combined
subjects, social studies, science, the arts, philosophy, logic and language,
mathematics / by Jane Ervin.   TX0001004406   10/28/1982 Educators Publishing
Service, Inc.   Reading comprehension in varied subject matter : book 4 / Jane
Ervin.   TX0000486512   6/2/1980 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : book 5 / Jane Ervin.   TX0000486514  
6/2/1980 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : book 6 / by Jane Ervin.   TX0000738155   7/20/1981 Educators
Publishing Service, Inc.   Reading comprehension in varied subject matter : book
6 / Jane Ervin.   TX0004474444   1/2/1997 Educators Publishing Service, Inc.  
Reading comprehension in varied subject matter : book 7 / by Jane Ervin.  
TX0000738153   7/20/1981 Educators Publishing Service, Inc.   Reading
comprehension in varied subject matter : book 9 / by Jane Ervin.   TX0000826211
  12/7/1981 Educators Publishing Service, Inc.   Reading comprehension in varied
subject matter : book[s] 2 [& 3] / Jane Ervin.   TX0000486513   6/2/1980
Educators Publishing Service, Inc.   Reading for content : bk. 2 / Carol
Einstein.   TX0004446347   1/2/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Reading from scratch/R F S phonics.  
TX0001449034   11/5/1984 Educators Publishing Service, Inc.   Reading from
scratch/RfS : RfS/workbook 1 / Dorothy VanDenHonert.   TX0001440547   11/5/1984
Educators Publishing Service, Inc.   Reading from scratch/RfS : workbook 1.  
TX0004084426   8/11/1995 Educators Publishing Service   Reading from scratch :
word lists and sentences for dictation / Dorothy VanDenHonert.   TX0001503572  
1/25/1985 Educators Publishing Service, Inc.   Reasoning & reading : level 2 /
Joanne Carlisle.   TX0005563744   6/17/2002 Educators Publishing Service, Inc.  
Reasoning and reading : level 1 / by Joanne Carlisle.   TX0001040488   1/12/1983
Educators Publishing Service, Inc.   Reasoning and reading : level 1 / Joanne
Carlisle.   TX0005585781   6/17/2002 Educators Publishing Service, Inc.  
Reasoning and reading : level 1 : teacher’s guide and answer key / by Joanne
Carlisle.   TX0001172897   8/8/1983 Educators Publishing Service, Inc.  
Reasoning and reading : level 2 / by Joanne Carlisle.   TX0001315796   4/4/1984
Educators Publishing Service, Inc.   Recipe for reading : bk. 4-6 / Connie
Russo, Shirli Kohn.   TX0003453668   12/30/1992 Educators Publishing Service,
Inc.   Recipe for reading workbook 2 / Connie Russo, Shirli Kohn.   TX0005495737
  4/13/2001 Educators Publishing Service   Recipe for reading : workbook 3 /
Connie Russo, Shirli Kohn.   TX0003071671   5/17/1991 Educators Publishing
Service, Inc.   Recipe for reading : workbook 7 / Connie Russo, Shirli Kohn.  
TX0003458075   12/30/1992 Educators Publishing Service   Recipe for reading
workbooks : 1 / Connie Russo, Shirli Kohn.   TX0002817251   5/3/1990 Educators
Publishing Service, Inc.   Return to Aztlan : a history of the Mexican American
experience / by Alan Riese and Beverley W. Rodgers.   TX0000366872   11/19/1979
Educators Publishing Service, Inc.   Ridgewood analogies : bk. 2 : answer key.  
TX0004129993   11/30/1995



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Ridgewood analogies : bk. 2 / by George
Libonate, Jr., with Gae Brunner, Deborah Burde, Marianne Williams, Terri Wiss.  
TX0004048746   5/30/1995 Educators Publishing Service, Inc.   Ridgewood
analogies : critical and creative thinking across the curriculum : bk. 1 /
George Libonate, Jr., with Geraldine Brunner, Deborah Burde, Marianne Williams,
Theresa Wiss.   TX0003873693   8/19/1994 Educators Publishing Service, Inc.  
Ridgewood analogies : critical and creative thinking across the curriculum : bk.
3 / George Libonate, Jr. with Gae Brunner, Deborah Burde, Marianne Williams,
Terri Wiss.   TX0004303545   5/22/1996 Educators Publishing Service, Inc.  
Ridgewood analogies : critical and creative thinking across the curriculum : bk.
3 / George Libonate, Jr. with Gae Brunner, Deborah Burde, Marianne Williams,
Terri Wiss.   TX0004504568   3/7/1997 Educators Publishing Service, Inc.  
Ridgewood analogies : critical and creative thinking across the curriculum : bk.
4 / Gae Brunner, Jean Schoenlank, Marianne Williams, Terri Wiss.   TX0005370829
  4/13/2001 Educators Publishing Service, Inc.   Ridgewood analogies : critical
and creative thinking across the curriculum : bk. 5 / Gae Brunner, Jean
Schoenlank, Marianne Williams, Terri Wiss.   TX0005370830   4/13/2001 Educators
Publishing Service, Inc.   Ridgewood grammar : the language connection : bk. 1 /
Nancy Bison and Terri Wiss.   TX0005370819   4/13/2000 Educators Publishing
Service, Inc.   Ridgewood grammar : the language connection : bk. 2 / Nancy
Bison and Terri Wiss.   TX0005370815   4/13/2001 Educators Publishing Service,
Inc.   Ridgewood grammar : the language connection : bk. 3 / Nancy Bison and
Terri Wiss.   TX0005510275   4/9/2002 Educators Publishing Service, Inc.   Right
into reading : bk. 1 : a phonics-based reading comprehension program / Jane
Ervin.   TX0005348540   2/9/2001



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Right into reading : bk. 1 : a
phonics-based reading comprehension program : teacher’s key / Jane Ervin.  
TX0005348541   2/9/2001 Educators Publishing Service, Inc.   Rights of parents
and responsibilities of schools / compiled by James G. Meade.   TX0000223234  
3/16/1979 Educators Publishing Service   Rules of the game : 2 / Mary Page,
Peter Guthrie, Sloan Sable.   TX0002707208   12/13/1989 Educators Publishing
Service, Inc.   Rules of the game, 3 / Mary Page, Peter Guthrie, Sloan Sable.  
TX0003979276   2/23/1995 Educator’s Publishing Service, Inc.   Rules of the game
: bk. 3, taacher’s key / Mary Page, Peter Guthrie, Sloan Sable.   TX0003069072  
5/17/1991 Educators Publishing Service   Rules of the game : grammar through
discovery : 1 / Mary Page, Peter Guthrie, Sloan Sable.   TX0002709084  
12/13/1989 Educators Publishing Service   Rules of the game : grammar through
discovery : 2 : teacher’s key / Mary Page, Peter Guthrie, Sloan Sable.  
TX0002759191   2/23/1990 Educators Publishing Service, Inc.   Sarah, plain and
tall / by Patricia MacLachlan.   TX0005086472   11/16/1999 Educators Publishing
Service, Inc.   Senior English review exercises / by Earl F. Wood.  
TX0000538125   8/19/1980 Educators Publishing Service, Inc.   Senior English
review exercises. By Earl F. Wood.   RE0000555487   12/6/1991 Educators
Publishing Service, Inc.   Senior English review exercises; teacher’s guide.
Text: Earl F. Wood, -1960.   RE0000662205   1/10/1994 Educators Publishing
Service, Inc.   Sentence power : an approach to beginning reading / by Francee
R. Sugar, Jeanette Jefferson Jansky, Martin J. Hoffman, Joan Layton, Catherine
Lipkin ; edited by Virginia V. James Hlavsa.   TX0004084033   8/11/1995
Educators Publishing Service, Inc.   Sequential seasonal activities : book 2 /
Eldra O’Neal, Bev Wolf.   TX0001009217   11/4/1982 Educators Publishing Service,
Inc.   Situation learning : schedule I.   TX0001444214   11/5/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Skinny concepts : teacher’s journal, bk. 2
/ Marsha Stanton.   TX0005200138   7/27/2000 Educators Publishing Service  
Slingerland approach : an effective strategy for teaching spelling / Nancy
Cushen White.   TX0002707214   12/13/1989 Educators Publishing Service, Inc.  
Snake for Jake / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.   TX0005989452   6/21/2004 Educators Publishing Service, Inc.   So many
bridges / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.  
TX0005994318   6/21/2004 Educators Publishing Service, Inc.   Solving language
difficulties : remedial routines / Amey Steere, Caroline Z. Peck, Linda Kahn.  
TX0001364687   6/25/1984 Educators Publishing Service, Inc.   Solving language
difficulties, remedial routines : answer key / Amey Steere, Caroline Z. Peck,
Linda Kahn.   TX0004775832   4/10/1998 Educators Publishing Service, Inc.  
Solving language difficulties—remedial routines. By Amey Steere, Caroline Z.
Peck & Linda Kahn.   RE0000649394   1/10/1994 Educators Publishing Service, Inc.
  Spell of words : teacher’s manual / by Elsie T. Rak.   TX0000513996  
7/14/1980 Educators Publishing Service, Inc.   Spellbinding 1, workbook of
spelling exercises ; Spellbinding 2, workbook of spelling exercises / by Elsie
T. Rak.   TX0000151566   5/23/1978 Educators Publishing Service, Inc.   Spelling
dictionary for writers : a resource for independent writing: bk. 2 / by Gregory
Hurray.   TX0005584921   5/17/2002 Educators Publishing Service, Inc.   Spelling
practice guide : 1-2.   TX0003369705   8/6/1992 Educators Publishing Service,
Inc.   Spellwell : bk. A / Nancy Hall.   TX0005563745   6/17/2002 Educators
Publishing Service, Inc.   Spellwell : bk. Aa / Nancy Hall.   TX0005563741  
6/17/2002 Educators Publishing Service, Inc.   Spellwell : bk. AA / Nancy Hall.
  TX0004191219   1/18/1996 Educators Publishing Service, Inc.   Spellwell : bk.
B / Nancy Hall.   TX0005563763   6/17/2002 Educators Publishing Service, Inc.  
Spellwell : bk. B / Nancy Hall.   TX0004049471   1/9/1995



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Spellwell : bk. BB / Nancy Hall.  
TX0005585780   6/17/2002 Educators Publishing Service, Inc.   Spellwell : bk. Bb
/ Nancy Hall.   TX0003974732   1/9/1995 Educators Publishing Service, Inc.  
Spellwell : bk. C, CC : teacher’s guide and answer key / Nancy M. Hall.  
TX0004761367   4/10/1998 Educators Publishing Service, Inc.   Spellwell : bk. C
/ Nancy Hall.   TX0005563737   6/17/2002 Educators Publishing Service, Inc.  
Spellwell : bk. C / Nancy Hall.   TX0005276407   9/29/2000 Educators Publishing
Service, Inc.   Spellwell : bk. Cc / Nancy Hall.   TX0005563740   6/17/2002
Educators Publishing Service, Inc.   Spellwell : bk. Cc / Nancy M. Hall.  
TX0004756099   4/10/1998 Educators Publishing Service, Inc.   Spellwell : bk.
D[-DD] / Nancy Hall.   TX0005370820   4/13/2001 Educators Publishing Service,
Inc.   Spellwell : bks. B Bb : teacher’s guide and answer key / Nancy Hall.  
TX0004048747   5/30/1995 Educators Publishing Service, Inc.   Spotless house /
by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.  
TX0005995355   6/21/2004 Educators Publishing Service   Starting over—a literacy
program : a combined teaching manual and student textbook for reading, writing,
spelling, vocabulary, and handwriting / Joan Knight.   TX0002057007   4/27/1987
Educators Publishing Service, Inc.   Stewart English program : bk. 1, principles
plus .... : teacher’s guide / Donald S. Stewart.   TX0004649165   10/17/1997
Educators Publishing Service, Inc.   Stewart English program : bk. 2, Grammar
plus ... / Donald S. Stewart.   TX0004504195   3/7/1997 Educators Publishing
Service, Inc.   Stewart English program : bk. 3, Writing plus ... / Donald S.
Stewart.   TX0004455737   1/2/1997 Educators Publishing Service, Inc.   Stories,
skills & drills in phonetic reading, comprehension, and pattern spelling : book
1 / Mary Chrismas Writer.   TX0001063642   1/12/1983 Educators Publishing
Service, Inc.   Stories, skills & drills : teacher’s resource manual, book 1 /
Mary Chrismas Writer.   TX0001001519   10/15/1982



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Story notebook, a writer’s workshop
organizer : bk. 1 / Karen Smith ; ill. By Julia Smith.   TX0005358479  
4/13/2001 Educators Publishing Service, Inc.   Story notebook, a writer’s
workshop organizer : teacher’s guide / Karen Smith ; ill. By Julia Smith.  
TX0005358480   4/13/2001 Educators Publishing Service   Story of the U. S. A.,
book 1, Explorers and settlers / by Franklin Escher, Jr.   TX0001503602  
1/25/1985 Educators Publishing Service, Inc.   Story of the U. S. A. : book 2, A
Young nation solves its problems / by Franklin Escher, Jr.   TX0001440548  
11/5/1994 Educators Publishing Service, Inc.   Story of the U. S. A. : book 3,
America becomes a giant / by Franklin Escher, Jr.   TX0001364684   6/25/1984
Educators Publishing Service, Inc.   Story of the U. S. A. : book 3, America
becomes a giant / by Franklin Escher, Jr.   TX0000168803   12/26/1978 Educators
Publishing Service, Inc.   Story of the USA : bk. 1, explorers and settlers :
teacher’s guide / Franklin Escher, Jr.   TX0003369702   8/6/1992 Educators
Publishing Service, Inc.   Story of the USA : bk. 2, A young nation solves its
problems / by Franklin Escher, Jr.   TX0003724004   3/21/1994 Educators
Publishing Service, Inc.   Story of the USA : bk. 2, A young nation solves its
problems : teacher’s guide and answer key / by Franklin Escher, Jr.  
TX0004026845   1/26/1995 Educators Publishing Service, Inc.   Story of western
civilization : bk. 2, Greece and Rome build great civilizations / Alan W. Riese
and Herbert J. LaSalle.   TX0003993141   1/23/1995 Educators Publishing Service,
Inc.   Story of western civilization : the Middle Ages : bk. 3 / by Alan W.
Riese and Herbert J. LaSalle.   TX0005370817   4/13/2001 Educators Publishing
Service, Inc.   Structural arithmethic III : teacher’s guide and answer key /
Margaret Stern, Toni S. Gould.   TX0003369701   8/6/1992 Educators Publishing
Service   Structural arithmetic II / Margaret Stern, Toni S. Gould.  
TX0002707213   12/13/1989



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Structural arithmetic : II : teacher’s guide and
answer key / Margaret Stern, Toni S. Gould.   TX0002763549   2/22/1990 Educators
Publishing Service, Inc.   Success stories 1 / by Elizabeth H. Butcher, Nancy A.
Simonetti.   TX0000826209   12/7/1981 Educators Publishing Service, Inc.  
Success stories : teacher’s manual.   TX0001315808   4/4/1984 Educators
Publishing Service, Inc.   Sugar scoring system for the Bender-Gestalt / Francee
R. Sugar.   TX0004752052   4/10/1998 Educators Publishing Service, Inc.  
Surveys of problem-solving & educational skills / developed under the direction
of Lynn J. Meltzer.   TX0002052648   4/27/1987 Educators Publishing Service,
Inc.   Teacher’s manual, Spellbound : phonic, reading & spelling / Elsie T. Rak.
  TX0000738152   7/20/1981 Educators Publishing Service, Inc.   Teacher’s manual
to accompany Slingerland college-level screening for the identification of
language learning strengths and weaknesses / Carol Murray.   TX0003121844  
7/18/1991 Educators Publishing Service, Inc.   Teacher’s manual to accompany the
Slingerland high school level screening for the identification of language
learning strengths and weaknesses / Carol Murray and Patricia Beis.  
TX0003557278   5/11/1993 Educators Publishing Service, Inc.   Teaching and
assessing phonics : why, what, when, how : a guide for teachers / Jeanne S.
Chall, Helen M. Popp.   TX0004757457   4/10/1998 Educators Publishing Service,
Inc.   Teaching and learning at home : a curriculum resource / Dorothy Burrows
Johnson.   TX0004050333   4/18/1995 Educators Publishing Service, Inc.  
Teaching language-deficient children : theory and application of the association
method for multisensory teaching / N. Etoile DuBard, Maureen K. Martin.  
TX0004028515   3/31/1995 Educators Publishing Service, Inc.   Ten essential
vocabulary strategies : bk. 3 / Lee Mountain.   TX0006011205   8/10/2004



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service Inc.   Test booklet for vocabulary from classical
roots : E : teacher’s guide and answer key.   TX0006227600   3/14/2005 Educators
Publishing Service, Inc.   Tests to accompany Word attack manual / Josephine
Rudd.   TX0003100467   6/28/1991 Educators Publishing Service, Inc.   Texas
Scottish Rite Hospital literacy program / Joan Keagy and Ann Sanders.  
TX0003208941   12/9/1991 Educators Publishing Service, Inc.   Text book for
vocabulary from classical roots D.   TX0006186031   3/14/2005 Educators
Publishing Service, Inc.   Text book for vocabulary from classical roots E.  
TX0006186029   3/14/2005 Educators Publishing Service, Inc.   Text booklet for
vocabulary from classical roots D.   TX0006186028   3/14/2005 Educators
Publishing Service, Inc.   Text booklet for vocabulary from classical roots E.  
TX0006186030   3/14/2005 Educators Publishing Service, Inc.   Thinking about Mac
and Tab : primary phonics comprehension : workbook 1.   TX0005383654   4/13/2001
Educators Publishing Service, Inc.   Thinking about Mac and Tab : teacher’s
guide and answer key / Karen L. Smith.   TX0005358478   4/13/2001 Educators
Publishing Service, Inc.   Thinking about Mac and Tab. / text by Karen L. Smith
; ill. By Anslie G. Philpot.   TX0005358474   4/13/2001 Educators Publishing
Service, Inc.   Thinking about Mac and Tab / text by Karen L. Smith ; ill. By
Anslie G. Philpot.   TX0005358484   4/13/2001 Educators Publishing Service, Inc.
  Thinking about Mac and Tab. / text by Karen L. Smith ; ill. By Anslie G.
Philpot.   TX0005358487   4/13/2001 Educators Publishing Service, Inc.   Up in
the clouds / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.   TX0005989449   6/21/2004 Educators Publishing Service, Inc.   VAK
tasks for vocabulary and spelling / by C. Wilson Anderson, Jr.   TX0003704764  
12/27/1993 Educators Publishing Service, Inc.   VAK tasks for vocabulary and
spelling / by C. Wilson Anderson, Jr.   TX0000738154   7/20/1981



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   VAK tasks for vocabulary and spelling :
[visual, auditory, kinesthetic] : teacher’s manual and answer key / by C. Wilson
Anderson.   TX0000928731   5/13/1982 Educators Publishing Service, Inc.  
Vocabulary builder. Bk. 1. By Austin M. Works.   RE0000555488   12/6/1991
Educators Publishing Service, Inc.   Vocabulary builder : bk. 2 / Austin M.
Works.   TX0003895703   9/29/1994 Educators Publishing Service, Inc.  
Vocabulary builder. Bk. 3. By Austin M. Works, author of renewable matter:
Educators Publishing Service, Inc.   RE0000594107   3/23/1992 Educators
Publishing Service, Inc.   Vocabulary builder. Bk. 4. By Austin M. Works, author
of renewable matter: Educators Publishing Service, Inc.   RE0000594105  
3/23/1992 Educators Publishing Service, Inc.   Vocabulary builder : bk. 5 / by
Austin M. Works.   TX0003895601   9/29/1994 Educators Publishing Service, Inc.  
Vocabulary builder. Bk. 5. By Austin M. Works, author of renewable matter:
Educators Publishing Service, Inc.   RE0000594106   3/23/1992 Educators
Publishing Service, Inc.   Vocabulary builder : bk. 5 : teacher’s key / Austin
M. Works.   TX0004129949   11/30/1995 Educators Publishing Service, Inc.  
Vocabulary builder : bk. 6 / by Austin M. Works.   TX0003895598   9/29/1994
Educators Publishing Service, Inc.   Vocabulary builder. Bk. 6. By Austin M.
Works, author of renewable matter: Educators Publishing Service, Inc.  
RE0000594108   3/23/1992 Educators Publishing Service, Inc.   Vocabulary builder
: bk. 7.   TX0003945782   11/21/1994 Educators Publishing Service, Inc.  
Vocabulary builder. Bk. 7. By Austin M. Works, author of renewable matter:
Educators Publishing Service, Inc.   RE0000594109   3/23/1992 Educators
Publishing Service, Inc.   Vocabulary builder : book 1.   TX0001449264  
6/25/1984 Educators Publishing Service, Inc.   Vocabulary builder : book 2.  
TX0001375224   7/6/1984 Educators Publishing Service, Inc.   Vocabulary builder
: book 4.   TX0001375223   7/6/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Vocabulary builder ; book five [& six] / by
Austin M. Works.   TX0000321073   8/8/1979 Educators Publishing Service  
Vocabulary builder : book five / by Austin M. Works.   TX0001503599   1/25/1985
Educators Publishing Service, Inc.   Vocabulary builder : book four / by Austin
M. Works.   TX0000406363   2/11/1980 Educators Publishing Service, Inc.  
Vocabulary builder ; book one [& three] / by Austin M. Works.   TX0000321072  
8/8/1979 Educators Publishing Service, Inc.   Vocabulary builder : book seven /
by Austin M. Works.   TX0000406364   2/11/1980 Educators Publishing Service,
Inc.   Vocabulary builder : book six / by Austin M. Works.   TX0001440544  
11/5/1984 Educators Publishing Service, Inc.   Vocabulary builder : book three /
by Austin M. Works.   TX0001364681   6/25/1984 Educators Publishing Service,
Inc.   Vocabulary builder : book two / by Austin M. Works.   TX0000410503  
2/11/1980 Educators Publishing Service, Inc.   Vocabulary from classical roots :
B : teacher’s guide and answer key / Norma Fifer, Nancy Flowers.   TX0003091507
  6/26/1991 Educators Publishing Service, Inc.   Vocabulary from classical
roots, B : tests / Norma Fifer, Stephen Weislogel.   TX0005085641   11/16/1999
Educators Publishing Service, Inc.   Vocabulary from Classical roots : bk. A :
teacher’s guide and answer key / Norma Fifer, Nancy Flowers.   TX0006180054  
3/14/2005 Educators Publishing Service, Inc.   Vocabulary from classical roots :
bk. A : tests / Norma Fifer, Stephen Weislogel.   TX0005093772   11/16/1999
Educators Publishing Service, Inc.   Vocabulary from Classical roots : bk. B :
teacher’s guide and answer key / Norma Fifer, Nancy Flowers.   TX0006180052  
3/14/2005 Educators Publishing Service, Inc.   Vocabulary from Classical roots :
bk. C : teacher’s guide and answer key / Norma Fifer, Nancy Flowers.  
TX0006180055   3/14/2005 Educators Publishing Service, Inc.   Vocabulary from
classical roots : bk. C : tests / Norma Fifer, Stephen Weislogel.   TX0005093768
  11/16/1999



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Vocabulary from Classical roots : bk. D :
teacher’s guide and answer key / Norma Fifer, Nancy Flowers.   TX0006180053  
3/14/2005 Educators Publishing Service, Inc.   Vocabulary from classical roots :
bk. D : tests / Norma Fifer, Stephen Weislogel.   TX0005093771   11/16/1999
Educators Publishing Service, Inc.   Vocabulary from classical roots, book A
answer key.   TX0006166577   3/14/2005 Educators Publishing Service, Inc.  
Vocabulary from classical roots, book C answer key.   TX0006166576   3/14/2005
Educators Publishing Service, Inc.   Vocabulary from classical roots, book E
answer key.   TX0006166578   3/4/2005 Educators Publishing Service, Inc.  
Vocabulary from classical roots : C : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.   TX0002759192   2/23/1990 Educators Publishing Service,
Inc.   Vocabulary from classical roots, D / Norma Fifer, Nancy Flowers.  
TX0003979275   1/23/1995 Educators Publishing Service, Inc.   Vocabulary from
classical roots : E / Norma Fifer, Nancy Flowers.   TX0003872481   6/23/1994
Educators Publishing Service, Inc.   Vocabulary from classical roots : E :
teacher’s guide and answer key / Norma Fifer, Nancy Flowers.   TX0004048753  
5/30/1995 Educators Publishing Service, Inc.   Vocabulary from classical roots E
: tests / Norma Fifer, Stephen Weislogel.   TX0005089410   11/16/1999 Educators
Publishing Service, Inc.   Vocabulary from classical roots / Norma Fifer, Nancy
Flowers.   TX0005563739   6/17/2002 Educators Publishing Service, Inc.  
Vocabulary from classical roots / Norma Fifer, Nancy Flowers.   TX0003407946  
9/18/1992 Educators Publishing Service, Inc.   Wally Walrus / by Frances Bloom
and Mary M. Geiger ; illustrated by Mary M. Geiger.   TX0005989447   6/21/2004
Educators Publishing Service, Inc.   Well-told tales : distinguished children’s
books with activities for reading and language development / Carolyn Henderson.
  TX0003558440   5/25/1993



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Winston grammar program : basic level :
student’s workbook / Paul R. Erwin.   TX0003282007   3/30/1992 Educators
Publishing Service, Inc.   Witty word play / by Frances Bloom and Mary M. Geiger
; illustrated by Mary M. Geiger.   TX0005989451   6/21/2004 Educators Publishing
Service, Inc.   Word elements : how they work together / by Alan W. Riese and
Herbert J. LaSalle.   TX0004084032   8/11/1995 Educators Publishing Service,
Inc.   Word elements—how they work together / by Alan W. Riese and Herbert J.
LaSalle.   TX0000929560   5/13/1982 Educators Publishing Service, Inc.   Word
elements : how they work together : teacher’s manual / by Alan W. Riese and
Herbert J. LaSalle.   TX0001037216   1/12/1983 Educators Publishing Service,
Inc.   Wordly wise 3000 : bk. 1 / Kenneth Hodkinson, Sandra Adams.  
TX0004504193   3/7/1997 Educators Publishing Service, Inc.   Wordly wise 3000 :
bk. 3 / Kenneth Hodkinson, Sandra Adams.   TX0004236757   3/15/1996 Educators
Publishing Service, Inc.   Wordly wise 3000 : bk. 3 / Kenneth Hodkinson, Sandra
Adams.   TX0004504194   3/7/1997 Educators Publishing Service, Inc.   Wordly
wise 3000 : bk. 4 / Kenneth Hodkinson, Sandra Adams.   TX0004217315   3/15/1996
Educators Publishing Service, Inc.   Wordly wise 3000 : bk. 4 / Kenneth
Hodkinson, Sandra Adams.   TX0004493517   3/7/1997 Educators Publishing Service,
Inc.   Wordly wise 3000 : bk. 7 / Kenneth Hodkinson, Sandra Adams.  
TX0005364311   4/13/2001 Educators Publishing Service, Inc.   Wordly wise 3000 :
bk. 8 / Kenneth Hodkinson, Sandra Adams.   TX0005364312   4/13/2001 Educators
Publishing Service, Inc.   Wordly wise 3000 : bk. 9 / Kenneth Hodkinson, Sandra
Adams.   TX0005370821   4/13/2001 Educators Publishing Service, Inc.   Wordly
wise 3000 : bk. A / by Kenneth Hodkinson and Sandra Adams.   TX0005370832  
4/13/2001 Educators Publishing Service, Inc.   Wordly wise 3000 : vocabulary
workbooks for grades 4-12, sample lessons for grades 4-8 / Kenneth Hodkinson,
Sandra Adams.   TX0004772045   4/10/1998



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Wordly wise. Bk. 1-2. By Kenneth Hodkinson
and Joseph Ornato.   RE0000701594   4/10/1995 Educators Publishing Service, Inc.
  Wordly wise : bk. 1 / Kenneth Hodkinson & Joseph G. Ornato.   TX0003952634  
12/8/1994 Educators Publishing Service, Inc.   Wordly wise : book 1 [& 2] :
teacher’s key / by Kenneth Hodkinson & Joseph G. Ornato.   TX0000321074  
8/2/1979 Educators Publishing Service, Inc.   Wordly wise : book 1, [4 & 6] /
Kenneth Hodkinson & Joseph G. Ornato.   TX0001210393   10/6/1983 Educators
Publishing Service, Inc.   Wordly wise : book 2.   TX0001315805   4/4/1984
Educators Publishing Service, Inc.   Wordly wise : book 3.   TX0001315806  
4/4/1984 Educators Publishing Service, Inc.   Wordly wise : book 5 / Kenneth
Hodkinson & Joseph G. Ornato.   TX0001232317   9/2/1983 Educators Publishing
Service   Wordly wise : book 8 / Kenneth Hodkinson.   TX0001457946   9/2/1983
Educators Publishing Service, Inc.   Wordly wise : book 8 / Kenneth Hodkinson.  
TX0000250249   4/16/1979 Educators Publishing Service, Inc.   Wordly wise : book
9.   TX0001481826   9/2/1983 Educators Publishing Service, Inc.   Wordly wise :
book 9 / Kenneth Hodkinson.   TX0000379638   12/6/1979 Educators Publishing
Service, Inc.   Wordly wise : book A[-C] : answer key / Kenneth Hodkinson.  
TX0000859475   2/23/1982 Educators Publishing Service, Inc.   Wordly wise : book
A[-C] / Kenneth Hodkinson.   TX0000813520   9/9/1981 Educators Publishing
Service, Inc.   Wordly wise books / [book [1-7] Kenneth Hodkinson & [book 1-4]
Joseph G. Ornato.   TX0000168804   12/26/1978 Educators Publishing Service  
Wordly wise readers : series A, book 1 [-6] / Kenneth Hodkinson ; [ill. And
cover design by Dana Franzen]   TX0001531206   1/25/1985 Educators Publishing
Service   Wordly wise readers : workbook A / Kenneth Hodkinson ; [ill. And cover
design by Dana Franzen].   TX0001503601   1/25/1985



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Wordly wise reading : bk. 1-2, with writing and
comprehension exercises / Kenneth Hodkinson.   TX0002707215   12/13/1989
Educators Publishing Service, Inc.   Wordly wise teacher’s key : bk. 5 / Kenneth
Hodkinson.   TX0004446503   12/16/1996 Educators Publishing Service, Inc.  
Wordly wise : teacher’s key, book 3 / Kenneth Hodkinson & Joseph G. Ornato.  
TX0000250248   4/16/1979 Educators Publishing Service, Inc.   Wordly wise :
teacher’s key, book 4 / Kenneth Hodkinson & Joseph G. Ornato.   TX0000250247  
4/16/1979 Educators Publishing Service, Inc.   Wordly wise : teacher’s key, book
5 / Kenneth Hodkinson.   TX0000250246   4/16/1979 Educators Publishing Service,
Inc.   Wordly wise : teacher’s key, book 6 / Kenneth Hodkinson.   TX0000231865  
4/16/1979 Educators Publishing Service, Inc.   Wordly wise : teacher’s key, book
7 / Kenneth Hodkinson.   TX0000231864   4/16/1979 Educators Publishing Service,
Inc.   Wordly wise : teacher’s key, book 8 / Kenneth Hodkinson.   TX0000231863  
4/16/1979 Educators Publishing Service, Inc.   Words I use when I write :
teacher’s guide / by Alana Trisler and Patrice Howe Cardiel.   TX0006271527  
11/22/2005 Educators Publishing Service, Inc.   Workbook of resource words for
phonetic reading : bk. 3 / by C. Wilson Anderson.   TX0002077959   4/27/1987
Educators Publishing Service, Inc.   Workbook of resource words for phonetic
reading : book 1[-2] / by C. Wilson Anderson.   TX0000584746   11/24/1980
Educators Publishing Service, Inc.   Worldly wise 3000 : bk. 1, Kenneth
Hodkinson, Sandra Adams.   TX0004303546   5/22/1996 Educators Publishing
Service, Inc.   Worldly wise 3000 : bk. 2 / Kenneth Hodkinson, Sandra Adams.  
TX0004565025   4/10/1998 Educators Publishing Service, Inc.   Worldly wise 3000
/ by Kenneth Hodkinson and Sandra Adams ; text ill. By Anne Lord ; cover art by
Carol Maglitta.   TX0005445918   9/24/2001 Educators Publishing Service, Inc.  
Worldly wise : bk. 9 / Kenneth Hodkinson.   TX0003100430   7/1/1991



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service, Inc.   Write about me, write about my world :
teacher’s guide / by Elsie S. Wilmerding.   TX0006008035   8/10/2004 Educators
Publishing Service   Writing skills 1-2 / Diana Hanbury King.   TX0002707274  
12/13/1989 Educators Publishing Service, Inc.   Writing skills 2 / Diana Hanbury
King.   TX0004084040   8/11/1995 Educators Publishing Service, Inc.   Writing
skills : bk. 1 / Diana Hanbury King.   TX0006011206   8/10/2004 Educators
Publishing Service, Inc.   Writing skills for the adolescent / Diana Hanbury
King.   TX0001681558   10/25/1985 Educators Publishing Service, Inc.   Writing
with a point / Ann Harper, Jeanne B. Stephens.   TX0003979277   1/23/1995
Educators Publishing Service   Writing with a point / Ann Harper, Jeanne B.
Stephens.   TX0002072303   4/27/1987 Educators Publishing Service, Inc.  
Written basic English for dyslexic students : transition to the classroom /
Marietta Laing Biddle.   TX0004748814   4/10/1998 Educators Publishing Services,
Inc.   Attack math teacher’s resource book / Carole Greenes, Linda Schulman,
Rika Spungin, George Immerzeel.   TX0005358305   4/13/2001 Educators Publishing
Services, Inc.   Beyond the code : bk. 1 / Nancy M. Hall.   TX0005358310  
4/13/2001 Educators Publishing Services, Inc.   Beyond the code : comprehension
and reasoning skills : bk. 4 / Nancy M. Hall ; illustrated by Hugh Price an Alan
Price.   TX0005504580   4/9/2002 Educators Publishing Services, Inc.   Bookwise
: a literature guide, roll of thunder, hear my cry / Anita Moss.   TX0005358318
  4/13/2001 Educators Publishing Services, Inc.   Bookwise : a literature guide,
stone fox / Edith Baxter.   TX0005358317   4/13/2001 Educators Publishing
Services, Inc.   Bookwise : a literature guide, the witch of Blackbird Pond /
Molly Flender & Sonia Landes.   TX0005358311   4/13/2001 Educators Publishing
Services, Inc.   Bookwise : a literature guide, tuck everlasting / Molly Flender
& Sonia Landes.   TX0005358314   4/13/2001



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Services, Inc.   Dyslexia training program : schedule 1
student’s book / Patricia Bailey Beckham, Marietta Laing Biddle.   TX0005358315
  4/13/2001 Educators Publishing Services, Inc.   Multi-sensory approach to
language arts, book 2 : teaching manual   TX0005358308   4/13/2001 Educators
Publishing Services, Inc.   Stepping stones : a path to critical thinking : bk.
2 / Vera Schneider ; illustrated by Ruth Linstromberg.   TX0005504581   4/9/2002
Educators Publishing Services, Inc.   Story notebook : a writer’s workshop
organizer, bk. 2 / Karen L. Smith.   TX0005358316   4/13/2001 Educators
Publishing Services, Inc.   Thinking about Mac and Tab : primary phonics
comprehension workbook 5 / by Karen L. Smith.   TX0005358307   4/13/2001
Educators Publishing Services, Inc.   Voculary builder : bk. 1 / Austin M.
Works.   TX0003895590   9/29/1994 Educators Publishing Services, Inc.   Voculary
builder : bk. 3 / Austin M. Works.   TX0003895591   9/29/1994 Educators
Publishing Services, Inc.   Voculary builder : bk. 4 / Austin M. Works.  
TX0003895589   9/29/1994 Educators Publishing Service, a division of School
Specialty, Inc.   Primary Phonics Intervention Guide Levels 1-6.   TX0007039394
  8/31/2009 Educators Publishing Service, a division of School Specialty, Inc.  
Primary Phonics Teacher’s Guide 1-2-3.   TX0007039363   8/31/2009 Educators
Publishing Service, a division of School Specialty, Inc.   Primary Phonics
Teacher’s Guide 4-5-6.   TX0007039405   8/31/2009 Educators Publishng Services,
Inc.   Explode the code 5   TX0003700928   12/17/1993 Educators Publishing
Service   Screening Tests for identifying Children with Specific Language
Disability: Teacher’s Manual   A 135391   1970 Educators Publishing Service  

Screening Tests for identifying Children with Specific Language Disability

(Form A)

  A 146679   1970 Educators Publishing Service   Screening Tests for identifying
Children with Specific Language Disability (Form A, B, C)   A 146681   1970



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   Screening Tests for identifying Children with
Specific Language Disability (Form B and C)   A 176670   1970 Educators
Publishing Service   Screening Tests for identifying Children with Specific
Language Disability: Teacher’s Manual   A 208864   1971 Educators Publishing
Service   A First Course in Phonic Reading Teacher’s Manual   A 221464   1971
Educators Publishing Service   Second English Review   A 288862   1971 Educators
Publishing Service   A Second Course in Phonic Reading Book 1 and Teacher’s
Manual   A 301523   1971 Educators Publishing Service   A First Course in Phonic
Reading   A 301524   1971 Educators Publishing Service   A First Course in
Phonic Reading   A 390375   1972 Educators Publishing Service   First English
Review   A 390378   1972 Educators Publishing Service   First English Review   A
576535   1962 Educators Publishing Service   Word Attack Manual and Test Booklet
  A 576558   1962 Educators Publishing Service   Junior English review Exercises
Book II   A 576560   1960 Educators Publishing Service   Second English Review  
A 592196   1962 Educators Publishing Service   College Entrance Review in
English Aptitude, Supplement   A 593201   1947 Educators Publishing Service  
College Entrance Review in English Aptitude   A 600551   1962 Educators
Publishing Service   Composition Book 2   A 624005   1963 Educators Publishing
Service   Composition Book 1   A 624007   1963 Educators Publishing Service   A
First Course in Remedial Reading (Student Workbook and TM)   A 631830   1963
Educators Publishing Service   Junior English Review Exercises Book I   A 656806
  1963 Educators Publishing Service   College Entrance Review in English
Aptitude   A 669316   1975 Educators Publishing Service   Basic Language
Principles with Language Background   A 680788   1964



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Educators Publishing Service   First English Review   A 718331   1964 Educators
Publishing Service   Second English Review   A 718332   1964 Educators
Publishing Service   A Second Course in Phonetic Reading Book 1   A 722585  
1964 Educators Publishing Service   A Second Course in Phonetic Reading  
A 722586   1964 Educators Publishing Service   A First Course in Phonic Reading
and Teacher’s Manual   A 788984   1965 Educators Publishing Service   A Childs
Spelling System: The Rules   A 792458   1965 Educators Publishing Service  
Structures and Techniques: Remedial Language Training   A 79987   1969 Educators
Publishing Service   Screening Tests for Identifying Children with Specific
Language Disability (Form A, B, and C, and Teacher’s Manual)   A 811863   1966
Educators Publishing Service   Junior English Review   A 823303   1965 Educators
Publishing Service   Mac   A 847404   1966 Educators Publishing Service   Ted  
A 847409   1966 Educators Publishing Service   The Wig   A 847410   1966
Educators Publishing Service   Teacher’s guide Senior English Review Exercises  
A 866656   1966 Educators Publishing Service   Solving Language Difficulties  
A 875 259   1966 Educators Publishing Service   Screening Tests for Identifying
Children with Specific Language Disability: Teacher’s Manual   A 896 250   1967
Educators Publishing Service   Preparing the Research Paper   A 935 498   1967
Educators Publishing Service   Alphabetic Phonics: Structures and Procedures,
Coding and Terminology, Formulas for Diving Words into Syllables, Formulas for
Spelling Words   A 935500   1967 Educators Publishing Service   Alphabetic
Phonics Workbook1   A 935502   1927 Educators Publishing Service   Alphabetic
Phonics Alphabet Cards   A 942771   1967 Educators Publishing Service   Wordly
Wise Book 1 and 2   A 950553   1967



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Ann Staman   Handprints : an early reading program : book C   TX0005320058  
11/7/2000 Barbara W. Maker and Sons, Inc., revisions: Educators Publishing
Service, Inc., employer for hire  

More primary phonics storybooks :

bk 1-10

  TX0004523410   1/2/1997 Barbara W. Maker and Sons, Inc., rev materials:
Educators Publishing Service, Inc., employer for hire   Primary Phonics Set 4  
TX0004756906   4/10/1998 Educators Publishing Service, Inc.   Vocabulary from
classical roots : bk. 5   TX0006320456   1/6/2006 Educators Publishing Service,
Inc.   Vocabulary from classical roots : bk. 5 : teacher’s guide and answer key
  TX0006320457   1/6/2006 Educators Publishing Service, Inc.   Vocabulary from
classical roots : bk. 6   TX0006320458   1/6/2006 Educators Publishing Service,
Inc.   Phonics plus C : reteach and practice differentiated instruction guide  
TX0006320459   1/6/2006 Education Publishing Service   SPIRE level 6 word cards
  TX0006409208   6/30/2006 Educators Publishing Service   Phonics plus K  
TX0006320455   1/6/2006 Ann Staman   Handprints teacher’s guide for book A  
TX0005144929   2/14/2000 Ann Staman   Handprints, book A   TX0005144930  
2/14/2000 Ann Staman   Handprints storybook B   TX0005155890   2/14/2000 Ann
Staman   Handprints : bk. B: an early reading program   TX0005169444   3/14/2000
Ann Staman   Handprints : storybooks C, set 1   TX0005266984   4/20/2000 Ann
Staman   Handprints : an early reading program : teacher’s guide for book C  
TX0005253117   12/26/2000 Ann Staman   Handprints : an early reading program :
teacher’s guide for storybooks B   TX0005266879   4/20/2000 Ann Staman  
Handprints : an early reading program : teacher’s guide for book B  
TX0005266880   4/20/2000 Ann Staman  

Handprints : an early reading program,

set 2

  TX0005375592   4/13/2001



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Ann Staman   Handprints: an early reading program, storybooks D, set 1  
TX0005613024   9/9/2002 Ann Staman   Handprints : an early reading program,
teacher’s guide for storybooks C, set .   TX0005309367   11/7/2000 Ann Staman  

Handprints : an early reading program

:bk. D.

  TX0005504579   4/9/2002 Ann Staman   Handprints : an early reading program :
storybooks B, set 2   TX0006123207   3/4/2005 Ann Staman   Handprints:
Storybooks A, Set 3   TX0006829408   9/28/2007 Ann Staman   Handprints:
Storybooks B, Sets 3   TX0006829409   9/28/2007

FREY SCIENTIFIC

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Frey Scientific Company   Frey Scientific Company : [catalog] : high school and
college science materials.   TX0000446751   4/4/1980 Frey Scientific Company  
Frey Scientific Company : [catalog] : high school and college science materials.
  TX0000228899   4/16/1979 Frey Scientific Company   Leaves of North America.  
TX0002020336   1/16/1987 Frey Scientific Company   Optical illusion.  
Txu000476194   4/8/1991 Frey Scientific Company   Periodic table and atomic
data.   TX0001410039   7/30/1984 Frey Scientific Company   Periodic table and
atomic data : with illustrated text of nuclear terms.   TX0000685984   5/11/1981
Frey Scientific Company   Profile map showing oceanic features.   TX0003146858  
4/18/1991 Frey Scientific Company, Inc.   Animal tissues : structure of skin,
bone, muscle, and nerve.   TX0000770919   8/31/1981 Frey Scientific Company,
Inc.   Bacteria and virus : structure of bacteria and virus.   TX0000770922  
8/31/1981 Frey Scientific Company, Inc.   DNA—the basis of life : structure and
nature of hereditary material.   TX0000770921   8/31/1981



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Frey Scientific Company, Inc.   Ecology : carbon and nitrogen cycles.  
TX0000770923   8/31/1981 Frey Scientific Company, Inc.   Evolution : four
elements of modern synthetic theory.   TX0000770913   8/31/1981 Frey Scientific
Company, Inc.   Frey biology charts : origin, composition, and evolution of
living matter : [no.] 1.   TX0000770912   8/31/1981 Frey Scientific Company,
Inc.   Frey Scientific Company : [catalog] : high school and college science
materials.   TX0001555051 TX0001552319 TX0001555048  

4/5/1985

4/5/1985

4/5/1985

Frey Scientific Company, Inc.   Frey Scientific Company : [catalog] : high
school and college science materials.   TX0001289581 TX0001289583  

2/24/1984

2/24/1984

Frey Scientific Company, Inc.   Frey Scientific Company : [catalog] : high
school and college science materials.   TX0001089635 TX0001089718  

3/25/1983

3/25/1983

Frey Scientific Company, Inc.   Frey Scientific Company : [catalog] : high
school and college science materials.   TX0000947371 TX0000926359  

3/18/1982

3/18/1982

Frey Scientific Company, Inc.   Frey Scientific Company : [catalog] : high
school and college science materials.   TX0000651650 TX0000657272  

3/16/81

3/3/81

Frey Scientific Company   Frey Scientific Company elementary science : catalog
no. 384.   TX0001473941   3/22/1984 Frey Scientific Company, Inc.   Generalized
cell : structure of a typical cell.   TX0000770914   8/31/1981 Frey Scientific
Company, Inc.   Meiosis : sexual reproduction of cells.   TX0000770916  
8/31/1981 Frey Scientific Company, Inc.   Mitosis : asexual reproduction of
cells.   TX0000770915   8/31/1981 Frey Scientific Company, Inc.   Monohybrid
cross : Mendel’s classic pea plant cross.   TX0000770920   8/31/1981 Frey
Scientific Company, Inc.   Photosynthesis : cyclic and noncyclic light reaction
and carbon fixation.   TX0000770917   8/31/1981 Frey Scientific Company, Inc.  
Plant tissues : structure of leaf, stem, and root.   TX0000770918   8/31/1981



--------------------------------------------------------------------------------

HAMMOND & STEPHENS

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Hammond & Stephens Company   Hammond & Stephens Company—Agriculture award :
Agriculture award.   VA0000171217   11/5/1984 Hammond & Stephens Company  
Hammond & Stephens Company—Art award : Art award.   VA0000171239   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Athletic award :
Athletic award.   VA0000171232   11/5/1984 Hammond & Stephens Company   Hammond
& Stephens Company—Attendance award : Attendance award.   VA0000171225  
11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company—Band award :
Band award.   VA0000171233   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company—Business award : Business award.   VA0000171224   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Cheerleading award :
Cheerleading award.   VA0000171226   11/5/1984 Hammond & Stephens Company  
Hammond & Stephens Company—Choir award : Choir award.   VA0000171218   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Citizenship award :
Citizenship award.   VA0000171240   11/5/1984 Hammond & Stephens Company  
Hammond & Stephens Company—Computer award : Computer award.   VA0000171241  
11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company—Dance award :
Dance award.   VA0000171242   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company—Debate award : Debate award.   VA0000171219   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Drama award : Drama
award.   VA0000171237   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company—Driver education award : Driver education award.   VA0000171236
  11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company—Foreign
language award : Foreign language award.   VA0000171235   11/5/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Hammond & Stephens Company   Hammond & Stephens Company—Gymnastics award :
Gymnastics award.   VA0000171234   11/5/1984 Hammond & Stephens Company  
Hammond & Stephens Company—Handwriting award : Handwriting award.   VA0000171238
  11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company—Health award
: Health award.   VA0000171243   11/5/1984 Hammond & Stephens Company   Hammond
& Stephens Company—Home economics award : Home economics award.   VA0000171244  
11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company—Honor award :
Honor award.   VA0000171245   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company—Honor roll award : Honor roll award.   VA0000171220   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Honor Society award :
Honor Society award.   VA0000171221   11/5/1984 Hammond & Stephens Company  
Hammond & Stephens Company—Industrial arts award : Industrial arts award.  
VA0000171246   11/5/1984 Hammond & Stephens Company   Hammond & Stephens
Company—Journalism award : Journalism award.   VA0000171247   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Language arts award :
Language arts award.   VA0000171248   11/5/1984 Hammond & Stephens Company  
Hammond & Stephens Company—Mathematics award : Mathematics award.   VA0000171249
  11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company—Outstanding
achievement award : Outstanding achievement award.   VA0000171222   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Physical education award
: Physical education award.   VA0000171250   11/5/1984 Hammond & Stephens
Company   Hammond & Stephens Company—Principal award : Principal award.  
VA0000171223   11/5/1984



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Hammond & Stephens Company   Hammond & Stephens Company—Reading award : Reading
award.   VA0000171251   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company—Safety award : Safety award.   VA0000171227   11/5/1984
Hammond & Stephens Company   Hammond & Stephens Company—Science award : Science
award.   VA0000171228   11/5/1984 Hammond & Stephens Company   Hammond &
Stephens Company—Social studies award : Social studies award.   VA0000171229  
11/5/1984 Hammond & Stephens Company   Hammond & Stephens Company—Spelling award
: Spelling award.   VA0000171230   11/5/1984 Hammond & Stephens Company  
Hammond & Stephens Company—Student Council award : Student Council award.  
VA0000171231   11/5/1984 Hammond & Stephens Company   S.C.O.B.I. program for
lesson planning : Lesson planning.   TX0001544708   3/15/1985

NEO/SCI

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Neosci Corporation   IntelPlay QX3 computer microscope, school edition :
curriculum guide.   TX0005663722   10/25/2002

PREMIER AGENDAS, INC.

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Discover book log.   TX0005691112   2/26/2003 Premier
Agendas, Inc.   2003 family in focus calendar.   TX0005691113   2/26/2003
Premier Agendas, Inc.   94/95.   TX0004485973   8/29/1996 Premier Agendas, Inc.
  Academic 2001/2002 : student planner.   TX0005579875   6/21/2002 Premier
Agendas, Inc.   Agenda 1994/1995.   TX0004485971   8/29/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Agenda program manual for educators to help maximize
school effectiveness.   TX0004962448   4/12/1999 Premier Agendas, Inc.  
American High School student handbook 2001-2002.   TX0005579851   6/21/2002
Premier Agendas, Inc.   American middle school student handbook, 2001-2002.  
TX0005575743   6/21/2002 Premier Agendas, Inc.   Building character.  
TX0005578425   6/21/2002 Premier Agendas, Inc.   Building Good Character.  
TX0007232365   9/24/2008 Premier Agendas, Inc.   Catholic Resource Supplement-
Elementary.   TX0007232569   10/7/2008 Premier Agendas, Inc.   Catholic Resource
Supplement- Middle and High School.   TX0007219036   9/24/2008 Premier Agendas,
Inc.  

Central High School school agenda

‘93-94.

  TX0004346836   8/29/1996 Premier Agendas, Inc.   Conflict resolution.  
TX0005706279   2/26/2003 Premier Agendas, Inc.   D. Russell Parks Junior High
School : student handbook ‘90-‘91 : sample : Premier middle school reminder
‘90-‘91.   TX0004485975   8/29/1996 Premier Agendas, Inc.  
Destination—character / material written by Ann C. Dotson & Karen D. Wisont.  
TX0005579855   6/21/2002 Betty Ford Center, Premier Agendas, Inc.   Drug and
Alcohol Prevention.   TX0007232377   9/24/2008 Premier Agendas, Inc.  
Elementary Study Skills and Test Preparation.   TX0007232280   9/24/2008 Premier
Agendas, Inc.   Enter the Premier circle of success and develop a community of
learners : Premier school agenda.   TX0004485974   8/29/1996 Premier Agendas,
Inc.   Eudora Senior High School : Premier School Agendas ‘92-93.   TX0004360229
  8/29/1996 Premier Agendas, Inc.   Fiesta Lincoln-Mercury auto agenda ‘96.  
TX0004482039   8/29/1996 Premier Agendas, Inc.   Financial Planning.  
TX0007232283   9/24/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Franklin collegiate events planner/agenda.  
TX0005123385   1/11/2000 Premier Agendas, Inc.   Franklin compass agenda :
1998/99.   TX0004962461   4/12/1999 Premier Agendas, Inc.   George Washington
Carver Magnet School : student handbook 93-94.   TX0004485972   8/29/1996
Premier Agendas, Inc.   Health and Wellness.   TX0007146365   9/30/2008 Premier
Agendas, Inc.   If I plan to learn, I must learn to plan.   TX0004797072  
6/12/1998 Premier Agendas, Inc.   Journeying in our faith.   TX0005837200  
6/21/2003 Premier Agendas, Inc.   Kaimuki High School student handbook
2001-2002.   TX0005811847   6/21/2003 Premier Agendas, Inc.   Lincoln Elementary
School student handbook, 2002-2003.   TX0005575742   6/21/2002 Premier Agendas,
Inc.   Loda Grade School student handbook, 2001-2002.   TX0005575747   6/21/2002
Premier Agendas, Inc.   Making Character Count.   TX0007144213   9/30/2008
Premier Agendas, Inc.   My journal.   TX0004791781   6/12/1998 Premier Agendas,
Inc.   My journal.   TX0004346838   8/29/1996 Premier Agendas, Inc.   Online
Safety.   TX0007146220   9/30/2008 Premier Agendas, Inc.   Personal planning &
study resource guide.   TX0004341561   7/15/1996 Premier Agendas, Inc.   Plan
for success 2002-2003 planner.   TX0005579866   6/21/2002 Premier Agendas, Inc.,
The College Board   Premier Agenda for CollegeEd — Freshman Edition 2008-2009.  
TX0007215645   10/24/2008 The College Board, Premier Agendas Inc.   Premier
Agenda for CollegeEd — Middle School Edition 2008-2009.   TX0007224294  
11/3/2008 The College Board, Premier Agendas Inc.,   Premier Agenda for
CollegeEd — Senior Edition 2008-2009.   TX0007201590   10/16/2008 The College
Board, Premier Agendas Inc.   Premier Agenda for CollegeEd Sophomore Edition
2008-2009.   TX0007161603   10/16/2008 Premier Agendas, Inc.   Premier auto
agenda.   TX0004482038   8/29/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Premier Bilingual Spanish-English Agenda Middle Level
Edition 2008-2009.   TX0007190057   9/12/2008 Premier Agendas, Inc.   Premier
binder reminder, 1994-1995.   TX0004346839   8/29/1996 Premier Agendas, Inc.  
Premier binder reminder ‘90-91.   TX0003745173   6/17/1994 Premier Agendas, Inc.
  Premier binder reminder 91/92.   TX0003745067   4/26/1994 Premier Agendas,
Inc.   Premier Character Development Agenda Elementary Edition 2008-2009.  
TX0007233192   10/6/2008 Premier Agendas, Inc.   Premier Character Development
Agenda — Primary Edition 2008-2009.   TX0007234888   10/7/2008 Premier Agendas,
Inc.   Premier compass agenda, 2000-2001.   TX0005241010   7/5/2000 Premier
Agendas, Inc   Premier compass agenda : PCA : millennium : agenda 1999-2000.  
TX0005126817   1/11/2000 Premier Agendas, Inc.   Premier Compass Planner
2008-2009.   TX0007161589   10/10/2008 Premier Agendas, Inc.   Premier discover
agenda.   TX0005579838   6/21/2002 Premier Agendas, Inc.   Premier discover
agenda, 2002-03.   TX0005575744   6/21/2002 Premier Agendas, Inc.   Premier
discover agenda, 2002-03.   TX0005575746   6/21/2002 Premier Agendas, Inc.  
Premier discover agenda, 2002-03.   TX0005914302   2/13/2004 Premier Agendas,
Inc.   Premier Early Learning Agenda.   TX0007187707   9/30/2008 Premier
Agendas, Inc.   Premier elementary agenda 1996-1997.   TX0004346837   8/29/1996

Premier Agendas, Inc.

  Premier elementary agenda, 1998-1999.   TX0004960012   4/12/1999

Premier Agendas, Inc.

  Premier elementary agenda, 2000-2001.   TX0005241011   7/5/2000

Premier Agendas, Inc.

  Premier elementary agenda, 2001-2002.   TX0005420297   7/27/2001 Premier
Agendas, Inc.   Premier Elementary Agenda : class act : 1997-1998.  
TX0004791748   6/12/1998 Premier Agendas, Inc.   Premier elementary level
agenda.   TX0005125329   1/11/2000



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Premier Faith and Life Agenda Elementary Edition
2008-2009.   TX0007252989   10/7/2008 Premier Agendas, Inc.   Premier Faith and
Life Agenda High School Edition, 2008-2009.   TX0007135172   10/10/2008 Premier
Agendas, Inc.   Premier Faith and Life Agenda Middle Level Edition 2008-2009.  
TX0007207637   10/2/2008 Premier Agendas, Inc.   Premier Foundations Agenda —
Elementary Edition 2008-2009.   TX0007189233   9/30/2008 Premier Agendas, Inc.  
Premier Foundations Agenda — High School Edition, 2008-2009.   TX0007224016  
10/7/2008 Premier Agendas, Inc.   Premier Foundations Agenda Middle School
2008-2009.   TX0007189266   9/30/2008 Premier Agendas, Inc.   Premier
Foundations Agenda — Primary Edition 2008-2009.   TX0007219308   10/24/2008
Premier Agendas, Inc.   Premier Health and Wellness Agenda — Elementary Edition
2008-2009.   TX0007221680   11/28/2008 Premier Agendas, Inc.   Premier Kaplan
Test Prep Agenda 2008-2009.   TX0007261150   11/24/2008 Premier Agendas, Inc.  
Premier Legacy Educator Planner 2008-2009.   TX0007189189   9/30/2008 Premier
Agendas, Inc.   Premier middle level agenda.   TX0005125327   1/11/2000 Premier
Agendas, Inc.   Premier middle level agenda, 1998-1999.   TX0004960011  
4/12/1999 Premier Agendas, Inc.   Premier middle level agenda, 2000-2001.  
TX0005241013   7/5/2000 Premier Agendas, Inc.   Premier middle level agenda,
2001-2002.   TX0005420295   7/27/2001 Premier Agendas, Inc.   Premier middle
level plan-it, 2001-2002.   TX0005420296   7/27/2001 Premier Agendas, Inc.  
Premier middle level plan-it, 2002-2003.   TX0005900935   6/21/2002 Premier
Agendas, Inc.   Premier middle school reminder ‘91-92.   TX0003745175  
6/17/1994 Premier Agendas, Inc.   Premier Plan-It.   TX0005575745   6/21/2002
Premier Agendas, Inc.   Premier Plan-it 1996.   TX0004360227   8/29/1996



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Premier plan-it : agenda 2001-2002.   TX0005420316  
7/27/2001 Premier Agendas, Inc.   Premier primary agenda, 2000-2001.  
TX0005241014   7/5/2000 Premier Agendas, Inc.   Premier primary journal.  
TX0005125328   1/11/2000 Premier Agendas, Inc.   Premier primary journal,
1998-1999.   TX0004960010   4/12/1999 Premier Agendas, Inc.   Premier primary
journal, 2001-2002.   TX0005420294   7/27/2001 Premier Agendas, Inc.   Premier
school agenda 1995/96.   TX0004485977   8/29/1996 Premier Agendas, Inc.  
Premier school agenda 1995/96.   TX0004486867   8/29/1996 Premier Agendas, Inc.
  Premier School Agenda, 1996/97.   TX0004360228   8/29/1996 Premier Agendas,
Inc.   Premier school agenda 1996/97.   TX0004485978   8/29/1996 Premier
Agendas, Inc.   Premier School Agenda, 1998-1999.   TX0004962462   4/12/1999
Premier Agendas, Inc.   Premier school agenda, 2000-2001.   TX0005240771  
7/5/2000 Premier Agendas, Inc.   Premier school agenda 88/89.   TX0003745064  
4/26/1994 Premier Agendas, Inc.   Premier school agenda 89/90.   TX0003745065  
4/26/1994 Premier Agendas, Inc.   Premier school agenda 90/91.   TX0003745066  
4/26/1994 Premier Agendas, Inc.   Premier school agenda 92/93.   TX0003745068  
4/26/1994 Premier Agendas, Inc.   Premier school agenda 93/94.   TX0003745069  
4/26/1994 Premier Agendas, Inc.   Premier school agendas.   TX0005123384  
1/11/2000 Premier Agendas, Inc.   Premier School Agendas.   TX0004791749  
6/12/1998 Premier Agendas, Inc.   Premier School Agendas.   TX0004797071  
6/12/1998 Premier Agendas, Inc.   Premier School Agendas 1996-1997.  
TX0004485976   8/29/1996 Premier Agendas Inc.   Premier Spanish/English
Bilingual Agenda Elementary Edition 2008-2009.   TX0007189331   9/30/2008
Premier Agendas Inc.   Premier Spanish/English Bilingual Agenda Primary Edition
2008-2009.   TX0007189306   9/30/2008 Premier Agendas Inc.   Premier TimeTracker
Agenda — Elementary Edition 2008-2009.   TX0007173009   10/31/2008 Premier
Agendas Inc.   Premier TimeTracker Agenda High School Edition 2008-2009.  
TX0007156686   10/8/2008



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas Inc.   Premier TimeTracker Agenda- Middle Level Edition
2008-2009.   TX0007207395   10/9/2008 Premier Agendas Inc.   Premier TimeTracker
Agenda Primary Edition 2008-2009.   TX0007189874   9/30/2008 Premier Agendas,
Inc.   Premiere compass : agenda 2001-2002.   TX0005420318   7/27/2001 Premier
Agendas, Inc.   Premiere discover agenda.   TX0005580041   6/21/2002 Premier
Agendas, Inc.   Premiere school agenda 2001-2002.   TX0005420317   7/27/2001
Premier Agendas, Inc.   School agenda 85/86.   TX0003745061   4/26/1994 Premier
Agendas, Inc.   School agenda 86/87.   TX0003745062   4/26/1994 Premier Agendas,
Inc.   School Smart Agenda — Middle Level Edition 2008-2009.   TX0007149089  
10/9/2008 Premier Agendas, Inc.   School Smart Agenda Primary Edition 2008 —
2009.   TX0007189829   9/12/2008 Premier Agendas Inc.   Stand Up ... Against
Bullying!   TX0007146378   9/30/2008 Premier Agendas Inc.   Stand Up! Speak Out!
  TX0007144224   9/30/2008 Premier Agendas, Inc.   Student handbook and student
planning calendar 1992-1993.   TX0003745174   6/17/1994 Premier Agendas, Inc.  
Student handbook study guide and assignment calendar, 1987-88.   TX0003745063  
4/26/1994 Premier Agendas Inc.   Study Skills and Test Preparation.  
TX0007139359   10/31/2008 Premier Agendas, Inc.   Summit survival guide.  
TX0005704343   2/26/2003 Premier Agendas, Inc.   Taft Junior High School student
handbook assignment organizer.   TX0003745176   6/17/1994 Premier Agendas Inc.  
Take Action...Against Bullying!   TX0007159107   10/10/2008 Premier Agendas,
Inc.  

Tate High School : student handbook

91-92.

  TX0004482036   8/29/1996 Premier Agendas, Inc.   Utah Association of Secondary
School Principals.   TX0004094588   9/27/1995 Premier Agendas, Inc.   What is
character? / Anne C. Dotson and Karen D. Wisont, 1963-.   TX0005241012  
7/5/2000



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Premier Agendas, Inc.   Premier Smart Pack.   TX0005567371   2/26/2003 Premier
School Agendas, Inc.   Compass for Campus : facilitator guide.   TX0005122076  
1/11/2000 Premier School Agendas, Ltd.   Premier elementary reminder 1989-90.  
TX0004334250   7/15/1996 Premier School Agendas, Ltd   Premier elementary
reminder ‘90-91.   TX0004334249   7/15/1996 Premier School Agendas, Ltd  
Premier elementary reminder ‘91-92.   TX0004334248   7/15/1996 Premier School
Agendas, Ltd.   Saltar’s point, Steilacoom, Premier School Agenda ‘92-93.  
TX0004471116   7/15/1996

SAX ARTS & CRAFTS

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Sax Arts and Crafts   Sax Arts and Crafts   TX0000015409   2/13/1978

SCHOOL SPECIALTY, INC.

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

School Specialty, Inc.   Making Connections Audio Recordings Book 1.  
SR0000675433   5/23/2011 School Specialty, Inc.   Making Connections Audio
Recordings Book 2.   SR0000675442   5/23/2011 School Specialty, Inc.   Making
Connections Audio Recordings Book 3.   SR0000675443   5/23/2011 School
Specialty, Inc.   Making Connections Audio Recordings Book 4.   SR0000675444  
5/23/2011 School Specialty, Inc.   Making Connections Audio Recordings Book 5.  
SR0000675445   5/23/2011 School Specialty, Inc.   Making Connections Audio
Recordings Book 6.   SR0000675441   5/23/2011 School Specialty, Inc.   MCI
Progress-Monitoring Assessments: Maze Tests for Comprehension, Level Aqua.  
TX0007262706   8/12/2010



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

School Specialty, Inc.   MCI Progress-Monitoring Assessments: Maze Tests for
Comprehension, Level Crimson.   TX0007262688   8/12/2010 School Specialty, Inc.
  MCI Progress-Monitoring Assessments: Maze Tests for Comprehension, Level Gold.
  TX0007262704   8/12/2010 School Specialty, Inc., Transfer: By written
agreement   Megawords 1, 2nd edition.   TX0007246501   8/16/2010 School
Specialty, Inc., Transfer: By written agreement   Megawords 2, 2nd edition.  
TX0007246491   8/16/2010 School Specialty, Inc., Transfer: By written agreement
  Megawords 3, 2nd edition.   TX0007293223   8/16/2010 School Specialty, Inc.,
Transfer: By written agreement   Megawords 4, 2nd edition.   TX0007246289  
8/16/2010 School Specialty, Inc., Transfer: By written agreement   Megawords 5,
2nd edition.   TX0007246486   8/16/2010 School Specialty, Inc., Transfer: By
written agreement   Megawords 6, 2nd edition.   TX0007246051   8/16/2010 School
Specialty, Inc., Transfer: By written agreement   Megawords 7, 2nd edition.  
TX0007293320   8/16/2010 School Specialty, Inc., Transfer: By written agreement
  Megawords 8, 2nd edition.   TX0007293235   8/16/2010 School Specialty, Inc.,
Transfer: By written agreement   Megawords Test Manual, 2nd edition.  
TX0007293326   8/16/2010 School Specialty, Inc.   North Dakota: its place in
region & 2 other titles.   V3418D016   6/23/1998 School Specialty, Inc.   North
Dakota: its place in the region & 1 other title.   V3406D464   10/31/1997 School
Specialty Supply, Inc.   Ad Astra : Kansas capitol dome sculpture 1992.  
VA0000486477   11/4/1991 School Specialty Supply, Inc.   AD Astra; poster.  
V3078P214   2/13/1995 ClassroomDirect.com, LLC   ClassroomDirect.com Web Site  
TX0006125383   4/14/2005



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

School Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 1     Pending School
Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 4   TX0007545781   04/23/2012
School Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 5   TX0007545782  
04/23/2012 School Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 6  
TX0007545750   04/23/2012 School Specialty, Inc.   S.P.I.R.E. Teacher’s Guide
Level 8   TX0007545779   04/23/2012 School Specialty, Inc.   S.P.I.R.E.
Blackline Masters for Instruction and Assessment Level 1     Pending School
Specialty, Inc.   S.P.I.R.E. Blackline Masters for Instruction and Assessment
Level 5   TX0007545764   4/23/2012 School Specialty, Inc.   S.P.I.R.E. Blackline
Masters for Instruction and Assessment Level 6     Pending School Specialty,
Inc.   S.P.I.R.E. Blackline Masters for Instruction and Assessment Level 8  
TX0007545773   4/23/2012 School Specialty, Inc.   S.P.I.R.E. Workbook Level 1  
  Pending School Specialty, Inc.   S.P.I.R.E. Workbook Level 2     Pending
School Specialty, Inc.   S.P.I.R.E. Workbook Level 3     Pending School
Specialty, Inc.   S.P.I.R.E. Workbook Level 4   TX0007545781   4/23/2012 School
Specialty, Inc.   S.P.I.R.E. Workbook Level 5   TX0007545782   4/23/2012 School
Specialty, Inc.   S.P.I.R.E. Workbook Level 6   TX0007545750   4/23/2012 School
Specialty, Inc.   S.P.I.R.E. Workbook Level 8   TX0007545779   4/23/2012 School
Specialty, Inc.   S.P.I.R.E. Reader Level 1     Pending School Specialty, Inc.  
S.P.I.R.E. Reader Level 2     Pending School Specialty, Inc.   S.P.I.R.E. Reader
Level 3     Pending School Specialty, Inc.   S.P.I.R.E. Reader Level 4    
Pending School Specialty, Inc.   S.P.I.R.E. Reader Level 5     Pending School
Specialty, Inc.   S.P.I.R.E. Reader Level 6     Pending School Specialty, Inc.  
S.P.I.R.E. Reader Level 7     Pending School Specialty, Inc.   S.P.I.R.E. Reader
Level 8     Pending School Specialty, Inc.   S.P.I.R.E. Initial Placement
Assessment     Pending



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

School Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 2   TX0007561190  
6/13/2012 School Specialty, Inc.   S.P.I.R.E. Teacher’s Guide Level 3  
TX0007561196   6/13/2012 School Specialty, Inc.   S.P.I.R.E. Teacher’s Guide
Level 7   TX0007561202   6/13/2012 School Specialty, Inc.   S.P.I.R.E. Blackline
Masters for Instruction and Assessment Level 2   TX0007561188   6/13/2012 School
Specialty, Inc.   S.P.I.R.E. Blackline Masters for Instruction and Assessment
Level 3   TX0007561189   6/13/2012 School Specialty, Inc.   S.P.I.R.E. Blackline
Masters for Instruction and Assessment Level 4   TX0007561187   6/13/2012 School
Specialty, Inc.   S.P.I.R.E. Workbook Level 7   TX0007561206   6/13/2012 School
Specialty, Inc.   S.P.I.R.E. Blackline Masters for Instruction and Assessment
Level 7     Pending School Specialty, Inc.   Content-Area Vocabulary Builder  
TX0007561276   5/23/2011 School Specialty, Inc.   MCI Comprehension 2nd Edition
Teacher’s Edition Aqua     Pending School Specialty, Inc.   MCI Comprehension
2nd Edition Teacher’s Edition Gold     Pending School Specialty, Inc.   MCI
Comprehension 2nd Edition Teacher’s Edition Crimson     Pending School
Specialty, Inc.   Wordly Wise 3000 3rd Edition Teacher’s Resource Book, Book 2  
  Pending School Specialty, Inc.   Wordly Wise 3000 3rd Edition Teacher’s
Resource Book, Book 3     Pending School Specialty, Inc.   Wordly Wise 3000 3rd
Edition Teacher’s Resource Book, Book 4     Pending School Specialty, Inc.  
Wordly Wise 3000 3rd Edition Teacher’s Resource Book, Book 5     Pending School
Specialty, Inc.   Wordly Wise 3000 3rd Edition Teacher’s Resource Book, Book 6  
  Pending School Specialty, Inc.   Wordly Wise 3000 3rd Edition Teacher’s
Resource Book, Book 7     Pending



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

School Specialty, Inc.   Wordly Wise 3000 3rd Edition Teacher’s Resource Book,
Book 8     Pending School Specialty, Inc.   Wordly Wise 3000 3rd Edition
Teacher’s Resource Book, Book 9     Pending School Specialty, Inc.   Wordly Wise
3000 3rd Edition Teacher’s Resource Book, Book 10     Pending School Specialty,
Inc.   Wordly Wise 3000 3rd Edition Teacher’s Resource Book, Book 11     Pending
School Specialty, Inc.   Wordly Wise 3000 3rd Edition Teacher’s Resource Book,
Book 12     Pending

SPEECH BIN

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Speech Bin, Inc.   Lilac : Lessons for inclusive language activities in the
classroom / Gail Raymond & Aileen C. Lau-Dickinson.   TX0004450525   1/23/1997
Speech Bin, Inc.   Living skills for the brain-injured child & adolescent /
Julie M. Buxton and Kelly B. Godfrey.   TX0005027304   8/9/1999 Speech Bin, Inc.
  Plaid : Practical lessons for apraxia with illustrated drills / Brenda Dell
Lark Whisonant ; Robert Whisonant, illustrator.   TX0004450530   1/23/1997
Speech Bin, Inc.   RAD : Remediation of articulation disorders : a pragmatic
approach / Jan Bieniosek.   TX0004450526   1/23/1997 Speech Bin, Inc.   Sound
connections : emerging rules for the young child : a phonological awareness,
development, and remediation program / Jane C. Webb and Barbara Duckett.  
TX0004450529   1/23/1997 the Speech Bin   Sounds plus s + r : Sounds plus
sibilants.   TX0001895398   8/6/1986 the Speech Bin   Speech beans.  
TX0001879656   8/7/1986



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Speech Bin, Inc.   Stuttering : helping the disfluent preschool child / Julie A.
Blonigen.   TX0004292208   5/22/1996 Speech Bin, Inc.   Tips for teaching
infants & toddlers : early intervention program / Carol Weil, Ellen D’Amato,
Dorothy Benson, Fern Cagan.   TX0004730295   4/7/1998 Speech Bin, Inc.   TRAP :
Testing & remediating auditory processing / Lynn V. Baron Berk.   TX0004693615  
12/11/1997 Speech Bin, Inc.   Warmups & workouts : exercises for learning “r” /
Jane Folk ; Sara Folk, illustrator.   TX0004292198   5/22/1996 the Speech Bin  
Who gets on jets?   TX0001884107   8/7/1986 Speech Bin, Inc.   Workbook for
memory skills / Beth M. Kennedy.   TX0004450527   1/23/1997 Speech Bin, Inc.  
Workbook for verbal expression / Beth M. Kennedy.   TX0004292196   5/22/1996
Speech Bin, Inc.   Artic-pic : a show ‘n’ tell book about [r] ; Artic-pic : a
show ‘n’ tell book about [s] / Denise Grigas.   TX0005027145   8/9/1999 Speech
Bin, Inc.   Blonigen fluency program / Julie A. Blonigen.   TX0005375899  
1/4/2001 Speech Bin, Inc.   Breakfast club : enhancing the communication ability
of Alzheimer’s patients.   PA0000865729   7/10/1997 Speech Bin, Inc.   Breakfast
club : program training guide / Mary Jo Santo Pietro & Faerella Boczko.  
TX0004562853   7/10/1997 Speech Bin, Inc.   COMFI scale : communication outcome
measure of functional independence / Mary Jo Santo Pietro & Faerella Boczko.  
TX0004562852   7/10/1997 Speech Bin, Inc.   Effective conversations—techniques
for talking together / Darlene Lengel.   TX0004294307   5/20/1996 Speech Bin,
Inc.   Effective listening / Darlene Lengel.   TX0005027144   8/9/1999 Speech
Bin, Inc.   I can say R.   TX0005539440   5/21/2002



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Speech Bin, Inc.   I can say S.   TX0005539439   5/21/2002 Speech Bin, Inc.   Is
the child really stuttering? : Questions & answers about preschool disfluency /
Julie A. Blonigen.   TX0005377337   1/4/2001 Speech Bin, Inc.   MCLA : Measure
of cognitive-linguistic abilities / Wendy J. Ellmo, Jill M. Graser, Elizabeth A.
Krchnavek, Deborah B. Calabrese, Kimberly Hauck.   TX0004314064   5/20/1996
Speech Bin, Inc.   Paths : phonological awareness training and help for students
/ Jane Webb.   TX0005375900   1/4/2001 the Speech Bin, Inc.   Sound advice.  
TX0002233302   9/14/1987 Speech-Bin, Inc.   Speech & language & voice & more /
Julie A. Blonigen.   TX0005377149   1/4/2001 Speech-Bin, Inc.   Speechcrafts /
Marcia French Gilmore ; Muriel French, illustrator.   TX0004298536   5/21/1996
Speech Bin, Inc.   Stepping up to fluency / Janice Pechter Ellis.   TX0005027146
  8/9/1999 Speech Bin, Inc.   Take a chance / Gary J. Cooper.   TX0003740044  
2/1/1994 Speech Bin, Inc.   What is auditory processing? / Susan Bell.  
TX0003721616   2/1/1994 Speech Bin, Inc.   What is dementia? / Mary Jo Santo
Pietro.   TX0005027090   8/9/1999

SPORTIME

 

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Select Service & Supply d.b.a Sportime International   Bean bag bears.  
Vau000425885   3/5/1998 Select Service & Supply d.b.a Sportime International  
Bean bag bunnies.   VA0000884346   10/21/1997 Select Service & Supply d.b.a
Sportime International   Bean bag frogs.   VA0000875777   10/6/1997



--------------------------------------------------------------------------------

Claimant

 

Title

 

Reg. Number

 

Reg. Date

Select Service & Supply d.b.a Sportime International   Bean bag gorillas.  
VA0000875779   10/6/1997 Select Service & Supply d.b.a Sportime International  
Bean bag hippo.   VA0000875780   10/6/1997 Select Service & Supply d.b.a
Sportime International   Bean bag pig.   VA0000875778   10/6/1997 Select
Service & Supply d.b.a Sportime International   Bean bag triceratops.  
Vau000425884   3/5/1998 Select Service & Supply d.b.a Sportime International  
Bean bag turtles.   VA0000908300   10/24/1997 Select Service & Supply d.b.a
Sportime International   Bean bag tyrannosaurus.   Vau000425886   3/5/1998
Sportime, LLC   Hands-On basketball.   VA0000932992   6/12/1998



--------------------------------------------------------------------------------

Schedule 4.19 – Ownership

As of January 27, 2013

 

Institutional Ownership

   Held      S/O  

1 Stadium Capital Management LLC

     1,806,692         9.4 % 

2 Robotti & Co., Inc.

     1,647,290         8.6 % 

3 Dimensional Fund Advisors, Inc.

     1,440,434         7.5 % 

4 LaGrange Capital Management LLC

     1,275,861         6.7 % 

5 Metropolitan West Capital Management LLC

     1,262,238         6.6 % 

6 Lee Munder Capital Group LLC

     949,069         4.9 % 

7 Davis Selected Advisers LP

     594,117         3.1 % 

8 Portolan Capital Management LLC

     493,759         2.6 % 

9 BlackRock Fund Advisors

     445,487         2.3 % 

10 Eagle Boston Investment Management, Inc.

     417,406         2.2 % 

11 Credit Suisse Securities (USA) LLC (Broker)

     383,736         2.0 % 

12 Raffles Capital Management LLC

     380,700         2.0 % 

13 The Vanguard Group, Inc.

     363,939         1.9 % 

14 Renaissance Technologies LLC

     326,901         1.7 % 

15 Perritt Capital Management, Inc.

     200,000         1.0 % 

16 Perkins Capital Management, Inc.

     194,000         1.0 % 

17 The California Public Employees Retirement System

     174,500         0.9 % 

18 BMO Asset Management Corp.

     128,123         0.7 % 

19 RBF Capital LLC

     125,040         0.7 % 

20 Columbia Management Investment Advisers LLC

     108,484         0.6 % 

Top 20 Institutional Ownership

     12,717,776         66.3 % 

Other Institutional Ownership

     1,164,808         6.1 % 

Total Institutional Ownership

     13,882,584         72.4 % 



--------------------------------------------------------------------------------

     Shares      % of  

Insider Ownership

   Held      S/O  

1 Msd Capital Lp

     2,884,499         15.0 % 

2 Ledecky Jonathan J

     516,017         2.7 % 

3 Lavelle Michael P

     159,339         0.8 % 

4 Vander Zanden David J

     134,623         0.7 % 

5 Collins Patrick Timothy

     87,500         0.5 % 

Top 5 Insider Ownership

     3,781,978         19.7 % 

Other Insider Ownership

     261,294         1.4 % 

Total Insider Ownership

     4,043,272         21.1 % 

Implied Retail Ownership

     1,253,093         6.5 % 

Total Ownership

     19,178,949         100.0 % 



--------------------------------------------------------------------------------

Schedule 4.21 Insurance

 

Insurer

   Policy Type    Coverage      Deductibles      Policy #

Affiliated FM

   Property/Equipment    $ 435,000,000       $  100,000       EM 732

Endurance American Specialty Insurance Company

   Excess California Earthquake    $ 10,000,000       $  100,000      
CPN10003743000

AGCS Marine Insurance Company(Allianz)

   Ocean Cargo    $ 1,500,000       $  2,000       OC 96019100

Admiral Insurance Company

   General Liability    $ 2,000,000       $  50,000       CA 000005586-09

Sentry Insurance Company

   Commercial Auto    $ 1,000,000       $  1,000       90 04547-03

Sentry Insurance Company

   Workers Compensation    $ 1,000,000       $  350,000      
90-04547-02 H& & WI             90-04547-01 All Other

ACE American Insurance Company

   Foreign Liability    $ 2,000,000       $  1,000       PHFD37930659

National Union Fire Insurance Co. of Pittsburgh (Chartis)

   Umbrella Liability    $ 25,000,000       $  25,000       13273329

Federal Insurance Company (Chubb)

   Excess Liability    $ 25,000,000       $  —         7976-73-69

Illinois National Insurance Company (Chartis)

   Directors & Officers Liability    $ 10,000,000         $0 Non indmenifiable
      01-166-65-19            $500,000 Securities                  $350,000 All
Other      

Federal Insurance Company (Chubb)

   1st Excess Directors & Officers
Liability    $ 10,000,000       $  —         8157-7351

Axis Insurance Company

   2nd Excess Directors &
Officers Liability    $ 5,000,000       $  —         MCN762576/01/2012

Beazley Insurance Company

   3rd Excess Directors &
Officers Liability    $ 5,000,000       $  —         V15VK8120401

Travelers Casualty and Surety Company of America

   Employment Practices Liability    $ 3,000,000       $  250,000      
105673447

Lloyds of London

   Media Professional Liability    $ 5,000,000       $  50,000      
B0180C121619

Federal Insurance Company (Chubb)

   Fiduciary Liability    $ 10,000,000       $ 0 Non indmenifiable      
6803-3234          $ 50,000 Securities                $ 10,000 All Other      

Federal Insurance Company (Chubb)

   Crime    $ 5,000,000       $  100,000       8151-9737

U.S. Specialty Ins. Co. (PIA)

   Special Crime    $ 5,000,000       $  —         U712-85722

Berkley Regional Insurance

   Surety Bonds    $ 30,000,000       $  —         N/A



--------------------------------------------------------------------------------

Schedule 4.26 – Brokers

Fees payable to Perella Weinberg Partners

Fees payable to Blackstone Group under engagement letter of 12/20/12



--------------------------------------------------------------------------------

Schedule 4.27 – Restrictive Agreements

None



--------------------------------------------------------------------------------

Schedule 4.30 – Criminal Charges

None



--------------------------------------------------------------------------------

Schedule 5.12 – Cash Management System

See attached



--------------------------------------------------------------------------------

Schedule 6.1 – Permitted Liens

UCC SEARCH RESULTS

Premier Agendas, Inc.

 

DEBTOR NAME

  

FILE NUMBER

  

DATE FILED

  

SECURED PARTY

  

COLLATERAL

Premier Agendas, Inc.

2000 Kentucky Street

Bellingham WA 98226

@@

   2009-091-5951 Washington Department of Licensing    4/1/2009   

Fujifilm Graphic Systems USA, Inc.

350 Central AVE

Hanover Park, IL 60133

   All debtor’s right, title now owned or hereafter acquired in lithographic
plates, film, prepressed proofing materials and miscellaneous lithographic
supplies provided by Enovation Graphic Systems Inc. or credited from Enovation
Graphic Systems, Inc. regardless of the deliver but does not constitute any
security interest in any of the assets of the company listed on this filing.
School Specialty, Inc.   

120007074826

Wisconsin

Department of Financial Institutions

   5/24/2012    NMHG Financial Services, Inc.   

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and

substitutions thereto and therefore; and all proceeds including insurance
proceeds thereof.



--------------------------------------------------------------------------------

School Specialty, Inc.  

120004986734

Wisconsin

Department of Financial Institutions

  4/13/2012   IKON Financial SVCS  

All equipment now or hereafter leased in an equipment leasing transaction in

connection with that certain Master Agreement No. see below, Product Schedule
No./Agreement No. see below

(“Lease”), as amended from time to time, between IOS Capital, LLC as lessor, and
the above referenced Lessee/Debtor,

including, without limit, the equipment listed below, and all additions,
improvements, attachments, accessories,

accessions, upgrades and replacements related thereto, and any and all
substitutions or exchanges, and any and all

products, insurance and/or other proceeds (cash and non-cash) there from: The
equipment location is as identified in

the Lease. This IS intended to be a true lease transaction. Neither the
execution nor filing of this financing statement

shall in any manner imply that the relationship between the parties to which
this document applies IS other than lessor

and lessee, respectively. This financing statement is filed solely to protect
the interests of the parties In the event of

unwarranted assertions by any third party. This statement is filed in connection
with a lease transaction and is filed for

precautionary purposes only. Product Schedule No./Agreement No. 2907845, Master
Agreement/Lease No.

CUSTOMER: 1418270 RIPROC901 CI0071478

School Specialty, Inc.  

120006258728

Wisconsin

Department of Financial Institutions

130001633922

Wisconsin

Department of Financial Institutions

 

05/07/2013

 

 

 

02/04/2013

  Wells Fargo Capital Finance, LLC as Administrative Agent   All assets of the
Debtor, wherever located now owned or existing or hereafter acquired or arising,
together with all proceeds thereof.



--------------------------------------------------------------------------------

School Specialty, Inc.   

120006361723 Wisconsin Department of Financial Institutions

130001803012 Wisconsin Department of Financial Institutions

  

05/09/2013

 

 

02/07/2013

   Bayside Finance, LLC, as Agent    All assets and property of the debtor
whether now owned or hereafter acquired, and all products and proceeds thereof.
Bird-In-Hand Woodworks, Inc.   

26186436 New Jersey Department of Treasury Commercial Recording

26318622 New Jersey Department of Treasury Commercial Recording

  

05/04/2012

 

 

 

02/01/2013

   Wells Fargo Capital Finance, LLC as Administrative Agent    All assets of the
Debtor, wherever located now owned or existing or hereafter acquired or arising,
together with all proceeds thereof.

Bird-In-Hand Woodworks, Inc.

  

26189895 New Jersey Department of Treasury Commercial Recording

26321264 New Jersey Department of Treasury Commercial Recording

  

05/09/2012

 

 

 

02/07/2013

   Bayside Finance, LLC, as Agent    All assets and property of the debtor
whether now owned or hereafter acquired, and all products and proceeds thereof.

Califone International, Inc.

  

21736232 Delaware Secretary of State

30430794 Delaware Secretary of State

  

05/04/2012

 

02/01/2013

   Wells Fargo Capital Finance, LLC as Administrative Agent    All assets of the
Debtor, wherever located now owned or existing or hereafter acquired or arising,
together with all proceeds thereof.

Califone International, Inc.

  

21781873 Delaware Secretary of State

30505389 Delaware Secretary of State

  

05/08/2012

 

02/07/2013

   Bayside Finance, LLC, as Agent    All assets and property of the debtor
whether now owned or hereafter acquired, and all products and proceeds thereof.

Childcraft Education Corp.

  

201205045523894 New York Department of State

201302015128416

New York Department of State

  

05/04/2012

 

 

02/01/2013

   Wells Fargo Capital Finance, LLC as Administrative Agent    All assets of the
Debtor, wherever located now owned or existing or hereafter acquired or arising,
together with all proceeds thereof.

Childcraft Education Corp.

  

201205090261780 New York Department of State

201302070071828 New York Department of State

  

05/09/2012

 

 

02/07/2013

   Bayside Finance, LLC, as Agent    All assets and property of the debtor
whether now owned or hereafter acquired, and all products and proceeds thereof.



--------------------------------------------------------------------------------

Classroomdirect.com LLC   

21736083 Delaware Secretary of State

30430752 Delaware Secretary of State

  

05/04/2012

 

02/01/2013

   Wells Fargo Capital Finance, LLC as Administrative Agent    All assets of the
Debtor, wherever located now owned or existing or hereafter acquired or arising,
together with all proceeds thereof. Classroomdirect.com LLC   

21782798 Delaware Secretary of State

30505553 Delaware Secretary of State

  

05/08/2012

 

02/07/2013

   Bayside Finance, LLC, as Agent    All assets and property of the debtor
whether now owned or hereafter acquired, and all products and proceeds thereof.

Delta Education, LLC

  

21737081 Delaware Secretary of State

30430786 Delaware Secretary of State

  

05/04/2012

 

02/01/2013

   Wells Fargo Capital Finance, LLC as Administrative Agent    All assets of the
Debtor, wherever located now owned or existing or hereafter acquired or arising,
together with all proceeds thereof.

Delta Education, LLC

  

21781832 Delaware Secretary of State

30505660 Delaware Secretary of State

  

05/08/2012

 

02/07/2013

   Bayside Finance, LLC, as Agent    All assets and property of the debtor
whether now owned or hereafter acquired, and all products and proceeds thereof.

Frey Scientific, Inc.

  

21737198 Delaware Secretary of State

30430802 Delaware Secretary of State

  

05/04/2012

 

02/01/2013

   Wells Fargo Capital Finance, LLC as Administrative Agent    All assets of the
Debtor, wherever located now owned or existing or hereafter acquired or arising,
together with all proceeds thereof.

Frey Scientific, Inc.

  

21782848 Delaware Secretary of State

30505736 Delaware Secretary of State

  

05/08/2012

 

02/07/2013

   Bayside Finance, LLC, as Agent    All assets and property of the debtor
whether now owned or hereafter acquired, and all products and proceeds thereof.

Premier Agendas, Inc.

  

201212517212 Washington Department of Licensing

201303255009 Washington Department of Licensing

  

05/04/12

 

 

 

02/01/2013

   Wells Fargo Capital Finance, LLC as Administrative Agent    All assets of the
Debtor, wherever located now owned or existing or hereafter acquired or arising,
together with all proceeds thereof.

Premier Agendas, Inc.

  

201213233814 Washington Department of Licensing

201303872145 Washington Department of Licensing

  

05/09/12

 

 

 

02/07/2013

   Bayside Finance, LLC, as Agent    All assets and property of the debtor
whether now owned or hereafter acquired, and all products and proceeds thereof.

Select Agendas, Corp.

  

19568047 Nova Scotia PPSA

20814729 Nova Scotia PPSA

Financing Statement

728764G British Columbia PPSA Financing Statement

   Search results as of 02/25/2013    Bayside Finance, LLC, as Agent (Biscayne
Commercial Finance, LLC)    All present and after acquired personal property of
the Debtor



--------------------------------------------------------------------------------

Select Agendas, Corp.    19568054 Nova Scotia PPSA Financing Statement    Search
results as of 02/25/2013    Wells Fargo Capital Finance, LLC as Administrative
Agent    All present and after acquired personal property of the Debtor Sax
Arts & Crafts, Inc.   

21736307 Delaware Secretary of State

30430810 Delaware Secretary of State

  

05/04/2012

02/01/2013

   Wells Fargo Capital Finance, LLC as Administrative Agent    All assets of the
Debtor, wherever located now owned or existing or hereafter acquired or arising,
together with all proceeds thereof.

Sax Arts & Crafts, Inc.

  

21781782 Delaware Secretary of State

30505884 Delaware Secretary of State

  

05/08/2012

 

02/07/2013

   Bayside Finance, LLC, as Agent    All assets and property of the debtor
whether now owned or hereafter acquired, and all products and proceeds thereof.

Sportime, LLC

  

21736109 Delaware Secretary of State

30430778 Delaware Secretary of State

  

05/04/2012

 

02/01/2013

   Wells Fargo Capital Finance, LLC as Administrative Agent    All assets of the
Debtor, wherever located now owned or existing or hereafter acquired or arising,
together with all proceeds thereof.

Sportime, LLC

  

21781725 Delaware Secretary of State

30505934 Delaware Secretary of State

  

05/08/2012

 

02/07/2013

   Bayside Finance, LLC, as Agent    All assets and property of the debtor
whether now owned or hereafter acquired, and all products and proceeds thereof.

Sportime, LLC

  

Reel/Frame:

028275/0517

   5/25/2012    Bayside Finance, LLC    Patents identified in document

Sportime, LLC

  

Reel/Frame:

028278/0858

   5/29/2012    Wells Fargo Capital Finance, LLC, As Agent    Patents identified
in document

Sportime, LLC

  

Reel/Frame:

029778/0521

   2/08/2013    Bayside Finance, LLC    Patents identified in document

School Specialty, Inc.

  

Reel/Frame:

028275/0511

   5/25/2012    Bayside Finance, LLC    Patents identified in document

School Specialty, Inc.

  

Reel/Frame:

028278/0622

   5/29/2012    Wells Fargo Capital Finance, LLC, As Agent    Patents identified
in document

School Specialty, Inc.

  

Reel/Frame:

029778/0514

   2/08/2013    Bayside Finance, LLC    Patents identified in document

Childcraft Education Corp.

  

Reel/Frame:

028275/0525

   5/25/2012    Bayside Finance, LLC    Patents identified in document

Childcraft Education Corp.

  

Reel/Frame:

028278/0716

   5/29/2012    Wells Fargo Capital Finance, LLC, As Agent    Patents identified
in document

Childcraft Education Corp.

  

Reel/Frame:

029778/0488

   2/08/2013    Bayside Finance, LLC    Patents identified in document

School Specialty, Inc.

  

Reel/Frame:

4786/0439

   5/25/2012    Bayside Finance, LLC    Trademarks identified in document

School Specialty, Inc.

  

Reel/Frame:

4792/0518

   6/04/2012    Wells Fargo Capital Finance, LLC, As Agent    Trademarks
identified in document School Specialty, Inc.   

Reel/Frame:

4826/0140

   7/20/2012    Bayside Finance, LLC    Trademarks identified in document School
Specialty, Inc.   

Reel/Frame:

4945/0281

   1/17/2013    Bayside Finance, LLC    Trademarks identified in document

School Specialty, Inc.

  

Reel/Frame:

4957/0797

   2/08/2013    Bayside Finance, LLC    Trademarks identified in document

Childcraft Education Corp.

  

Reel/Frame:

4788/0372

   5/25/2012    Bayside Finance, LLC    Trademarks identified in document

Childcraft Education Corp.

  

Reel/Frame:

4794/0045

   6/04/2012    Wells Fargo Capital Finance, LLC, As Agent    Trademarks
identified in document



--------------------------------------------------------------------------------

Califone International, Inc.

  

Reel/Frame:

4788/0378

   5/25/2012    Bayside Finance, LLC    Trademarks identified in document

Califone International, Inc.

  

Reel/Frame:

4794/0077

   6/04/2012    Wells Fargo Capital Finance, LLC, As Agent    Trademarks
identified in document

Califone International, Inc.

  

Reel/Frame:

4958/0435

   2/08/2013    Bayside Finance, LLC    Trademarks identified in document

ClassroomDirect.com, LLC

  

Reel/Frame:

4788/0384

   5/25/2012    Bayside Finance, LLC    Trademarks identified in document

ClassroomDirect.com, LLC

  

Reel/Frame:

4790/0214

   5/29/2012    Wells Fargo Capital Finance, LLC, As Agent    Trademarks
identified in document

ClassroomDirect.com, LLC

  

Reel/Frame:

4958/0606

   2/08/2013    Bayside Finance, LLC    Trademarks identified in document

Sax Arts & Crafts, Inc.

  

Reel/Frame:

4788/0401

   5/25/2012    Bayside Finance, LLC    Trademarks identified in document

Sax Arts & Crafts, Inc.

  

Reel/Frame:

4790/0236

   5/29/2012    Wells Fargo Capital Finance, LLC, As Agent    Trademarks
identified in document

Sax Arts & Crafts, Inc.

  

Reel/Frame:

4958/0679

   2/08/2013    Bayside Finance, LLC    Trademarks identified in document

Delta Education, LLC

  

Reel/Frame:

4788/0456

   5/25/2012    Bayside Finance, LLC    Trademarks identified in document

Delta Education, LLC

  

Reel/Frame:

4790/0555

   5/29/2012    Wells Fargo Capital Finance, LLC, As Agent    Trademarks
identified in document

Delta Education, LLC

  

Reel/Frame:

4958/0597

   2/08/2013    Bayside Finance, LLC    Trademarks identified in document

Premier Agendas, Inc.

  

Reel/Frame:

4788/0479

   5/25/2012    Bayside Finance, LLC    Trademarks identified in document

Premier Agendas, Inc.

  

Reel/Frame:

4794/0017

   6/04/2012    Wells Fargo Capital Finance, LLC, As Agent    Trademarks
identified in document

Premier Agendas, Inc.

  

Reel/Frame:

4823/0952

   7/18/2012    Bayside Finance, LLC    Trademarks identified in document

Premier Agendas, Inc.

  

Reel/Frame:

4958/0660

   2/08/2013    Bayside Finance, LLC    Trademarks identified in document

Sportime, LLC

  

Reel/Frame:

4788/0485

   5/25/2012    Bayside Finance, LLC    Trademarks identified in document

Sportime, LLC

  

Reel/Frame:

4790/0244

   5/29/2012    Wells Fargo Capital Finance, LLC, As Agent    Trademarks
identified in document

Sportime, LLC

  

Reel/Frame:

4826/0144

   7/20/2012    Bayside Finance, LLC    Trademarks identified in document

Sportime, LLC

  

Reel/Frame:

4958/0766

   2/08/2013    Bayside Finance, LLC    Trademarks identified in document

School Specialty, Inc.

      6/1/2012    Bayside Finance, LLC    Copyrights identified in document

Childcraft Education Corp.

      6/1/2012    Bayside Finance, LLC    Copyrights identified in document

Sax Arts & Crafts, LLC

      6/1/2012    Bayside Finance, LLC    Copyrights identified in document

Delta Education, LLC

      6/1/2012    Bayside Finance, LLC    Copyrights identified in document

Premier Agendas, Inc.

      6/1/2012    Bayside Finance, LLC    Copyrights identified in document

Sportime, LLC

      6/4/2012    Bayside Finance, LLC    Copyrights identified in document

School Specialty, Inc.

      6/4/2012    Wells Fargo Capital Finance, LLC, As Agent    Copyrights
identified in document

Childcraft Education Corp.

      6/4/2012    Wells Fargo Capital Finance, LLC, As Agent    Copyrights
identified in document

Sax Arts & Crafts, LLC

      6/4/2012    Wells Fargo Capital Finance, LLC, As Agent    Copyrights
identified in document



--------------------------------------------------------------------------------

Delta Education, LLC       6/4/2012    Wells Fargo Capital Finance, LLC, As
Agent    Copyrights identified in document Premier Agendas, Inc.       6/4/2012
   Wells Fargo Capital Finance, LLC, As Agent    Copyrights identified in
document

Sportime, LLC

      6/4/2012    Wells Fargo Capital Finance, LLC, As Agent    Copyrights
identified in document

Liens on funds in Business Money Market Account No. in the name of School
Specialty, Inc., maintained at Comerica Bank (the “Comerica Account”) and all
identifiable proceeds of the Comerica Account, which total $1,458,537.10 as of
the Petition Date, plus post-petition interest accruing on the Comerica Account,
which funds secure the reimbursement obligations of School Specialty, Inc. to
Comerica Bank under the Letter of Credit Applications and Reimbursement
Agreements, or otherwise, for any draws under Comerica Bank letter of credit no.
5183 in the amount of $700,000, issued for the benefit of DEI CSEP or Comerica
Bank letter of credit no. 5184 in the amount of $755,000, issued for the benefit
of Travelers Insurance Company.

Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing
on real property owned by School Specialty, Inc. dated May 22, 2012 in favor of
Bayside Finance, LLC, as Agent Recorded on May 24, 2012 in Book 1246 pages
1811-1824 in the Register of Deeds of Saline County, Kansas.

Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing
on real property owned by School Specialty, Inc. dated May 22, 2012 in favor of
Wells Fargo Capital Finance, LLC as Administrative Agent Recorded on May 24,
2012 in Book 1246 pages 1798-1810 in the Register of Deeds of Saline County,
Kansas.



--------------------------------------------------------------------------------

Schedule 6.2 – Permitted Debt

Part A

2011 Subordinated Convertible Debentures in the initial principal amount of
$157,500,000 and accreted through January 28, 2013 $169,768,391.00.

Sale Leaseback Debt of $12,020,528.00 remaining principal owed to GE Capital BAF
as of December 31, 2012

Letters of Credit – See Schedule 4.9

As of February 9, 2013 there are approximately $13,400,000 in accounts payable
past due by more than 60 days.

Part B

Intercompany balances as of 12/31/12

 

     Due from Entity        SSI      PAI      Select      Delta  

Due to Entity:

           

Classroom Direct

     67,210,127            

Sportime

     79,204,718            

Bird in Hand

     7,082,596            

Childcraft

     57,802,393            

Delta Education LLC

     143,211,633            

Califone

     33,156,965            

PSA

     11,300,763         9,923,557         746,291         1,036   

PAI

     220,349,294            

In addition, PSA has a note receivable from SSI in the amount of $4,500,000 CAD.
The company’s intention is to not have this note repaid. Thus, it is accounted
for as equity.



--------------------------------------------------------------------------------

Schedule 6.3 – Permitted Investments

35% equity ownership interest in Carson- Dellosa Publishing, LLC



--------------------------------------------------------------------------------

Schedule 6.14 – Permitted Sale-Leasebacks

Property Address:

101 Almgren Drive

Agawam, MA 01001

Owner / Landlord:

Mesirow Realty Sale-Leaseback, Inc.

Sublet to:

Vaupell Holdings

101 Almgren Drive

Agawam, MA 01001

Property Address:

100 Paragon Parkway

Mansfield, OH 44903

Owner / Landlord:

SSI Mansfield, LLC

c/o Mesirow Realty Sale-Leaseback, Inc.

350 North Clark Street

Chicago, IL 60610

Both Assigned to:

General Electric Capital Business Asset Funding Corporation

10900 NE 4th Street, Suite 500

Bellevue, WA 98004



--------------------------------------------------------------------------------

Schedule 10.3 – Addresses for Notices

School Specialty, Inc.

c/o Chief Financial Officer

W6316 Design Drive

Greenville, WI 54942

Mailing Address:

School Specialty, Inc.

c/o Chief Financial Officer

PO Box 1579

Appleton, WI 54912-1579

Administrative Agent:

U.S. Bank National Association

c/o U.S. Bank Corporate Trust Services

214 N. Tryon Street, 26th Floor

Charlotte, NC 28202

Attn: James Hanley



--------------------------------------------------------------------------------

Schedule 5.16

Post Closing Obligations

 

Obligation

  

Due Date

Release of all liens granted to the Prepetition Agents under the Prepetition
Debt Documents against Select Agendas, Corp.    No later than 10 days after the
Closing Delivery of the Collateral Access Agreement    No later than 30 days
after the Closing Date Delivery of the Control Agreements relating to the
accounts of all Obligors    No later than 30 days after the Closing Date
Delivery of any Mortgages    No later than 30 days after the Closing Date
Delivery to Agent of executed and, if applicable, notarized security
documentation under the laws of Quebec, effective to grant and perfect a Lien in
all property of Select Agendas, Corp. (or such successor entity) under the laws
of Quebec in favor of the Collateral Agent    No later than 30 days after the
Closing Date Delivery of any additional insured/lender’s loss payee endorsements
in favor of the Collateral Agent    No later than 15 days after the Closing Date
Projected financial statements of the Borrowers and the other Obligors
satisfactory to the Lenders in their sole discretion, including income
statement, balance sheet and cash flow statement, each in form and substance
consistent with the Obligors’ internal financial statements, for fiscal years
ending 2013 and 2014 presented on a monthly basis; and any updates or
modifications to such projected financial statements previously received by the
Administrative Agent, in each case in form and substance reasonably satisfactory
to the Lenders    April 1, 2013



--------------------------------------------------------------------------------

Delivery of a certificate of a Responsible Officer of the Administrative
Borrower attaching a list of copyrights held by Group Members as to which
copyright filings require recordations at the U.S. Copyright Office to reflect
proper ownership thereof with an indication of which copyright filings the Group
Members intend to remedy. Such certificate will contain a representation and
warranty, which shall be treated as a representation and warranty under this
Agreement, that the copyright registrations that the Group Members do not intend
to remedy are, taken as a whole, not material or useful to the business of the
Group Members.    March 15, 2013 Filing with the U.S. Copyright Office of
documentation necessary to remedy the copyright filings which the Group Members
intend to remedy and provide proof of such filings to Agent.    April 19, 2013



--------------------------------------------------------------------------------

Schedule 5.18

Milestones

The Borrowers shall undertake a dual track process by which they market the
assets of the Obligors for sale and pursue a plan of reorganization in order to
maximize recoveries for all of their stakeholders according to the following
milestones, except to the extent the failure to meet any such milestone is due
to the Bankruptcy Court’s scheduling requirements (but not any scheduling
requirements that are done or made at the request of the Borrowers):

 

i.

   on or before the date that is 21 days after entry of the Interim Order, (a)
the Bankruptcy Court shall have entered a final order establishing procedures
with respect to the marketing and sale of the Obligors’ assets (the “Sale
Effort”) and approving bidding procedures related thereto, which order shall be
in form and substance reasonably acceptable to the Borrowers and Lenders; and
(b) the Borrowers shall have filed with the Bankruptcy Court, a plan of
reorganization (the “Plan”) and a motion seeking approval of the disclosure
statement and solicitation procedures related to the Plan (the “Disclosure
Statement Motion”), which motion shall be in form and substance acceptable to
the Borrowers and Lenders;

ii.

   on or before the date that is 44 days after entry of the Interim Order, the
Bankruptcy Court shall have entered an order granting the Disclosure Statement
Motion, which order shall be in form and substance reasonably acceptable to the
Borrowers and Lenders;

iii.

   on or before the date that is 48 days the after entry of the Interim Order,
the Borrowers shall have commenced solicitation of votes in connection with the
Plan pursuant to sections 1125 and 1126 of the Bankruptcy Code;

iv.

   on or before the date that is 71 days the after entry of the Interim Order,
(i) assuming sufficient interest to purchase the Obligors’ assets has been
expressed in the Borrowers’ business reasonable judgment, with the reasonable
consent of the Lenders, an auction shall have been conducted in connection with



--------------------------------------------------------------------------------

   the Sale Effort to determine the highest and/or best bid for the Borrowers’
assets (the “Auction”) and (ii) the winning bidder selected at the Auction, if
any, shall have obtained a commitment to refinance or repay the Obligations and
the obligations under the ABL DIP Credit Obligations in full in cash, which
commitment shall be in form and substance satisfactory to the Required Lenders;

v.

   on or before the date that is 78 days after the after entry of the Interim
Order, (i) the Bankruptcy Court shall have conducted a hearing assuming that an
Auction has been held and a winning bidder and backup bidder, if any, have been
selected, to obtain entry of a final order approving the sale of the Borrowers’
assets to the winning bidder at the Auction (the “Sale Order”), or (ii) in the
event that a Sale Order is not entered and the Debtors are pursuing a Plan, the
Debtors shall have obtained a commitment to refinance or repay the Obligations
and the obligations under the ABL DIP Credit Obligations in full in cash, which
commitment shall be in form and substance satisfactory to the Required Lenders.
  

vi.

   on or before the date that is 80 days after entry of the Interim Order, the
Bankruptcy Court shall have entered (i) the Sale Order (assuming that an Auction
has been held and a winning bidder and backup bidder, if any, have been
selected), which order shall be in form and substance reasonably acceptable to
the Borrowers and Lenders, or (ii) the order confirming the Plan pursuant to
section 1129 of the Bankruptcy Code (assuming the Plan has obtained the
requisite votes), which order shall be in form and substance reasonably
acceptable to the Borrowers and Lenders; and

vii.

   on or before the date that is 94 days after entry of the Interim Order, (i)
the sale of the Obligors’ assets shall have closed (assuming that an Auction has
been held and a winning bidder and backup bidder, if any , have been selected),
or (ii) the Plan (assuming the Plan has obtained the requisite votes) shall have
become effective.